Exhibit 10.1

CREDIT AGREEMENT

dated as of June 12, 2007

among

GREAT LAKES DREDGE & DOCK CORPORATION,
as the Borrower,

THE OTHER LOAN PARTIES HERETO,
as Loan Parties,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as the Lenders,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Syndication Agent,

CHARTER ONE BANK, FIFTH THIRD BANK and NATIONAL CITY BANK,

as Co-Documentation Agents

and

LASALLE BANK NATIONAL ASSOCIATION,
as Swing Line Lender, Sole Lead Arranger and Administrative Agent

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

 

 

SECTION 1.1.

Defined Terms

 

2

 

 

 

 

 

 

SECTION 1.2.

Use of Defined Terms

 

2

 

 

 

 

 

 

SECTION 1.3.

Interpretation

 

2

 

 

 

 

 

 

SECTION 1.4.

Accounting Terms

 

3

 

 

 

 

 

ARTICLE II.

AMOUNT AND TERM OF COMMITMENTS

 

3

 

 

 

 

 

 

SECTION 2.1.

Commitments

 

3

 

 

 

 

 

 

SECTION 2.1.1.

Revolving Commitment

 

3

 

 

 

 

 

 

SECTION 2.1.2.

Swing Line Facility

 

4

 

 

 

 

 

 

SECTION 2.2.

Reduction of Revolving Commitment Amount

 

5

 

 

 

 

 

 

SECTION 2.3.

Various Types of Loans

 

5

 

 

 

 

 

 

SECTION 2.4.

Borrowing Procedures

 

5

 

 

 

 

 

 

SECTION 2.5.

Evidence of Loans

 

7

 

 

 

 

 

 

SECTION 2.6.

Continuation/Conversion Procedures

 

8

 

 

 

 

 

 

SECTION 2.7.

Pro Rata Treatment

 

8

 

 

 

 

 

 

SECTION 2.8.

Principal Payments

 

8

 

 

 

 

 

 

SECTION 2.8.1.

Repayments and Prepayments

 

9

 

 

 

 

 

 

SECTION 2.8.2.

Application

 

11

 

 

 

 

 

 

SECTION 2.9.

Interest Payments

 

11

 

 

 

 

 

 

SECTION 2.9.1.

Rates

 

11

 

 

 

 

 

 

SECTION 2.9.2.

Default Rate

 

11

 

 

 

 

 

 

SECTION 2.9.3.

Payment Dates

 

11

 

 

 

 

 

 

SECTION 2.9.4.

Rate Determinations

 

12

 

 

 

 

 

 

SECTION 2.10.

Increased Costs and Reduction of Returns

 

13

 

 

 

 

 

 

SECTION 2.11.

Funding Losses

 

14

 

 

 

 

 

 

SECTION 2.12.

Illegality

 

16

 

 

 

 

 

 

SECTION 2.13.

Right of the Lenders to Fund through Other Offices

 

16

 

 

 

 

 

 

SECTION 2.14.

Non-Use Fee and Fee Obligations Generally

 

17

 

 

 

 

 

 

SECTION 2.15.

Payments and Computations

 

17

 

 

 

 

 

 

SECTION 2.16.

Taxes

 

19

 

i


--------------------------------------------------------------------------------


 

 

 

 

 

 

SECTION 2.17.

Sharing of Payments, Etc

 

22

 

 

 

 

 

 

SECTION 2.18.

Warranty

 

22

 

 

 

 

 

 

SECTION 2.19.

Conditions

 

22

 

 

 

 

 

 

SECTION 2.20.

All Obligations Secured

 

23

 

 

 

 

 

 

SECTION 2.21.

Use of Proceeds

 

23

 

 

 

 

 

 

SECTION 2.22.

Assignment of Commitments Under Certain Circumstances

 

23

 

 

 

 

 

 

SECTION 2.23.

Increase in the Revolving Commitment Amount

 

23

 

 

 

 

 

ARTICLE III.

LETTERS OF CREDIT

 

25

 

 

 

 

 

 

SECTION 3.1.

Commitment for Letters of Credit

 

25

 

 

 

 

 

 

SECTION 3.2.

Issuance of Letters of Credit

 

25

 

 

 

 

 

 

SECTION 3.3.

Letter of Credit Fee

 

26

 

 

 

 

 

 

SECTION 3.4.

Obligations of the Lenders to an Issuing Lender under a Letter of Credit

 

27

 

 

 

 

 

 

SECTION 3.5.

Reimbursement Obligation

 

27

 

 

 

 

 

 

SECTION 3.6.

Representatives of Beneficiaries

 

28

 

 

 

 

 

 

SECTION 3.7.

Responsibility of the Administrative Agent, the Issuing Lenders and the Lenders

 

28

 

 

 

 

 

 

SECTION 3.8.

Modifications to Letters of Credit

 

29

 

 

 

 

 

 

SECTION 3.9.

Uniform Customs and Practice for Documentary Credits

 

29

 

 

 

 

 

 

SECTION 3.10.

Indemnification

 

29

 

 

 

 

 

 

SECTION 3.11.

Transitional Provisions

 

29

 

 

 

 

 

ARTICLE IV.

CONDITIONS OF LENDING

 

30

 

 

 

 

 

 

SECTION 4.1.

Conditions Precedent to Initial Borrowing and Initial Issuance of Letters of
Credit

30

 

 

 

 

 

 

SECTION 4.2.

Conditions Precedent to Each Borrowing and Each Issuance of a Letter of Credit

 

33

 

 

 

 

 

 

SECTION 4.3.

No Waiver

 

34

 

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

34

 

 

 

 

 

 

SECTION 5.1.

Representations and Warranties of the Loan Parties

 

34

 

 

 

 

 

ARTICLE VI.

COVENANTS

 

42

 

 

 

 

 

 

SECTION 6.1.

Affirmative Covenants

 

42

 

 

 

 

 

 

SECTION 6.2.

Negative Covenants

 

51

 

 

 

 

 

 

SECTION 6.3.

Financial Covenants

 

61

 

ii


--------------------------------------------------------------------------------


 

 

 

 

 

 

SECTION 6.4.

Financial Reporting

 

62

 

 

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT; REMEDIES

 

64

 

 

 

 

 

 

SECTION 7.1.

Events of Default

 

64

 

 

 

 

 

 

SECTION 7.2.

Acceleration

 

68

 

 

 

 

 

 

SECTION 7.3.

Injunctive Relief

 

69

 

 

 

 

 

 

SECTION 7.4.

Allocation Among Secured Parties

 

69

 

 

 

 

 

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

 

69

 

 

 

 

 

 

SECTION 8.1.

Appointment and Authorization

 

69

 

 

 

 

 

 

SECTION 8.2.

Delegation of Duties

 

70

 

 

 

 

 

 

SECTION 8.3.

Liability of Administrative Agent

 

70

 

 

 

 

 

 

SECTION 8.4.

Reliance by Administrative Agent

 

70

 

 

 

 

 

 

SECTION 8.5.

Notice of Default

 

71

 

 

 

 

 

 

SECTION 8.6.

Credit Decision

 

71

 

 

 

 

 

 

SECTION 8.7.

Indemnification

 

72

 

 

 

 

 

 

SECTION 8.8.

Administrative Agent in Individual Capacity

 

72

 

 

 

 

 

 

SECTION 8.9.

Successor Administrative Agent

 

73

 

 

 

 

 

 

SECTION 8.10.

Collateral Matters; Release of Collateral

 

73

 

 

 

 

 

ARTICLE IX.

MISCELLANEOUS

 

74

 

 

 

 

 

 

SECTION 9.1.

Amendments, Etc

 

74

 

 

 

 

 

 

SECTION 9.2.

Notices, Etc

 

76

 

 

 

 

 

 

SECTION 9.3.

No Waiver; Remedies

 

77

 

 

 

 

 

 

SECTION 9.4.

Costs and Expenses; Indemnification

 

77

 

 

 

 

 

 

SECTION 9.5.

Setoff

 

78

 

 

 

 

 

 

SECTION 9.6.

Effectiveness

 

79

 

 

 

 

 

 

SECTION 9.7.

Successors and Assigns; Participations and Assignments

 

79

 

 

 

 

 

 

SECTION 9.8.

Survival of Warranties and Agreements

 

82

 

 

 

 

 

 

SECTION 9.9.

Marshalling; Recourse to Security; Payments Set Aside

 

82

 

 

 

 

 

 

SECTION 9.10.

Submission To Jurisdiction; Waivers

 

82

 

 

 

 

 

 

SECTION 9.11.

Performance of Obligations

 

83

 

 

 

 

 

 

SECTION 9.12.

Construction

 

83

 

 

 

 

 

 

SECTION 9.13.

GOVERNING LAW

 

83

 

 

 

 

 

 

SECTION 9.14.

Execution in Counterparts

 

83

 

iii


--------------------------------------------------------------------------------


 

 

 

 

 

 

SECTION 9.15.

Entire Agreement

 

83

 

 

 

 

 

 

SECTION 9.16.

Non-Confidentiality of Tax Structure

 

84

 

 

 

 

 

 

SECTION 9.17.

Additional Alternative Currencies

 

84

 

 

 

 

 

 

SECTION 9.18.

Exchange Rates; Currency Equivalents

 

85

 

 

 

Schedules to Credit Agreement

 

 

 

 

 

 

 

 

 

Schedule I

 

—

 

Definitions

Schedule II

 

—

 

Existing Letters of Credit

Schedule III

 

—

 

Closing Documents

Schedule IV

 

 

 

Lending Offices

Schedule V

 

 

 

Commitment Schedule

Schedule VI

 

 

 

Leases/Subleases

 

 

 

 

 

 

 

 

 

 

Schedule 5.1(g)

 

—

Existing Liens

 

Schedule 5.1(i)

 

—

Litigation

 

Schedule 5.1(k)

 

—

ERISA Plans

 

Schedule 5.1(1)

 

—

Environmental Matters

 

Schedule 5.1(r)(i)

 

—

Subsidiaries

 

Schedule 5.1(r)(ii)

 

—

Ownership of Borrower’s Subsidiaries’ Equity

 

Schedule 5.1(t)

 

—

Insurance Policies

 

Schedule 6.2(b)(i)

 

—

Existing Investments

 

Schedule 6.2(d)

 

—

Transactions with Affiliates

 

Schedule 6.2(e)

 

—

Existing Restrictive Agreements

 

Schedule 6.2(f)

 

—

Existing Guaranties

 

Schedule 6.2(i)

 

—

Existing Debt

 

 

 

 

 

 

 

 

 

 

 

Exhibits to Credit Agreement

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Form of Assignment and Acceptance

Exhibit B

 

—

 

Form of Notice of Borrowing

Exhibit C

 

—

 

Form of Continuation/Conversion Notice

Exhibit D

 

—

 

Form of Letter of Credit Request

Exhibit E

 

—

 

Form of Opinion of Winston & Strawn LLP

Exhibit F

 

—

 

Form of Compliance Certificate

 

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT (including all Schedules and Exhibits hereto, this
“Agreement”) dated as of June 12, 2007, is by and among GREAT LAKES DREDGE &
DOCK CORPORATION, a Delaware corporation (the “Borrower”), the OTHER LOAN
PARTIES FROM TIME TO TIME PARTY HERETO, the FINANCIAL INSTITUTIONS FROM TIME TO
TIME PARTY HERETO (the “Lenders”), GENERAL ELECTRIC CAPITAL CORPORATION, as
Syndication Agent, FIFTH THIRD BANK, NATIONAL CITY BANK and CHARTER ONE BANK, as
Co-Documentation Agents, and LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”) as
Sole Lead Arranger (in such capacity, the “Arranger”), as an issuer of the
Letters of Credit (in such capacity an “Issuing Lender”), as Swing Line Lender
and as representative for the Lenders (in such representative capacity, together
with any successor representative appointed pursuant to Section 8.9, the
“Administrative Agent”).

WHEREAS, the Borrower has requested that the Lenders make available a
$155,000,000 revolving credit and letter of credit facility to provide for (i)
the working capital requirements and general corporate purposes of the Borrower
and its Subsidiaries, (ii) the refinancing of existing debt of the Loan Parties,
(iii) the payment of fees and expenses in connection with the transactions
contemplated hereunder and the other Loan Documents and (iv) the financing of
Capital Expenditures, including for the purchase of certain vessels and
improvements thereto and related mobilization costs;

WHEREAS, the Borrower has requested that the Lenders and the Issuing Lenders
make available, for the purposes specified in this agreement, such revolving
credit and letter of credit facility, all on the terms and conditions set forth
herein; and

WHEREAS, the Lenders and the Issuing Lenders are willing to make available to
the Borrower such credit facilities, upon the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:


--------------------------------------------------------------------------------



ARTICLE I.
DEFINITIONS AND INTERPRETATION


SECTION 1.1.  DEFINED TERMS.  CAPITALIZED TERMS (WHETHER OR NOT UNDERSCORED)
USED IN THIS AGREEMENT, INCLUDING ITS PREAMBLE, SHALL (UNLESS A CLEAR CONTRARY
INTENTION EXPLICITLY APPEARS) HAVE THE RESPECTIVE MEANINGS ASSIGNED THERETO IN
SCHEDULE I.


SECTION 1.2.  USE OF DEFINED TERMS.  UNLESS OTHERWISE DEFINED OR THE CONTEXT
OTHERWISE EXPLICITLY REQUIRES, TERMS FOR WHICH MEANINGS ARE PROVIDED IN THIS
AGREEMENT SHALL HAVE SUCH MEANINGS WHEN USED IN THE SCHEDULES AND EACH NOTICE OF
BORROWING, CONTINUATION/CONVERSION NOTICE, COMPLIANCE CERTIFICATE, ASSIGNMENT
AND ACCEPTANCE, NOTICE AND OTHER COMMUNICATION DELIVERED FROM TIME TO TIME IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


SECTION 1.3.  INTERPRETATION.  IN THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT,
UNLESS A CLEAR CONTRARY INTENTION EXPLICITLY APPEARS:

(A)           THE SINGULAR NUMBER INCLUDES THE PLURAL NUMBER AND VICE VERSA;

(B)           REFERENCE TO ANY PERSON INCLUDES SUCH PERSON’S SUCCESSORS AND
ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND ASSIGNS ARE PERMITTED BY
THIS AGREEMENT, AND REFERENCE TO A PERSON IN A PARTICULAR CAPACITY EXCLUDES SUCH
PERSON IN ANY OTHER CAPACITY OR INDIVIDUALLY;

(C)           REFERENCE TO ANY GENDER INCLUDES EACH OTHER GENDER;

(D)           UNLESS EXPLICITLY PROVIDED OTHERWISE HEREIN, REFERENCE TO ANY
AGREEMENT (INCLUDING THIS AGREEMENT AND THE SCHEDULES AND EXHIBITS HERETO),
DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR INSTRUMENT AS AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED AND IN EFFECT FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS THEREOF AND, IF APPLICABLE, THE TERMS HEREOF AND REFERENCE TO ANY
PROMISSORY NOTE INCLUDES ANY PROMISSORY NOTE WHICH IS AN EXTENSION OR RENEWAL
THEREOF OR A SUBSTITUTE OR REPLACEMENT THEREFOR;

(E)           REFERENCE TO ANY APPLICABLE LAW MEANS SUCH APPLICABLE LAW AS
AMENDED, MODIFIED, CODIFIED OR REENACTED, IN WHOLE OR IN PART, AND IN EFFECT
FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS PROMULGATED THEREUNDER;

(F)            UNLESS THE CONTEXT EXPLICITLY INDICATES OTHERWISE, REFERENCE TO
THE PREAMBLE OR ANY ARTICLE, SECTION, SCHEDULE OR EXHIBIT MEANS THE PREAMBLE
HERETO OR SUCH ARTICLE, OR SECTION HEREOF OR SCHEDULE OR EXHIBIT HERETO;

(G)           “HEREUNDER,” “HEREOF,” “HERETO” AND WORDS OF SIMILAR IMPORT SHALL
BE DEEMED REFERENCES TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER PROVISION HEREOF;

(H)           “INCLUDING” (AND WITH CORRELATIVE MEANING “INCLUDE”) MEANS
INCLUDING WITHOUT LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH
TERM; AND

2


--------------------------------------------------------------------------------


(I)            RELATIVE TO THE DETERMINATION OF ANY PERIOD OF TIME, “FROM” MEANS
“FROM AND INCLUDING,” “TO” MEANS “TO BUT EXCLUDING,” AND “THROUGH” MEANS “TO AND
INCLUDING.”


SECTION 1.4.  ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED
HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, IF ANY CHANGES IN ACCOUNTING PRINCIPLES FROM THOSE USED IN THE
PREPARATION OF THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION
5.1(F) ARE HEREAFTER REQUIRED OR PERMITTED BY THE RULES, REGULATIONS,
PRONOUNCEMENTS AND OPINIONS OF THE FINANCIAL ACCOUNTING STANDARDS BOARD OF THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS (OR SUCCESSORS THERETO OR
AGENCIES WITH SIMILAR FUNCTIONS) AND ARE ADOPTED BY THE BORROWER WITH THE
AGREEMENT OF ITS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS AND SUCH CHANGES
RESULT IN A CHANGE IN THE METHOD OF CALCULATION OF ANY OF THE FINANCIAL
COVENANTS, STANDARDS OR TERMS FOUND IN SECTION 6.3 OR IN THE RELATED DEFINITIONS
OF TERMS USED THEREIN, THE PARTIES HERETO AGREE TO ENTER INTO NEGOTIATIONS IN
ORDER TO AMEND SUCH PROVISIONS SO AS TO REFLECT EQUITABLY SUCH CHANGES WITH THE
DESIRED RESULT THAT THE CRITERIA FOR EVALUATING THE BORROWER’S FINANCIAL
CONDITION SHALL BE THE SAME AFTER SUCH CHANGES AS IF SUCH CHANGES HAD NOT BEEN
MADE, PROVIDED THAT NO CHANGE IN GAAP THAT WOULD AFFECT THE METHOD OF
CALCULATION OF ANY OF THE FINANCIAL COVENANTS, STANDARDS OR TERMS SHALL BE GIVEN
EFFECT IN SUCH CALCULATIONS UNTIL SUCH PROVISIONS ARE AMENDED, IN A MANNER
SATISFACTORY TO THE MAJORITY LENDERS, SO AS TO REFLECT SUCH CHANGE IN ACCOUNTING
PRINCIPLES.


ARTICLE II.
AMOUNT AND TERM OF COMMITMENTS


SECTION 2.1.  COMMITMENTS.  THE LENDERS SHALL MAKE LOANS TO OR FOR THE BENEFIT
OF THE BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING COMMITMENTS AS
PROVIDED BELOW IN THIS SECTION 2.1.


SECTION 2.1.1.  REVOLVING COMMITMENT.  ON THE TERMS AND SUBJECT TO THE
CONDITIONS OF THIS AGREEMENT (INCLUDING ARTICLE IV), EACH LENDER SEVERALLY AND
FOR ITSELF ALONE AGREES TO MAKE LOANS TO, AND TO ISSUE OR PARTICIPATE IN THE
ISSUANCE OF LETTERS OF CREDIT AND SWING LINE LOANS FOR THE ACCOUNT OF, THE
BORROWER PURSUANT TO ITS REVOLVING COMMITMENT, AS DESCRIBED IN THIS ARTICLE II
AND IN ARTICLE III, RESPECTIVELY.  FROM TIME TO TIME ON ANY BUSINESS DAY
OCCURRING PRIOR TO THE REVOLVING COMMITMENT TERMINATION DATE, EACH LENDER,
SEVERALLY AND FOR ITSELF ALONE, AGREES TO MAKE REVOLVING LOANS IN DOLLARS OR IN
ONE OR MORE ALTERNATIVE CURRENCIES (RELATIVE TO SUCH LENDER, ITS “REVOLVING
LOANS”) TO THE BORROWER EQUAL TO SUCH LENDER’S REVOLVING CREDIT PERCENTAGE OF
THE AGGREGATE AMOUNT OF THE APPLICABLE BORROWING REQUESTED BY THE BORROWER TO BE
MADE ON SUCH DAY PURSUANT TO THIS SECTION 2.1.1.  THE COMMITMENT OF EACH LENDER
DESCRIBED IN THIS SECTION 2.1.1 IS HEREIN REFERRED TO AS ITS “REVOLVING
COMMITMENT” AND SHALL BE IN THE AMOUNT SET FORTH ON THE COMMITMENT SCHEDULE AS
SUCH LENDER’S “REVOLVING COMMITMENT”; PROVIDED, HOWEVER THAT (A) THE AGGREGATE
DOLLAR EQUIVALENT OF ALL LOANS WHICH ANY LENDER SHALL BE COMMITTED TO HAVE
OUTSTANDING HEREUNDER SHALL NOT AT ANY TIME EXCEED THE PRODUCT OF (I) SUCH
LENDER’S REVOLVING CREDIT PERCENTAGE MULTIPLIED BY THE REVOLVING LOAN
AVAILABILITY, (B) THE AGGREGATE DOLLAR EQUIVALENT AMOUNT OF ALL REVOLVING LOANS
WHICH THE LENDERS SHALL BE COMMITTED TO HAVE OUTSTANDING HEREUNDER SHALL NOT AT
ANY TIME EXCEED THE REVOLVING LOAN AVAILABILITY AND (C) THE DOLLAR EQUIVALENT
AMOUNT OF ALL REVOLVING LOANS DENOMINATED IN ALTERNATIVE CURRENCIES SHALL NOT
EXCEED THE ALTERNATIVE CURRENCY SUBLIMIT.

3


--------------------------------------------------------------------------------



SECTION 2.1.2.  SWING LINE FACILITY.

(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER
MAY, IN ITS SOLE DISCRETION, MAKE AVAILABLE FROM TIME TO TIME UNTIL THE
REVOLVING COMMITMENT TERMINATION DATE SWING LINE LOANS IN DOLLARS (EACH, A
“SWING LINE LOAN”).  THE AGGREGATE AMOUNT OF SWING LINE LOANS OUTSTANDING SHALL
NOT EXCEED AT ANY TIME SWING LINE AVAILABILITY.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE SWING LINE
LOANS MAY EXCEED THE SWING LINE LENDER’S REVOLVING CREDIT PERCENTAGE OF THE
REVOLVING COMMITMENT AMOUNT.  UNTIL THE REVOLVING COMMITMENT TERMINATION DATE,
THE BORROWER MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW SWING LINE LOANS
UNDER THIS SECTION 2.1.2.  EACH SWING LINE LOAN SHALL BE MADE PURSUANT TO A
NOTICE OF BORROWING DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 2.4.  UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST
ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM THE MAJORITY LENDERS INSTRUCTING IT
NOT TO MAKE A SWING LINE LOAN, THE SWING LINE LENDER SHALL, NOTWITHSTANDING THE
FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 4.2, BE ENTITLED TO FUND
SUCH SWING LINE LOAN, AND TO HAVE SUCH LENDERS MAKE REVOLVING LOANS IN
ACCORDANCE WITH SECTION 2.1.2(C) OR PURCHASE PARTICIPATING INTERESTS IN SUCH
SWING LINE LOAN IN ACCORDANCE WITH SECTION 2.1.2(D).  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, EACH SWING LINE LOAN
SHALL CONSTITUTE A BASE RATE LOAN.  THE BORROWER SHALL REPAY THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF EACH SWING LINE LOAN UPON DEMAND THEREFOR BY THE
ADMINISTRATIVE AGENT.

(B)           THE ENTIRE UNPAID BALANCE OF EACH SWING LINE LOAN AND ALL OTHER
OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN IMMEDIATELY
AVAILABLE FUNDS ON THE REVOLVING COMMITMENT TERMINATION DATE IF NOT SOONER PAID
IN FULL.

(C)           THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME NO LESS
FREQUENTLY THAN ONCE WEEKLY, SHALL ON BEHALF OF THE BORROWER (AND THE BORROWER
HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF)
REQUEST EACH LENDER WITH A REVOLVING COMMITMENT (INCLUDING THE SWING LINE
LENDER) TO MAKE A REVOLVING LOAN TO THE BORROWER (WHICH SHALL BE A BASE RATE
LOAN) IN AN AMOUNT EQUAL TO THAT LENDER’S REVOLVING CREDIT PERCENTAGE OF THE
PRINCIPAL AMOUNT OF ALL SWING LINE LOANS (THE “REFUNDED SWING LINE LOAN”)
OUTSTANDING ON THE DATE SUCH NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS
DESCRIBED IN SECTION 7.1(E) HAS OCCURRED (IN WHICH EVENT THE PROCEDURES OF
SECTION 2.1.2(D) SHALL APPLY) AND REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT
SET FORTH IN THIS AGREEMENT TO THE MAKING OF A REVOLVING LOAN ARE THEN
SATISFIED, EACH LENDER SHALL DISBURSE DIRECTLY TO THE ADMINISTRATIVE AGENT, ITS
REVOLVING CREDIT PERCENTAGE ON BEHALF OF THE SWING LINE LENDER, PRIOR TO 2:00
P.M., CHICAGO TIME, IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE THAT NOTICE IS
GIVEN (PROVIDED THAT SUCH NOTICE IS GIVEN BY 12:00 P.M., CHICAGO TIME, ON SUCH
DATE).  THE PROCEEDS OF THOSE REVOLVING LOANS SHALL BE IMMEDIATELY PAID TO THE
SWING LINE LENDER AND APPLIED TO REPAY THE REFUNDED SWING LINE LOAN.

(D)           IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING LOAN
PURSUANT TO SECTION 2.1.2(C), ONE OF THE EVENTS DESCRIBED IN SECTION 7.1(E) HAS
OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION 2.1.2(E) BELOW, EACH LENDER
SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE FOR THE BENEFIT OF
THE BORROWER, PURCHASE FROM THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION
INTEREST IN THE SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS REVOLVING

4


--------------------------------------------------------------------------------


CREDIT PERCENTAGE OF SUCH SWING LINE LOAN.  UPON REQUEST, EACH LENDER SHALL
PROMPTLY TRANSFER TO THE SWING LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION INTEREST.

(E)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.1.2(C) AND TO PURCHASE PARTICIPATION INTERESTS IN ACCORDANCE WITH
SECTION 2.1.2(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, ANY LOAN
PARTY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF ANY DEFAULT OR EVENT OF DEFAULT; (III) ANY INABILITY OF THE
BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS
AGREEMENT AT ANY TIME OR (IV) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  IF AND TO THE
EXTENT ANY LENDER SHALL NOT HAVE MADE AVAILABLE TO THE ADMINISTRATIVE AGENT OR
THE SWING LINE LENDER, AS APPLICABLE, BY 2:00 P.M., CHICAGO TIME, THE AMOUNT
REQUIRED PURSUANT TO SECTIONS 2.1.2(C) OR 2.1.2(D), AS THE CASE MAY BE, ON THE
BUSINESS DAY ON WHICH SUCH LENDER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT
OF SUCH PAYMENT OR DISBURSEMENT (IT BEING UNDERSTOOD THAT ANY SUCH NOTICE
RECEIVED AFTER NOON, CHICAGO TIME, ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE
BEEN RECEIVED ON THE NEXT FOLLOWING BUSINESS DAY), SUCH LENDER AGREES TO PAY
INTEREST ON SUCH AMOUNT TO THE ADMINISTRATIVE AGENT FOR THE SWING LINE LENDER’S
ACCOUNT FORTHWITH ON DEMAND, FOR EACH DAY FROM THE DATE SUCH AMOUNT WAS TO HAVE
BEEN DELIVERED TO THE ADMINISTRATIVE AGENT TO THE DATE SUCH AMOUNT IS PAID, AT A
RATE PER ANNUM EQUAL TO (A) FOR THE FIRST THREE DAYS AFTER DEMAND, THE FEDERAL
FUNDS RATE FROM TIME TO TIME IN EFFECT AND (B) THEREAFTER, THE BASE RATE FROM
TIME TO TIME IN EFFECT.


SECTION 2.2.  REDUCTION OF REVOLVING COMMITMENT AMOUNT.  THE BORROWER SHALL HAVE
THE RIGHT, UPON NOT LESS THAN TWO BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, TO TERMINATE THE REVOLVING COMMITMENTS OR, FROM TIME TO TIME, TO REDUCE
THE AGGREGATE AMOUNT OF THE REVOLVING COMMITMENTS; PROVIDED THAT NO SUCH
TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS SHALL BE PERMITTED IF, AFTER
GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE LOANS MADE ON THE EFFECTIVE
DATE THEREOF, THE TOTAL REVOLVING EXTENSIONS OF CREDIT WOULD EXCEED THE
REVOLVING COMMITMENTS.  ANY SUCH REDUCTION SHALL BE IN AN AMOUNT EQUAL TO
$1,000,000, OR A MULTIPLE OF $500,000 IN EXCESS THEREOF, AND SHALL REDUCE
PERMANENTLY THE REVOLVING COMMITMENTS THEN IN EFFECT.


SECTION 2.3.  VARIOUS TYPES OF LOANS.  EACH LOAN SHALL BE EITHER A BASE RATE
LOAN OR A EURODOLLAR RATE LOAN (EACH A “TYPE” OF LOAN), AS THE BORROWER SHALL
SPECIFY IN THE RELATED NOTICE OF BORROWING OR CONTINUATION/CONVERSION NOTICE
PURSUANT TO SECTION 2.4 OR 2.6; PROVIDED, HOWEVER, THAT THE BORROWER MAY NOT
REQUEST OR HAVE OUTSTANDING EURODOLLAR RATE LOANS HAVING MORE THAN EIGHT (8)
DIFFERENT INTEREST PERIODS.


SECTION 2.4.  BORROWING PROCEDURES.  (A) THE BORROWER SHALL GIVE NOTICE TO THE
ADMINISTRATIVE AGENT OF EACH PROPOSED BORROWING NOT LATER THAN (I) IN THE CASE
OF A BORROWING OF REVOLVING LOANS DENOMINATED IN DOLLARS THAT ARE BASE RATE
LOANS, 11:00 A.M. (CHICAGO TIME) ON THE PROPOSED DATE OF SUCH BORROWING, (II) IN
THE CASE OF A BORROWING OF A SWING LINE LOAN, 2:00 (CHICAGO TIME) ON THE
PROPOSED DATE OF SUCH BORROWING, (III) IN THE CASE OF A BORROWING OF REVOLVING
LOANS THAT ARE EURODOLLAR RATE LOANS THAT ARE DENOMINATED IN DOLLARS, 11:00
A.M.  (CHICAGO TIME) AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE PROPOSED DATE
OF SUCH BORROWING AND

5


--------------------------------------------------------------------------------



(IV) IN THE CASE OF A BORROWING OF REVOLVING LOANS THAT ARE EURODOLLAR RATE
LOANS THAT ARE DENOMINATED IN AN ALTERNATIVE CURRENCY, 11:00 A.M.  (CHICAGO
TIME) AT LEAST FOUR (4) BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH
BORROWING.  EACH SUCH NOTICE (A “NOTICE OF BORROWING”) SHALL BE REQUESTED BY
TELEPHONE WITH SAME DAY WRITTEN CONFIRMATION BY FACSIMILE TRANSMISSION,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO, SPECIFYING THEREIN THE DATE, THE
AMOUNT AND TYPE OF SUCH BORROWING AND, IN THE CASE OF A BORROWING OF EURODOLLAR
RATE LOANS, THE INITIAL INTEREST PERIOD THEREFOR.  PROMPTLY FOLLOWING RECEIPT OF
ANY SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER THEREOF.  ALL
LOANS REQUESTED ON THE CLOSING DATE SHALL BE BASE RATE LOANS.

(B)           EXCEPT IN THE CASE OF A SWING LINE LOAN, EACH LENDER RECEIVING
SUCH NOTICE IN A PROMPT MANNER (AS DESCRIBED IN CLAUSE (A) ABOVE) SHALL, BEFORE
2:00 P.M. (CHICAGO TIME) ON THE DATE OF EACH PROPOSED BORROWING, MAKE AVAILABLE
FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE AT THE PRINCIPAL OFFICE OF THE
ADMINISTRATIVE AGENT IN SAME DAY FUNDS IN DOLLARS OR THE APPLICABLE ALTERNATIVE
CURRENCY, AS APPLICABLE, SUCH LENDER’S REVOLVING CREDIT PERCENTAGE OF SUCH
BORROWING.  SUBJECT TO SECTION 2.4(F), AFTER THE ADMINISTRATIVE AGENT’S RECEIPT
OF SUCH FUNDS AND UPON FULFILLMENT OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE IV, THE ADMINISTRATIVE AGENT WILL MAKE SUCH FUNDS AVAILABLE TO THE
BORROWER TO SUCH ACCOUNT AS THE BORROWER SHALL DESIGNATE FROM TIME TO TIME.

(C)           ANY LENDER WHICH DOES NOT MAKE FUNDS AVAILABLE AT THE APPLICABLE
TIME SPECIFIED UNDER THIS SECTION 2.4 (ANY SUCH LENDER A “DEFAULTING LENDER”)
SHALL PAY TO THE ADMINISTRATIVE AGENT ON DEMAND INTEREST THEREON AT THE FEDERAL
FUNDS RATE FOR THE NUMBER OF DAYS FROM THE DATE OF THE APPLICABLE BORROWING TO
THE DATE ON WHICH SUCH AMOUNT BECOMES IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH SUCH OTHER COMPENSATORY AMOUNTS AS MAY BE
REQUIRED TO BE PAID BY SUCH LENDER TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
RULES FOR INTERBANK COMPENSATION OF THE COUNCIL ON INTERNATIONAL BANKING OR THE
CLEARINGHOUSE COMPENSATION COMMITTEE, AS THE CASE MAY BE, AS IN EFFECT FROM TIME
TO TIME.  A STATEMENT OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS SECTION 2.4 SHALL BE CONCLUSIVE IN THE
ABSENCE OF MANIFEST ERROR.  IF SUCH AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY SUCH LENDER ON THE SAME BUSINESS DAY AS THE DATE OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH AMOUNT
FROM THE BORROWER (NET OF ANY AMOUNT RECEIVED FROM THE DEFAULTING LENDER
PURSUANT TO THE PROVISIONS OF THE FIRST SENTENCE OF THIS SECTION), WITH INTEREST
THEREON AT THE RATE THEN APPLICABLE TO THE LOANS COMPRISING SUCH BORROWING, ON
DEMAND, PROVIDED THAT SUCH PAYMENT BY THE BORROWER SHALL IN NO WAY LIMIT OR
RESTRICT ITS ABILITY TO HOLD SUCH LENDER LIABLE FOR ITS FAILURE TO SO FUND.

(D)           EACH BORROWING SHALL BE IN AN AGGREGATE AMOUNT NOT LESS THAN
$1,000,000, OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF.

(E)           EACH NOTICE OF BORROWING (WHETHER IN WRITING OR BY TELEPHONE)
SHALL BE IRREVOCABLE AND BINDING ON THE BORROWER.  THE BORROWER SHALL PROVIDE
THE ADMINISTRATIVE AGENT WITH DOCUMENTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT INDICATING THE NAMES OF THOSE EMPLOYEES OF THE BORROWER
AUTHORIZED BY THE BORROWER TO MAKE TELEPHONIC REQUESTS FOR LOANS AND
CONTINUATIONS AND CONVERSIONS THEREOF, AND THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY UPON SUCH DOCUMENTATION UNTIL NOTIFIED IN WRITING BY THE
BORROWER OF ANY CHANGE(S) IN THE NAMES OF THE EMPLOYEES SO AUTHORIZED.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED, IN THE

6


--------------------------------------------------------------------------------


ABSENCE OF WILLFUL MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE, TO ACT ON THE
INSTRUCTIONS OF ANYONE IDENTIFYING HIMSELF AS ONE OF THE PERSONS AUTHORIZED TO
REQUEST LOANS AND CONTINUATIONS AND CONVERSIONS THEREOF BY TELEPHONE AND THE
BORROWER SHALL BE BOUND THEREBY IN THE SAME MANNER AS IF THE PERSON WERE
ACTUALLY SO AUTHORIZED.  THE BORROWER AGREES TO INDEMNIFY AND HOLD THE
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM ANY AND ALL CLAIMS, DAMAGES,
LIABILITIES, LOSSES, AND REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING
ATTORNEY COSTS AND EXCLUDING LOSS OF ANTICIPATED PROFITS) WHICH MAY ARISE OR BE
CREATED BY THE ACCEPTANCE OF INSTRUCTIONS FOR MAKING, CONTINUING OR CONVERTING
ANY LOANS BY TELEPHONE, IN THE ABSENCE OF WILLFUL MISCONDUCT, BAD FAITH OR GROSS
NEGLIGENCE.  IN THE CASE OF ANY REQUEST FOR A BORROWING OF EURODOLLAR RATE
LOANS, THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR
EXPENSE INCURRED BY SUCH LENDER AS A RESULT OF ANY FAILURE (I) TO FULFILL ON OR
BEFORE THE DATE SPECIFIED IN SUCH NOTICE OF BORROWING FOR SUCH BORROWING THE
APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV OR (II) TO OTHERWISE MAKE THE
BORROWING IN ACCORDANCE WITH SUCH NOTICE OF BORROWING, INCLUDING ANY LOSS
(EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF
THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH
LENDER TO FUND THE LOAN TO BE MADE BY SUCH LENDER AS PART OF SUCH BORROWING WHEN
SUCH LOAN, AS A RESULT OF SUCH FAILURE, IS NOT MADE ON SUCH DATE.

(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S REVOLVING CREDIT PERCENTAGE
OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE
SUCH REVOLVING CREDIT PERCENTAGE AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE
DATE OF SUCH BORROWING IN ACCORDANCE WITH SECTION 2.4(B) AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON
SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL
NOT HAVE MADE SUCH REVOLVING CREDIT PERCENTAGE AVAILABLE TO THE ADMINISTRATIVE
AGENT, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH
INTEREST THEREON (NET OF ANY AMOUNTS RECEIVED FROM SUCH DEFAULTING LENDER IN
RESPECT OF SUCH DEFAULTING LENDER’S REVOLVING CREDIT PERCENTAGE OF SUCH
BORROWING), FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER UNTIL THE DATE SUCH AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE AT THE TIME TO
LOANS COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH LENDER, THE FEDERAL
FUNDS RATE.  IF SUCH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT SUCH
CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL CONSTITUTE SUCH LENDER’S LOANS
AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.

(G)           THE FAILURE OF ANY LENDER TO MAKE THE LOANS TO BE MADE BY IT AS
PART OF ANY BORROWING SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF
ANY, HEREUNDER TO MAKE ITS LOAN ON THE DATE OF SUCH BORROWING, BUT NO LENDER
SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE LOAN TO BE
MADE BY SUCH OTHER LENDER ON THE DATE OF ANY BORROWING.


SECTION 2.5.  EVIDENCE OF LOANS.  THE LOANS MADE BY EACH LENDER SHALL, IF
REQUESTED BY SUCH LENDER, BE EVIDENCED BY THE NOTES PAYABLE TO SUCH LENDER.  ALL
LOANS AND PAYMENTS HEREUNDER SHALL BE RECORDED ON THE BOOKS OF THE LENDER MAKING
SUCH LOAN OR RECEIVING SUCH PAYMENT, WHICH SHALL BE REBUTTABLE PRESUMPTIVE
EVIDENCE OF THE AMOUNT OF SUCH LOANS OUTSTANDING AT ANY TIME HEREUNDER. 
NOTWITHSTANDING ANY TERM OR CONDITION OF THIS AGREEMENT TO THE CONTRARY,
HOWEVER, THE FAILURE OF ANY LENDER TO RECORD THE DATE AND AMOUNT OF ANY LOAN
MADE

7


--------------------------------------------------------------------------------



BY SUCH LENDER HEREUNDER OR ERROR IN SO RECORDING SHALL NOT LIMIT OR OTHERWISE
AFFECT THE OBLIGATIONS OF THE BORROWER TO REPAY ANY SUCH LOAN AND INTEREST
THEREON; PROVIDED THAT IF THERE IS AN ERROR IN SO RECORDING THERE SHALL BE A
REBUTTABLE PRESUMPTION THAT THE RECORDS OF THE ADMINISTRATIVE AGENT ARE TRUE AND
CORRECT AS TO THE AMOUNT OF THE LOAN.


SECTION 2.6.  CONTINUATION/CONVERSION PROCEDURES.  SUBJECT TO SECTIONS 2.3 AND
2.4, THE BORROWER MAY CONVERT ANY OUTSTANDING LOANS (OTHER THAN SWING LINE
LOANS) OF ONE TYPE INTO LOANS OF ANOTHER TYPE OR CONTINUE ANY OUTSTANDING
EURODOLLAR RATE LOAN AS A EURODOLLAR RATE LOAN, IN EACH CASE BY GIVING NOTICE
THEREOF TO THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (CHICAGO TIME),
(A) IN THE CASE OF A CONVERSION OF A EURODOLLAR RATE LOAN INTO A BASE RATE LOAN,
ON OR BEFORE THE PROPOSED DATE OF SUCH CONVERSION AND (B) IN THE CASE OF A
CONTINUATION OF A EURODOLLAR RATE LOAN AS, OR A CONVERSION OF A BASE RATE LOAN
INTO, A EURODOLLAR RATE LOAN, AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE
PROPOSED DATE OF SUCH CONTINUATION OR CONVERSION; PROVIDED, THAT EURODOLLAR RATE
LOANS MAY BE CONTINUED OR CONVERTED ONLY AS OF THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO (UNLESS ALL PAYMENTS WHICH ARE DUE, IF ANY, UNDER
SECTION 2.11 ARE MADE IN CONNECTION WITH SUCH CONTINUATION OR CONVERSION).  EACH
SUCH NOTICE (A CONTINUATION/CONVERSION NOTICE”) SHALL BE BY TELEPHONE WITH SAME
DAY WRITTEN CONFIRMATION BY FACSIMILE TRANSMISSION SUBSTANTIALLY IN THE FORM OF
EXHIBIT C, SPECIFYING THEREIN THE DATE AND AMOUNT OF SUCH CONTINUATION OR
CONVERSION, THE TYPE OF THE LOAN TO BE SO CONVERTED OR CONTINUED, AND, IN THE
CASE OF A CONTINUATION OF OR CONVERSION INTO A EURODOLLAR RATE LOAN, THE NEW
INTEREST PERIOD THEREFOR.  PROMPTLY UPON RECEIPT OF SUCH NOTICE (WHICH SHALL BE
EFFECTIVE UPON RECEIPT BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT
SHALL ADVISE EACH LENDER THEREOF.  SUBJECT TO SECTIONS 2.18 AND 2.19, SUCH LOAN
SHALL BE SO CONVERTED OR CONTINUED ON THE REQUESTED DATE OF CONVERSION OR
CONTINUATION; PROVIDED THAT EACH CONVERSION OR CONTINUATION SHALL BE ON A
BUSINESS DAY AND, AFTER GIVING EFFECT TO ANY SUCH CONVERSION OR CONTINUATION,
THE AGGREGATE PRINCIPAL AMOUNT OF EACH OUTSTANDING EURODOLLAR RATE LOAN SHALL BE
AT LEAST $1,000,000 AND AN INTEGRAL MULTIPLE OF $500,000.  EACH EURODOLLAR RATE
LOAN SHALL AUTOMATICALLY CONVERT TO A BASE RATE LOAN AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, UNLESS (I) IN THE CASE OF AN EXPIRING EURODOLLAR RATE
LOAN, THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A
CONTINUATION/CONVERSION NOTICE NOT LESS THAN TWO (2) NOR MORE THAN TEN (10)
BUSINESS DAYS PRIOR TO THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO,
AND (II) ALL OF THE OTHER CONDITIONS CONTAINED IN THIS SECTION 2.6 ARE
SATISFIED; PROVIDED, HOWEVER, THAT, IN THE CASE OF A FAILURE TO TIMELY REQUEST A
CONTINUATION OF REVOLVING LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY, SUCH
REVOLVING LOANS SHALL BE CONTINUED AS EURODOLLAR RATE LOANS IN THEIR ORIGINAL
CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH.


SECTION 2.7.  PRO RATA TREATMENT.  ALL BORROWINGS, CONTINUATIONS, CONVERSIONS,
PREPAYMENTS, REPAYMENTS AND MANDATORY AND VOLUNTARY REVOLVING COMMITMENT AMOUNT
REDUCTIONS SHALL BE EFFECTED SO THAT AFTER GIVING EFFECT THERETO EACH LENDER
WILL HAVE A RATABLE SHARE (ACCORDING TO ITS REVOLVING CREDIT PERCENTAGE) OF ALL
LOANS AND LETTERS OF CREDIT AND OF THE REVOLVING COMMITMENT AMOUNT.


SECTION 2.8.  PRINCIPAL PAYMENTS.  REPAYMENTS AND PREPAYMENTS OF PRINCIPAL OF
THE LOANS SHALL BE MADE IN ACCORDANCE WITH THIS SECTION 2.8.

8


--------------------------------------------------------------------------------



SECTION 2.8.1.  REPAYMENTS AND PREPAYMENTS.

The Borrower will make payment in full in Dollars or the applicable Alternative
Currency of all unpaid principal of all Loans and all other principal
Obligations which are then outstanding on the Revolving Commitment Termination
Date.  Without limiting the foregoing, and in addition thereto, the Borrower:

(A)           MAY, FROM TIME TO TIME ON ANY BUSINESS DAY, MAKE A VOLUNTARY
PREPAYMENT, IN WHOLE OR IN PART, OF THE OUTSTANDING PRINCIPAL AMOUNT OF ANY
LOANS; PROVIDED THAT:

(I)            ANY SUCH PREPAYMENT OF A EURODOLLAR RATE LOAN PRIOR TO THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN SHALL BE SUBJECT TO SECTION 2.11,

(II)           NO SUCH PREPAYMENT OF A EURODOLLAR RATE LOAN MAY BE MADE WHICH,
AFTER GIVING EFFECT THERETO, WOULD RESULT IN THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ANY REMAINING EURODOLLAR RATE LOANS TO BE EQUAL TO AN AMOUNT OTHER
THAN $1,000,000 OR AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF,

(III)          EACH SUCH VOLUNTARY PREPAYMENT SHALL REQUIRE WRITTEN NOTICE BY
11:00 A.M.  (CHICAGO TIME) ON SUCH BUSINESS DAY BUT NO MORE THAN FIVE (5)
BUSINESS DAYS PRIOR TO SUCH PREPAYMENT, AND

(IV)          EACH SUCH VOLUNTARY PREPAYMENT SHALL BE IN A MINIMUM AMOUNT OF
$1,000,000 AND AN INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF (OR, IF LESS,
THE AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS OUTSTANDING);

(B)           SHALL, UNLESS THE MAJORITY LENDERS AND THE BORROWER SHALL
OTHERWISE AGREE, AND SUBJECT TO THE INTERCREDITOR AGREEMENT, UPON THE
CONSUMMATION OF ANY DISPOSITION OF ANY PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES (EXCLUDING DISPOSITIONS PERMITTED UNDER SECTION 6.2(G) (OTHER THAN
ANY PERMITTED DISPOSITIONS TO THE EXTENT A PREPAYMENT IS REQUIRED PURSUANT TO
THE CLAUSE (C)(III)(B) OF THE DEFINITION OF “PERMITTED DISPOSITION” SET FORTH
HEREIN)) OR RECOVERY EVENT, UNLESS A REINVESTMENT NOTICE SHALL BE DELIVERED IN
RESPECT THEREOF, MAKE A MANDATORY PREPAYMENT OF THE LOANS IN AN AMOUNT EQUAL TO
THE NET CASH PROCEEDS WITH RESPECT TO SUCH TRANSACTION WITHIN THREE (3) BUSINESS
DAYS OF THE RECEIPT BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF THE NET CASH
PROCEEDS (PROVIDED THAT THE BORROWER SHALL PROMPTLY PROVIDE NOTICE TO THE
ADMINISTRATIVE AGENT OF THE RECEIPT OF SUCH NET CASH PROCEEDS) OF SUCH
DISPOSITION OR RECOVERY EVENT; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, (I) THE AGGREGATE NET CASH PROCEEDS OF ANY RECOVERY EVENTS THAT MAY
BE EXCLUDED FROM THE FOREGOING APPLICATION REQUIREMENT PURSUANT TO A
REINVESTMENT NOTICE SHALL NOT EXCEED $15,000,000 IN ANY FISCAL YEAR OF THE
BORROWER AND (II) ON EACH REINVESTMENT PREPAYMENT DATE REVOLVING LOANS SHALL BE
PREPAID BY AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO
THE RELEVANT REINVESTMENT EVENT, AS SET FORTH ABOVE.  THE PROVISIONS OF THIS
SECTION DO NOT CONSTITUTE A CONSENT TO THE CONSUMMATION OF ANY TRANSACTION NOT
PERMITTED BY THIS AGREEMENT;

(C)           SHALL, AT ANY TIME THAT THE REVOLVING EXTENSIONS OF CREDIT AT SUCH
TIME EXCEED AN AMOUNT EQUAL TO 105% OF THE REVOLVING COMMITMENT AMOUNT THEN IN
EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL PREPAY LOANS AND/OR THE BORROWER SHALL
CASH COLLATERALIZE THE LETTER OF CREDIT OBLIGATIONS IN AN AGGREGATE AMOUNT
SUFFICIENT TO REDUCE SUCH REVOLVING EXTENSIONS OF CREDIT AS OF SUCH DATE

9


--------------------------------------------------------------------------------


OF PAYMENT TO AN AMOUNT NOT TO EXCEED 100% OF THE REVOLVING COMMITMENT AMOUNT
THEN IN EFFECT;

(D)           SHALL, AT ANY TIME THAT THE LETTER OF CREDIT OBLIGATIONS IN
RESPECT OF ALL LETTERS OF CREDIT EXCEEDS AN AMOUNT EQUAL TO 105% OF THE LETTER
OF CREDIT SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER RECEIPT
OF NOTICE FROM THE ADMINISTRATIVE AGENT, THE BORROWER SHALL CASH COLLATERALIZE
THE LETTER OF CREDIT OBLIGATIONS IN AN AGGREGATE AMOUNT SUFFICIENT TO REDUCE
SUCH LETTER OF CREDIT OBLIGATIONS AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO
EXCEED 100% OF THE LETTER OF CREDIT SUBLIMIT THEN IN EFFECT;

(E)           SHALL, AT ANY TIME THAT THE LETTER OF CREDIT OBLIGATIONS IN
RESPECT OF ALL FINANCIAL LETTERS OF CREDIT EXCEEDS AN AMOUNT EQUAL TO 105% OF
THE FINANCIAL LETTER OF CREDIT SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO
BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT, THE
BORROWER SHALL CASH COLLATERALIZE THE LETTER OF CREDIT OBLIGATIONS IN RESPECT OF
FINANCIAL LETTERS OF CREDIT IN AN AGGREGATE AMOUNT SUFFICIENT TO REDUCE SUCH
LETTER OF CREDIT OBLIGATIONS IN RESPECT OF FINANCIAL LETTERS OF CREDIT AS OF
SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO EXCEED 100% OF THE FINANCIAL LETTER OF
CREDIT SUBLIMIT THEN IN EFFECT;

(F)            SHALL, AT ANY TIME THAT THE DOLLAR EQUIVALENT AMOUNT OF ALL
REVOLVING LOANS DENOMINATED IN ALTERNATIVE CURRENCIES EXCEEDS AN AMOUNT EQUAL TO
105% OF THE ALTERNATIVE CURRENCY SUBLIMIT THEN IN EFFECT, THEN, WITHIN TWO
BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT, THE
BORROWER SHALL PREPAY SUCH REVOLVING LOANS IN AN AGGREGATE AMOUNT SUFFICIENT TO
REDUCE SUCH THE DOLLAR EQUIVALENT AMOUNT OF REVOLVING LOANS AS OF SUCH DATE OF
PAYMENT TO AN AMOUNT NOT TO EXCEED 100% OF THE ALTERNATIVE CURRENCY SUBLIMIT
THEN IN EFFECT;

(G)           SHALL, IMMEDIATELY UPON ANY ACCELERATION OF THE MATURITY OF ANY
LOANS PURSUANT TO SECTION 7.2, REPAY ALL LOANS; AND

(H)           EACH REPAYMENT AND PREPAYMENT OF ANY LOANS MADE PURSUANT TO THIS
SECTION 2.8.1 SHALL BE WITHOUT PREMIUM OR PENALTY, EXCEPT AS MAY BE REQUIRED BY
SECTION 2.11, AND SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.8.2.  OTHER THAN
ANY MANDATORY PREPAYMENT OF PRINCIPAL OF THE LOANS IN ACCORDANCE WITH SECTION
2.8.1(B) AND AS PROVIDED IN SECTIONS 2.2 AND 7.2, NO MANDATORY OR VOLUNTARY
PREPAYMENT OF PRINCIPAL OF THE LOANS SHALL CAUSE A PERMANENT REDUCTION IN THE
REVOLVING COMMITMENT AMOUNT.  EACH MANDATORY PREPAYMENT OF PRINCIPAL OF THE
LOANS IN ACCORDANCE WITH SECTION 2.8.1(B) SHALL RESULT IN A PERMANENT REDUCTION
IN THE REVOLVING COMMITMENT AMOUNT IN AN AMOUNT EQUAL TO SUCH MANDATORY
PREPAYMENT.  EACH SUCH PERMANENT REDUCTION IN THE REVOLVING COMMITMENT AMOUNT
SHALL BE ALLOCATED AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
REVOLVING CREDIT PERCENTAGE.  PRIOR TO THE OCCURRENCE OF A DEFAULT, AT THE
BORROWER’S OPTION, THE ADMINISTRATIVE AGENT SHALL HOLD ALL MANDATORY PREPAYMENTS
MADE PURSUANT TO SECTION 2.8.1(C) OR (F) IN ESCROW IN AN ACCOUNT FOR THE BENEFIT
OF THE LENDERS AND SHALL RELEASE SUCH AMOUNTS UPON THE EXPIRATION OF THE
INTEREST PERIODS APPLICABLE TO ANY REVOLVING LOANS BEING PREPAID (IT BEING
UNDERSTOOD THAT INTEREST SHALL CONTINUE TO ACCRUE ON SUCH REVOLVING LOANS UNTIL
SUCH TIME AS SUCH PREPAYMENTS ARE RELEASED FROM ESCROW AND APPLIED TO REDUCE
SUCH REVOLVING LOANS).

10


--------------------------------------------------------------------------------



SECTION 2.8.2.  APPLICATION. AMOUNTS TO BE APPLIED IN CONNECTION WITH THE
VOLUNTARY AND MANDATORY PREPAYMENTS PAID PURSUANT TO THE PROVISIONS OF SECTION
2.8.1 (OTHER THAN, FOR THE AVOIDANCE OF DOUBT, ANY CASH COLLATERAL) SHALL BE
APPLIED TO THE REPAYMENT OF ANY OUTSTANDING LOANS (WITHOUT ANY PERMANENT
REDUCTION TO THE REVOLVING COMMITMENTS OTHER THAN PURSUANT TO SECTIONS 2.8.1(B),
2.2 AND 7.2).


SECTION 2.9.  INTEREST PAYMENTS.  INTEREST ON ALL LOANS SHALL ACCRUE AND BE
PAYABLE IN ACCORDANCE WITH THIS SECTION 2.9.


SECTION 2.9.1.  RATES.  FROM THE DATE ANY LOAN IS MADE TO THE DATE THE PRINCIPAL
AMOUNT OF SUCH LOAN IS REPAID IN FULL, INTEREST SHALL ACCRUE ON THE OUTSTANDING
PRINCIPAL AMOUNT OF SUCH LOAN AT A RATE PER ANNUM:

(A)           ON THAT PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
MAINTAINED FROM TIME TO TIME AS A BASE RATE LOAN (INCLUDING, WITHOUT LIMITATION,
ANY SWING LINE LOANS) EQUAL TO THE BASE RATE FROM TIME TO TIME IN EFFECT, PLUS,
THE THEN APPLICABLE BASE RATE MARGIN; AND

(B)           ON THAT PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
MAINTAINED FROM TIME TO TIME AS A EURODOLLAR RATE LOAN, DURING EACH INTEREST
PERIOD APPLICABLE THERETO, EQUAL TO THE SUM OF THE LIBOR RATE FOR SUCH INTEREST
PERIOD, PLUS THE THEN APPLICABLE EURODOLLAR RATE MARGIN.


SECTION 2.9.2.  DEFAULT RATE.  IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF
ANY LOAN OR REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE), ALL OUTSTANDING LOANS AND
REIMBURSEMENT OBLIGATIONS (WHETHER OR NOT OVERDUE) (TO THE EXTENT LEGALLY
PERMITTED) SHALL BEAR INTEREST AT A RATE PER ANNUM THAT IS EQUAL TO (X) IN THE
CASE OF THE LOANS, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION PLUS 2% OR (Y) IN THE CASE OF
REIMBURSEMENT OBLIGATIONS, THE RATE APPLICABLE TO BASE RATE LOANS PLUS 2% (THE
“DEFAULT RATE”).  IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR
REIMBURSEMENT OBLIGATION OR ANY COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE DEFAULT RATE.


SECTION 2.9.3.  PAYMENT DATES.  INTEREST ACCRUED ON EACH LOAN SHALL BE PAYABLE,
WITHOUT DUPLICATION:

(A)           WITH RESPECT TO ANY LOANS, ON THE REVOLVING COMMITMENT TERMINATION
DATE;

(B)           IN THE CASE OF ANY LOAN:

(I)            ON THAT PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
MAINTAINED AS A BASE RATE LOAN, ON THE LAST DAY OF EACH FISCAL QUARTER,
COMMENCING WITH THE FIRST SUCH DAY FOLLOWING THE CLOSING DATE; AND

11


--------------------------------------------------------------------------------


(II)           ON THAT PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
MAINTAINED AS A EURODOLLAR RATE LOAN, ON THE LAST DAY OF EACH APPLICABLE
INTEREST PERIOD AND, IF SUCH INTEREST PERIOD SHALL EXCEED THREE MONTHS, ON EACH
DAY THAT OCCURS DURING SUCH INTEREST PERIOD EVERY THREE MONTHS FROM THE FIRST
DAY OF SUCH INTEREST PERIOD (OR, IF THERE IS NO NUMERICALLY CORRESPONDING DAY IN
SUCH SUBSEQUENT MONTH OR IF SUCH NUMERICALLY CORRESPONDING DAY IS NOT A BUSINESS
DAY, ON THE NEXT PRECEDING BUSINESS DAY); AND

(C)           ON THAT PORTION OF ANY LOANS THE MATURITY OF WHICH IS ACCELERATED
PURSUANT TO SECTION 7.2, IMMEDIATELY UPON SUCH ACCELERATION.

Interest accrued on the principal amount of each Loan or other monetary
Obligation arising under this Agreement or any other Loan Document after the
date such amount is due and payable (whether on the Revolving Commitment
Termination Date, upon acceleration or otherwise) shall be payable upon demand.


SECTION 2.9.4.  RATE DETERMINATIONS.

(A)           ALL DETERMINATIONS BY THE ADMINISTRATIVE AGENT OF ANY RATE OF
INTEREST APPLICABLE TO ANY LOAN OR OTHER MONETARY OBLIGATION SHALL BE
PRESUMPTIVE EVIDENCE OF SUCH RATE.

(B)           IF THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED THAT FOR ANY
REASON ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE LIBOR
RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR
RATE LOAN OR THAT THE LIBOR RATE APPLICABLE PURSUANT TO SECTION 2.9.1 FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN DOES
NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO THE LENDERS OF FUNDING SUCH LOAN,
THE ADMINISTRATIVE AGENT WILL IMMEDIATELY GIVE NOTICE OF SUCH DETERMINATION TO
THE BORROWER AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE LENDERS TO MAKE
OR CONTINUE EURODOLLAR RATE LOANS HEREUNDER, OR PERMIT THE CONVERSION OF BASE
RATE LOANS INTO EURODOLLAR RATE LOANS, SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT REVOKES SUCH NOTICE IN WRITING PROMPTLY AFTER DETERMINING
THAT THE CIRCUMSTANCES RELATING TO ITS DETERMINATION THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE LIBOR RATE NO LONGER EXIST
AND NO NEW SUCH CIRCUMSTANCES HAVE COME INTO BEING.  UPON RECEIPT OF SUCH
NOTICE, THE BORROWER MAY REVOKE ANY NOTICE OF BORROWING OR
CONTINUATION/CONVERSION NOTICE THEN SUBMITTED BY IT; PROVIDED, HOWEVER, THAT
SUCH REVOCATION SHALL NOT CAUSE THE BORROWER TO BE OBLIGATED TO REIMBURSE THE
LENDERS FOR COSTS UNDER SECTION 2.11 IN CONNECTION WITH SUCH REVOCATION.  IF THE
BORROWER DOES NOT REVOKE SUCH NOTICE, THE LENDERS SHALL MAKE, CONVERT OR
CONTINUE THE LOANS, AS ORIGINALLY PROPOSED BY THE BORROWER, IN THE AMOUNT
SPECIFIED IN THE APPLICABLE NOTICE SUBMITTED BY THE BORROWER, BUT SUCH LOANS
SHALL BE MADE, CONVERTED OR CONTINUED AS BASE RATE LOANS.

(C)           ON THE DATE ON WHICH THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
LOANS SHALL BE REDUCED, BY PAYMENT OR PREPAYMENT OR OTHERWISE, TO LESS THAN
$1,000,000, SUCH LOANS SHALL, IF THEY ARE EURODOLLAR RATE LOANS, AUTOMATICALLY
CONVERT INTO BASE RATE LOANS, AND ON AND AFTER SUCH DATE THE RIGHT OF THE
BORROWER TO CONVERT BASE RATE LOANS INTO EURODOLLAR RATE LOANS SHALL TERMINATE. 
THE BORROWER SHALL BE OBLIGATED TO REIMBURSE THE LENDERS FOR COSTS INCURRED IN
CONNECTION WITH SUCH AUTOMATIC CONVERSION IN ACCORDANCE WITH SECTION 2.11.

12


--------------------------------------------------------------------------------



SECTION 2.10.  INCREASED COSTS AND REDUCTION OF RETURNS.

(A)           IF ANY ISSUING LENDER OR ANY LENDER SHALL DETERMINE THAT, DUE TO
EITHER (I) THE INTRODUCTION OF OR ANY CHANGE (OTHER THAN ANY CHANGE BY WAY OF
IMPOSITION OF OR INCREASE IN RESERVE REQUIREMENTS INCLUDED IN THE CALCULATION OF
THE LIBOR RATE) IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION OCCURRING
AFTER THE CLOSING DATE (OTHER THAN A CHANGE IN TAX LAW) OR (II) THE COMPLIANCE
WITH ANY GUIDELINE OR REQUEST (OTHER THAN A GUIDELINE OR REQUEST RELATING TO
TAXES) ISSUED AFTER THE CLOSING DATE FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW), THERE SHALL BE ANY INCREASE
IN THE COST TO (INCLUDING A REDUCTION IN THE SUM RECEIVABLE BY) SUCH ISSUING
LENDER OR SUCH LENDER OF AGREEING TO MAKE OR MAKING, FUNDING, CONTINUING OR
MAINTAINING ANY OF ITS LOANS AS, OR CONVERTING (OR ITS OBLIGATION TO CONVERT)
ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY OF ITS LOANS INTO, EURODOLLAR RATE
LOANS, OR ISSUING, MAINTAINING OR PARTICIPATING IN ANY LETTER OF CREDIT, THEN
THE BORROWER SHALL BE LIABLE FOR, AND SHALL FROM TIME TO TIME, WITHIN FIFTEEN
(15) DAYS AFTER WRITTEN DEMAND THEREFOR BY THE ADMINISTRATIVE AGENT ON BEHALF OF
SUCH ISSUING LENDER OR SUCH LENDER IN THE FORM OF A CERTIFICATE AS TO SUCH
AMOUNTS, SHOWING A CALCULATION OF SUCH AMOUNTS IN REASONABLE DETAIL, SUBMITTED
TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY SUCH ISSUING LENDER OR SUCH
LENDER WHICH CERTIFICATE SHALL BE PRESUMPTIVE EVIDENCE OF SUCH AMOUNTS (WHICH
DEMAND THE ADMINISTRATIVE AGENT HEREBY AGREES TO DELIVER), IMMEDIATELY PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER OR SUCH LENDER,
FROM TIME TO TIME AS SPECIFIED BY SUCH ISSUING LENDER OR SUCH LENDER, ADDITIONAL
AMOUNTS AS ARE SUFFICIENT TO COMPENSATE SUCH ISSUING LENDER OR SUCH LENDER FOR
SUCH INCREASED COST (INCLUDING SUCH REDUCED AMOUNT).

(B)           IF ANY ISSUING LENDER OR ANY LENDER SHALL HAVE DETERMINED THAT (I)
THE INTRODUCTION AFTER THE CLOSING DATE OF ANY CAPITAL ADEQUACY REGULATION, (II)
ANY CHANGE AFTER THE CLOSING DATE IN ANY CAPITAL ADEQUACY REGULATION, (III) ANY
CHANGE AFTER THE CLOSING DATE IN THE INTERPRETATION OR ADMINISTRATION OF ANY
CAPITAL ADEQUACY REGULATION BY ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR (IV) COMPLIANCE BY
SUCH ISSUING LENDER OR SUCH LENDER (OR ITS APPLICABLE LENDING OFFICE) OR ANY
CORPORATION CONTROLLING SUCH ISSUING LENDER OR SUCH LENDER, WITH ANY CAPITAL
ADEQUACY REGULATION ISSUED AFTER THE CLOSING DATE, IN ANY SUCH CASE AFFECTS OR
WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
ISSUING LENDER OR SUCH LENDER OR ANY CORPORATION CONTROLLING SUCH ISSUING LENDER
OR SUCH LENDER AND (TAKING INTO CONSIDERATION SUCH ISSUING LENDER’S OR SUCH
LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY AND
SUCH ISSUING LENDER’S OR SUCH LENDER’S DESIRED RETURN ON CAPITAL) DETERMINES
THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED AS A CONSEQUENCE OF ITS COMMITMENT
TO ISSUE, ITS ISSUANCE OF OR PARTICIPATION IN ANY LETTER OF CREDIT OR ITS
REVOLVING COMMITMENTS, LOANS, CREDITS OR OBLIGATIONS UNDER THIS AGREEMENT, THEN,
WITHIN FIFTEEN (15) DAYS AFTER WRITTEN DEMAND THEREFOR BY THE ADMINISTRATIVE
AGENT ON BEHALF OF SUCH ISSUING LENDER OR SUCH LENDER IN THE FORM OF A
CERTIFICATE AS TO SUCH AMOUNTS, SHOWING A CALCULATION OF SUCH AMOUNTS IN
REASONABLE DETAIL, SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY
SUCH ISSUING LENDER OR SUCH LENDER WHICH CERTIFICATE SHALL BE PRESUMPTIVE
EVIDENCE OF SUCH AMOUNTS (WHICH DEMAND THE ADMINISTRATIVE AGENT HEREBY AGREES TO
DELIVER), THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH ISSUING LENDER OR SUCH LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH
ISSUING LENDER OR SUCH LENDER, ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO
COMPENSATE SUCH ISSUING LENDER OR SUCH LENDER OR SUCH CORPORATION FOR SUCH
INCREASE.

13


--------------------------------------------------------------------------------


(C)           WITHOUT LIMITING THE GENERALITY OF CLAUSES (A) AND (B) OF THIS
SECTION 2.10, IN THE EVENT THAT ANY ISSUING LENDER, IN COMPLIANCE WITH ANY
GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OR ANY CAPITAL ADEQUACY REGULATION
ISSUED AFTER THE CLOSING DATE, OR AS A RESULT OF ANY CHANGE AFTER THE CLOSING
DATE IN THE INTERPRETATION OR ADMINISTRATION OF ANY SUCH GUIDELINE OR CAPITAL
ADEQUACY REGULATION BY ANY CENTRAL BANK OR GOVERNMENTAL AUTHORITY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, DETERMINES THAT A PERFORMANCE
LETTER OF CREDIT SHOULD HAVE BEEN CHARACTERIZED AT THE TIME OF ISSUANCE THEREOF
OR SHOULD BE RECHARACTERIZED AS A FINANCIAL LETTER OF CREDIT, THEN THE BORROWER
SHALL BE LIABLE FOR, AND SHALL FROM TIME TO TIME, UPON DEMAND THEREFOR BY SUCH
ISSUING LENDER IN THE FORM OF A CERTIFICATE AS TO SUCH AMOUNTS, SHOWING A
CALCULATION OF SUCH AMOUNTS IN REASONABLE DETAIL, SUBMITTED TO THE BORROWER AND
THE ADMINISTRATIVE AGENT BY SUCH ISSUING LENDER, WHICH CERTIFICATE SHALL BE
PRESUMPTIVE EVIDENCE OF SUCH AMOUNTS (WITH A COPY TO THE ADMINISTRATIVE AGENT),
WITHIN FIFTEEN (15) DAYS AFTER WRITTEN DEMAND THEREFOR BY THE ADMINISTRATIVE
AGENT ON BEHALF OF SUCH ISSUING LENDER (WHICH DEMAND THE ADMINISTRATIVE AGENT
HEREBY AGREES TO DELIVER), PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
SUCH ISSUING LENDER, FROM TIME TO TIME AS SPECIFIED BY SUCH ISSUING LENDER, SUCH
ADDITIONAL AMOUNTS AS ARE SUFFICIENT TO CAUSE SUCH ISSUING LENDER TO RECEIVE
LETTER OF CREDIT FEES UNDER SECTION 3.3(A) FROM THE DATE OF ISSUANCE OR
RECHARACTERIZATION, AS THE CASE MAY BE.

(D)           EACH ISSUING LENDER AND EACH LENDER AGREE TO NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT IN WRITING PROMPTLY OF ANY CIRCUMSTANCES THAT WOULD
CAUSE THE BORROWER TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.10,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE BORROWER’S
OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS HEREUNDER.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS  SECTION 2.10, THE BORROWER SHALL HAVE NO OBLIGATION TO
PAY ANY ADDITIONAL AMOUNTS UNDER CLAUSE (A), (B) OR (C) OF THIS SECTION 2.10
UNLESS THE CLAIMING ISSUING LENDER OR LENDER SHALL HAVE MADE DEMAND UPON THE
BORROWER FOR SUCH ADDITIONAL AMOUNTS WITHIN SIX (6) MONTHS AFTER THE CLAIMING
ISSUING LENDER OR LENDER OBTAINED KNOWLEDGE OF THE CIRCUMSTANCES THAT WOULD
CAUSE THE BORROWER TO PAY SUCH ADDITIONAL AMOUNTS; PROVIDED, HOWEVER, THAT THE
FOREGOING LIMITATION SHALL NOT APPLY TO ANY SUCH ADDITIONAL AMOUNTS ARISING OUT
OF THE RETROACTIVE APPLICATION OF ANY LAW, REGULATION, RULE GUIDELINE OR
DIRECTIVE WITHIN SUCH SIX (6) MONTH PERIOD.  A LENDER OR ISSUING LENDER SHALL BE
DEEMED TO HAVE OBTAINED KNOWLEDGE OF ANY CIRCUMSTANCES THAT WOULD CAUSE THE
BORROWER TO PAY SUCH ADDITIONAL AMOUNTS IF ANY RULES WITH RESPECT TO SUCH
INCREASE HAVE BEEN PUBLISHED IN THE FEDERAL REGISTER AND SUCH KNOWLEDGE SHALL BE
DEEMED TO HAVE BEEN OBTAINED ON THE LATER OF THE DATE WHEN SUCH NEW RULE (I) IS
PUBLISHED IN THE FEDERAL REGISTER AND (II) BECOMES EFFECTIVE.  WITHOUT PREJUDICE
TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS
AND OBLIGATIONS OF THE BORROWER IN THIS SECTION 2.10 SHALL SURVIVE THE PAYMENT
OF ALL OTHER OBLIGATIONS.

(E)           IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY
LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.10, THEN SUCH LENDER
SHALL USE ITS REASONABLE BEST EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY
RESTRICTIONS) TO TAKE SUCH ACTIONS (INCLUDING, IF APPLICABLE, TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE) SO AS TO MINIMIZE ANY SUCH
ADDITIONAL PAYMENT BY THE BORROWER WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE IN
THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


SECTION 2.11.  FUNDING LOSSES.  IN THE EVENT ANY LENDER SHALL INCUR ANY LOSS OR
EXPENSE (INCLUDING ANY LOSS OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF

14


--------------------------------------------------------------------------------



DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO MAKE, CONTINUE OR MAINTAIN
ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN AS, OR TO CONVERT ANY PORTION OF
THE PRINCIPAL AMOUNT OF ANY LOAN INTO, A EURODOLLAR RATE LOAN) AS A RESULT OF:

(A)           REPAYMENT OR PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY EURODOLLAR
RATE LOANS ON A DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO, WHETHER PURSUANT TO SECTION 2.8 OR OTHERWISE, OR THE COMPULSORY
ASSIGNMENT OF A EURODOLLAR RATE LOAN OF A NON-CONSENTING LENDER PURSUANT TO
SECTION 9.1;

(B)           ANY CONVERSION OF ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL
AMOUNT OF ANY EURODOLLAR RATE LOANS TO BASE RATE LOANS PRIOR TO THE EXPIRATION
OF THE INTEREST PERIOD THEN APPLICABLE THERETO;

(C)           ANY LOANS NOT BEING MADE AS EURODOLLAR RATE LOANS IN ACCORDANCE
WITH THE NOTICE OF BORROWING THEREFOR (EXCEPT IN THE EVENT OF A REVOCATION OF A
NOTICE OF BORROWING PURSUANT TO SECTION 2.9.4 (B)); OR

(D)           ANY LOANS NOT BEING CONTINUED AS, OR CONVERTED INTO, EURODOLLAR
RATE LOANS IN ACCORDANCE WITH THE CONTINUATION/CONVERSION NOTICE GIVEN THEREFOR,
THEN, UPON THE REQUEST BY THE ADMINISTRATIVE AGENT ON BEHALF OF SUCH LENDER IN
THE FORM OF A CERTIFICATE AS TO SUCH AMOUNTS, SHOWING A CALCULATION OF SUCH
AMOUNTS IN REASONABLE DETAIL, SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE
AGENT BY SUCH LENDER, WHICH SHALL BE PRESUMPTIVE EVIDENCE OF SUCH AMOUNTS (WHICH
REQUEST THE ADMINISTRATIVE AGENT HEREBY AGREES TO DELIVER), THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER SUCH AMOUNT AS
WILL (IN THE REASONABLE DETERMINATION OF SUCH LENDER) REIMBURSE SUCH LENDER FOR
SUCH LOSS OR EXPENSE.  SOLELY FOR PURPOSES OF CALCULATING AMOUNTS PAYABLE BY THE
BORROWER TO SUCH LENDERS UNDER THIS SECTION 2.11, EACH EURODOLLAR RATE LOAN MADE
BY A LENDER (AND EACH RELATED RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT)
SHALL BE CONCLUSIVELY DEEMED TO HAVE BEEN FUNDED AT THE RATE USED IN DETERMINING
THE LIBOR RATE FOR SUCH EURODOLLAR RATE LOAN BY A MATCHING DEPOSIT OR OTHER
BORROWING IN THE INTERBANK EURODOLLAR MARKET FOR A COMPARABLE AMOUNT AND FOR A
COMPARABLE PERIOD, WHETHER OR NOT SUCH EURODOLLAR RATE LOAN IS IN FACT SO
FUNDED.  ANY CLAIM BY A LENDER FOR REIMBURSEMENT UNDER THIS SECTION 2.11 SHALL
BE SET FORTH IN A CERTIFICATE DELIVERED BY SUCH LENDER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT SHOWING IN REASONABLE DETAIL THE BASIS FOR SUCH CALCULATION
AND SHALL BE PRESUMPTIVE EVIDENCE OF SUCH AMOUNTS.  THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWER IN THIS SECTION 2.11 SHALL SURVIVE THE PAYMENT OF
ALL OTHER OBLIGATIONS.

IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY LENDER OR THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.11, THEN SUCH LENDER SHALL USE ITS
REASONABLE BEST EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS) TO
TAKE SUCH ACTIONS (INCLUDING, IF APPLICABLE, TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE) SO AS TO MINIMIZE ANY SUCH ADDITIONAL PAYMENT BY THE
BORROWER WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE IN THE JUDGMENT OF SUCH
LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

15


--------------------------------------------------------------------------------



SECTION 2.12.  ILLEGALITY.

(A)           IF ANY LENDER SHALL DETERMINE THAT THE INTRODUCTION OF ANY
APPLICABLE LAW, OR ANY CHANGE IN ANY APPLICABLE LAW OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF, HAS MADE IT UNLAWFUL, OR THAT ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS
APPLICABLE LENDING OFFICE TO MAKE EURODOLLAR RATE LOANS, THEN, ON NOTICE THEREOF
BY SUCH LENDER TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, THE OBLIGATION
OF THAT LENDER TO MAKE, CONVERT INTO OR CONTINUE EURODOLLAR RATE LOANS, SHALL BE
SUSPENDED UNTIL SUCH LENDER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE
BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER
EXIST.

(B)           IF A LENDER SHALL DETERMINE THAT IT IS UNLAWFUL TO MAINTAIN ANY
EURODOLLAR RATE LOAN, THE BORROWER SHALL PREPAY IN FULL ALL EURODOLLAR RATE
LOANS OF THAT LENDER THEN OUTSTANDING, TOGETHER WITH INTEREST ACCRUED THEREON,
OR CONVERT SUCH EURODOLLAR RATE LOANS INTO BASE RATE LOANS, EITHER ON THE LAST
DAY OF THE INTEREST PERIOD THEREOF IF SUCH LENDER MAY LAWFULLY CONTINUE TO
MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR IMMEDIATELY, UPON REQUEST
THEREFOR IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR
RATE LOANS UNTIL THE LAST DAY OF THE INTEREST PERIOD, TOGETHER WITH ANY AMOUNTS
REQUIRED TO BE PAID IN CONNECTION THEREWITH PURSUANT TO SECTION 2.11.

(C)           IF THE BORROWER IS REQUIRED TO PREPAY ANY EURODOLLAR RATE LOAN
IMMEDIATELY AS PROVIDED IN SECTION 2.12(B), THEN CONCURRENTLY WITH SUCH
PREPAYMENT, THE BORROWER SHALL BORROW FROM THE AFFECTED LENDER, IN THE AMOUNT OF
SUCH REPAYMENT, A BASE RATE LOAN.

(D)           IF THE OBLIGATION OF ANY LENDER TO MAKE OR MAINTAIN EURODOLLAR
RATE LOANS HAS BEEN TERMINATED, THE BORROWER MAY ELECT, BY GIVING NOTICE TO SUCH
LENDER THROUGH THE ADMINISTRATIVE AGENT THAT ALL LOANS WHICH WOULD OTHERWISE BE
MADE BY SUCH LENDER AS EURODOLLAR RATE LOANS SHALL INSTEAD BE BASE RATE LOANS.

(E)           BEFORE GIVING ANY NOTICE TO THE ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION 2.12, THE AFFECTED LENDER SHALL DESIGNATE A DIFFERENT EURODOLLAR
OFFICE WITH RESPECT TO ITS EURODOLLAR RATE LOANS IF SUCH DESIGNATION WILL AVOID
THE NEED FOR GIVING SUCH NOTICE OR MAKING SUCH DEMAND AND WILL NOT, IN THE
JUDGMENT OF SUCH LENDER, BE ILLEGAL OR OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

(F)            IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY
LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.12, THEN SUCH LENDER
SHALL USE ITS REASONABLE BEST EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY
RESTRICTIONS) TO TAKE SUCH ACTIONS (INCLUDING, IF APPLICABLE, TO CHANGE THE
JURISDICTION OF ITS APPLICABLE LENDING OFFICE) SO AS TO MINIMIZE ANY SUCH
ADDITIONAL PAYMENT BY THE BORROWER WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE IN
THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.


SECTION 2.13.  RIGHT OF THE LENDERS TO FUND THROUGH OTHER OFFICES.  EACH LENDER
MAY, IF IT SO ELECTS, FULFILL ITS COMMITMENT AS TO ANY EURODOLLAR RATE LOAN BY
CAUSING A FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED
THAT IN SUCH EVENT FOR THE PURPOSES OF THIS AGREEMENT SUCH LOAN SHALL BE DEEMED
TO HAVE BEEN MADE BY SUCH LENDER AND THE OBLIGATION OF THE BORROWER TO REPAY
SUCH LOAN SHALL NEVERTHELESS BE TO SUCH LENDER AND SHALL BE DEEMED HELD BY IT,
TO THE EXTENT OF SUCH LOAN, FOR THE ACCOUNT OF SUCH BRANCH OR AFFILIATE.

 

16


--------------------------------------------------------------------------------



SECTION 2.14.  NON-USE FEE AND FEE OBLIGATIONS GENERALLY.

(A)           NON-USE FEE.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF EACH LENDER, A NON-USE FEE (THE “NON-USE FEE”) IN AN
AMOUNT EQUAL TO THE PRODUCT OF (I) THE APPLICABLE NON-USE FEE PERCENTAGE
MULTIPLIED BY (II) THE DAILY AVERAGE AMOUNT BY WHICH THE REVOLVING COMMITMENT
AMOUNT EXCEEDS THE SUM OF THE OUTSTANDING PRINCIPAL BALANCE OF THE REVOLVING
LOANS PLUS THE THEN LETTER OF CREDIT OBLIGATIONS, FOR THE PERIOD FROM THE
CLOSING DATE UNTIL THE REVOLVING COMMITMENT TERMINATION DATE.  THE NON-USE FEE
SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF EACH FISCAL QUARTER FOR
THE FISCAL QUARTER THEN ENDED AND ON THE REVOLVING COMMITMENT TERMINATION DATE. 
SOLELY FOR PURPOSES OF CALCULATING THE NON-USE FEE UNDER THIS SECTION 2.14(A),
THE EQUIVALENT IN DOLLARS OF THE UNDRAWN FACE AMOUNT OF EACH LETTER OF CREDIT
MADE IN AN ALTERNATIVE CURRENCY SHALL BE DETERMINED ON THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT AND SHALL BE REDETERMINED AS OF THE LAST BUSINESS DAY OF
EACH CALENDAR MONTH THEREAFTER DURING WHICH SUCH LETTER OF CREDIT REMAINS
OUTSTANDING, WITH NO INTERIM ADJUSTMENTS WITH RESPECT TO ANY FLUCTUATIONS IN THE
VALUE OF SUCH ALTERNATIVE CURRENCY.

(B)           OTHER FEES.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT THE FEES IN THE AMOUNTS AND ON THE DATES FROM TIME TO TIME AGREED TO IN
WRITING BY THE BORROWER AND THE ADMINISTRATIVE AGENT.

(C)           FEE OBLIGATIONS.  THE OBLIGATION OF THE BORROWER TO PAY THE FEES
DESCRIBED IN THIS SECTION 2.14, AND THE LETTER OF CREDIT FEES DESCRIBED IN
SECTION 3.3, SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE OBLIGATION OF THE
BORROWER TO PAY INTEREST AND EXPENSES AND OTHER AMOUNTS OTHERWISE DESCRIBED IN
THIS AGREEMENT.  THE FEES DESCRIBED IN THIS SECTION 2.14 SHALL BE FULLY EARNED
ON THE EARLIER OF THE DATE PAID OR ACCRUED AND SHALL BE NON-REFUNDABLE.  THE
LETTER OF CREDIT FEES AND THE FEES DESCRIBED IN THIS SECTION 2.14 SHALL BEAR
INTEREST, IF NOT PAID WHEN DUE, AT THE DEFAULT RATE.


SECTION 2.15.  PAYMENTS AND COMPUTATIONS.

(A)           ALLOCATION.  ALL PAYMENTS BY THE BORROWER PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER IN RESPECT OF PRINCIPAL OF OR
INTEREST ON LOANS OR OTHER OBLIGATIONS, SHALL BE MADE BY THE BORROWER IN DOLLARS
OR IN THE APPLICABLE ALTERNATIVE CURRENCY NO LATER THAN 1:00 P.M.  (CHICAGO
TIME) ON THE DAY WHEN DUE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT MAY
REQUIRE THAT ANY PAYMENTS DUE UNDER THIS AGREEMENT BE MADE IN THE UNITED
STATES.  IF, FOR ANY REASON, THE BORROWER IS PROHIBITED BY ANY APPLICABLE LAW
FROM MAKING ANY REQUIRED PAYMENT HEREUNDER IN AN ALTERNATIVE CURRENCY, THE
BORROWER SHALL MAKE SUCH PAYMENT IN DOLLARS IN THE DOLLAR EQUIVALENT OF THE
ALTERNATIVE CURRENCY PAYMENT AMOUNT.  ALL PAYMENTS IN RESPECT OF PRINCIPAL OF OR
INTEREST ON LOANS OR LETTER OF CREDIT OBLIGATIONS SHALL (UNLESS OTHERWISE
SPECIFIED HEREIN) BE MADE BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS PRO RATA ACCORDING TO THE RESPECTIVE UNPAID PRINCIPAL
AMOUNTS OF THE LOANS MADE BY THEM OR TO THEIR RESPECTIVE PARTICIPATION OR OTHER
INTERESTS IN SUCH LETTER OF CREDIT OBLIGATIONS, AS THE CASE MAY BE.  THE PAYMENT
OF ALL FEES REFERRED TO IN SECTION 2.14 AND SECTION 3.3 SHALL (UNLESS OTHERWISE
SPECIFIED THEREIN) BE MADE BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS ENTITLED THERETO.  ALL OTHER AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE PAID TO THE ADMINISTRATIVE AGENT FOR

17


--------------------------------------------------------------------------------


THE ACCOUNT OF THE PERSON ENTITLED THERETO.  UPON ITS ACCEPTANCE OF AN
ASSIGNMENT AND ACCEPTANCE AND RECORDING OF THE INFORMATION CONTAINED THEREIN IN
THE REGISTER PURSUANT TO SECTION 9.7(D), FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, THE ADMINISTRATIVE AGENT SHALL MAKE
ALL PAYMENTS HEREUNDER IN RESPECT OF THE INTEREST ASSIGNED THEREBY TO THE LENDER
ASSIGNEE THEREUNDER, AND THE PARTIES TO SUCH ASSIGNMENT AND ACCEPTANCE SHALL
MAKE ALL APPROPRIATE ADJUSTMENTS IN SUCH PAYMENTS FOR PERIODS PRIOR TO SUCH
EFFECTIVE DATE DIRECTLY BETWEEN THEMSELVES.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY REMIT TO EACH LENDER IN IMMEDIATELY AVAILABLE FUNDS AND IN DOLLARS SUCH
LENDER’S SHARE OF ALL SUCH PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH LENDER.

(B)           ALL COMPUTATIONS OF INTEREST OR FEES HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL BE MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR
OF 360 DAYS, EXCEPT THAT, WITH RESPECT TO BASE RATE LOANS, THE INTEREST THEREON
SHALL BE CALCULATED ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, IN EACH CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST OR FEES
ARE PAYABLE.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.

(C)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST OR FEES, AS THE CASE MAY BE; PROVIDED IF SUCH
EXTENSION WOULD CAUSE PAYMENT OF INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE
LOANS TO BE MADE IN THE NEXT FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE
MADE ON THE NEXT PRECEDING BUSINESS DAY.

(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH LENDER ON SUCH
DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF AND TO THE
EXTENT THAT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO THE
ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH
LENDER UNTIL THE DATE SUCH LENDER REPAYS SUCH AMOUNT TO THE ADMINISTRATIVE
AGENT, AT THE FEDERAL FUNDS RATE.

(E)           ALL PAYMENTS OF PRINCIPAL, INTEREST, FEES AND ALL EXPENSES AND
OTHER AMOUNTS DUE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT PAYABLE TO THE
LENDERS SHALL BE MADE WITHOUT CONDITION AND IN SAME DAY FUNDS AND DELIVERED TO
THE ADMINISTRATIVE AGENT ON THE DATE THEREOF NOT LATER THAN THE APPLICABLE
CUT-OFF TIME DESCRIBED IN SECTION 2.15(A), AND FUNDS RECEIVED BY THE
ADMINISTRATIVE AGENT AFTER THAT TIME SHALL BE DEEMED TO HAVE BEEN PAID ON THE
NEXT SUCCEEDING BUSINESS DAY.

(F)            EACH PAYMENT OF PRINCIPAL SHALL BE APPLIED TO SUCH LOANS AS THE
BORROWER SHALL DIRECT BY NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT ON OR
BEFORE THE DATE OF SUCH PAYMENT OR, IN THE ABSENCE OF SUCH NOTICE, FIRST, TO THE
UNPAID PRINCIPAL AMOUNT OF ANY

18


--------------------------------------------------------------------------------


OUTSTANDING BASE RATE LOANS, SECOND, TO THE UNPAID PRINCIPAL AMOUNT OF ANY
OUTSTANDING EURODOLLAR RATE LOANS WITH THOSE EURODOLLAR RATE LOANS WHICH HAVE
EARLIER EXPIRING INTEREST PERIODS BEING REPAID PRIOR TO THOSE WHICH HAVE LATER
EXPIRING INTEREST PERIODS, AND THEN AS THE ADMINISTRATIVE AGENT SHALL DETERMINE
IN ITS DISCRETION.  CONCURRENTLY WITH EACH REMITTANCE TO ANY LENDER OF ITS SHARE
OF ANY SUCH PAYMENT, THE ADMINISTRATIVE AGENT SHALL ADVISE SUCH LENDER AS TO THE
APPLICATION OF SUCH PAYMENT.


SECTION 2.16.  TAXES.

(A)           SUBJECT TO SECTION 2.16(D), ANY AND ALL PAYMENTS BY THE BORROWER
TO EACH LENDER OR THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT SHALL BE MADE
FREE AND CLEAR OF, AND WITHOUT, UNLESS REQUIRED BY APPLICABLE LAW (IN WHICH CASE
SECTION 2.16(D) SHALL APPLY), DEDUCTION OR WITHHOLDING FOR, ANY AND ALL PRESENT
OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS, AND ALL
LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE OF EACH LENDER AND THE
ADMINISTRATIVE AGENT, SUCH TAXES (INCLUDING INCOME TAXES OR FRANCHISE TAXES) AS
ARE IMPOSED ON OR MEASURED BY EACH PERSON’S NET INCOME (INCLUDING BRANCH PROFITS
TAXES), AND FRANCHISE TAXES ARE IMPOSED ON IT BY THE JURISDICTION UNDER THE LAWS
OF WHICH SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IS
ORGANIZED OR MAINTAINS ANY APPLICABLE LENDING OFFICE OR ANY POLITICAL
SUBDIVISION OF THE FOREGOING (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS,
DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO
AS “TAXES”).

(B)           IN ADDITION, THE BORROWER SHALL PAY ANY PRESENT OR FUTURE STAMP OR
DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR SIMILAR
LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS OTHER THAN AMOUNTS AS ARE BEING CONTESTED IN GOOD FAITH
(HEREINAFTER REFERRED TO AS “OTHER TAXES”).

(C)           SUBJECT TO SECTION 2.16(G), THE BORROWER SHALL INDEMNIFY AND HOLD
HARMLESS EACH LENDER AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES
OR OTHER TAXES PAID BY LENDER OR THE ADMINISTRATIVE AGENT AS A RESULT OF ITS
REVOLVING COMMITMENT, ANY LOANS MADE BY IT HEREUNDER, OR OTHERWISE IN CONNECTION
WITH ITS PARTICIPATION IN THIS AGREEMENT AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST, ADDITIONS TO TAX AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO (OTHER THAN LIABILITY RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF SUCH LENDER OR THE ADMINISTRATIVE AGENT), WHETHER OR NOT
SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  PAYMENT UNDER
THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS FROM THE DATE LENDER
OR THE ADMINISTRATIVE AGENT MAKES WRITTEN DEMAND THEREFOR IN THE FORM OF A
CERTIFICATE AS TO SUCH AMOUNTS, SHOWING A CALCULATION OF SUCH AMOUNTS IN
REASONABLE DETAIL, SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT BY
SUCH LENDER, WHICH SHALL BE PRESUMPTIVE EVIDENCE OF SUCH AMOUNTS, WHICH WRITTEN
DEMAND SHALL BE MADE NO SOONER THAN THIRTY (30) DAYS PRIOR TO THE DATE LENDER
INTENDS TO PAY SUCH TAXES OR OTHER TAXES AND NO LATER THAN NINETY (90) DAYS
AFTER SUCH PAYMENT.

(D)           IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES OR OTHER TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY
LENDER OR THE ADMINISTRATIVE AGENT, THEN, SUBJECT TO SECTION 2.16(G):

19


--------------------------------------------------------------------------------


(I)            THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER
MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL
SUMS PAYABLE UNDER THIS SECTION 2.16) SUCH LENDER OR THE ADMINISTRATIVE AGENT,
AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE;

(II)           THE BORROWER SHALL MAKE SUCH DEDUCTIONS; AND

(III)          THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

(E)           WITHIN THIRTY (30) DAYS AFTER THE DATE OF ANY PAYMENT BY THE
BORROWER OF TAXES OR OTHER TAXES, THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING
PAYMENT THEREOF, OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

(F)            EACH LENDER OTHER THAN A LENDER WHICH IS (1) A U.S. PERSON
(WITHIN THE MEANING OF IRC SECTION 7701(A)(30)) AND (2) TREATED AS A CORPORATION
FOR U.S. FEDERAL INCOME TAX PURPOSES AGREES THAT:

(I)            IT SHALL, NO LATER THAN THE CLOSING DATE (OR, IN THE CASE OF A
LENDER WHICH BECOMES A PARTY HERETO PURSUANT TO SECTION 9.7 AFTER THE CLOSING
DATE, THE DATE UPON WHICH LENDER BECOMES A PARTY HERETO) DELIVER TO THE BORROWER
THROUGH THE ADMINISTRATIVE AGENT TWO ACCURATE AND COMPLETE SIGNED ORIGINALS OF
IRS FORM W-9, FORM W-8BEN OR W-8 ECI OR ANY SUCCESSOR THERETO, IN EACH CASE
(“WITHHOLDING FORMS”) INDICATING THAT THE LENDER IS ON THE DATE OF DELIVERY
THEREOF EXEMPT FROM UNITED STATES WITHHOLDING TAX AND ENTITLED TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT FREE FROM WITHHOLDING OF UNITED STATES FEDERAL
INCOME TAX;

(II)           IF AT ANY TIME THE LENDER MAKES ANY CHANGES NECESSITATING A NEW
WITHHOLDING FORM, IT SHALL WITH REASONABLE PROMPTNESS DELIVER TO THE BORROWER
THROUGH THE ADMINISTRATIVE AGENT IN REPLACEMENT FOR, OR IN ADDITION TO, THE
FORMS PREVIOUSLY DELIVERED BY IT HEREUNDER, TWO ACCURATE AND COMPLETE SIGNED
ORIGINALS OF WITHHOLDING FORMS INDICATING THAT THE LENDER IS ON THE DATE OF
DELIVERY THEREOF EXEMPT FROM UNITED STATES WITHHOLDING TAX AND ENTITLED TO
RECEIVE ALL PAYMENTS UNDER THIS AGREEMENT FREE FROM WITHHOLDING OF UNITED STATES
FEDERAL INCOME TAX;

(III)          IT SHALL, BEFORE OR PROMPTLY AFTER THE OCCURRENCE OF ANY EVENT
(INCLUDING THE PASSING OF TIME BUT EXCLUDING ANY EVENT MENTIONED IN CLAUSE (II)
ABOVE) REQUIRING A CHANGE IN OR RENEWAL OF THE MOST RECENT WITHHOLDING FORMS
PREVIOUSLY DELIVERED BY SUCH LENDER, DELIVER TO THE BORROWER THROUGH THE
ADMINISTRATIVE AGENT TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
WITHHOLDING FORMS IN REPLACEMENT FOR THE FORMS PREVIOUSLY DELIVERED BY THE
LENDER; AND

(IV)          IT SHALL, PROMPTLY UPON THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S REASONABLE REQUEST TO THAT EFFECT, DELIVER TO THE BORROWER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) SUCH OTHER FORMS OR SIMILAR
DOCUMENTATION AS MAY BE REQUIRED

20


--------------------------------------------------------------------------------


FROM TIME TO TIME BY ANY APPLICABLE LAW, TREATY, RULE OR REGULATION IN ORDER TO
ESTABLISH SUCH LENDER’S TAX STATUS FOR WITHHOLDING PURPOSES.

(G)           THE BORROWER WILL NOT BE REQUIRED TO PAY ANY AMOUNTS IN RESPECT OF
UNITED STATES FEDERAL INCOME TAX PURSUANT TO SECTION 2.16(C) OR SECTION 2.16(D)
TO ANY LENDER FOR THE ACCOUNT OF ANY APPLICABLE LENDING OFFICE OF SUCH LENDER:

(I)            IF THE OBLIGATION TO PAY SUCH ADDITIONAL AMOUNTS WOULD NOT HAVE
ARISEN BUT FOR A FAILURE BY SUCH LENDER TO COMPLY WITH ITS OBLIGATIONS UNDER
SECTION 2.16(F) IN RESPECT OF SUCH APPLICABLE LENDING OFFICE;

(II)           IF SUCH LENDER SHALL HAVE DELIVERED TO THE BORROWER A WITHHOLDING
FORM IN RESPECT OF SUCH APPLICABLE LENDING OFFICE PURSUANT TO SECTION 2.16(F),
AND SUCH LENDER SHALL NOT AT ANY TIME BE ENTITLED TO EXEMPTION FROM DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX IN RESPECT OF PAYMENTS BY THE
BORROWER HEREUNDER FOR THE ACCOUNT OF SUCH APPLICABLE LENDING OFFICE FOR ANY
REASON OTHER THAN A CHANGE IN UNITED STATES LAW OR REGULATIONS OR IN THE
OFFICIAL INTERPRETATION OF SUCH LAW OR REGULATIONS BY ANY GOVERNMENTAL AUTHORITY
CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING
THE FORCE OF LAW) AFTER THE DATE OF DELIVERY OF SUCH WITHHOLDING FORM; OR

(III)          IF THE LENDER SHALL HAVE DELIVERED TO THE BORROWER A WITHHOLDING
FORM IN RESPECT OF SUCH APPLICABLE LENDING OFFICE PURSUANT TO SECTION 2.16(F),
AND SUCH LENDER SHALL NOT AT ANY TIME BE ENTITLED TO EXEMPTION FROM DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX IN RESPECT OF PAYMENTS BY THE
BORROWER HEREUNDER FOR THE ACCOUNT OF SUCH APPLICABLE LENDING OFFICE FOR ANY
REASON OTHER THAN A CHANGE IN UNITED STATES LAW OR REGULATIONS OR ANY APPLICABLE
TAX TREATY OR REGULATIONS OR IN THE OFFICIAL INTERPRETATION OF ANY SUCH LAW,
TREATY OR REGULATIONS BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF
LAW) AFTER THE DATE OF DELIVERY OF SUCH WITHHOLDING FORM.

(H)           IF THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS TO ANY
LENDER OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.16(D), THEN SUCH LENDER
SHALL USE ITS REASONABLE BEST EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY
RESTRICTIONS) (INCLUDING CHANGING THE JURISDICTION OF ITS APPLICABLE LENDING
OFFICE) SO AS TO ELIMINATE ANY SUCH ADDITIONAL PAYMENT BY THE BORROWER WHICH MAY
THEREAFTER ACCRUE IF SUCH CHANGE IN THE JUDGMENT OF SUCH LENDER IS NOT OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.

(I)            IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES THAT IT HAS
RECEIVED A REFUND OR DIRECT CREDIT IN RESPECT OF AND SPECIFICALLY ASSOCIATED
WITH ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER, OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS, IT
SHALL PROMPTLY NOTIFY THE BORROWER OF SUCH REFUND OR DIRECT CREDIT AND SHALL
WITHIN 30 DAYS FROM THE DATE OF RECEIPT OF SUCH REFUND OR BENEFIT OF SUCH DIRECT
CREDIT (INCLUDING ANY INTEREST PAID OR CREDITED BY THE RELEVANT GOVERNMENTAL
AUTHORITY ATTRIBUTABLE TO SUCH REFUND OR DIRECT CREDIT) TO THE BORROWER BUT ONLY
TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE
BORROWER WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND OR
DIRECT CREDIT NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH PERSON.

21


--------------------------------------------------------------------------------


(J)            WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF THE
BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER, THE AGREEMENTS AND
OBLIGATIONS OF THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT CONTAINED
IN THIS SECTION 2.16 SHALL SURVIVE THE PAYMENT OF ALL OTHER OBLIGATIONS.


SECTION 2.17.  SHARING OF PAYMENTS, ETC.  IF ANY LENDER SHALL OBTAIN ANY PAYMENT
(WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF,
OR OTHERWISE, BUT NOT INCLUDING ANY PAYMENT MADE FROM AN ASSIGNING LENDER TO AN
ASSIGNEE LENDER OR A LENDER TO A PARTICIPANT ON ACCOUNT OF AN ASSIGNMENT OF
LOANS OR PARTICIPATION) ON ACCOUNT OF THE LOANS OR THE LETTERS OF CREDIT (OTHER
THAN PURSUANT TO SECTION 2.10, 2.11, 2.12(B), 2.16 OR 3.3(B)) IN EXCESS OF ITS
RATABLE SHARE OF PAYMENTS ON ACCOUNT OF SUCH LOANS AND/OR THE LETTERS OF CREDIT
OBTAINED BY ALL THE LENDERS ENTITLED THERETO, SUCH LENDER SHALL FORTHWITH
PURCHASE FROM THE OTHER LENDERS NOTIFIED OF SUCH PAYMENT SUCH PARTICIPATIONS IN
SUCH LOANS AND/OR LETTERS OF CREDIT MADE BY THEM AS SHALL BE NECESSARY TO CAUSE
SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THEM;
PROVIDED THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER
RECOVERED FROM THE PURCHASING LENDER, SUCH PURCHASE FROM EACH SUCH LENDER SHALL
BE RESCINDED AND EACH SUCH LENDER SHALL REPAY TO THE PURCHASING LENDER THE
PURCHASE PRICE TO THE EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO
SUCH LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (A) THE AMOUNT OF
SUCH LENDER’S REQUIRED REPAYMENT TO (B) THE TOTAL AMOUNT SO RECOVERED FROM THE
PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER
AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER
PURSUANT TO THIS SECTION 2.17 MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SETOFF) WITH RESPECT
TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


SECTION 2.18.  WARRANTY.  EACH NOTICE OF BORROWING PURSUANT TO SECTION 2.4 AND
THE DELIVERY OF EACH LETTER OF CREDIT REQUEST PURSUANT TO SECTION 3.2, SHALL
AUTOMATICALLY CONSTITUTE A WARRANTY BY THE BORROWER TO THE ADMINISTRATIVE AGENT
AND EACH LENDER TO THE EFFECT THAT ON THE DATE OF SUCH REQUESTED BORROWING OR
THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT, AS THE CASE MAY BE, (A) THE
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS (EXCEPT TO THE EXTENT CHANGES IN
FACTS OR CONDITIONS ARE EXPRESSLY PERMITTED OR REQUIRED HEREUNDER OR THEREUNDER)
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH REQUESTED DATE AS
THOUGH MADE ON THE DATE THEREOF UNLESS AN EARLIER DATE IS SO SPECIFIED IN SUCH
REPRESENTATION AND WARRANTY AND (B) NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE
THEN OCCURRED AND BE CONTINUING OR WILL RESULT THEREFROM.


SECTION 2.19.  CONDITIONS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT (OTHER THAN AS SET FORTH IN SECTION 3.4), (A) NO LENDER (INCLUDING THE
SWING LINE LENDER) SHALL BE OBLIGATED TO MAKE ANY LOAN, (B) NO LENDER SHALL BE
OBLIGATED TO CONVERT INTO OR PERMIT THE CONTINUATION AT THE END OF THE
APPLICABLE INTEREST PERIOD OF ANY EURODOLLAR RATE LOAN (OTHER THAN ANY
EURODOLLAR RATE LOAN DENOMINATED IN AN ALTERNATIVE CURRENCY, IN WHICH CASE SUCH
EURODOLLAR RATE LOANS MAY BE CONTINUED AS EURODOLLAR RATE LOANS IN THEIR
ORIGINAL CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH), AND (C) NO ISSUING
LENDER SHALL BE OBLIGATED TO ISSUE ANY LETTER OF CREDIT IF, IN ANY SUCH CASE, AN
EVENT OF DEFAULT OR DEFAULT EXISTS OR WOULD RESULT THEREFROM.

 

22


--------------------------------------------------------------------------------



SECTION 2.20.  ALL OBLIGATIONS SECURED.  THE LOANS, THE REIMBURSEMENT
OBLIGATIONS, AND ALL OTHER OBLIGATIONS OF THE BORROWER AND EACH OTHER PERSON TO
THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER, ANY LENDER OR ANY OTHER SECURED
PARTY, SHALL BE SECURED BY THE ADMINISTRATIVE AGENT’S LIEN, FOR THE BENEFIT OF
THE SECURED PARTIES, ON ALL OF THE COLLATERAL AND BY ALL OTHER LIENS HERETOFORE,
NOW, OR AT ANY TIME OR TIMES HEREAFTER GRANTED BY THE BORROWER OR ANY OTHER
PERSON TO THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER, ANY LENDER OR ANY OTHER
SECURED PARTY TO SECURE ANY OBLIGATIONS.  THE BORROWER AGREES THAT ALL OF THE
RIGHTS OF THE SECURED PARTIES SET FORTH IN THIS AGREEMENT SHALL APPLY TO ANY
MODIFICATION, AMENDMENT OR RESTATEMENT OF, OR SUPPLEMENT TO, THIS AGREEMENT, ANY
SUPPLEMENTS OR EXHIBITS HERETO, AND THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE
AGREED IN WRITING.


SECTION 2.21.  USE OF PROCEEDS.  THE BORROWER SHALL USE THE PROCEEDS OF THE
LOANS FOR (A) THE WORKING CAPITAL REQUIREMENTS AND GENERAL CORPORATE PURPOSES OF
THE BORROWER AND ITS SUBSIDIARIES, (B) THE REFINANCING OF EXISTING DEBT OF THE
LOAN PARTIES, (C) THE PAYMENT OF FEES AND EXPENSES IN CONNECTION WITH THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND (D) THE
FINANCING OF CAPITAL EXPENDITURES, INCLUDING THE PURCHASE OF CERTAIN VESSELS AND
IMPROVEMENTS THERETO AND RELATED MOBILIZATION COSTS.


SECTION 2.22.  ASSIGNMENT OF COMMITMENTS UNDER CERTAIN CIRCUMSTANCES.  IN THE
EVENT THAT THE ADMINISTRATIVE AGENT SHALL HAVE DELIVERED A NOTICE OR CERTIFICATE
ON BEHALF OF ANY LENDER PURSUANT TO SECTION 2.10, 2.12 OR 2.16, THE LOAN PARTIES
SHALL BE REQUIRED TO MAKE ADDITIONAL PAYMENTS TO ANY LENDER UNDER SECTION 2.16,
OR ANY LENDER SHALL BECOME A DEFAULTING LENDER, THE BORROWER SHALL HAVE THE
RIGHT, AT ITS OWN EXPENSE, UPON NOTICE TO SUCH LENDER AND ADMINISTRATIVE AGENT,
NOT LATER THAN SIXTY (60) DAYS FOLLOWING SUCH LENDER’S DELIVERY OF SUCH NOTICE
OR CERTIFICATE, TO REQUIRE SUCH LENDER OR DEFAULTING LENDER TO TRANSFER AND
ASSIGN, WITHOUT RECOURSE OR DISCOUNT, IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.7, ALL OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS REVOLVING
COMMITMENTS AND ITS REVOLVING CREDIT PERCENTAGE OF THE OBLIGATIONS) TO ONE OR
MORE FINANCIAL INSTITUTIONS CHOSEN BY THE BORROWER (AND APPROVED BY THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD) WHICH HAVE AGREED TO SO ACQUIRE AND ASSUME SUCH
INTERESTS, RIGHTS AND OBLIGATIONS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY
SUCH TRANSFER AND ASSIGNMENT UNLESS ALL OBLIGATIONS OWING TO SUCH LENDER,
INCLUDING, WITHOUT LIMITATION, THOSE ARISING UNDER SECTIONS 2.10, 2.12 AND 2.16,
HAVE BEEN PAID IN FULL AND SUCH LENDER SHALL HAVE NO FURTHER OBLIGATIONS WITH
RESPECT TO ITS REVOLVING COMMITMENTS, AND NO LENDER SHALL BE REQUIRED TO MAKE
ANY SUCH TRANSFER AND ASSIGNMENT IF PRIOR THERETO THE CIRCUMSTANCES ENTITLING
THE BORROWER TO REQUIRE SUCH A TRANSFER AND ASSIGNMENT CEASE TO APPLY AS A
RESULT OF SUCH LENDER’S WITHDRAWING ITS NOTICE OR CERTIFICATE PURSUANT TO
SECTION 2.10, 2.12 OR 2.16, AS APPLICABLE.


SECTION 2.23.  INCREASE IN THE REVOLVING COMMITMENT AMOUNT.

(A)           REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT, UPON
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS),
THE BORROWER MAY ON ONE OR MORE OCCASIONS, REQUEST AN INCREASE IN THE REVOLVING
COMMITMENTS BY AN AMOUNT NOT EXCEEDING $25,000,000 IN THE AGGREGATE FOR ALL SUCH
INCREASES (SUBJECT TO A MINIMUM AMOUNT OF $10,000,000 FOR ANY INDIVIDUAL
INCREASE).  AT THE TIME OF SENDING SUCH NOTICE, THE BORROWER (IN CONSULTATION
WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH

23


--------------------------------------------------------------------------------


LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN TEN
BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).

(B)           LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS REVOLVING COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO,
GREATER THAN, OR LESS THAN ITS REVOLVING CREDIT PERCENTAGE OF SUCH REQUESTED
INCREASE.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS REVOLVING COMMITMENT.

(C)           NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A
REQUESTED INCREASE AND SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND
THE ISSUING LENDER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), THE ARRANGER, IN CONSULTATION WITH THE BORROWER, MAY ALSO INVITE
ADDITIONAL FINANCIAL INSTITUTIONS TO BECOME LENDERS PURSUANT TO A JOINDER
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS
COUNSEL.

(D)           EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING COMMITMENTS ARE
INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT AND THE
BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”) AND
THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH INCREASE AND
THE INCREASE EFFECTIVE DATE.  EACH OF THE PARTIES HERETO HEREBY AGREES THAT,
UPON ANY INCREASE EFFECTIVE DATE, THIS AGREEMENT AND THE COMMITMENT SCHEDULE
SHALL BE DEEMED AMENDED TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY TO
REFLECT THE INCREASE TO THE REVOLVING COMMITMENT AMOUNT AND THE INCREASES TO THE
REVOLVING COMMITMENTS UNDER THIS SECTION.  ANY SUCH DEEMED AMENDMENT MAY BE
MEMORIALIZED IN WRITING BY THE ADMINISTRATIVE AGENT AND THE BORROWER FURNISHED
TO THE OTHER PARTIES HERETO.

(E)           CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION PRECEDENT
TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF THE BORROWER DATED AS OF THE INCREASE EFFECTIVE DATE SIGNED BY AN
AUTHORIZED OFFICER OF THE BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS
ADOPTED BY SUCH LOAN PARTY APPROVING OR CONSENTING TO SUCH INCREASE, AND (II)
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND THE OTHER LOAN DOCUMENTS ARE
TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND (B) NO
DEFAULT EXISTS.  THE BORROWER SHALL PREPAY ON A NON-RATABLE BASIS ANY LOANS
OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 2.11) TO THE EXTENT NECESSARY TO KEEP THE
OUTSTANDING LOANS RATABLE WITH ANY REVISED REVOLVING CREDIT PERCENTAGES OF THE
REVOLVING COMMITMENTS ARISING FROM ANY NONRATABLE INCREASE IN THE REVOLVING
COMMITMENTS UNDER THIS SECTION.

(f)             Increase in the Letter of Credit Sublimit.  On any Increase
Effective Date, with the written consent of each Issuing Lender, the Letter of
Credit Sublimit may be increased by an amount up to the amount of the increase
in the Revolving Commitment Amount on such Increase Effective Date.

24


--------------------------------------------------------------------------------


(G)           CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTIONS 2.17 OR 9.1 TO THE CONTRARY.

ARTICLE III.
LETTERS OF CREDIT


SECTION 3.1.  COMMITMENT FOR LETTERS OF CREDIT.  PRIOR TO THE CLOSING DATE, BANK
OF AMERICA, N.A., AS “ISSUING LENDER” UNDER THE EXISTING CREDIT AGREEMENT HAS
ISSUED THE EXISTING L/CS, WHICH FROM AND AFTER THE CLOSING DATE, SHALL
CONSTITUTE LETTERS OF CREDIT HEREUNDER.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH ISSUING LENDER HEREUNDER, IN RELIANCE ON THE AGREEMENTS OF THE
OTHER LENDERS, SET FORTH IN SECTION  3.4, AGREES TO ISSUE LETTERS OF CREDIT (THE
LETTERS OF CREDIT ISSUED ON AND AFTER THE CLOSING DATE PURSUANT TO THIS SECTION
3.1 TOGETHER WITH THE EXISTING L/CS, THE “LETTERS OF CREDIT”) IN DOLLARS OR IN
ALTERNATIVE CURRENCIES FOR THE ACCOUNT OF THE BORROWER, AND EACH LENDER
SEVERALLY AGREES TO PARTICIPATE IN THE LETTERS OF CREDIT (INCLUDING EXISTING
L/CS) ISSUED BY EACH ISSUING LENDER HEREUNDER, IN A DOLLAR EQUIVALENT AMOUNT
EQUAL TO SUCH LENDER’S REVOLVING CREDIT PERCENTAGE, FROM TIME TO TIME, ON ANY
BUSINESS DAY DURING THE PERIOD COMMENCING ON THE DATE HEREOF, AND CONTINUING
UNTIL THE REVOLVING COMMITMENT TERMINATION DATE IN SUCH FORM AS MAY BE APPROVED
FROM TIME TO TIME BY THE APPLICABLE ISSUING LENDER; PROVIDED, THAT NO ISSUING
LENDER SHALL HAVE ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT IF, AFTER GIVING
EFFECT TO SUCH ISSUANCE, (I) THE LETTER OF CREDIT OBLIGATIONS WOULD EXCEED THE
LETTER OF CREDIT AVAILABILITY, (II) THE LETTER OF CREDIT OBLIGATIONS IN RESPECT
OF FINANCIAL LETTERS OF CREDIT EXCEED THE FINANCIAL LETTER OF CREDIT
AVAILABILITY OR (III) THE AGGREGATE AMOUNT OF AVAILABLE REVOLVING COMMITMENTS
WOULD BE LESS THAN ZERO.  EACH LETTER OF CREDIT SHALL EXPIRE NO LATER THAN THE
EARLIER OF (X) THE FOURTH ANNIVERSARY OF ITS DATE OF ISSUANCE AND (Y) THE DATE
WHICH IS PRIOR TO THE REVOLVING COMMITMENT TERMINATION DATE AS IN EFFECT AT THE
TIME OF THE ISSUANCE OF THE LETTER OF CREDIT; PROVIDED THAT ANY LETTER OF CREDIT
WITH A ONE-YEAR TERM MAY PROVIDE FOR RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR
PERIODS (WHICH SHALL IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE
(Y) ABOVE).


SECTION 3.2.  ISSUANCE OF LETTERS OF CREDIT.

(A)           THE BORROWER SHALL GIVE THE APPLICABLE ISSUING LENDER PRIOR
WRITTEN NOTICE (A “LETTER OF CREDIT REQUEST”) NOT LATER THAN 11:00 A.M. (CHICAGO
TIME) ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE ON WHICH THE ISSUANCE
OR AMENDMENT OF A LETTER OF CREDIT IS REQUESTED OR, IN THE CASE OF A REQUESTED
LETTER OF CREDIT TO BE DENOMINATED IN AN ALTERNATIVE CURRENCY, ON THE BUSINESS
DAY IMMEDIATELY PRECEDING THE DATE ON WHICH THE ISSUANCE OR AMENDMENT OF SUCH A
LETTER OF CREDIT IS REQUESTED (OR, IN EITHER CASE, SUCH SHORTER TIME IF
CONSENTED TO BY THE ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER), SPECIFYING:

(I)            THE REQUESTED DATE FOR ISSUANCE OR AMENDMENT OF SUCH LETTER OF
CREDIT, WHICH SHALL BE A BUSINESS DAY;

(II)           THE EXPIRY DATE OF SUCH LETTER OF CREDIT, WHICH SHALL BE A
BUSINESS DAY;

(III)          THE BENEFICIARY OF SUCH LETTER OF CREDIT;

25


--------------------------------------------------------------------------------


(IV)          THE AGGREGATE FACE AMOUNT OF SUCH LETTER OF CREDIT AND THE
REQUESTED CURRENCY IN WHICH SUCH LETTER OF CREDIT IS TO BE DENOMINATED;

(V)           WHETHER THE LETTER OF CREDIT TO BE ISSUED IS A FINANCIAL LETTER OF
CREDIT OR A PERFORMANCE LETTER OF CREDIT; AND

(VI)          THE CONDITIONS FOR DRAWING TO BE INCLUDED IN SUCH LETTER OF
CREDIT.

Each such Letter of Credit Request shall be by telecopier, telex or cable,
confirmed immediately in writing by mail, in substantially the form of Exhibit D
and executed by an Authorized Officer of the Borrower.

(B)           UPON RECEIPT OF A LETTER OF CREDIT REQUEST, THE APPLICABLE ISSUING
LENDER SHALL PROMPTLY SEND A COPY THEREOF TO THE ADMINISTRATIVE AGENT WHO SHALL
THEN NOTIFY EACH LENDER OF THE CONTENTS THEREOF.  UPON SATISFACTION OF THE
CONDITIONS PRECEDENT SPECIFIED IN ARTICLE IV HEREOF, AND SUBJECT TO THE
PROVISIONS OF SECTION 3.2(C), SUCH ISSUING LENDER SHALL ISSUE THE LETTER OF
CREDIT REQUESTED TO BE ISSUED BY IT OR AMEND THE LETTER OF CREDIT REQUESTED TO
BE AMENDED, AS THE CASE MAY BE, ON THE DATE SPECIFIED IN THE LETTER OF CREDIT
REQUEST; PROVIDED THAT NO ISSUING LENDER SHALL ISSUE OR MAINTAIN A LETTER OF
CREDIT HAVING AN EXPIRY DATE LATER THAN THE DATE SPECIFIED IN SECTION 3.1. 
PROMPTLY AFTER THE ISSUANCE BY AN ISSUING LENDER OF A LETTER OF CREDIT, SUCH
ISSUING LENDER SHALL FURNISH A COPY OF SUCH LETTER OF CREDIT TO THE
ADMINISTRATIVE AGENT AND THE BORROWER.

(C)           IN THE CASE OF A REQUESTED LETTER OF CREDIT TO BE DENOMINATED IN
AN ALTERNATIVE CURRENCY, THE OBLIGATION OF THE APPLICABLE ISSUING LENDER TO
ISSUE SUCH LETTER OF CREDIT IS SUBJECT TO THE CONFIRMATION BY SUCH ISSUING
LENDER TO THE ADMINISTRATIVE AGENT ON THE BUSINESS DAY OF THE REQUESTED DATE OF
SUCH ISSUANCE THAT SUCH ISSUING LENDER AGREES TO ISSUE SUCH LETTER OF CREDIT IN
THE REQUESTED ALTERNATIVE CURRENCY, WHICH CONFIRMATION SHALL BE PROMPTLY
FORWARDED BY THE ADMINISTRATIVE AGENT TO THE BORROWER.  IF SUCH ISSUING LENDER
SHALL NOT HAVE SO PROVIDED TO THE ADMINISTRATIVE AGENT SUCH CONFIRMATION, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER THAT SUCH ISSUING LENDER
HAS NOT PROVIDED SUCH CONFIRMATION, AND THE BORROWER’S REQUEST FOR SUCH LETTER
OF CREDIT IN SUCH ALTERNATIVE CURRENCY SHALL BE DEEMED TO HAVE BEEN THEREUPON
WITHDRAWN BY THE BORROWER.


SECTION 3.3.  LETTER OF CREDIT FEE.  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT (A) RATABLY FOR THE ACCOUNT OF EACH LENDER, A LETTER OF
CREDIT FEE FOR THE TERM OF SUCH LETTER OF CREDIT AT THE RATE EQUAL TO THE
AGGREGATE FACE AMOUNT OUTSTANDING OF SUCH LETTER OF CREDIT MULTIPLIED BY (I) IN
THE CASE OF PERFORMANCE LETTERS OF CREDIT, SUBJECT TO SECTION 2.10(C), THE THEN
APPLICABLE PERFORMANCE LETTER OF CREDIT FEE PERCENTAGE AND (II) IN THE CASE OF
FINANCIAL LETTERS OF CREDIT, THE THEN APPLICABLE FINANCIAL LETTER OF CREDIT FEE
PERCENTAGE, AND (B) FOR THE APPLICABLE ISSUING LENDER’S OWN ACCOUNT (IN ADDITION
TO ITS REVOLVING CREDIT PERCENTAGE OF THE FEE PAYABLE TO IT AS A LENDER, IN
ACCORDANCE WITH CLAUSE (A) ABOVE), A LETTER OF CREDIT FEE FOR THE TERM OF SUCH
LETTER OF CREDIT OF 0.125 OF 1% PER ANNUM (OR SUCH LOWER AMOUNT IF AGREED TO BY
THE APPLICABLE ISSUING LENDER) BASED UPON THE AGGREGATE FACE AMOUNT OUTSTANDING
OF EACH SUCH LETTER OF CREDIT AND THE APPLICABLE ISSUING LENDER’S CUSTOMARY
PROCESSING FEES FOR THE ISSUANCE, AMENDMENT OR RENEWAL OF THE LETTER OF CREDIT. 
THE FEE FOR ANY LETTER OF CREDIT ISSUED BY ANY ISSUING LENDER HEREUNDER, AS
DETERMINED IN ACCORDANCE WITH CLAUSES (A) AND (B) ABOVE (THE

26


--------------------------------------------------------------------------------



“LETTER OF CREDIT FEE”), SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY
OF EACH FISCAL QUARTER, ON THE REVOLVING COMMITMENT TERMINATION DATE AND ON THE
EARLIEST OF THE CANCELLATION, EXPIRATION OR RETURN OF SUCH LETTER OF CREDIT TO
THE APPLICABLE ISSUING LENDER; PROVIDED THAT IF ANY LETTER OF CREDIT IS CANCELED
AND/OR RETURNED TO THE APPLICABLE ISSUING LENDER PRIOR TO THE EXPIRATION
THEREOF, THE BORROWER SHALL FROM TIME TO TIME, UPON DEMAND BY SUCH ISSUING
LENDER AND/OR ANY LENDER THEREFOR, IMMEDIATELY PAY TO SUCH ISSUING LENDER AND/OR
SUCH LENDER ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE IT FOR ITS EXPENSES NOT
COVERED BY A PREVIOUSLY RECEIVED LETTER OF CREDIT FEE.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH EXPENSES SUBMITTED TO THE BORROWER AND THE ADMINISTRATIVE AGENT
BY SUCH ISSUING LENDER AND/OR SUCH LENDER, SHOWING IN REASONABLE DETAIL THE
CALCULATION THEREOF, SHALL BE PRESUMPTIVE EVIDENCE OF SUCH AMOUNT.


SECTION 3.4.  OBLIGATIONS OF THE LENDERS TO AN ISSUING LENDER UNDER A LETTER OF
CREDIT.  EACH ISSUING LENDER WILL NOTIFY THE BORROWER AND THE ADMINISTRATIVE
AGENT, AND THE ADMINISTRATIVE AGENT WILL THEREUPON NOTIFY EACH OTHER LENDER,
PROMPTLY UPON PRESENTATION TO IT OF A DRAFT FOR PAYMENT DRAWN UNDER, OR
PURPORTING TO BE DRAWN UNDER, A LETTER OF CREDIT ISSUED BY IT; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL HAVE RECEIVED NOTICE BY 2:00 P.M.
(CHICAGO TIME) ON THE BUSINESS DAY ON WHICH SUCH ISSUING LENDER INTENDS TO MAKE
PAYMENT OF EACH SUCH DRAFT, TO THE EXTENT THAT THE BORROWER FAILS TO PROVIDE
FUNDS THEREFOR, EACH OTHER LENDER SHALL MAKE PAYMENT TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE APPLICABLE ISSUING LENDER IN IMMEDIATELY AVAILABLE
FUNDS AND IN DOLLARS AT THE APPLICABLE ISSUING LENDER’S DOMESTIC LENDING OFFICE
OF AN AMOUNT EQUAL TO THE DOLLAR EQUIVALENT AMOUNT (AS CALCULATED BY THE
APPLICABLE ISSUING LENDER) OF SUCH ISSUING LENDER’S PAYMENT MULTIPLIED BY SUCH
OTHER LENDER’S REVOLVING CREDIT PERCENTAGE.  THE OBLIGATION OF EACH LENDER TO
MAKE PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF EACH ISSUING LENDER
UNDER THIS SECTION 3.4 SHALL BE UNCONDITIONAL, CONTINUING, IRREVOCABLE AND
ABSOLUTE REGARDLESS OF WHETHER OR NOT ANY OF THE CONDITIONS SET FORTH IN ARTICLE
IV ARE THEN SATISFIED.  IN THE EVENT THAT ANY LENDER FAILS TO MAKE PAYMENT TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF ANY ISSUING LENDER OF ANY AMOUNT DUE
UNDER THIS SECTION 3.4, SUCH ISSUING LENDER SHALL BE ENTITLED TO RECEIVE THE
PRINCIPAL AND INTEREST OTHERWISE PAYABLE TO SUCH LENDER HEREUNDER WITH RESPECT
TO SUCH AMOUNT UNTIL SUCH ISSUING LENDER RECEIVES SUCH PAYMENT FROM SUCH LENDER;
PROVIDED THAT NOTHING CONTAINED IN THIS SENTENCE SHALL RELIEVE SUCH LENDER OF
ITS OBLIGATION TO MAKE PAYMENT TO ANY ISSUING LENDER FOR SUCH AMOUNTS IN
ACCORDANCE WITH THIS SECTION 3.4.


SECTION 3.5.  REIMBURSEMENT OBLIGATION.  THE BORROWER AGREES UNCONDITIONALLY AND
IRREVOCABLY TO PAY TO THE ADMINISTRATIVE AGENT IN DOLLARS AND IN IMMEDIATELY
AVAILABLE FUNDS FOR THE ACCOUNT OF THE APPLICABLE ISSUING LENDER (AND, TO THE
EXTENT SUCH PAYMENTS WERE MADE BY THE LENDERS PURSUANT TO SECTION 3.4, FOR THE
ACCOUNT OF SUCH LENDERS), UPON DEMAND THEREFOR BY THE ADMINISTRATIVE AGENT
(WHICH DEMAND THE ADMINISTRATIVE AGENT HEREBY AGREES TO DELIVER), THE DOLLAR
EQUIVALENT AMOUNT OF EACH PAYMENT WHICH IS DRAWN UNDER A LETTER OF CREDIT, OR
WHICH PURPORTS TO BE SO DRAWN (SUCH OBLIGATION OF THE BORROWER BEING REFERRED TO
HEREIN AS A “REIMBURSEMENT OBLIGATION” WITH RESPECT TO SUCH LETTER OF CREDIT). 
IF AT ANY TIME THE BORROWER FAILS IMMEDIATELY TO REPAY A REIMBURSEMENT
OBLIGATION PURSUANT TO THIS SECTION 3.5, THE BORROWER SHALL BE DEEMED TO HAVE
REQUESTED A REVOLVING LOAN WHICH IS A BASE RATE LOAN, AS OF THE DATE OF THE
PAYMENT GIVING RISE TO THE REIMBURSEMENT OBLIGATION, FROM EACH LENDER, EQUAL IN
AMOUNT TO SUCH LENDER’S REVOLVING CREDIT PERCENTAGE MULTIPLIED BY THE DOLLAR
EQUIVALENT AMOUNT OF THE UNPAID REIMBURSEMENT OBLIGATION, THE PROCEEDS OF WHICH
SHALL BE USED TO REPAY SUCH REIMBURSEMENT OBLIGATION.  IF, AS A RESULT OF A
DEFAULT OR AN EVENT OF DEFAULT, A REVOLVING

27


--------------------------------------------------------------------------------



LOAN MAY NOT BE MADE ON A DATE ON WHICH SUCH LOAN WOULD BE DEEMED TO HAVE BEEN
REQUESTED PURSUANT TO THE PRECEDING SENTENCE, THE UNPAID DOLLAR EQUIVALENT
AMOUNT OF THE REIMBURSEMENT OBLIGATION SHALL BEAR INTEREST AT THE DEFAULT RATE
AND SHALL BE PAYABLE ON DEMAND.  REGARDLESS OF THE EXPIRATION DATE OF ANY LETTER
OF CREDIT, THE BORROWER SHALL REMAIN LIABLE WITH RESPECT TO EACH LETTER OF
CREDIT AND ALL LETTER OF CREDIT FEES SHALL CONTINUE TO ACCRUE, UNTIL THE
APPLICABLE ISSUING LENDER IS RELEASED FROM LIABILITY BY EVERY PERSON WHICH IS
ENTITLED TO DRAW OR DEMAND PAYMENT UNDER SUCH LETTER OF CREDIT.


SECTION 3.6.  REPRESENTATIVES OF BENEFICIARIES.  EACH ISSUING LENDER MAY
RECEIVE, ACCEPT OR PAY AS COMPLYING WITH THE TERMS OF SUCH LETTER OF CREDIT, ANY
DRAFTS OR OTHER DOCUMENTS, OTHERWISE IN ORDER, WHICH MAY BE SIGNED BY, OR ISSUED
TO, THE ADMINISTRATOR OR EXECUTOR OF, OR THE TRUSTEE IN BANKRUPTCY OF, OR THE
RECEIVER FOR ANY OF THE PROPERTY OF, THE PARTY IN WHOSE NAME SUCH LETTER OF
CREDIT PROVIDES THAT ANY DRAFTS OR OTHER DOCUMENT SHOULD BE DRAWN OR ISSUED.


SECTION 3.7.  RESPONSIBILITY OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDERS
AND THE LENDERS.  NONE OF THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY
LENDER SHALL BE LIABLE OR RESPONSIBLE FOR:

(A)           THE USE WHICH MAY BE MADE OF THE LETTERS OF CREDIT OR FOR ANY ACTS
OR OMISSIONS OF THE BENEFICIARY(IES) IN CONNECTION THEREWITH;

(B)           THE VALIDITY, SUFFICIENCY OR GENUINENESS OF DOCUMENTS, OR OF ANY
ENDORSEMENT(S) THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY
OR ALL RESPECTS INVALID, INSUFFICIENT, FRAUDULENT OR FORGED;

(C)           FAILURE OF ANY DRAFT TO BEAR ANY REFERENCE OR ADEQUATE REFERENCE
TO A LETTER OF CREDIT, OR FAILURE OF DOCUMENTS TO ACCOMPANY ANY DRAFT AT
NEGOTIATION, OR FAILURE OF ANY PERSON TO SURRENDER OR TO TAKE UP A LETTER OF
CREDIT OR TO SEND FORWARD DOCUMENTS, APART FROM DRAFTS REQUIRED BY THE TERMS OF
THE RELEVANT LETTER OF CREDIT, EACH OF WHICH PROVISIONS, IF CONTAINED IN SUCH
LETTER OF CREDIT ITSELF, IT IS AGREED MAY BE WAIVED BY THE APPLICABLE ISSUING
LENDER;

(D)           ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR
DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, TELEGRAPH, WIRELESS, OR OTHERWISE,
WHETHER OR NOT THEY MAY BE IN CIPHER; OR

(E)           ANY OTHER CIRCUMSTANCES WHATSOEVER IN MAKING OR FAILING TO MAKE
PAYMENT UNDER A LETTER OF CREDIT;

except only that the Borrower shall have a claim against an Issuing Lender, and
such Issuing Lender shall be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which are determined to be caused by (i) such Issuing Lender’s willful
misconduct, bad faith or gross negligence or (ii) such Issuing Lender’s willful
or grossly negligent failure to pay under the relevant Letter of Credit after
the presentation to such Issuing Lender by the relevant beneficiary of such
Letter of Credit of a sight draft and certificate strictly complying with the
terms and conditions of such Letter of Credit.

28


--------------------------------------------------------------------------------


The happening of any one or more of the contingencies referred to in
subparagraphs (a), (b), (c), (d) or (e) above shall not affect, impair or
prevent the vesting of any of the rights or powers of the Issuing Lenders, the
Lenders or the Administrative Agent hereunder.  In furtherance and extension and
not in limitation of the specific provisions hereinbefore set forth, it is
hereby further agreed that any action, inaction or omission taken or suffered by
the Administrative Agent, any Issuing Lender or any Lender, under or in
connection with a Letter of Credit or the relative drafts, documents or assets,
if in conformity with such foreign or domestic laws, customs or regulations as
are applicable thereto and without willful misconduct, bad faith or gross
negligence, shall be binding upon the Borrower and shall not place the
Administrative Agent, any Issuing Lender or any Lender under any resulting
liability to the Borrower.  The word “assets” as used in this Section 3.7
includes goods and merchandise, as well as any and all documents relative
thereto, securities, funds, choses in action, and any and all other forms of
property, whether real, personal or mixed and any right or interest of the
Borrower therein or thereto.


SECTION 3.8.  MODIFICATIONS TO LETTERS OF CREDIT.  IN THE EVENT OF ANY CHANGE OR
MODIFICATION WITH RESPECT TO (A) THE AMOUNT OR DURATION OF ANY LETTER OF CREDIT,
(B) THE DRAWING, NEGOTIATION, PRESENTATION, ACCEPTANCE, OR MATURITY OF ANY
DRAFTS, ACCEPTANCES OR OTHER DOCUMENTS, OR (C) ANY OF THE OTHER TERMS OR
PROVISIONS OF ANY LETTER OF CREDIT, SUCH BEING DONE AT THE REQUEST OF THE
BORROWER, THIS AGREEMENT SHALL BE BINDING UPON THE BORROWER IN ALL RESPECTS WITH
REGARD TO THE LETTER OF CREDIT SO CHANGED OR MODIFIED, INCLUSIVE OF ANY ACTION
TAKEN BY THE APPLICABLE ISSUING LENDER OR ANY LENDER WITH RESPECT TO SUCH LETTER
OF CREDIT.


SECTION 3.9.  UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR AS THE BORROWER AND THE
LENDERS MAY OTHERWISE EXPRESSLY AGREE WITH REGARD TO, AND PRIOR TO THE ISSUANCE
OF, A LETTER OF CREDIT, THE “UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 
500,” AS HEREAFTER AMENDED, REVISED, SUPPLEMENTED, OR REPLACED BY OTHER
PUBLICATION OF SIMILAR EFFECT, SHALL IN ALL RESPECTS BE DEEMED A PART HEREOF AS
FULLY AS IF INCORPORATED HEREIN AND SHALL APPLY TO SUCH LETTER OF CREDIT.


SECTION 3.10.  INDEMNIFICATION.  THE BORROWER HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND EACH LENDER FROM
AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, AND REASONABLE
OUT-OF-POCKET COSTS OR EXPENSES WHATSOEVER (IN EACH CASE, EXCLUDING LOSS OF
ANTICIPATED PROFITS) WHICH THE ADMINISTRATIVE AGENT, AN ISSUING LENDER OR A
LENDER MAY INCUR (OR WHICH MAY BE CLAIMED AGAINST THE ADMINISTRATIVE AGENT, AN
ISSUING LENDER OR A LENDER BY ANY PERSON) BY REASON OF OR IN CONNECTION WITH THE
EXECUTION AND DELIVERY OR TRANSFER OF, OR PAYMENT OR FAILURE TO PAY UNDER, ANY
LETTER OF CREDIT; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY
ANY ISSUING LENDER FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY THE WILLFUL
MISCONDUCT, BAD FAITH OR GROSS NEGLIGENCE OF SUCH ISSUING LENDER, THE
ADMINISTRATIVE AGENT OR ANY LENDER.  NOTHING IN THIS SECTION 3.10 IS INTENDED TO
LIMIT THE REIMBURSEMENT OBLIGATION OF THE BORROWER CONTAINED IN SECTION 3.5
HEREOF.


SECTION 3.11.  TRANSITIONAL PROVISIONS.  THE BORROWER, BANK OF AMERICA, N.A., AS
“ADMINISTRATIVE AGENT,” AND THE EXISTING LENDERS ARE CURRENTLY PARTIES TO THE
EXISTING CREDIT AGREEMENT PURSUANT TO WHICH, AMONG OTHER THINGS, BANK OF
AMERICA, N.A., AS “ISSUING LENDER”

29


--------------------------------------------------------------------------------



THEREUNDER ISSUED CERTAIN “LETTERS OF CREDIT” (AS DEFINED THEREIN) FOR THE
ACCOUNT OF THE BORROWER (TO THE EXTENT OUTSTANDING ON THE CLOSING DATE AND SET
FORTH ON SCHEDULE II, THE “EXISTING L/C’S”).  EACH OF THE EXISTING L/C’S SHALL
REMAIN OUTSTANDING AND CONSTITUTE LETTERS OF CREDIT ISSUED BY AN ISSUING LENDER
FOR THE ACCOUNT OF THE BORROWER PURSUANT TO THIS AGREEMENT ON THE CLOSING DATE
FOR ALL PURPOSES UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, INCLUDING,
FOR THE PURPOSE OF THE ACCRUAL AND PAYMENT OF LETTER OF CREDIT FEES PAYABLE
PURSUANT TO SECTION 3.3 FOR THE REMAINING TERM OF SUCH EXISTING L/C’S (OTHER
THAN FOR CUSTOMARY PROCESSING FEES FOR THE ISSUANCE, AMENDMENT OR RENEWAL OF
SUCH EXISTING L/C’S OCCURRING PRIOR TO THE CLOSING DATE OR RELATING TO THE
DEEMED ISSUANCE THEREOF OCCURRING ON THE CLOSING DATE).  ALL “REIMBURSEMENT
OBLIGATIONS” AND OTHER “LETTER OF CREDIT OBLIGATIONS” (AS RESPECTIVELY DEFINED
IN THE EXISTING CREDIT AGREEMENT) WHICH REMAIN OUTSTANDING ON THE CLOSING DATE
WITH RESPECT TO THE EXISTING L/C’S SHALL CONSTITUTE REIMBURSEMENT OBLIGATIONS
AND LETTER OF CREDIT OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND SHALL
BE INCLUDED IN THE CALCULATIONS OF REVOLVING LOAN AVAILABILITY, LETTER OF CREDIT
AVAILABILITY, SWING LINE AVAILABILITY AND FINANCIAL LETTER OF CREDIT
AVAILABILITY.  SCHEDULE II SETS FORTH, AS OF THE DATE HEREOF, THE AGGREGATE
OUTSTANDING FACE AMOUNT, IDENTIFYING NUMBER, EXPIRY DATE AND NAME OF THE
BENEFICIARY, WITH RESPECT TO THE EXISTING L/C’S.


SECTION 3.12.  SUPPORTING L/C DOCUMENTS.  THE BORROWER HEREBY AGREES TO EXECUTE
AND DELIVER TO EACH ISSUING LENDER SUCH LETTER OF CREDIT APPLICATIONS, MASTER
LETTER OF CREDIT AGREEMENTS AND OTHER DOCUMENTS AS SUCH ISSUING LENDER MAY
REASONABLY REQUEST IN CONNECTION WITH THE LETTERS OF CREDIT ISSUED BY SUCH
ISSUING LENDER HEREUNDER (EACH, A “SUPPORTING L/C DOCUMENT”).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, TO THE EXTENT THAT THE TERMS OF ANY SUPPORTING
L/C DOCUMENT CONFLICT WITH THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS
AGREEMENT SHALL GOVERN.

ARTICLE IV.
CONDITIONS OF LENDING


SECTION 4.1.  CONDITIONS PRECEDENT TO INITIAL BORROWING AND INITIAL ISSUANCE OF
LETTERS OF CREDIT.  THE OBLIGATION OF EACH LENDER ON THE CLOSING DATE TO MAKE
THE LOANS REQUESTED TO BE MADE BY IT AND THE AGREEMENT OF THE ISSUING LENDERS TO
ISSUE THE INITIAL LETTERS OF CREDIT TO BE ISSUED OR DEEMED ISSUED ON THE CLOSING
DATE SHALL BE SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT SET FORTH IN THIS SECTION 4.1:

(A)           DELIVERY OF DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS DESCRIBED IN THE LIST OF CLOSING DOCUMENTS ATTACHED HERETO AS
SCHEDULE III (INCLUDING A LEGAL OPINION FROM COUNSEL TO THE LOAN PARTIES
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT E AND THE LOAN PARTIES
HEREBY DIRECT THEIR COUNSEL TO PREPARE AND DELIVER THE SAME TO THE
ADMINISTRATIVE AGENT AND THE LENDERS), EACH DULY EXECUTED, COMPLETED AND
ACKNOWLEDGED WHERE APPROPRIATE AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE LENDERS.

(B)           FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) AUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE BORROWER AND ITS
SUBSIDIARIES FOR THE FISCAL YEARS ENDED DECEMBER 31, 2004, 2005 AND 2006, (II)
UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED
MARCH 31, 2007 AND (III) A PRO FORMA UNAUDITED CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES BASED UPON THE BORROWER’S

30


--------------------------------------------------------------------------------


MARCH 31, 2007 CONSOLIDATED BALANCE SHEET (THE “PRO FORMA BALANCE SHEET”),
ADJUSTED TO GIVE EFFECT TO THE TRANSACTIONS AS IF SUCH TRANSACTIONS HAD OCCURRED
ON SUCH DATE, WHICH IS CONSISTENT IN ALL MATERIAL RESPECTS WITH THE SOURCES AND
USES OF CASH FOR THE TRANSACTIONS PREVIOUSLY PROVIDED TO THE ADMINISTRATIVE
AGENT BY OR ON BEHALF OF THE BORROWER AND THE FORECASTS PREVIOUSLY PROVIDED TO
THE ADMINISTRATIVE AGENT BY OR ON BEHALF OF THE BORROWER.

(C)           LENDER TAX FORMS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM EACH LENDER REQUIRED UNDER SECTION 2.16 TO DELIVER ANY WITHHOLDING FORM,
TWO EXECUTED COPIES OF THE APPROPRIATE WITHHOLDING FORMS OR SUCH OTHER FORMS OR
DOCUMENTS (OR SUCCESSOR FORMS OR DOCUMENTS) APPROPRIATELY COMPLETED, AS MAY BE
APPLICABLE TO ESTABLISH THE EXTENT, IF ANY, TO WHICH PAYMENTS TO SUCH LENDER
PURSUANT TO THIS AGREEMENT ARE EXEMPT FROM WITHHOLDING OR DEDUCTION OF TAXES
IMPOSED BY THE UNITED STATES GOVERNMENT.

(D)           CERTIFICATION OF PRO FORMA FINANCIAL TESTS.  THE LENDERS SHALL
HAVE RECEIVED A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER
CERTIFYING ON BEHALF OF THE BORROWER THAT, AFTER GIVING PRO FORMA EFFECT TO THE
TRANSACTIONS, THE OTHER TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING THE INITIAL
LOANS MADE HEREUNDER) AND THE PAYMENT OF FEES AND EXPENSES ASSOCIATED THEREWITH,
(I) THE TOTAL LEVERAGE RATIO DOES NOT EXCEED THE RATIO OF 5.00 TO 1.0 (WITH
TOTAL FUNDED DEBT DETERMINED AS OF THE CLOSING DATE AND ADJUSTED CONSOLIDATED
EBITDA DETERMINED FOR THE TWELVE MONTH PERIOD ENDED MARCH 31, 2007) AND (II) THE
INTEREST COVERAGE RATIO SHALL NOT BE LESS THAN THE RATIO OF 2.00 TO 1.00
(DETERMINED FOR THE TWELVE MONTH PERIOD ENDED MARCH 31, 2007).

(E)           LIEN SEARCH REPORTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE RESULTS OF RECENT TAX, JUDGMENT AND UCC LIEN SEARCHES IN EACH RELEVANT
JURISDICTION WITH RESPECT TO THE LOAN PARTIES, AND SUCH SEARCHES SHALL REVEAL NO
LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY
THIS AGREEMENT.

(F)            SOLVENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A SOLVENCY CERTIFICATE FROM THE CHIEF FINANCIAL OFFICER OF THE BORROWER
CERTIFYING ON BEHALF OF THE BORROWER THAT THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS, AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, ARE SOLVENT.

(G)           OTHER DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY REASONABLY REQUEST.

(H)           REPRESENTATIONS AND WARRANTIES.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT EACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5.1(V) ARE TRUE AND
ACCURATE.

(I)            SATISFACTORY LEGAL FORM.  ALL DOCUMENTS EXECUTED OR SUBMITTED
PURSUANT HERETO BY OR ON BEHALF OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR
ANY OTHER LOAN PARTY SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL; THE ADMINISTRATIVE AGENT AND ITS
COUNSEL SHALL HAVE RECEIVED ALL INFORMATION, APPROVALS, OPINIONS, DOCUMENTS OR
INSTRUMENTS AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST.

31


--------------------------------------------------------------------------------


(J)            EVIDENCE AND PERFECTION OF LIENS; ALLOCATION OF COLLATERAL.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) SUCH DOCUMENTS, FILINGS,
RECORDINGS, OR SEARCHES AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO
EVIDENCE AND PERFECT ALL LIENS GRANTED BY THE COLLATERAL DOCUMENTS AND (II) SUCH
OTHER EVIDENCE THAT ALL OTHER ACTIONS, INCLUDING, BUT NOT LIMITED TO, THE
PAYMENT OF ALL FILING AND RECORDING FEES AND TAXES, NECESSARY OR, IN THE OPINION
OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT AND PROTECT THE PRIORITY OF
THE SECURITY INTERESTS AND LIENS CREATED BY THE COLLATERAL DOCUMENTS, AND TO
ENHANCE THE ADMINISTRATIVE AGENT’S ABILITY TO PRESERVE AND PROTECT ITS INTERESTS
IN AND ACCESS TO THE COLLATERAL, HAVE BEEN TAKEN OR ARRANGEMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT ARE IN PLACE THEREFOR.  THE LENDERS SHALL HAVE
RECEIVED, PRIOR TO THE DATE HEREOF, AN APPRAISAL VALUATION BY MERRILL MARINE OF
THE ASSETS DESCRIBED IN CLAUSES (I) AND (II) OF SECTION 6.1(P) (WHICH APPRAISAL
VALUATION PROVIDES THAT THE ASSETS SUBJECT TO SUCH APPRAISAL VALUATION HAVE OLVS
IN THE AMOUNTS SPECIFIED IN CLAUSES (I) AND (II) OF SECTION 6.1(P)) AND SUCH
ADDITIONAL ASSETS AS MAY BE AGREED UPON BY THE PARTIES, AND THE EQUIPMENT TO BE
ALLOCATED TO THE COLLATERAL DESCRIBED IN SUCH CLAUSES SHALL HAVE BEEN SO
ALLOCATED IN A MANNER REASONABLY AGREED BY THE ADMINISTRATIVE AGENT.

(K)           TERMINATION OF EXISTING CREDIT FACILITIES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT
ALL DEBT AND ALL OTHER OBLIGATIONS OF THE LOAN PARTIES UNDER THE BAREBOAT
CHARTER AGREEMENT DATED AS OF DECEMBER 18, 1998, AS AMENDED, BETWEEN CEF 2002,
LLC AND GREAT LAKES, THE EQUIPMENT FINANCING DEBT AND THE EXISTING CREDIT
AGREEMENT (OTHER THAN CONTINGENT INDEMNIFICATION AND EXPENSE REIMBURSEMENT
OBLIGATIONS AND OBLIGATIONS WITH RESPECT TO EXISTING L/CS) SHALL BE REPAID FROM
THE PROCEEDS OF THE INITIAL LOANS HEREUNDER, AND ALL AGREEMENTS AND INSTRUMENTS
EVIDENCING AND SECURING SUCH DEBT SHALL BE TERMINATED.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT, IF APPLICABLE,
ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT HAVE BEEN MADE FOR THE
TERMINATION OF LIENS AND SECURITY INTERESTS GRANTED IN CONNECTION WITH THE
EQUIPMENT FINANCING DEBT AND THE EXISTING CREDIT AGREEMENT.

(L)            BONDING AND INTERCREDITOR AGREEMENTS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED A FULLY EXECUTED INTERCREDITOR AGREEMENT WHICH SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, AND A CERTIFIED COPY OF THE BONDING AGREEMENT IN EXISTENCE ON THE
CLOSING DATE, WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.

(M)          CLOSING FEES, EXPENSES, ETC.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF EACH LENDER, AS THE CASE MAY
BE, ALL FEES THEN EARNED AND DUE AND PAYABLE PURSUANT TO SECTION 2.14 AND ALL
COSTS AND EXPENSES WHICH HAVE BEEN INVOICED AND ARE PAYABLE PURSUANT TO SECTION
9.4.

(N)           OWNERSHIP STRUCTURE, ETC.  EACH OF THE LENDERS SHALL BE REASONABLY
SATISFIED WITH THE OWNERSHIP STRUCTURE AND THE SHAREHOLDER ARRANGEMENTS OF THE
BORROWER AND EACH OF THE SUBSIDIARY GUARANTORS, INCLUDING, WITHOUT LIMITATION,
THE CHARTER AND BYLAWS (OR EQUIVALENT DOCUMENTS) OF EACH LOAN PARTY.

(O)           INSURANCE.  THE LENDERS SHALL BE SATISFIED THAT THE AMOUNT, TYPES
AND TERMS AND CONDITIONS OF ALL INSURANCE MAINTAINED BY THE BORROWER AND EACH OF
THE BORROWER’S SUBSIDIARIES SHALL BE SUBSTANTIALLY SIMILAR TO EACH SUCH PERSON’S
EXISTING INSURANCE AND THAT SUCH

32


--------------------------------------------------------------------------------


INSURANCE REASONABLY SATISFIES THE REQUIREMENTS OF SECTION 6.1.  THE LENDERS
SHALL HAVE RECEIVED ENDORSEMENTS NAMING THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE LENDERS, AS ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY BE, UNDER ALL
INSURANCE POLICIES TO BE MAINTAINED WITH RESPECT TO THE PROPERTIES OF THE
BORROWER AND THE BORROWER’S SUBSIDIARIES FORMING PART OF THE COLLATERAL AND ALL
LIABILITY POLICIES REQUIRED BY THE LOAN DOCUMENTS.

(P)           ANTI-TERRORISM REGULATION.  TO THE EXTENT REQUESTED, THE
ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER
INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE “KNOW YOUR
CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING WITHOUT
LIMITATION, THE USA PATRIOT ACT.

(Q)           OTHER CONDITIONS.  THE CONDITIONS PRECEDENT TO EACH BORROWING AS
PROVIDED IN SECTION 4.2 SHALL BE SATISFIED ON THE CLOSING DATE.


SECTION 4.2.  CONDITIONS PRECEDENT TO EACH BORROWING AND EACH ISSUANCE OF A
LETTER OF CREDIT.  THE OBLIGATION (A) OF EACH LENDER TO MAKE ITS INITIAL LOANS
AND EACH SUBSEQUENT LOAN AND (B) OF EACH ISSUING LENDER TO ISSUE ITS INITIAL AND
EACH SUBSEQUENT LETTER OF CREDIT (OTHER THAN THE EXISTING L/C’S) AND THE
LENDERS’ OBLIGATIONS TO PARTICIPATE IN SUCH LETTERS OF CREDIT SHALL BE SUBJECT
TO EACH OF THE FOLLOWING CONDITIONS PRECEDENT ON THE DATE OF EACH SUCH BORROWING
OR THE ISSUANCE OF SUCH LETTER OF CREDIT:

(A)           THE FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT (AND EACH OF
THE GIVING OF AN APPLICABLE NOTICE OF BORROWING, OR A LETTER OF CREDIT REQUEST,
AND THE ACCEPTANCE BY THE BORROWER OF THE PROCEEDS OF SUCH LOAN, OR THE ISSUANCE
OF SUCH LETTER OF CREDIT, SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY THE
BORROWER THAT ON THE DATE OF SUCH LOAN, OR THE ISSUANCE OF SUCH LETTER OF
CREDIT, SUCH STATEMENTS SET FORTH IN CLAUSES (I) THROUGH (III) ARE TRUE):

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.1 AND
IN THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT, AS THE
CASE MAY BE, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH LOAN OR THE ISSUANCE OF
SUCH LETTER OF CREDIT, AND, IN THE CASE OF ANY SUCH LOAN, TO THE APPLICATION OF
THE PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE EXCEPT FOR ANY
REPRESENTATION OR WARRANTY WHICH IS SPECIFIED AS BEING MADE AS OF AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL ONLY SPEAK AS TO SUCH
EARLIER DATE;

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH LOAN OR THE ISSUANCE OF SUCH LETTER OF CREDIT, AS THE CASE MAY BE, OR, IN
THE CASE OF ANY SUCH LOAN, FROM THE APPLICATION OF THE PROCEEDS THEREFROM, WHICH
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT; AND

(III)          (A) LOANS OUTSTANDING PLUS LETTER OF CREDIT OBLIGATIONS SHALL NOT
EXCEED THE REVOLVING COMMITMENT AMOUNT, BOTH BEFORE AND AFTER GIVING EFFECT TO
SUCH LOAN AND/OR LETTER OF CREDIT, (B) IN THE CASE OF THE ISSUANCE OF A LETTER
OF CREDIT, THE LETTER OF CREDIT OBLIGATIONS SHALL NOT EXCEED THE LETTER OF
CREDIT AVAILABILITY, BOTH BEFORE AND AFTER GIVING EFFECT TO SUCH LETTER OF
CREDIT AND (C) IN THE CASE OF THE ISSUANCE OF A FINANCIAL LETTER OF CREDIT, THE
LETTER OF CREDIT OBLIGATIONS IN RESPECT OF FINANCIAL LETTERS

33


--------------------------------------------------------------------------------


OF CREDIT SHALL NOT EXCEED THE FINANCIAL LETTER OF CREDIT AVAILABILITY, BOTH
BEFORE AND AFTER GIVING EFFECT TO SUCH FINANCIAL LETTER OF CREDIT.

(B)           NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR
DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL ENJOIN, PROHIBIT OR RESTRAIN, SUCH
LENDER FROM MAKING THE REQUESTED LOAN, OR ISSUING OR PARTICIPATING IN THE
REQUESTED LETTER OF CREDIT, AS THE CASE MAY BE; AND

(C)           IN THE CASE OF ANY REVOLVING LOAN OR LETTER OF CREDIT TO BE
DENOMINATED IN AN ALTERNATIVE CURRENCY, THERE SHALL NOT HAVE OCCURRED ANY CHANGE
IN NATIONAL OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR
CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS WHICH IN THE REASONABLE OPINION OF
THE ADMINISTRATIVE AGENT, THE MAJORITY LENDERS (IN THE CASE OF ANY REVOLVING
LOANS TO BE DENOMINATED IN AN ALTERNATIVE CURRENCY) OR THE APPLICABLE ISSUING
LENDER (IN THE CASE OF ANY LETTER OF CREDIT TO BE DENOMINATED IN AN ALTERNATIVE
CURRENCY) WOULD MAKE IT IMPRACTICABLE FOR SUCH REVOLVING LOAN OR LETTER OF
CREDIT TO BE DENOMINATED IN THE RELEVANT ALTERNATIVE CURRENCY.


SECTION 4.3.  NO WAIVER.  IN NO EVENT SHALL ANY LENDER’S MAKING OF ANY LOAN OR
ISSUANCE OF OR PARTICIPATION IN A LETTER OF CREDIT HEREUNDER AT A TIME WHEN ANY
CONDITION PRECEDENT TO ANY LOAN OR LETTER OF CREDIT, AS SPECIFIED IN THIS
ARTICLE IV, WAS NOT SATISFIED (A) CONSTITUTE A WAIVER OF SUCH CONDITION BY SUCH
LENDER WITH RESPECT TO SUBSEQUENTLY REQUESTED LOANS OR LETTERS OF CREDIT, OR (B)
TO THE EXTENT SUCH UNSATISFIED CONDITION CONSTITUTED A DEFAULT OR EVENT OF
DEFAULT, CONSTITUTE A WAIVER BY ANY LENDER OF SUCH DEFAULT OR EVENT OF DEFAULT.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES


SECTION 5.1.  REPRESENTATIONS AND WARRANTIES OF THE LOAN PARTIES.  IN ORDER TO
INDUCE THE LENDERS AND THE ISSUING LENDERS TO ENTER INTO THIS AGREEMENT, AND TO
MAKE THE LOANS AND ISSUE, MAINTAIN AND/OR PARTICIPATE IN THE LETTERS OF CREDIT,
EACH LOAN PARTY WHICH IS A PARTY HERETO REPRESENTS AND WARRANTS TO EACH LENDER
AND EACH ISSUING LENDER AS OF THE CLOSING DATE, AND (UNLESS SPECIFIED TO SPEAK
ONLY AS OF A SPECIFIED DATE) ON AND AS OF THE DATE OF ANY LOAN OR THE ISSUANCE,
AMENDMENT OR EXTENSION OF ANY LETTER OF CREDIT THAT:

(A)           ORGANIZATION; CORPORATE POWERS.  EACH LOAN PARTY (I) IS DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION (EXCEPT TO THE EXTENT THAT SUCH LOAN PARTY’S
FAILURE TO BE IN GOOD STANDING UNDER SUCH LAWS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT AND EXCEPT AS OTHERWISE AS A RESULT OF A
TRANSACTION PERMITTED UNDER SECTION 6.2(A)(I)), (II) IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION IN WHICH SUCH QUALIFICATION AND GOOD STANDING ARE NECESSARY IN
ORDER FOR IT TO CONDUCT ITS BUSINESS AND OWN ITS PROPERTY AS HERETOFORE
CONDUCTED AND OWNED (EXCEPT SUCH JURISDICTIONS WHERE FAILURE TO SO QUALIFY COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT), AND (III) HAS ALL
REQUISITE POWER TO CONDUCT ITS BUSINESS, TO OWN AND OPERATE ITS PROPERTY AND TO
EXECUTE, DELIVER AND PERFORM ALL OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY.

34


--------------------------------------------------------------------------------


(B)           AUTHORIZATIONS; ENFORCEABILITY.  EACH LOAN PARTY HAS THE REQUISITE
AUTHORITY TO EXECUTE, DELIVER AND PERFORM EACH OF THE LOAN DOCUMENTS EXECUTED BY
IT.  EACH OF THE LOAN DOCUMENTS TO WHICH ANY LOAN PARTY IS PARTY HAS BEEN DULY
EXECUTED AND DELIVERED BY SUCH LOAN PARTY AND CONSTITUTES THE LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST SUCH LOAN PARTY IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING AT LAW OR IN EQUITY.

(C)           NO CONFLICT.  THE EXECUTION, DELIVERY AND/OR PERFORMANCE BY EACH
LOAN PARTY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY DO NOT AND WILL NOT, BY
THE LAPSE OF TIME, THE GIVING OF NOTICE OR OTHERWISE, (I) CONSTITUTE A VIOLATION
OF ANY APPLICABLE LAW OR A BREACH OF ANY PROVISION CONTAINED IN SUCH PARTY’S
CHARTER OR BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OR CONTAINED IN ANY
MATERIAL AGREEMENT, INSTRUMENT OR DOCUMENT TO WHICH THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES IS A PARTY OR BY WHICH IT IS BOUND OR (II) RESULT IN OR
REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN WHATSOEVER UPON ANY OF THE
PROPERTIES OR ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN LIENS
GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS).

(D)           APPROVALS.  NO APPROVAL, CONSENT OR AUTHORIZATION OF, OR NOTICE TO
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY SECURITIES EXCHANGE IS
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY ANY LOAN
PARTY OF ANY OF THE LOAN DOCUMENTS OR THE GRANTING OF A LIEN ON ANY OF THE
COLLATERAL IN THE MANNER AND FOR THE PURPOSE CONTEMPLATED BY THE COLLATERAL
DOCUMENTS, EXCEPT (I) FILINGS AND RECORDING TO PERFECT SUCH LIENS, (II) THOSE
OBTAINED ON OR PRIOR TO THE CLOSING DATE AND (III) THOSE WHICH, IF NOT OBTAINED,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(E)           LICENSES AND PERMITS.  EACH OF THE BORROWER AND EACH OF THE
BORROWER’S SUBSIDIARIES OWNS OR POSSESSES OR IS LICENSED OR OTHERWISE HAS THE
RIGHT TO USE ALL PERMITS AND OTHER GOVERNMENTAL APPROVALS AND AUTHORIZATIONS,
FRANCHISES, AUTHORIZATIONS AND OTHER RIGHTS THAT ARE REASONABLY NECESSARY FOR
THE OPERATIONS OF ITS BUSINESS AS CURRENTLY CONDUCTED, WITHOUT, TO THE KNOWLEDGE
OF BORROWER OR ANY OF ITS SUBSIDIARIES, CONFLICT WITH THE RIGHTS OF ANY OTHER
PERSON WITH RESPECT THERETO, EXCEPT WHERE THE FAILURE TO BE SO LICENSED OR TO
HAVE SUCH PERMITS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.

(F)            FINANCIAL REPORTS.

(I)            THE PRO FORMA BALANCE SHEET, COPIES OF WHICH HAVE HERETOFORE BEEN
FURNISHED TO EACH LENDER, HAS BEEN PREPARED GIVING EFFECT (AS IF SUCH EVENTS HAD
OCCURRED ON SUCH DATE) TO (I) THE CONSUMMATION OF THE TRANSACTIONS ON THE
CLOSING DATE, (II) THE LOANS TO BE MADE AND (III) THE PAYMENT OF FEES AND
EXPENSES IN CONNECTION WITH THE FOREGOING.  THE PRO FORMA BALANCE SHEET HAS BEEN
PREPARED BASED ON THE BEST INFORMATION AVAILABLE TO THE BORROWER AS OF THE DATE
OF DELIVERY THEREOF, AND PRESENTS FAIRLY IN ALL MATERIAL RESPECTS ON A PRO FORMA
BASIS THE ESTIMATED FINANCIAL POSITION OF BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT MARCH 31, 2007, ASSUMING THAT THE EVENTS SPECIFIED IN THE
PRECEDING SENTENCE HAD ACTUALLY OCCURRED AT SUCH DATE.

35


--------------------------------------------------------------------------------


(II)           THE CONSOLIDATED BALANCE SHEETS OF THE BORROWER AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2004, DECEMBER 31, 2005, DECEMBER 31, 2006 AND
MARCH 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS OF EARNINGS AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEAR ENDED DECEMBER
31, 2004 AND DECEMBER 31, 2005 AND DECEMBER 31, 2006 AND THE FISCAL QUARTER
ENDED MARCH 31, 2007 COPIES OF EACH OF WHICH HAVE BEEN FURNISHED TO EACH LENDER,
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF
THE BORROWER AND ITS SUBSIDIARIES AS AT SUCH RESPECTIVE DATES AND THE
CONSOLIDATED RESULTS OF THE OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH RESPECTIVE PERIODS ENDED ON SUCH DATES, ALL IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED; PROVIDED THAT SUCH FINANCIAL STATEMENTS DELIVERED FOR ANY
PERIOD OTHER THAN A FISCAL YEAR MAY LACK CERTAIN FOOTNOTE DISCLOSURES WHICH
WOULD OTHERWISE BE REQUIRED BY GAAP AND MAY BE SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS.  SINCE DECEMBER 31, 2006, THERE HAS BEEN NO CHANGE IN ANY
CIRCUMSTANCES, FACTS OR CONDITIONS NOR SHALL AN EVENT HAVE TAKEN PLACE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

(G)           TITLE TO PROPERTY; LIENS; VESSEL DUE DOCUMENTATION

(I)            EACH OF THE BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES HAS
GOOD AND MARKETABLE TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL OF ITS
PROPERTIES AND ASSETS, REAL AND PERSONAL, OF ANY NATURE WHATSOEVER, FREE AND
CLEAR OF ALL LIENS, EXCEPT FOR LIENS PERMITTED BY SECTION 6.2(H).  THE ASSETS
AND PROPERTIES OWNED BY AND LEASED TO THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES WHICH ARE NECESSARY IN THE CONDUCT OF THEIR RESPECTIVE BUSINESSES
ARE IN ADEQUATE OPERATING CONDITION AND REPAIR, ORDINARY WEAR AND TEAR AND
DAMAGE DUE TO CASUALTY EXCEPTED, ARE FREE AND CLEAR OF ANY KNOWN DEFECTS EXCEPT
SUCH DEFECTS AS DO NOT SUBSTANTIALLY INTERFERE WITH THE CONTINUED USE THEREOF IN
THE CONDUCT OF NORMAL OPERATIONS, AND ARE ABLE TO SERVE THE FUNCTION FOR WHICH
THEY ARE INTENDED IN THE CONDUCT OF SUCH PERSON’S BUSINESS.

(II)           AS OF THE CLOSING DATE AND AS OF THE DATE OF EACH ANNUAL DELIVERY
OF THE LIST OF DESIGNATED VESSELS PURSUANT TO SECTION 6.4(G), THE BORROWER AND
THE SUBSIDIARY GUARANTORS ARE THE SOLE OWNERS OF EACH DESIGNATED VESSEL AND HOLD
VALID LEGAL TITLE TO THE WHOLE OF SUCH DESIGNATED VESSELS.  THE BORROWER AND THE
SUBSIDIARY GUARANTORS LAWFULLY OWN AND ARE LAWFULLY POSSESSED OF EACH DESIGNATED
VESSEL FREE FROM ANY LIEN, CHARGE OR ENCUMBRANCE WHATSOEVER, EXCEPT AS PERMITTED
PURSUANT TO SECTION 6.2(H) AND EXCEPT TO THE EXTENT SET FORTH ON SCHEDULE
5.1(G), AND WILL WARRANT AND DEFEND THE TITLE AND POSSESSION THERETO AND TO
EVERY PART THEREOF FOR THE BENEFIT OF THE LENDERS AGAINST THE MATERIAL CLAIMS
AND DEMANDS OF ANY PERSON WHOMSOEVER.

(H)           NO DEFAULT.  NONE OF THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES IS IN VIOLATION OF ANY APPLICABLE LAW, OR IN DEFAULT UNDER ANY
AGREEMENT OR INSTRUMENT TO WHICH ANY OF SUCH PERSONS IS A PARTY OR BY WHICH ANY
OF THEIR RESPECTIVE PROPERTIES OR ASSETS IS BOUND OR AFFECTED, WHICH VIOLATION
OR DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING.

(I)            LITIGATION; CONTINGENT LIABILITIES; LABOR MATTERS.

36


--------------------------------------------------------------------------------


(I)            EXCEPT AS SET FORTH IN SCHEDULE 5.1(I) OR IN THE FINANCIAL
STATEMENTS DESCRIBED IN SECTION 5.1(F), NO CLAIMS, LITIGATION, ARBITRATION
PROCEEDINGS OR GOVERNMENTAL PROCEEDINGS ARE PENDING OR, TO THE KNOWLEDGE OF THE
LOAN PARTIES, OVERTLY THREATENED AGAINST OR, TO THE KNOWLEDGE OF THE LOAN
PARTIES, ARE AFFECTING THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES, OR
ANY OF THEIR RESPECTIVE PROPERTIES, ASSETS OR REVENUES, THE RESULTS OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(II)           OTHER THAN ANY LIABILITY INCIDENT TO THE CLAIMS, LITIGATION OR
PROCEEDINGS DISCLOSED IN SCHEDULE 5.1(I), OR PROVIDED FOR OR DISCLOSED IN THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1(F), AS OF THE CLOSING DATE, NONE
OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES HAS ANY CONTINGENT
LIABILITIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

(J)            PATENTS, TRADEMARKS AND LICENSES.  THE BORROWER AND EACH OF THE
BORROWER’S SUBSIDIARIES OWNS OR POSSESSES ALL THE LICENSES, PATENTS, COPYRIGHTS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, AND OTHER SIMILAR PROPERTY RIGHTS WHICH
ARE REASONABLY NECESSARY FOR THE PRESENT CONDUCT OF ITS BUSINESS, WITHOUT, TO
THE KNOWLEDGE OF BORROWER OR ANY OF ITS SUBSIDIARIES, CONFLICT WITH THE RIGHTS
OF ANY OTHER PERSON WITH RESPECT THERETO, EXCEPT WHERE THE FAILURE TO OWN OR
POSSESS SUCH PROPERTY, OR THE EXISTENCE OF ANY SUCH CONFLICT, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(K)           ERISA.  AS TO EACH PLAN WHICH IS NOT A MULTIEMPLOYER PLAN AND
WHICH IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE IRC AS CURRENTLY
IN EFFECT, EITHER (I) SUCH PLAN HAS BEEN DETERMINED BY THE IRS TO BE SO
QUALIFIED, AND EACH TRUST RELATED TO SUCH PLAN HAS BEEN DETERMINED TO BE EXEMPT
FROM FEDERAL INCOME TAXATION UNDER SECTION 501(A) OF THE IRC AS CURRENTLY IN
EFFECT, (II) AN APPLICATION FOR A DETERMINATION FOR SUCH PLAN HAS BEEN FILED AND
IS NOW PENDING WITH THE IRS, OR (III) THE FAILURE OF SUCH PLAN TO BE SO
QUALIFIED OR DETERMINED TO BE EXEMPT COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  AS OF THE CLOSING DATE, EXCEPT AS DISCLOSED ON
SCHEDULE 5.1(K), NONE OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES
MAINTAINS OR CONTRIBUTES TO ANY EMPLOYEE WELFARE BENEFIT PLAN WITHIN THE MEANING
OF SECTION 3(1) OF ERISA WHICH PROVIDES BENEFITS TO EMPLOYEES AFTER TERMINATION
OF EMPLOYMENT OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA.  NONE OF THE
BORROWER, OR ANY OF THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE HAS
FAILED TO COMPLY WITH ANY OF THE RESPONSIBILITIES, OBLIGATIONS OR DUTIES IMPOSED
ON IT BY ERISA OR REGULATIONS PROMULGATED THEREUNDER WITH RESPECT TO ANY PLAN
WHICH FAILURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO PLAN HAS INCURRED ANY ACCUMULATED FUNDING DEFICIENCY (AS DEFINED IN SECTIONS
302(A)(2) OF ERISA AND 412(A) OF THE IRC) WHETHER OR NOT WAIVED.  EXCEPT AS
DISCLOSED ON SCHEDULE 5.1(K), NONE OF THE BORROWER, OR ANY OF ITS SUBSIDIARIES
OR ANY ERISA AFFILIATE NOR TO THE KNOWLEDGE OF THE LOAN PARTIES ANY FIDUCIARY OF
ANY PLAN WHICH IS NOT A MULTIEMPLOYER PLAN (I) HAS ENGAGED IN A NONEXEMPT
PROHIBITED TRANSACTION DESCRIBED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE
IRC WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II)
HAS TAKEN OR FAILED TO TAKE WITH RESPECT TO ANY PLAN ANY ACTION WHICH WOULD
CONSTITUTE OR RESULT IN A TERMINATION EVENT.  NONE OF THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE HAS INCURRED ANY POTENTIAL
LIABILITY UNDER SECTION 4063, 4064, 4069, 4204 OR 4212(C) OF ERISA.  NONE OF THE
BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE HAS
INCURRED ANY LIABILITY TO THE PBGC WHICH REMAINS OUTSTANDING OTHER THAN THE
PAYMENT OF PREMIUMS, AND THERE ARE NO PREMIUM PAYMENTS WHICH

37


--------------------------------------------------------------------------------


HAVE BECOME DUE WHICH ARE UNPAID.  EXCEPT AS DISCLOSED ON SCHEDULE 5.1(K), NONE
OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE HAS
(I) FAILED TO MAKE A REQUIRED CONTRIBUTION OR PAYMENT TO A MULTIEMPLOYER PLAN OR
(II) MADE A COMPLETE OR PARTIAL WITHDRAWAL UNDER SECTIONS 4203 OR 4205 OF ERISA
FROM A MULTIEMPLOYER PLAN.  NONE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR
ANY ERISA AFFILIATE HAS FAILED TO MAKE A REQUIRED INSTALLMENT OR ANY OTHER
REQUIRED PAYMENT UNDER SECTION 412 OF THE IRC ON OR BEFORE THE DUE DATE FOR SUCH
INSTALLMENT OR OTHER PAYMENT.  NONE OF THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES OR ANY ERISA AFFILIATE IS REQUIRED TO PROVIDE SECURITY TO A PLAN
UNDER SECTION 401(A)(29) OF THE IRC DUE TO A PLAN AMENDMENT THAT RESULTS IN AN
INCREASE IN CURRENT LIABILITY FOR THE PLAN YEAR.

(L)            ENVIRONMENTAL MATTERS.

(I)            EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.1(L), THE ONGOING
OPERATIONS OF THE BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES HAVE COMPLIED
AND CURRENTLY COMPLY IN ALL RESPECTS WITH ALL ENVIRONMENTAL LAWS, EXCEPT TO THE
EXTENT THAT SUCH NONCOMPLIANCE COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

(II)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.1(1), EACH OF THE
BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES HAS OBTAINED ALL PERMITS
REQUIRED UNDER ANY ENVIRONMENTAL LAW (“ENVIRONMENTAL PERMITS”) AND NECESSARY FOR
ITS ORDINARY COURSE OPERATIONS, ALL SUCH ENVIRONMENTAL PERMITS HAVE BEEN AND ARE
CURRENTLY IN GOOD STANDING IN ALL RESPECTS, AND THE BORROWER AND EACH OF THE
BORROWER’S SUBSIDIARIES IS AND HAS BEEN IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF EACH SUCH ENVIRONMENTAL PERMIT, EXCEPT IN EACH CASE, WHERE THE
FAILURE TO OBTAIN, REMAIN IN GOOD STANDING, OR OTHERWISE BE IN COMPLIANCE WITH,
SUCH ENVIRONMENTAL PERMIT COULD NOT INDIVIDUALLY OR IN THE AGGREGATE REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(III)          NONE OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE PRESENT OR TO THE LOAN PARTIES’ KNOWLEDGE, FORMER PROPERTY
OR OPERATIONS IS SUBJECT TO ANY OUTSTANDING WRITTEN ORDER FROM OR AGREEMENT WITH
ANY GOVERNMENTAL AUTHORITY NOR SUBJECT TO ANY PENDING OR, TO ANY LOAN PARTY’S
KNOWLEDGE THREATENED, CLAIM OR  PROCEEDING UNDER ENVIRONMENTAL LAWS, NOR HAS
BEEN NOTIFIED THAT IT IS A POTENTIALLY RESPONSIBLE PARTY, RESPECTING ANY
ENVIRONMENTAL LAW, ENVIRONMENTAL CLAIM OR HAZARDOUS MATERIAL WHICH, IN ANY SUCH
CASE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(IV)          AS OF THE CLOSING DATE, EXCEPT AS SPECIFICALLY DISCLOSED IN
SCHEDULE 5.1(L), NONE OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES OR
ANY OF THEIR RESPECTIVE PRESENT OR TO THE LOAN PARTIES’ KNOWLEDGE, FORMER
PROPERTY OR OPERATIONS IS SUBJECT TO ANY OUTSTANDING WRITTEN ORDER FROM OR
AGREEMENT WITH ANY GOVERNMENTAL AUTHORITY NOR SUBJECT TO ANY PENDING OR, TO ANY
LOAN PARTY’S KNOWLEDGE THREATENED, CLAIM OR  PROCEEDING UNDER ENVIRONMENTAL
LAWS, NOR HAS BEEN NOTIFIED THAT IT IS A POTENTIALLY RESPONSIBLE PARTY,
RESPECTING ANY ENVIRONMENTAL LAW, ENVIRONMENTAL CLAIM OR HAZARDOUS MATERIAL
WHICH, IN ANY SUCH CASE, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITIES
OR EXPENSES OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES IN EXCESS OF
$3,000,000.

38


--------------------------------------------------------------------------------


(V)           EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.1(L), THERE ARE NO
HAZARDOUS MATERIALS OR OTHER CONDITIONS OR CIRCUMSTANCES EXISTING WITH RESPECT
TO ANY CURRENT OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, FORMER PROPERTY, OR
ARISING FROM OPERATIONS PRIOR TO THE CLOSING DATE, OF THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
ENVIRONMENTAL CLAIMS WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  TO THE BEST
KNOWLEDGE OF THE LOAN PARTIES, AS OF THE CLOSING DATE, NONE OF THE BORROWER OR
ANY OF THE BORROWER’S SUBSIDIARIES HAS ANY UNDERGROUND STORAGE TANKS (X) THAT
ARE NOT PROPERLY REGISTERED OR PERMITTED UNDER APPLICABLE ENVIRONMENTAL LAWS,
(Y) THAT ARE NOT IN COMPLIANCE WITH ANY ENVIRONMENTAL PERMITS OR ENVIRONMENTAL
LAWS, OR (Z) WITH RESPECT TO WHICH A RELEASE HAS OCCURRED, ON OR OFF-SITE.  THE
BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES HAS NOTIFIED ALL OF ITS
EMPLOYEES OF THE EXISTENCE, IF ANY, OF ANY HEALTH HAZARD ARISING FROM THE
CONDITIONS OF THEIR EMPLOYMENT OF WHICH THE LOAN PARTIES HAVE KNOWLEDGE IN A
MANNER CONSISTENT WITH ALL APPLICABLE LAWS AND HAVE MET ALL NOTIFICATION
REQUIREMENTS UNDER TITLE III OF CERCLA AND ALL OTHER ENVIRONMENTAL LAWS EXCEPT
WHERE A FAILURE TO SO NOTIFY SUCH EMPLOYEES COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

(VI)          TO THE BEST KNOWLEDGE OF THE LOAN PARTIES, EXCEPT AS SPECIFICALLY
DISCLOSED IN SCHEDULE 5.1(L), AS OF THE CLOSING DATE, NONE OF THE PROPERTIES HAS
AT ANY TIME BEEN OPERATED AS A TREATMENT, STORAGE OR DISPOSAL FACILITY.

(VII)         TO THE BEST KNOWLEDGE OF THE LOAN PARTIES, EXCEPT AS SET FORTH IN
SCHEDULE 5.1(L), NONE OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES HAS
ANY CONTINGENT LIABILITY IN CONNECTION WITH (1) ANY ACTUAL, THREATENED, OR
POTENTIAL RELEASE INTO THE ENVIRONMENT OF, OR OTHERWISE WITH RESPECT TO, ANY
HAZARDOUS MATERIAL OR OTHER HAZARDOUS, TOXIC OR DANGEROUS WASTE, SUBSTANCE OR
CONSTITUENT, OR OTHER SUBSTANCE, WHETHER ON ANY PREMISES NOW OR PREVIOUSLY OWNED
OR OCCUPIED BY THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES OR ON ANY
OTHER PREMISES OR FROM ANY VESSEL OR VEHICLE OWNED, OPERATED OR LEASED BY THE
BORROWER OR ANY OF BORROWER’S SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT OR (2) ANY OTHER UNSAFE OR UNHEALTHFUL CONDITION
THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(M)          PAYMENT OF TAXES.  THE BORROWER AND EACH OF THE BORROWER’S
SUBSIDIARIES HAVE FILED ALL FEDERAL INCOME AND OTHER FEDERAL, STATE AND LOCAL
TAX RETURNS AND OTHER REPORTS AS REQUIRED BY LAW, AND HAVE PAID ALL TAXES AND
OTHER SIMILAR CHARGES (INCLUDING EMPLOYMENT TAXES) THAT ARE DUE AND PAYABLE,
AFTER GIVING EFFECT TO ANY EXTENSIONS THEREFOR, EXCEPT (I) SUCH TAXES, IF ANY,
THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND HAVE BEEN
ADEQUATELY RESERVED AGAINST IN ACCORDANCE WITH GAAP OR (II) ANY SUCH RETURNS,
TAXES, OR CHARGES THE NONFILING OR NONPAYMENT OF WHICH COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE LOAN PARTIES HAS ANY
KNOWLEDGE OF ANY PROPOSED TAX ASSESSMENT AGAINST ANY OF THEM OR AGAINST ANY
SUBSIDIARIES OF THE BORROWER NOT CONSTITUTING LOAN PARTIES FOR WHICH ADEQUATE
PROVISION HAS NOT BEEN MADE ON ITS ACCOUNTS.  THE PROVISIONS FOR TAXES ON THE
BOOKS OF THE BORROWER AND EACH OF THE BORROWER’S  SUBSIDIARIES ARE ADEQUATE FOR
ALL OPEN YEARS, AND FOR ITS CURRENT FISCAL PERIOD.

39


--------------------------------------------------------------------------------


(N)           FISCAL YEAR.  THE BORROWER AND EACH OF THE OTHER LOAN PARTIES HAS
ESTABLISHED A FISCAL YEAR ENDING ON DECEMBER 31 EACH YEAR.

(O)           GOVERNMENTAL REGULATION.  NONE OF THE LOAN PARTIES IS SUBJECT TO
REGULATION UNDER THE INTERSTATE COMMERCE ACT, THE INVESTMENT COMPANY ACT OF
1940, THE FEDERAL POWER ACT OR ANY OTHER APPLICABLE LAW THAT RESTRICTS SUCH LOAN
PARTY’S ABILITY TO INCUR DEBT, GUARANTY OBLIGATIONS OR GRANT LIENS, EXCEPT TO
THE EXTENT THAT SUCH REGULATION COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

(P)           MARGIN REGULATIONS.  NONE OF THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES IS ENGAGED, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN
THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING”
ANY “MARGIN STOCK” (AS EACH OF THE QUOTED TERMS IS DEFINED OR USED IN REGULATION
T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS IN EFFECT
FROM TIME TO TIME).  NO PART OF THE PROCEEDS OF ANY OF THE LOANS AND NO LETTER
OF CREDIT HAS BEEN USED FOR SO PURCHASING OR CARRYING MARGIN STOCK OR FOR ANY
PURPOSE WHICH VIOLATES, OR WHICH WOULD BE INCONSISTENT WITH, THE PROVISIONS OF
REGULATION T, U OR X.

(Q)           OTHER LOAN DOCUMENTS.  THE REPRESENTATIONS AND WARRANTIES MADE BY
EACH LOAN PARTY CONTAINED IN EACH LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS.

(R)            CORPORATE STRUCTURE; CAPITALIZATION; CITIZENSHIP.  AS OF THE
CLOSING DATE, A COMPLETE AND CORRECT DISCLOSURE OF EACH SUBSIDIARY OF THE
BORROWER IN EXISTENCE AS OF THE CLOSING DATE IS SET FORTH IN SCHEDULE 5.1(R)(I),
TOGETHER WITH THE NAMES, JURISDICTIONS OF ORGANIZATION, AND THE PERCENTAGE OF
SHARES OF SUCH PERSONS OWNED BY THE BORROWER AND EACH SUBSIDIARY OF THE BORROWER
AS OF THE CLOSING DATE.  AS OF THE CLOSING DATE, THE NAMES AND OWNERSHIP
PERCENTAGES (STATED BOTH ON AN OUTSTANDING AND FULLY-DILUTED BASIS) OF EACH
LEGAL, RECORD OWNER OF EACH CLASS OF THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF EACH SUBSIDIARY OF THE BORROWER, AND OF ALL ISSUED AND
OUTSTANDING WARRANTS, OPTIONS, STOCK APPRECIATION RIGHTS AND OTHER CONVERTIBLE
INTERESTS WITH RESPECT TO SUCH SUBSIDIARY’S CAPITAL STOCK, ARE COMPLETELY AND
ACCURATELY SET FORTH IN SCHEDULE 5.1(R)(II).  AS OF THE CLOSING DATE, THE ISSUED
AND OUTSTANDING SHARES OF CAPITAL STOCK OF THE BORROWER AND EACH SUBSIDIARY OF
THE BORROWER HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NONASSESSABLE AND THE
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY OF THE
BORROWER ARE OWNED DIRECTLY OR INDIRECTLY BY THE BORROWER OR THE OTHER
APPLICABLE PERSONS AS DESCRIBED IN SCHEDULE 5.1(R)(I), FREE AND CLEAR OF ALL
LIENS (OTHER THAN LIENS PERMITTED HEREUNDER).  NO SHARES OF CAPITAL STOCK OF
SUCH SUBSIDIARY ARE HELD AS OR OTHERWISE CONSTITUTE TREASURY STOCK.  AS OF THE
CLOSING DATE, NO AUTHORIZED BUT UNISSUED SHARES OF CAPITAL STOCK OF ANY
SUBSIDIARY OF THE BORROWER ARE SUBJECT TO ANY OPTION, WARRANT, RIGHT TO CALL,
PREEMPTIVE RIGHT OR OTHER COMMITMENT OF ANY KIND WHATSOEVER.  EACH OF THE
BORROWER AND GREAT LAKES IS A CITIZEN OF THE UNITED STATES WITHIN THE MEANING OF
SECTION 2 OF THE SHIPPING ACT OF 1916, AS AMENDED, AND PURSUANT TO 46 U.S.C.
SECTION 12103(B) AND 46 U.S.C. SECTION 50501, AS AMENDED, AND IS ENTITLED TO
OWN, DOCUMENT AND OPERATE VESSELS IN THE COASTWISE TRADE UNDER THE LAWS OF THE
UNITED STATES.

(S)           DEBT; CONTINGENT OBLIGATIONS; SOLVENCY.  AS OF THE CLOSING DATE,
THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.1(F) CONTAIN A COMPLETE AND
ACCURATE DISCLOSURE IN ALL MATERIAL RESPECTS OF (I) ALL DEBT OF BORROWER AND ITS
SUBSIDIARIES OUTSTANDING AS OF THE RESPECTIVE

40


--------------------------------------------------------------------------------


DATES OF SUCH FINANCIAL STATEMENTS AND (II) ALL MATERIAL LOSS CONTINGENCIES AND
OTHER MATERIAL CONTINGENT OBLIGATIONS OF BORROWER AND ITS SUBSIDIARIES AS OF
SUCH DATES, EXCEPT FOR GUARANTIES DISCLOSED ON SCHEDULE 6.2(F).  AS OF THE
CLOSING DATE, NONE OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES HAS
INCURRED ANY OTHER DEBT OR GUARANTIES SINCE THE RESPECTIVE DATES OF SUCH
FINANCIAL STATEMENTS, EXCEPT AS WOULD HAVE BEEN PERMITTED UNDER SECTIONS 6.2(F)
AND 6.2(I) OF THIS AGREEMENT HAD THIS AGREEMENT BEEN IN EFFECT AT THE TIME OF
THE INCURRENCE OF ANY SUCH ADDITIONAL DEBT OR GUARANTIES.  AS OF THE CLOSING
DATE, NONE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAS INCURRED ANY LOSS
CONTINGENCIES OR OTHER CONTINGENT OBLIGATIONS SINCE THE RESPECTIVE DATES OF SUCH
FINANCIAL STATEMENTS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE BORROWER AND THE OTHER LOAN PARTIES, ON A CONSOLIDATED
BASIS, ARE SOLVENT PRIOR TO, AND ON THE DATE OF EACH BORROWING OR ISSUANCE OF A
LETTER OF CREDIT, AFTER GIVING EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS,
INCLUDING THE LOANS MADE, OR TO BE MADE, AND LETTERS OF CREDIT ISSUED, OR TO BE
ISSUED, TO THE BORROWER.

(T)            INSURANCE.  AS OF THE CLOSING DATE, SCHEDULE 5.1(T) SETS FORTH A
COMPLETE AND ACCURATE LIST IN ALL MATERIAL RESPECTS OF INSURANCE POLICIES AND
PROGRAMS IN EFFECT WITH RESPECT TO THE PROPERTIES AND BUSINESSES OF THE BORROWER
AND EACH OF THE BORROWER’S SUBSIDIARIES, SPECIFYING FOR EACH SUCH POLICY AND
PROGRAM, (I) THE AMOUNT THEREOF, (II) THE RISKS INSURED AGAINST THEREBY, (III)
THE NAME OF THE INSURER AND EACH INSURED PARTY THEREUNDER AND (IV) THE POLICY OR
OTHER IDENTIFICATION NUMBER THEREOF.  SUCH INSURANCE POLICIES AND PROGRAMS ARE
IN SUCH FORMS AND AMOUNTS, AND PROVIDE COVERAGE AGAINST SUCH RISKS AS ARE
REQUIRED BY SECTION 6.1(C) AND ARE CUSTOMARY FOR CORPORATIONS OF ESTABLISHED
REPUTATION ENGAGED IN THE SAME OR A SIMILAR BUSINESS AND OWNING AND OPERATING
SIMILAR PROPERTIES.

(U)           COLLATERAL DOCUMENTS.  THE PROVISIONS OF THE COLLATERAL DOCUMENTS
EXECUTED BY ANY LOAN PARTY IN FAVOR OF THE ADMINISTRATIVE AGENT EVIDENCE LEGAL,
VALID, ENFORCEABLE AND CONTINUING LIENS, IN FAVOR OF THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF THE SECURED PARTIES, IN ALL RIGHT, TITLE AND INTEREST OF SUCH
LOAN PARTY IN ANY AND ALL OF THE COLLATERAL DESCRIBED THEREIN, SECURING THE
OBLIGATIONS FROM TIME TO TIME OUTSTANDING, AND UPON ALL PROPER FILINGS AND
RECORDINGS BEING DULY MADE IN THE LOCATIONS REFERRED TO IN THE APPLICABLE
COLLATERAL DOCUMENTS OR THE TAKING OF POSSESSION OF THE COLLATERAL BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF SUCH COLLATERAL
DOCUMENTS, EACH OF SUCH LIENS CREATED PURSUANT TO THE COLLATERAL DOCUMENTS
CONSTITUTES A FULLY PERFECTED FIRST OR SECOND PRIORITY LIEN IN ALL RIGHT, TITLE
AND INTEREST OF SUCH LOAN PARTY IN SUCH COLLATERAL SUPERIOR IN RIGHT TO ANY
LIENS (OTHER THAN THE LIENS OF TRAVELERS), EXISTING OR FUTURE, WHICH SUCH LOAN
PARTY OR ANY CREDITORS THEREOF OR PURCHASERS THEREFROM, OR ANY OTHER PERSON, MAY
HAVE AGAINST SUCH COLLATERAL OR INTERESTS THEREIN, EXCEPT FOR LIENS PERMITTED BY
SECTION 6.2(H).  EACH SHIP MORTGAGE ON UNITED STATES FLAG VESSELS WILL
CONSTITUTE AS OF THE DATE AND TIME OF FILING WITH THE NVDC A PREFERRED MORTGAGE
PURSUANT TO § 31322(A) OF TITLE 46 OF THE UNITED STATES CODE.  EACH SHIP
MORTGAGE ON REPUBLIC OF THE MARSHALL ISLANDS FLAG VESSELS WILL CONSTITUTE AS OF
THE DATE AND TIME OF FILING WITH THE MARITIME ADMINISTRATOR OF THE REPUBLIC OF
THE MARSHALL ISLANDS A PREFERRED MORTGAGE PURSUANT TO THE REPUBLIC OF THE
MARSHALL ISLANDS PREFERRED SHIP MORTGAGE AND MARITIME LIENS ACT, CODIFIED AT §
303 OF THE REPUBLIC OF THE MARSHALL ISLANDS MARITIME ACT, 1990, AS AMENDED, AND
ALSO PURSUANT TO §31301(6)(B) OF TITLE 46 OF THE UNITED STATES CODE.

(V)           THE TRANSACTIONS.  (I) ALL GOVERNMENTAL AND MATERIAL THIRD PARTY
APPROVALS NECESSARY IN CONNECTION WITH THE TRANSACTIONS HAVE BEEN OBTAINED AND
ARE IN FULL FORCE AND EFFECT,

41


--------------------------------------------------------------------------------


AND ALL APPLICABLE WAITING PERIODS HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN
OR THREATENED BY ANY GOVERNMENTAL AUTHORITY WHICH WOULD RESTRAIN, PREVENT OR
OTHERWISE IMPOSE MATERIALLY ADVERSE CONDITIONS ON ANY OF THE TRANSACTIONS AND
(II) NO ACTIONS, SUITS OR PROCEEDINGS ARE PENDING OR THREATENED WITH RESPECT TO
ANY OF THE TRANSACTIONS OR ANY LOAN DOCUMENT WHICH THE ADMINISTRATIVE AGENT OR
THE MAJORITY LENDERS SHALL REASONABLY DETERMINE COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

(W)          ACCURACY OF INFORMATION.  THE SCHEDULES, CERTIFICATES AND OTHER
WRITTEN STATEMENTS AND INFORMATION FURNISHED TO THE ADMINISTRATIVE AGENT, THE
ISSUING LENDERS AND THE LENDERS BY OR ON BEHALF OF ANY LOAN PARTY IN CONNECTION
WITH THE NEGOTIATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS DO NOT
CONTAIN ANY MATERIAL MISSTATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT OR ANY FACT NECESSARY TO MAKE THE MATERIAL STATEMENTS CONTAINED THEREIN NOT
MISLEADING IN ANY MATERIAL RESPECT IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
SUCH INFORMATION WAS PROVIDED AS OF THE TIME WHEN DELIVERED.  AS OF THE CLOSING
DATE, THERE IS NO FACT CURRENTLY KNOWN TO ANY LOAN PARTY WHICH NOW OR IN THE
FUTURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND WHICH
HAS NOT BEEN SET FORTH OR REFERRED TO IN THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR SUCH SCHEDULES, CERTIFICATES, STATEMENTS OR INFORMATION HERETOFORE
FURNISHED TO THE ADMINISTRATIVE AGENT.

(X)            OBLIGATIONS AND GUARANTIES “SENIOR DEBT” UNDER NOTE INDENTURE. 
THE OBLIGATIONS AND THE GUARANTIES CONSTITUTE “SENIOR DEBT” AS DEFINED IN THE
NOTE INDENTURE.

ARTICLE VI.
COVENANTS


SECTION 6.1.  AFFIRMATIVE COVENANTS.  EACH LOAN PARTY WHICH IS A PARTY HERETO
COVENANTS AND AGREES THAT SO LONG AS ANY OF THE LENDERS SHALL HAVE ANY
COMMITMENT HEREUNDER, THERE SHALL EXIST ANY OUTSTANDING LOANS, ANY LETTER OF
CREDIT SHALL REMAIN OUTSTANDING, OR ANY OTHER OBLIGATIONS (OTHER THAN CONTINGENT
OBLIGATIONS HEREUNDER FOR WHICH NO CLAIM HAS BEEN, OR IS REASONABLY EXPECTED TO
BE, MADE) SHALL REMAIN OUTSTANDING:

(A)           CORPORATE EXISTENCE.  EXCEPT AS OTHERWISE PERMITTED UNDER SECTIONS
6.2(A)(I) AND 6.2(G), THE BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES SHALL
MAINTAIN ITS CORPORATE EXISTENCE, QUALIFICATION AND GOOD STANDING IN ALL
JURISDICTIONS IN WHICH SUCH QUALIFICATION AND GOOD STANDING ARE NECESSARY IN
ORDER FOR EACH SUCH PERSON TO CONDUCT ITS BUSINESS AND OWN ITS PROPERTY AS
PRESENTLY CONDUCTED AND OWNED IN SUCH JURISDICTIONS (EXCEPT IN SUCH
JURISDICTIONS WHERE THE FAILURE TO REMAIN SO QUALIFIED AND IN GOOD STANDING
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT) AND THE
BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES SHALL MAINTAIN ALL RIGHTS,
PRIVILEGES, LICENSES, PATENTS, PATENT RIGHTS, COPYRIGHTS, TRADEMARKS, TRADE
NAMES, TRADE STYLES, FRANCHISES AND OTHER AUTHORITY FOR THE CONDUCT OF ITS
RESPECTIVE BUSINESS IN THE ORDINARY COURSE AS CONDUCTED FROM TIME TO TIME,
EXCEPT TO THE EXTENT THAT THE FAILURE TO MAINTAIN SUCH RIGHTS, PRIVILEGES,
LICENSES, PATENTS, PATENT RIGHTS, COPYRIGHTS, TRADEMARKS, TRADE NAMES, TRADE
STYLES, FRANCHISES AND OTHER AUTHORITY WOULD NOT BE REASONABLY EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  THE BORROWER WILL REMAIN A CITIZEN OF THE UNITED
STATES AS SET FORTH IN SECTION 2 OF THE SHIPPING ACT, 1916, AS AMENDED,
QUALIFIED TO ENGAGE IN THE U.S. COASTWISE TRADE.

42


--------------------------------------------------------------------------------


(B)           COMPLIANCE WITH LAWS.  THE BORROWER AND EACH OF THE BORROWER’S
SUBSIDIARIES SHALL (I) COMPLY WITH ALL APPLICABLE LAWS (INCLUDING WITHOUT
LIMITATION SECTION 409(P) OF THE IRC) APPLICABLE TO SUCH PERSON (EXCEPT WHERE
THE FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT) AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, (X)
ENSURE, AND CAUSE EACH SUBSIDIARY TO ENSURE, THAT NO PERSON WHO OWNS A
CONTROLLING INTEREST IN OR OTHERWISE CONTROLS THE BORROWER OR ANY SUBSIDIARY IS
OR SHALL BE (I) LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSON
LIST MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”), DEPARTMENT OF
THE TREASURY, AND/OR ANY OTHER SIMILAR LISTS MAINTAINED BY OFAC PURSUANT TO ANY
AUTHORIZING STATUTE, EXECUTIVE ORDER OR REGULATION OR (II) A PERSON DESIGNATED
UNDER SECTION 1(B), (C) OR (D) OF EXECUTIVE ORDER NO. 13224 (SEPTEMBER 23,
2001), ANY RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR EXECUTIVE ORDERS, 
AND (Y) COMPLY, AND CAUSE EACH SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE BANK SECRECY ACT AND ANTI-MONEY LAUNDERING LAWS AND
REGULATIONS AND (II) OBTAIN AS NEEDED, AND MAINTAIN IN GOOD STANDING, ALL
PERMITS AND OTHER GOVERNMENTAL APPROVALS AND AUTHORIZATIONS NECESSARY FOR ITS
OPERATIONS (EXCEPT WHERE THE FAILURE TO OBTAIN OR MAINTAIN SUCH PERMITS AND
APPROVALS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).

(C)           MAINTENANCE OF PROPERTIES; INSURANCE.

(I)            THE BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES SHALL (A)
OBTAIN THE CONSENT OR APPROVAL OF ANY PERSON WHOSE CONSENT OR APPROVAL IS
REQUIRED IN ORDER FOR THE BORROWER OR SUCH SUBSIDIARY TO GRANT OR KEEP EFFECTIVE
LIENS TO OR FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT IN ANY PROPERTY OF THE
BORROWER OR SUCH SUBSIDIARY INTENDED TO SECURE THE OBLIGATIONS; AND (B) MAINTAIN
IN GOOD REPAIR, WORKING ORDER AND CONDITION, EXCEPTING ORDINARY WEAR AND TEAR
AND DAMAGE DUE TO CASUALTY, ALL OF ITS MATERIAL PROPERTIES WHICH ARE USED IN THE
CONDUCT OF ITS BUSINESS (WHETHER OWNED OR LEASED BY SUCH PARTY) AND MAKE OR
CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF, IN
EACH CASE CONSISTENT WITH SOUND BUSINESS PRACTICES; PROVIDED THAT SUCH
OBLIGATION SHALL NOT APPLY TO PROPERTY THAT THE BORROWER OR SUCH SUBSIDIARY
REASONABLY DETERMINES IN GOOD FAITH THAT MAINTENANCE THEREOF IS NO LONGER
ECONOMICALLY DESIRABLE.

(II)           THE BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES SHALL
MAINTAIN THE FOLLOWING INSURANCE POLICIES AND PROGRAMS:

(A)          physical damage insurance on all material real and personal
property (including inventory) covering (1) for all open and operating
facilities, repair and replacement cost of all such property and (2) for all
closed, inactive vacant facilities, the actual cash value of such facilities;

(B)           general liability insurance (including products and completed
operations liability coverage) in an aggregate amount of not less than
$65,000,000;

(C)           Longshoremen and Harbor Workers insurance per statutory limits;

 

43


--------------------------------------------------------------------------------


(D)          hull and machinery insurance in an aggregate amount of not less
than $200,000,000;

(E)           protection and indemnity, including Masters and Members of Crew
insurance in an aggregate amount of not less than $75,000,000;

(F)           Workers compensation insurance per statutory limits;

(G)           Wrongful draw insurance with respect to each Letter of Credit
having an aggregate Dollar Equivalent face amount in excess of $10,000,000 and
supporting contracts to be performed in a country other than the United States
or for a beneficiary in a country other than the United States in an amount
equal to such excess, unless (1) the Borrower shall have notified the
Administrative Agent that it has determined, in good faith, that such insurance
with respect to such Letter of Credit is not available at a reasonable economic
cost or not available from a reputable insurer and (2) the Administrative Agent
shall have concurred with such conclusion in writing (which concurrence shall
not be unreasonably withheld or delayed);

(H)          insurance to protect against asset seizure with respect to each
contract to be performed by the Borrower or its Subsidiaries in a country
outside of the United States, in an amount equal to the aggregate fair market
value of the assets used by the Borrower and its Subsidiaries in fulfilling
their respective obligations under such contract unless (1) the Borrower shall
have notified the Administrative Agent that it has determined, in good faith,
that such insurance with respect to such contract is not available at a
reasonable economic cost or not available from a reputable insurer, or the
property to be used in connection with such contract is not subject to a
material risk of asset seizure in such country and (2) the Administrative Agent
shall have concurred with such conclusion in writing (which concurrence shall
not be unreasonably withheld or delayed);

(I)            contractors pollution liability coverage of not less than
$5,000,000; and

(J)            such other additional insurance coverage and with respect to such
risks as is customary for businesses similar to that of the Borrower and its
Subsidiaries.

All such insurance shall be provided by (x) the insurers listed on Schedule
5.1(t), (y) insurers that have an A.M. Best policy-holders rating of not less
than A, or if no such rating is applicable, having a credit quality comparable
to those rated A or better, or (z) such other insurers as the Administrative
Agent may approve reasonably in writing, and shall contain endorsements, in form
and substance reasonably satisfactory to the Administrative Agent, naming the
Administrative Agent as a loss payee with respect to each casualty insurance
policy which insures any Collateral (and loss payee in the event of a casualty
that constitutes a total loss) and as an additional insured with respect to each
liability insurance policy.

44


--------------------------------------------------------------------------------


(III)          THE BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT, ON OR BEFORE THE CLOSING DATE, COPIES OF CERTIFICATES OF
INSURANCE WITH RESPECT TO EACH OF THE BORROWER’S AND ITS SUBSIDIARIES’ POLICIES
OF INSURANCE DESCRIBED IN SECTION 6.1(C), AS IN EFFECT ON THE CLOSING DATE.  IN
ADDITION, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT PROMPT WRITTEN
NOTICE OF ANY CANCELLATION OR REDUCTION IN THE AMOUNT OR COVERAGE OF ANY OF THE
INSURANCE POLICIES REQUIRED BY THIS SECTION 6.1(C) AND, IN THE EVENT ANY NEW OR
SUBSTITUTE POLICIES SHALL BE ISSUED, THE BORROWER SHALL PROMPTLY REQUEST ITS
INSURERS (OR THEIR AGENTS) TO DELIVER CERTIFICATES EVIDENCING SUCH NEW OR
SUBSTITUTE INSURANCE TO THE ADMINISTRATIVE AGENT.

(D)           NOTICE OF LITIGATION.  THE BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT, PROMPTLY FOLLOWING THE OCCURRENCE AND THE
BORROWER ACQUIRING KNOWLEDGE THEREOF, NOTICE OF ANY OF THE FOLLOWING EVENTS: 
(I) THE INSTITUTION OF, OR THREAT IN WRITING OF, ANY ACTION, SUIT, PROCEEDING,
GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR AFFECTING THE BORROWER OR
ANY OF THE BORROWER’S SUBSIDIARIES, WHICH (A) COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT OR (B) RELATES TO ANY LOAN DOCUMENT, (II) ANY
DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR
ARBITRATION ALREADY DISCLOSED WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT AND (III) ANY JUDGMENT (OR JUDGMENTS) OR MONEY JUDGMENT
(OR JUDGMENTS), WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS INVOLVING IN
EXCESS OF $15,000,000 (OR $6,000,000 IN THE AGGREGATE TO THE EXTENT NOT COVERED
BY INSURANCE WHICH IS CONFIRMED IN WRITING BY THE INSURERS OR AGENTS OF THE
BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES AS COVERING SUCH JUDGMENT OR
PROCESS) IN THE AGGREGATE BEING ENTERED OR FILED AGAINST ANY OF THE LOAN PARTIES
OR ANY OF THEIR RESPECTIVE ASSETS.

(E)           TAXES; CLAIMS.  THE BORROWER AND EACH OF THE BORROWER’S
SUBSIDIARIES SHALL (I) PROMPTLY FILE ALL MATERIAL FEDERAL, STATE AND LOCAL TAX
RETURNS AND OTHER REPORTS WHICH SUCH PERSON IS REQUIRED BY LAW TO FILE, (II)
MAINTAIN ADEQUATE RESERVES FOR THE PAYMENT OF ALL MATERIAL TAXES, ASSESSMENTS,
GOVERNMENTAL CHARGES, AND OTHER SIMILAR CHARGES, AND PAY PROMPTLY, WHEN DUE, ALL
SUCH TAXES, ASSESSMENTS, AND OTHER CHARGES (INCLUDING EMPLOYMENT TAXES) IN SUCH
MANNER AS WILL NOT GIVE RISE TO ANY LIEN OTHER THAN CUSTOMARY PERMITTED LIENS,
(III) PROMPTLY PAY ALL OTHER CLAIMS (INCLUDING CLAIMS FOR LABOR, SERVICES,
MATERIALS AND SUPPLIES) THAT HAVE BECOME DUE AND PAYABLE AND THAT BY LAW HAVE OR
MAY GIVE RISE TO A LIEN ON SUCH PERSON’S PROPERTY OR ASSETS, PRIOR TO THE TIME
WHEN ANY PENALTY OR FINE MAY BE INCURRED WITH RESPECT THERETO AND OTHERWISE IN
SUCH MANNER AS WILL NOT GIVE RISE TO ANY LIEN OTHER THAN CUSTOMARY PERMITTED
LIENS, AND (IV) PAY ALL TRADE ACCOUNTS PAYABLE IN ACCORDANCE WITH CUSTOMARY
BUSINESS TERMS; PROVIDED THAT NONE OF THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES SHALL BE REQUIRED TO PAY ANY SUCH TAX, ASSESSMENT, CHARGE, CLAIM OR
ACCOUNT WHICH (X) (1) IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS WHICH WILL PREVENT THE FORFEITURE OR SALE OF ANY PROPERTY OR ANY
MATERIAL INTERFERENCE WITH THE USE THEREOF BY SUCH PERSON, AND (2) HAS BEEN
ADEQUATELY RESERVED AGAINST IN ACCORDANCE WITH GAAP OR (Y) IF NOT SO PAID, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(F)            ERISA NOTICES.  THE BORROWER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE ADMINISTRATIVE AGENT, AT THE BORROWER’S EXPENSE, THE FOLLOWING
INFORMATION AND NOTICES:

(I)            WITHIN TEN (10) BUSINESS DAYS AFTER ANY OF THE BORROWER, ANY OF
THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE KNOWS THAT A TERMINATION
EVENT HAS

45


--------------------------------------------------------------------------------


OCCURRED, A WRITTEN STATEMENT OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER
DESCRIBING SUCH TERMINATION EVENT AND THE ACTION, IF ANY, WHICH THE BORROWER OR
ANY OF ITS SUBSIDIARIES OR ERISA AFFILIATE HAS TAKEN, IS TAKING OR PROPOSES TO
TAKE WITH RESPECT THERETO, AND WHEN KNOWN, ANY ACTION TAKEN OR THREATENED BY THE
IRS, DOL OR PBGC WITH RESPECT THERETO;

(II)           WITHIN TEN (10) BUSINESS DAYS AFTER ANY OF THE BORROWER, ANY OF
THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE KNOWS THAT A PROHIBITED
TRANSACTION (DEFINED IN SECTIONS 406 OF ERISA AND 4975 OF THE IRC) HAS OCCURRED
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITIES TO THE BORROWER OR
ANY OF THE BORROWER’S SUBSIDIARIES IN EXCESS OF $3,000,000, A STATEMENT OF THE
CHIEF FINANCIAL OFFICER OF THE BORROWER DESCRIBING SUCH TRANSACTION AND THE
ACTION WHICH BORROWER AND ITS SUBSIDIARIES OR ERISA AFFILIATE HAS TAKEN, IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO;

(III)          WITHIN TEN (10) BUSINESS DAYS AFTER THE FILING THEREOF WITH THE
IRS, A COPY OF EACH FUNDING WAIVER REQUEST FILED WITH RESPECT TO ANY PLAN AND
ALL COMMUNICATIONS RECEIVED BY THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES OR ANY ERISA AFFILIATE WITH RESPECT TO SUCH REQUEST;

(IV)          WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OR ANY
OF THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE OF THE PBGC’S INTENTION TO
TERMINATE A PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER A PLAN IN EITHER
CASE IN A DISTRESS TERMINATION UNDER SECTION 4041(C) OF ERISA, COPIES OF EACH
SUCH NOTICE;

(V)           WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT BY BORROWER OR ANY OF
THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE OF ANY UNFAVORABLE
DETERMINATION LETTER FROM THE IRS REGARDING THE QUALIFICATION OF A PLAN UNDER
SECTION 401(A) OF THE IRC WHICH COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITIES TO THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES IN EXCESS OF
$3,000,000, COPIES OF EACH SUCH LETTER;

(VI)          WITHIN TEN (10) BUSINESS DAYS AFTER THE RECEIPT BY THE BORROWER OR
ANY OF THE BORROWER’S SUBSIDIARIES OR ANY ERISA AFFILIATE OF A NOTICE FROM A
MULTIEMPLOYER PLAN REGARDING THE IMPOSITION OF WITHDRAWAL LIABILITY WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITIES TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN EXCESS OF $3,000,000, COPIES OF EACH SUCH NOTICE;

(VII)         WITHIN TEN (10) BUSINESS DAYS AFTER BORROWER, OR ANY OF ITS
SUBSIDIARIES OR ANY ERISA AFFILIATE FAILS TO MAKE A REQUIRED INSTALLMENT OR ANY
OTHER REQUIRED PAYMENT UNDER SECTION 412 OF THE IRC ON OR BEFORE THE DUE DATE
FOR SUCH INSTALLMENT OR PAYMENT WHICH COULD REASONABLY BE EXPECTED TO RESULT IN
THE IMPOSITION OF A LIEN UNDER SECTION 412(N) OF THE IRC, A NOTIFICATION OF SUCH
FAILURE; AND

(VIII)        WITHIN TEN (10) BUSINESS DAYS AFTER THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY ERISA AFFILIATE KNOWS (A) A MULTIEMPLOYER PLAN HAS BEEN
TERMINATED, (B) THE ADMINISTRATOR OR PLAN SPONSOR OF A MULTIEMPLOYER PLAN
INTENDS TO TERMINATE A MULTIEMPLOYER PLAN, OR (C) THE PBGC HAS INSTITUTED OR
WILL INSTITUTE PROCEEDINGS UNDER SECTION 4042 OF ERISA TO TERMINATE A
MULTIEMPLOYER PLAN WHICH, IN

46


--------------------------------------------------------------------------------


ANY SUCH CASE, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITIES TO THE
BORROWER AND ITS SUBSIDIARIES IN EXCESS OF $3,000,000, A NOTIFICATION OF SUCH
EVENT OR FACT.

For purposes of this Section 6.1(f), any Loan Party and any ERISA Affiliate
shall be deemed to know all facts known by the administrator of any Plan of
which such Loan Party or such ERISA Affiliate is the plan sponsor.

(G)           ERISA COMPLIANCE.  THE BORROWER SHALL, AND SHALL CAUSE EACH OF THE
BORROWER’S SUBSIDIARIES AND EACH OTHER ERISA AFFILIATE TO, ESTABLISH, MAINTAIN
AND OPERATE ALL PLANS TO COMPLY IN ALL RESPECTS WITH THE PROVISIONS OF ERISA,
IRC, AND ALL OTHER APPLICABLE LAWS, AND THE REGULATIONS AND INTERPRETATIONS
THEREUNDER EXCEPT TO THE EXTENT SUCH NONCOMPLIANCE COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(H)           PATENTS, TRADEMARKS AND LICENSES.  THE BORROWER SHALL, AND SHALL
CAUSE EACH OF THE BORROWER’S SUBSIDIARIES TO, OBTAIN AND MAINTAIN ADEQUATE
LICENSES, PATENTS, COPYRIGHTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, AND OTHER
SIMILAR PROPERTY RIGHTS TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, EXCEPT
WHERE THE FAILURE TO OBTAIN OR MAINTAIN SUCH PROPERTY RIGHTS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(I)            NOTICE OF LABOR DISPUTES.  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN THREE (3) DAYS,
FOLLOWING (A) THE BORROWER’S LEARNING OF ANY LABOR DISPUTE TO WHICH THE BORROWER
OR ANY OF THE BORROWER’S SUBSIDIARIES IS LIKELY TO BECOME A PARTY, ANY STRIKES
OR WALKOUTS, OR THREATENED STRIKES OR WALKOUTS, RELATING TO ANY OF ITS PLANTS OR
OTHER FACILITIES, AND (B) THE EXPIRATION OR TERMINATION OF ANY LABOR CONTRACT TO
WHICH THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES IS A PARTY OR BY WHICH
THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES IS BOUND (OTHER THAN AN
EXPIRATION OR TERMINATION OF A LABOR CONTRACT WHICH HAS BEEN REPLACED BY A NEW
LABOR CONTRACT OR AN EXTENSION OF AN EXISTING LABOR CONTRACT), WHICH, IN ANY
CASE UNDER CLAUSE (A) OR (B) HEREOF, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

(J)            NOTICE OF DEFAULT.  THE BORROWER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT, (I) OF ANY CONDITION OR EVENT THAT CONSTITUTES A DEFAULT
OR AN EVENT OF DEFAULT AND (II) OF ANY OTHER DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION TO WHICH THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES IS A
PARTY OR BY WHICH ANY OF THEM OR THEIR RESPECTIVE PROPERTIES MAY BE BOUND (WHICH
DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT), SUCH
NOTICE TO SPECIFY THE NATURE AND PERIOD OF EXISTENCE OF ANY SUCH CONDITION,
EVENT, OR DEFAULT AND WHAT ACTION THE BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE, HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO.

(K)           ENVIRONMENTAL NOTICES.  THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING NO LATER THAN TEN (10) BUSINESS DAYS AFTER
BECOMING AWARE OF ANY OF THE FOLLOWING WHICH COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITIES OR EXPENSES OF THE BORROWER OR ANY OF THE BORROWER’S
SUBSIDIARIES IN EXCESS OF $3,000,000:  (I) ANY AND ALL ENFORCEMENT, CLEANUP,
REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS INSTITUTED, COMPLETED OR
THREATENED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE CURRENT OR FORMER PROPERTIES PURSUANT TO ANY APPLICABLE ENVIRONMENTAL
LAWS; (II) ALL OTHER ENVIRONMENTAL CLAIMS; (III) ANY ENVIRONMENTAL OR SIMILAR
CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF

47


--------------------------------------------------------------------------------


THE PROPERTY OF THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES THAT COULD
REASONABLY BE EXPECTED TO CAUSE SUCH PROPERTY OR ANY PART THEREOF TO BE SUBJECT
TO ANY RESTRICTIONS ON THE OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE OF SUCH
PROPERTY UNDER ANY ENVIRONMENTAL LAWS; (IV) NEW AND MATERIAL CHANGES TO ANY
EXISTING ENVIRONMENTAL LAW; AND (V) ANY FILING OR REPORT MADE BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES WITH ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO (A) THE
VIOLATION OF ANY ENVIRONMENTAL LAW, (B) ANY UNPERMITTED RELEASE OR THREATENED
RELEASE OF A CONTAMINANT THAT IS REPORTABLE UNDER 40 C.F.R.  302 OR (C) ANY
UNSAFE OR UNHEALTHFUL CONDITION AT ANY PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES.

(L)            ENVIRONMENTAL LAWS.

(I)            THE BORROWER SHALL, AND SHALL CAUSE EACH OF THE BORROWER’S
SUBSIDIARIES TO, CONDUCT ITS OPERATIONS AND KEEP AND MAINTAIN ITS PROPERTY IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, AND WILL OBTAIN, MAINTAIN IN GOOD ORDER,
AND COMPLY IN ALL MATERIAL RESPECTS WITH, ALL ENVIRONMENTAL PERMITS AND
REGISTRATIONS, EXCEPT TO THE EXTENT ANY SUCH NONCOMPLIANCE, OR FAILURE TO
OBTAIN, OR MAINTAIN SUCH ENVIRONMENTAL PERMITS OR REGISTRATIONS, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(II)           UPON THE WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, THE LOAN
PARTIES SHALL SUBMIT TO THE ADMINISTRATIVE AGENT WITH SUFFICIENT COPIES FOR EACH
LENDER, AT THE LOAN PARTIES’ SOLE COST AND EXPENSE, AT REASONABLE INTERVALS, A
REPORT PROVIDING AN UPDATE OF THE STATUS OF ANY ENVIRONMENTAL, HEALTH OR SAFETY
COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED IN ANY NOTICE OR REPORT
REQUIRED PURSUANT TO SECTION 6.1(K), THAT COULD, INDIVIDUALLY OR IN THE
AGGREGATE, RESULT IN LIABILITY IN EXCESS OF $3,000,000.

(M)          BOOKS, RECORDS AND INSPECTIONS.  THE BORROWER AND EACH OF THE
BORROWER’S SUBSIDIARIES SHALL KEEP BOOKS OF RECORD AND ACCOUNT (INCLUDING
RECORDS RELATING TO THE COLLATERAL) WHICH ACCURATELY REFLECT ALL OF ITS BUSINESS
AFFAIRS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES IN ALL
MATERIAL RESPECTS.  THE BORROWER AND EACH OF THE BORROWER’S SUBSIDIARIES SHALL
PERMIT OFFICERS AND DESIGNATED REPRESENTATIVES OF THE ADMINISTRATIVE AGENT AND,
IF ACCOMPANIED BY THE ADMINISTRATIVE AGENT, EACH LENDER, TO VISIT AND INSPECT
ANY OF THE PROPERTIES AND OPERATIONS OF THE BORROWER AND EACH OF THE BORROWER’S
SUBSIDIARIES AND TO CONDUCT FIELD EXAMINATIONS, AND TO EXAMINE THE BOOKS OF
ACCOUNT AND OTHER DOCUMENTS OF THE BORROWER AND EACH OF THE BORROWER’S
SUBSIDIARIES AND (AT THE EXPENSE OF THE LOAN PARTIES) MAKE COPIES THEREOF AND
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE BORROWER AND THE BORROWER’S
SUBSIDIARIES WITH, AND BE ADVISED AS TO THE SAME BY, ITS AND THEIR OFFICERS AND
TO INTERVIEW ANY OF THE EMPLOYEES, REPRESENTATIVES OR AGENTS OF THE BORROWER AND
THE BORROWER’S SUBSIDIARIES REGARDING ENVIRONMENTAL COMPLIANCE, HAZARD OR
LIABILITY, AND ITS INDEPENDENT AUDITORS, AND EACH LOAN PARTY HEREBY AUTHORIZES
ITS INDEPENDENT AUDITORS TO DISCUSS SUCH FINANCIAL MATTERS WITH THE
ADMINISTRATIVE AGENT OR ANY REPRESENTATIVE THEREOF, IN EACH SUCH CASE, AT SUCH
REASONABLE TIMES AND INTERVALS, SO LONG AS NO EVENT OF DEFAULT IS CONTINUING
UPON REASONABLE PRIOR WRITTEN NOTICE, DURING REGULAR BUSINESS HOURS, AND TO SUCH
REASONABLE EXTENT AS THE ADMINISTRATIVE AGENT MAY DESIRE (BUT, SO LONG AS NO
EVENT OF DEFAULT IS CONTINUING, WITH THE BORROWER IN ATTENDANCE FOR SUCH
DISCUSSIONS); PROVIDED, HOWEVER, THAT, FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, THE RIGHTS OF THE ADMINISTRATIVE AGENT AND
THE LENDERS MAY BE EXERCISED AT ANY TIME, WITH ANY FREQUENCY UPON REASONABLE
NOTICE.  UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE
LOAN PARTIES SHALL ONLY BE OBLIGATED TO PAY THE FEES AND EXPENSES

48


--------------------------------------------------------------------------------


OF THE ADMINISTRATIVE AGENT AND ITS AUDITORS IN RESPECT OF ONE VISIT AND
INSPECTION (WHICH INCLUDES A FIELD EXAMINATION) IN ANY CALENDAR YEAR, COMMENCING
WITH CALENDAR YEAR 2008.

(N)           BONDING AGREEMENT.  THE BORROWER WILL TAKE ALL ACTION NECESSARY TO
MAINTAIN THE BONDING AGREEMENT IN FULL FORCE AND EFFECT AND WILL PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT OF ANY SUPPLEMENT, REPLACEMENT OR AMENDMENT THEREOF.

(O)           FOREIGN EXCHANGE HEDGING.  PRIOR TO THE BORROWER OR ANY OF THE
BORROWER’S SUBSIDIARIES ENTERING INTO ANY CONTRACT OR SERIES OF CONTRACTS UNDER
WHICH THE AMOUNTS PAYABLE TO IT ARE PAYABLE IN WHOLE OR IN PART IN THE CURRENCY
OF ANY COUNTRY OTHER THAN THE UNITED STATES (A “FOREIGN CURRENCY CONTRACT”) AND
THE AMOUNT PAYABLE THEREUNDER, WHEN AGGREGATED WITH THE AMOUNTS PAYABLE UNDER
ALL OTHER FOREIGN CURRENCY CONTRACTS FOR SUCH COUNTRY, EXCEEDS $20,000,000 (ON A
DOLLAR EQUIVALENT BASIS), NET OF THE AMOUNTS THEREAFTER PAYABLE BY THE BORROWER
AND ITS SUBSIDIARIES IN THE CURRENCY OF SUCH COUNTRY (ON A DOLLAR EQUIVALENT
BASIS) FOR RELATED SERVICES OR PRODUCTS, WHETHER UNDER SUBCONTRACTS OR
OTHERWISE, AS ESTIMATED BY THE BORROWER IN GOOD FAITH, AND IF FOREIGN EXCHANGE
HEDGING ARRANGEMENTS ARE AVAILABLE FROM A REPUTABLE FINANCIAL INSTITUTION OR
THROUGH A CONTRACT TRADED ON A REPUTABLE EXCHANGE AT A REASONABLE ECONOMIC COST,
THE BORROWER OR SUCH SUBSIDIARY SHALL, IF THE BORROWER DETERMINES IN ITS GOOD
FAITH JUDGEMENT IN CONSULTATION WITH THE ADMINISTRATIVE AGENT THAT ENTERING INTO
A FOREIGN CURRENCY ARRANGEMENT IS NECESSARY TO PROTECT IT AGAINST FOREIGN
CURRENCY FLUCTUATIONS, OBTAIN FOREIGN CURRENCY HEDGING ARRANGEMENTS WITH RESPECT
TO THE AMOUNTS PAYABLE UNDER ALL SUCH FOREIGN CURRENCY CONTRACTS INVOLVING SUCH
COUNTRY.  FOR PURPOSES OF THIS SECTION 6.1(O), A FOREIGN EXCHANGE HEDGING
ARRANGEMENT WITH RESPECT TO ANY CURRENCY SHALL BE PRESUMED TO BE AVAILABLE FROM
A REPUTABLE FINANCIAL INSTITUTION OR THROUGH A CONTRACT TRADED ON A REPUTABLE
EXCHANGE AT A REASONABLE ECONOMIC COST, UNLESS THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT THAT IT HAS DETERMINED, IN GOOD FAITH, THAT SUCH A FOREIGN
EXCHANGE HEDGING ARRANGEMENT WITH RESPECT TO SUCH CURRENCY IS NOT SO AVAILABLE.

(P)           LIENS ON COLLATERAL.  THE LIENS GRANTED TO THE ADMINISTRATIVE
AGENT SECURING THE OBLIGATIONS FOR THE BENEFIT OF THE SECURED PARTIES SHALL, AS
SET FORTH IN THE GUARANTIES AND COLLATERAL DOCUMENTS (SUBJECT TO CHANGES IN THE
COLLATERAL RESULTING FROM DISPOSITIONS AND SUBSTITUTIONS OF COLLATERAL PERMITTED
HEREUNDER PURSUANT TO CLAUSE (C) OF THE DEFINITION OF PERMITTED DISPOSITIONS AND
THE EFFECT OF RECOVERY EVENTS, AND CHANGES PURSUANT TO SECTION 8.10) FOR THE
TERM OF THIS AGREEMENT BE COMPRISED OF (I) A PERFECTED FIRST PRIORITY LIEN (OR A
PREFERRED SHIP MORTGAGE, AS THE CASE MAY BE) ON EQUIPMENT OF THE BORROWER AND
THE GUARANTORS THAT AS OF THE CLOSING DATE, ACCORDING TO THE APPRAISAL PERFORMED
BY MERRILL MARINE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS, WAS DETERMINED TO HAVE AN ORDERLY LIQUIDATION VALUE (“OLV”) OF AT
LEAST $108,500,000, (II) A PERFECTED SECOND PRIORITY LIEN ON OTHER EQUIPMENT OF
THE BORROWER AND THE GUARANTORS THAT AS OF THE CLOSING DATE, ACCORDING TO THE
APPRAISAL PERFORMED BY MERRILL MARINE IMMEDIATELY PRIOR TO THE CLOSING DATE WAS
DETERMINED TO HAVE AN OLV OF AT LEAST $80,000,000 (SUBJECT ONLY TO LIENS
PERMITTED BY THIS AGREEMENT AND THE LIENS OF TRAVELERS PURSUANT TO THE BONDING
AGREEMENT), (III) A PERFECTED LIEN ON ALL INTERCOMPANY RECEIVABLES OF THE
BORROWER AND THE SUBSIDIARY GUARANTORS HAVING AN EQUAL PRIORITY TO THE LIENS OF
TRAVELERS, AND HAVING A SENIOR PRIORITY TO ALL OTHER LIENS AND (IV) A PERFECTED
SECOND PRIORITY LIEN ON ALL ACCOUNTS RECEIVABLES OF THE BORROWER AND THE
SUBSIDIARY GUARANTORS ARISING FROM PROJECTS THAT ARE BONDED PURSUANT TO THE
BONDING AGREEMENT (SUBJECT ONLY TO LIENS PERMITTED BY THIS AGREEMENT AND THE
LIENS OF TRAVELERS PURSUANT TO THE BONDING AGREEMENT).

49


--------------------------------------------------------------------------------


(Q)           FUTURE SUBSIDIARIES.  UPON ANY PERSON BECOMING, AFTER THE CLOSING
DATE, A SUBSIDIARY OF THE BORROWER, OR UPON THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER ACQUIRING ADDITIONAL CAPITAL STOCK OF ANY EXISTING SUBSIDIARY,
UNLESS SUCH SUBSIDIARY IS AN IMMATERIAL SUBSIDIARY OR ORGANIZED IN A
JURISDICTION OUTSIDE THE UNITED STATES OF AMERICA OR OTHERWISE AGREED TO BETWEEN
THE BORROWER AND THE ADMINISTRATIVE AGENT, SUCH PERSON SHALL EXECUTE A LOAN
PARTY GUARANTY AND OTHER COLLATERAL DOCUMENTS IN SUBSTANTIALLY THE SAME FORMS AS
THE OTHER LOAN PARTY GUARANTIES AND COLLATERAL DOCUMENTS THEN IN EXISTENCE AND
OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT TOGETHER WITH OPINIONS, CERTIFICATES AND OTHER DOCUMENTATION REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE COLLATERAL
DOCUMENTS (BUT ONLY TO THE EXTENT NOT CONFLICTING WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT).

(R)            FURTHER ASSURANCES.  EACH LOAN PARTY AGREES THAT, UNTIL ALL
OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN, OR
IS REASONABLY EXPECTED TO BE, MADE) HAVE BEEN INDEFEASIBLY PAID AND FULLY
SATISFIED AND THE COMMITMENTS HAVE BEEN TERMINATED, THE ADMINISTRATIVE AGENT’S
SECURITY INTERESTS IN AND LIENS ON AND AGAINST THE COLLATERAL, AND ALL PROCEEDS
THEREOF, SHALL, SUBJECT TO SECTION 8.10, CONTINUE IN FULL FORCE AND EFFECT. 
EACH LOAN PARTY SHALL PERFORM, FROM TIME TO TIME, ANY AND ALL STEPS REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO PERFECT, MAINTAIN AND PROTECT THE
ADMINISTRATIVE AGENT’S SECURITY INTERESTS IN AND LIENS ON AND AGAINST THE
COLLATERAL GRANTED OR PURPORTED TO BE GRANTED BY THE COLLATERAL DOCUMENTS, AS
WELL AS THE PRIORITY OF SUCH SECURITY INTERESTS AND LIENS, OR TO ENABLE THE
ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT
TO ANY COLLATERAL, INCLUDING (I) EXECUTING AND FILING SHIP MORTGAGES, FINANCING
OR CONTINUATION STATEMENTS, OR AMENDMENTS THEREOF, AND TERMINATIONS OF SHIP
MORTGAGES, FINANCING STATEMENTS AND OTHER RELEASES, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, (II) DELIVERING TO THE
ADMINISTRATIVE AGENT ALL INSTRUMENTS REPRESENTING OR EVIDENCING THE COLLATERAL
DULY ENDORSED AND ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT, INCLUDING NOTE POWERS OR ALLONGES, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND (III) EXECUTING AND
DELIVERING ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKING ALL FURTHER ACTION,
AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  THE LENDERS HEREBY
AUTHORIZE THE ADMINISTRATIVE AGENT, WITHOUT FURTHER CONSENT OF ANY LENDER, TO
ENTER INTO SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS TO
THE COLLATERAL DOCUMENTS (INCLUDING ENTERING INTO NEW COLLATERAL DOCUMENTS) IN
CONNECTION WITH ANY TRANSACTION PERMITTED UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, TRANSACTIONS PERMITTED BY SECTION 6.2(A)(I), TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT DEEMS SUCH ACTION TO BE REASONABLY NECESSARY TO
PROTECT AND PRESERVE THE LIENS ON THE COLLATERAL AS DESCRIBED IN SECTION 6.1(P),
SUBJECT TO CHANGES IN THE COLLATERAL RESULTING FROM DISPOSITIONS AND
SUBSTITUTIONS OF COLLATERAL PERMITTED HEREUNDER AND THE EFFECT OF RECOVERY
EVENTS, AND CHANGES PURSUANT TO SECTION 8.10.  UPON THE EFFECTIVENESS OF ANY
INCREASE IN THE REVOLVING COMMITMENT AMOUNT PURSUANT TO SECTION 2.23, THE LOAN
PARTIES SHALL GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED
PARTIES ADDITIONAL COLLATERAL COMPRISED OF A PERFECTED FIRST PRIORITY LIEN ON
EQUIPMENT OF THE LOAN PARTIES THAT AS OF SUCH DATE, ACCORDING TO A RECENT
APPRAISAL BY MERRILL MARINE OR SUCH OTHER APPRAISER REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, WAS DETERMINED TO HAVE AN OLV OF AT LEAST THE PRODUCT OF
(1) 70% AND (2) THE AMOUNT OF INCREASE IN THE REVOLVING COMMITMENT AMOUNT
OCCURRING AT SUCH TIME (SUBJECT ONLY TO LIENS PERMITTED BY THIS AGREEMENT AND
THE LIENS OF TRAVELERS PURSUANT TO THE BONDING AGREEMENT).

50


--------------------------------------------------------------------------------


(S)           APPRAISALS.

(I)            IF AN EVENT OF DEFAULT IS NOT CONTINUING, UPON THE REQUEST OF THE
MAJORITY LENDERS, THE ADMINISTRATIVE AGENT MAY REQUEST AND OBTAIN ONE UPDATED
APPRAISAL OF THE COLLATERAL FROM AND AFTER THE CLOSING DATE AND, NOTWITHSTANDING
THE TERMS OF SECTION 9.4 HEREOF, EACH LENDER HEREBY AGREES TO PAY THE FEES AND
EXPENSES OF SUCH APPRAISAL, IN EACH CASE, BASED UPON THE REVOLVING CREDIT
PERCENTAGE OF SUCH LENDER.

(II)           FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT
OF DEFAULT, THE ADMINISTRATIVE AGENT MAY REQUEST AND OBTAIN UPDATED APPRAISALS
OF THE COLLATERAL ONCE PER CALENDAR YEAR AND THE BORROWER AGREES TO PAY THE
REASONABLE FEES AND EXPENSES OF SUCH APPRAISERS.


SECTION 6.2.  NEGATIVE COVENANTS.  EACH LOAN PARTY WHICH IS A PARTY HERETO
COVENANTS AND AGREES THAT SO LONG AS ANY OF THE LENDERS SHALL HAVE ANY
COMMITMENT HEREUNDER, THERE SHALL EXIST ANY OUTSTANDING LOANS, ANY LETTER OF
CREDIT SHALL REMAIN OUTSTANDING, OR ANY OTHER OBLIGATIONS (OTHER THAN CONTINGENT
OBLIGATIONS HEREUNDER FOR WHICH NO CLAIM HAS BEEN, OR IS REASONABLY EXPECTED TO
BE, MADE) SHALL REMAIN OUTSTANDING:

(A)           CONSOLIDATION, MERGERS AND ACQUISITIONS.  THE BORROWER SHALL NOT
AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, LIQUIDATE OR DISSOLVE,
CONSOLIDATE WITH, OR MERGE INTO OR WITH, ANY OTHER CORPORATION OR PERSON, OR
PURCHASE OR OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY
PERSON (OR OF ANY DIVISION THEREOF) EXCEPT:

(I)            (A) ANY SUBSIDIARY OF THE BORROWER MAY LIQUIDATE OR DISSOLVE
VOLUNTARILY INTO THE BORROWER OR ANY SUBSIDIARY GUARANTOR (PROVIDED THAT NASDI
MAY LIQUIDATE OR DISSOLVE VOLUNTARILY AND ITS ASSETS AND PROPERTIES DISTRIBUTED
IN ACCORDANCE WITH NASDI’S LIMITED LIABILITY COMPANY AGREEMENT AND OTHER
APPLICABLE LAW IN CONNECTION WITH ANY TRANSACTION OR SERIES OF RELATED
TRANSACTIONS PERMITTED UNDER SECTION 6.2(G)), (B) ANY SUBSIDIARY OF THE BORROWER
MAY CONSOLIDATE WITH OR MERGE INTO OR WITH THE BORROWER OR ANY SUBSIDIARY
GUARANTOR, PROVIDED, IN THE CASE OF A MERGER INVOLVING THE BORROWER, THE
BORROWER SHALL BE THE CONTINUING PERSON, AND IN THE CASE OF A MERGER NOT
INVOLVING THE BORROWER, A  SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING PERSON,
(C) THE BORROWER MAY CONSOLIDATE WITH OR MERGE WITH ANY SUBSIDIARY GUARANTOR,
PROVIDED, IN THE CASE OF A MERGER, THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING PERSON, (D) ANY SUBSIDIARY OF THE BORROWER MAY CONSOLIDATE WITH OR
MERGE INTO OR WITH ANY PERSON PURSUANT TO A TRANSACTION OR SERIES OF RELATED
TRANSACTIONS PERMITTED UNDER SECTION 6.2(G), (E) THE ASSETS OR CAPITAL STOCK OF
THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES MAY BE PURCHASED OR OTHERWISE
ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY GUARANTOR, AND (F) ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY GUARANTOR MAY LIQUIDATE OR DISSOLVE VOLUNTARILY INTO,
OR CONSOLIDATE WITH OR MERGE INTO OR WITH, AND THE ASSETS OR CAPITAL STOCK OF
SUCH SUBSIDIARY MAY BE PURCHASED OR OTHERWISE ACQUIRED BY, ANY OTHER SUBSIDIARY
OF THE BORROWER THAT IS NOT A SUBSIDIARY GUARANTOR;

(II)           CAPITAL EXPENDITURES; AND

51


--------------------------------------------------------------------------------


(III)          PERMITTED BUSINESS ACQUISITIONS, IF PERMITTED (WITHOUT
DUPLICATION) BY SECTION 6.2(B)(V) TO BE MADE AS AN INVESTMENT.

(B)           INVESTMENTS.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, MAKE ANY INVESTMENTS, EXCEPT:

(I)            INVESTMENTS EXISTING ON THE CLOSING DATE, AS SET FORTH ON
SCHEDULE 6.2(B)(I);

(II)           INVESTMENTS THAT, WHEN MADE, CONSTITUTED CUSTOMARY PERMITTED
INVESTMENTS;

(III)          WITHOUT DUPLICATION, INVESTMENTS PERMITTED AS DEBT PURSUANT TO
SECTION 6.2(I) AND INVESTMENTS PERMITTED AS GUARANTIES UNDER SECTION 6.2(F);

(IV)          CAPITAL EXPENDITURES;

(V)           WITHOUT DUPLICATION, PERMITTED BUSINESS ACQUISITIONS TO THE EXTENT
THAT THE AGGREGATE CONSIDERATION PAID (INCLUDING ANY ASSUMPTION OF DEBT AND THE
FAIR MARKET VALUE OF ANY NON-CASH CONSIDERATION) TO MAKE EACH SUCH ACQUISITION
TOGETHER WITH THE AGGREGATE CONSIDERATION PAID (INCLUDING ANY ASSUMPTIONS OF
DEBT AND THE FAIR MARKET VALUE OF ANY NON-CASH CONSIDERATION) FOR ALL OTHER
PERMITTED BUSINESS ACQUISITIONS CONSUMMATED AFTER THE CLOSING DATE DOES NOT
EXCEED $20,000,000; PROVIDED, THAT ANY SUCH PERMITTED  BUSINESS ACQUISITION ONLY
SHALL BE PERMITTED IF AFTER GIVING EFFECT TO SUCH PERMITTED BUSINESS ACQUISITION
(X) THE BORROWER AND ITS SUBSIDIARIES WILL BE IN COMPLIANCE WITH EACH FINANCIAL
COVENANT RATIO SET FORTH IN SECTIONS 6.3(A) AND (B) AS OF THE MOST RECENTLY
ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS (AND THE RELATED COMPLIANCE
CERTIFICATE) HAVE BEEN DELIVERED PURSUANT TO SECTION 6.4 AFTER ADJUSTING EACH
SUCH RATIO (SOLELY FOR PURPOSES OF THIS SECTION 6.2(B)(V)) TO MAKE EACH SUCH
RATIO 0.25 TO 1.00 MORE RESTRICTIVE ON THE BORROWER AS OF THE END OF SUCH FISCAL
QUARTER, AND (Y) THE AMOUNT OF THE AGGREGATE AVAILABLE REVOLVING COMMITMENTS IS
NOT LESS THAN $15,000,000;

(VI)          (A) LOANS AND ADVANCES TO EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES NOT TO EXCEED $2,500,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING,
AND (B) ADVANCES OF PAYROLL PAYMENTS AND EXPENSES TO EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS; PROVIDED, HOWEVER, THAT, ONCE MADE, LOANS AND ADVANCES MADE
PURSUANT TO THIS CLAUSE (VI) SHALL BE DEEMED TO REMAIN OUTSTANDING EXCEPT TO THE
EXTENT SUCH LOANS OR ADVANCES ARE REPAID IN CASH WITHOUT DISCOUNT;

(VII)         ACCOUNTS RECEIVABLE ARISING, AND TRADE CREDIT GRANTED, IN THE
ORDINARY COURSE OF BUSINESS AND ANY SECURITIES RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS, WHICH SECURITIES
SHALL NOT BE GREATER THAN $5,000,000 IN THE AGGREGATE;

(VIII)        (A) INVESTMENTS BY THE BORROWER IN SUBSIDIARY GUARANTORS AND
INVESTMENTS BY ANY SUBSIDIARY OF THE BORROWER IN THE BORROWER OR ANY SUBSIDIARY
GUARANTOR, AND (B) INVESTMENTS (OTHER THAN IN THE FORM OF TRANSFERS OF
COLLATERAL) BY THE

52


--------------------------------------------------------------------------------


BORROWER IN SUBSIDIARIES OF THE BORROWER WHICH ARE NOT SUBSIDIARY GUARANTORS,
AND INVESTMENTS (OTHER THAN IN THE FORM OF TRANSFERS OF COLLATERAL) BY ANY
SUBSIDIARY OF THE BORROWER IN SUBSIDIARIES OF THE BORROWER WHICH ARE NOT
SUBSIDIARY GUARANTORS, PROVIDED THAT, IN THE CASE OF THIS CLAUSE (B), THE
AGGREGATE AMOUNT OF SUCH INVESTMENTS MADE ON AND AFTER THE DATE HEREOF SHALL NOT
EXCEED $15,000,000;

(IX)           INVESTMENTS MADE IN CONNECTION WITH THE RECEIPT BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES OF CONSIDERATION OTHER THAN CASH FOR THE SALE BY THE
BORROWER OR SUCH SUBSIDIARY OF ANY ASSETS PERMITTED TO BE SOLD UNDER CLAUSE (A)
OF THE DEFINITION OF PERMITTED DISPOSITION;

(X)            INVESTMENTS IN JOINT VENTURES OR PARTNERSHIPS ORGANIZED AND
MAINTAINED FOR SPECIFIC SINGLE PROJECTS, PROVIDED THAT THE AGGREGATE AMOUNT OF
SUCH INVESTMENTS MADE AND MAINTAINED DOES NOT AT ANY TIME EXCEED $20,000,000;

(XI)           OTHER INVESTMENTS IN AN AGGREGATE AMOUNT AT ANY ONE TIME NOT TO
EXCEED $10,000,000; PROVIDED, HOWEVER, THAT, ONCE MADE, INVESTMENTS MADE
PURSUANT TO THIS CLAUSE (XI) SHALL BE DEEMED TO REMAIN OUTSTANDING EXCEPT TO THE
EXTENT SUCH INVESTMENT IS REPAID OR OTHERWISE RETURNED IN CASH OR IN KIND (IN
REASONABLY EQUIVALENT VALUE), WITHOUT DISCOUNT;

(XII)          INVESTMENTS IN INTEREST RATE, FOREIGN EXCHANGE AND COMMODITY
HEDGES THAT ARE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND NOT FOR ANY
SPECULATIVE PURPOSE;

(XIII)         INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH
CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

(XIV)        INVESTMENTS CONSTITUTING DEPOSITS MADE IN THE ORDINARY COURSE
CONSISTENT WITH PAST PRACTICE TO SECURE THE PERFORMANCE OF LEASES;

(XV)         INVESTMENTS CONSTITUTING LOANS TO EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES TO PURCHASE CAPITAL STOCK OF THE BORROWER NOT EXCEEDING IN THE
AGGREGATE $5,000,000 AT ANY TIME OUTSTANDING; AND

(XVI)        INVESTMENTS CONSTITUTING (A) ACCOUNTS RECEIVABLE ARISING, (B) TRADE
DEBT GRANTED, OR (C) DEPOSITS MADE IN CONNECTION WITH THE PURCHASE PRICE OF
GOODS OR SERVICES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS ON CUSTOMARY
TERMS.

(C)           RESTRICTED PAYMENTS.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE, PAY OR MAKE, OR OFFER TO PAY OR MAKE ANY
RESTRICTED PAYMENT (DIRECTLY OR INDIRECTLY THROUGH ANY AFFILIATE) EXCEPT THAT SO
LONG AS NO EVENT OF DEFAULT EXISTS IMMEDIATELY PRIOR TO ANY RESTRICTED PAYMENT
OTHERWISE PERMITTED BELOW OR WOULD RESULT THEREFROM (OTHER THAN WITH RESPECT OF
CLAUSE (II) BELOW): (I) THE BORROWER MAY REPURCHASE, REDEEM OR OTHERWISE ACQUIRE
SHARES OF, OR OPTIONS TO PURCHASE, CAPITAL STOCK OF THE BORROWER OR STOCK
APPRECIATION RIGHTS FROM DIRECTORS, OFFICERS AND EMPLOYEES (OR THEIR LEGAL
REPRESENTATIVES OR HEIRS, AS THE CASE MAY BE) OF THE BORROWER OR ANY SUBSIDIARY
OF THE BORROWER WHOSE EMPLOYMENT

53


--------------------------------------------------------------------------------


HAS TERMINATED OR WHO HAS DIED OR RETIRED OR BECOME DISABLED, OR WHO HAS
SUFFERED SOME OTHER HARDSHIP AND WITH RESPECT TO WHOM THE BOARD OF DIRECTORS OF
THE BORROWER HAS OTHERWISE DETERMINED TO MAKE SUCH A REPURCHASE, REDEMPTION OR
OTHER ACQUISITION IN LIGHT OF SUCH HARDSHIP OR UPON THE VESTING OF STOCK
APPRECIATION RIGHTS; PROVIDED THAT, (A) THE AMOUNTS PAID IN CASH OR OTHER
IMMEDIATELY AVAILABLE FUNDS IN CONNECTION WITH SUCH RESTRICTED PAYMENTS SHALL
NOT EXCEED $7,000,000 IN THE AGGREGATE AFTER THE DATE HEREOF AND (B) THE
AGGREGATE PRINCIPAL AMOUNT OF DEBT ISSUED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO FINANCE SUCH RESTRICTED PAYMENTS SHALL NOT EXCEED $5,000,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING; (II) ANY SUBSIDIARY OF THE BORROWER MAY
MAKE RESTRICTED PAYMENTS RATABLY AMONG ALL OF ITS EQUITY HOLDERS; (III) THE
CAPITAL STOCK OF NORTH AMERICAN SITE DEVELOPERS, INC. OWNED BY BERARDI MAY BE
REDEEMED, REPURCHASED OR OTHERWISE ACQUIRED FOR AN AMOUNT NOT GREATER THAN
$50,000 AS PART OF THE NASI RESTRUCTURING AND (IV) THE BORROWER MAY MAKE
RESTRICTED PAYMENTS NOT TO EXCEED $5,000,000 IN THE AGGREGATE FOR ALL SUCH
RESTRICTED PAYMENTS MADE DURING ANY FISCAL YEAR.

(D)           TRANSACTIONS WITH AFFILIATES.  THE BORROWER SHALL NOT AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO
EXIST ANY ARRANGEMENT OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES UNLESS SUCH
ARRANGEMENT OR CONTRACT IS FAIR AND EQUITABLE TO BORROWER OR SUCH SUBSIDIARY AND
IS AN ARRANGEMENT OR CONTRACT OF THE KIND WHICH WOULD BE ENTERED INTO BY A
PRUDENT PERSON IN THE POSITION OF BORROWER OR SUCH SUBSIDIARY WITH A PERSON THAT
IS NOT ONE OF ITS AFFILIATES; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION
6.2(D) SHALL PROHIBIT (I) ANY TRANSACTIONS OTHERWISE PERMITTED HEREBY PURSUANT
TO ANY TAX SHARING AGREEMENT, (II) ANY TRANSACTION AMONG THE BORROWER AND ANY
SUBSIDIARY GUARANTOR, (III) THE TRANSACTION DESCRIBED ON SCHEDULE 6.2(D) OR (IV)
THE NASDI RESTRUCTURING.

(E)           NEGATIVE PLEDGES, ETC.  THE BORROWER SHALL NOT AND SHALL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO (OR SUFFER TO EXIST) ANY AGREEMENT
PROHIBITING (I) THE CREATION OR ASSUMPTION OF ANY LIEN UPON THE BORROWER OR SUCH
SUBSIDIARY’S PROPERTIES, REVENUES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED; (II) THE ABILITY OF THE BORROWER OR ANY SUCH SUBSIDIARY TO AMEND OR
OTHERWISE MODIFY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; OR (III) THE ABILITY
OF ANY OF THE BORROWER’S SUBSIDIARIES TO MAKE ANY PAYMENTS, DIRECTLY OR
INDIRECTLY, TO THE BORROWER BY WAY OF DIVIDENDS, ADVANCES, REPAYMENTS OF LOANS
OR ADVANCES, REIMBURSEMENTS OF MANAGEMENT AND OTHER INTERCOMPANY CHARGES,
EXPENSES AND ACCRUALS OR OTHER RETURNS ON INVESTMENTS, OR ANY OTHER AGREEMENT OR
ARRANGEMENT WHICH RESTRICTS THE ABILITY OF ANY SUCH SUBSIDIARY TO MAKE ANY
PAYMENT, DIRECTLY OR INDIRECTLY, TO THE BORROWER OTHER THAN (A) THIS AGREEMENT
AND EACH LOAN DOCUMENT; (B) AGREEMENTS EXISTING AS OF THE CLOSING DATE AND
IDENTIFIED IN SCHEDULE 6.2(E); (C) AGREEMENTS GOVERNING DEBT PERMITTED BY CLAUSE
(II) OF SECTION 6.2(I) AS IN EFFECT ON THE CLOSING DATE, WHICH AGREEMENTS SHALL
BE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT; (D)
AGREEMENTS GOVERNING DEBT PERMITTED BY CLAUSE (V) OF SECTION 6.2(I), WITH ANY
SUCH RESTRICTIONS BEING APPLICABLE SOLELY TO THE ASSETS FINANCED WITH THE
PROCEEDS OF SUCH DEBT; (E) THE BONDING AGREEMENT, THE WELLS FARGO DOCUMENTS, THE
INTERCREDITOR AGREEMENT AND THE NOTE INDENTURE; (F) SUCH RESTRICTIONS OR
CIRCUMSTANCES EXISTING UNDER OR BY REASON OF APPLICABLE LAWS; AND (G) SUCH
RESTRICTIONS OR ENCUMBRANCES EXISTING UNDER OR BY REASON OF CUSTOMARY
NON-ASSIGNMENT PROVISIONS IN OPERATING LEASES, BAREBOAT CHARTER AGREEMENTS, AND
LICENSES OF REAL OR PERSONAL PROPERTY (INCLUDING INTELLECTUAL PROPERTY) ENTERED
INTO BY ANY LOAN PARTY OR LESSEE OR LICENSEE IN THE ORDINARY COURSE OF BUSINESS
(PROVIDED THAT SUCH RESTRICTIONS AND ENCUMBRANCES PERTAIN ONLY TO THE PROPERTY
THAT IS THE SUBJECT MATTER OF THE APPLICABLE LEASE OR LICENSES).

54


--------------------------------------------------------------------------------


(F)            GUARANTIES.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, CREATE OR BECOME OR BE LIABLE, WHETHER DIRECTLY OR
INDIRECTLY, WITH RESPECT TO ANY GUARANTY, EXCEPT THAT THE BORROWER OR ANY SUCH
SUBSIDIARY MAY INCUR (I) GUARANTIES FOR THE BENEFIT OF THE BORROWER OR ANY SUCH
SUBSIDIARY IF THE PRIMARY OBLIGATION IS PERMITTED BY THIS AGREEMENT, (II) AN
UNSECURED GUARANTY BY THE BORROWER OF DEBT OWING BY AMBOY AGGREGATES SO LONG AS
THE MAXIMUM AMOUNT OF SUCH GUARANTY DOES NOT EXCEED $5,000,000 AT ANY TIME,
(III) GUARANTIES EXISTING ON THE CLOSING DATE AND DESCRIBED IN SCHEDULE 6.2(F)
HERETO, AND THE REPLACEMENT, REFINANCING AND RENEWAL OF EACH SUCH GUARANTY WHICH
DOES NOT INCREASE THE AMOUNT GUARANTEED THEREUNDER, (IV) GUARANTIES OF DEBT
ARISING UNDER THE BONDING AGREEMENT, (V) GUARANTIES OF THE NOTE INDENTURE
OBLIGATIONS BY SUBSIDIARY GUARANTORS, (VI) UNSECURED GUARANTIES OF DEBT WHICH,
WHEN COMBINED (WITHOUT DUPLICATION) WITH ALL UNSECURED DEBT INCURRED AND
PERMITTED UNDER CLAUSE (XIII) OF SECTION 6.2(I), DO NOT EXCEED $10,000,000 AT
ANY TIME OUTSTANDING AND (VII) A SECURED GUARANTY BY GREAT LAKES AND CERTAIN
OTHER SUBSIDIARIES OF BORROWER OF THE OBLIGATIONS OF THE BORROWER UNDER THE
WELLS FARGO DOCUMENTS; PROVIDED, THAT SUCH GUARANTY MAY BE SECURED ONLY BY THE
PERMITTED WELLS FARGO FACILITY COLLATERAL AND EACH SUCH SUBSIDIARY HAS EXECUTED
AND DELIVERED A LOAN PARTY GUARANTY AND COLLATERAL DOCUMENTS AND PROVIDED OTHER
DELIVERIES DESCRIBED IN SECTION 6.1(Q).  NOTWITHSTANDING THE FOREGOING, NO SUCH
GUARANTY SHALL BE PERMITTED UNLESS AFTER THE INCURRENCE OF ANY SUCH GUARANTY,
THERE WOULD EXIST NO DEFAULT OR EVENT OF DEFAULT.

(G)           SALES OF ASSETS.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, DISPOSE OF ANY PROPERTIES OR ASSETS (INCLUDING ACCOUNTS
RECEIVABLE AND CAPITAL STOCK OR OTHER EQUITY OF SUBSIDIARIES), WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, OR ENTER INTO ANY
AGREEMENT OR GRANT ANY RIGHT OR OPTION TO DO SO, IN ONE TRANSACTION OR A SERIES
OF TRANSACTIONS, UNLESS SUCH TRANSACTION OR ARRANGEMENT (I) CONSTITUTES A
PERMITTED DISPOSITION, (II) CONSISTS OF A TRANSFER OF PROPERTY AMONG THE
BORROWER AND ITS SUBSIDIARIES PERMITTED UNDER SECTION 6.2(A) OR TRANSFERS OF
PROPERTY PERMITTED AS INVESTMENTS UNDER SECTION 6.2(B), (III) CONSISTS OF THE
LEASE OF EQUIPMENT (INCLUDING VESSELS) BY THE BORROWER OR ANY SUBSIDIARY TO
PERSONS WHICH ARE NOT AFFILIATES (OTHER THAN THE BORROWER OR ANY SUBSIDIARIES OF
THE BORROWER) IN THE ORDINARY COURSE OF BUSINESS (IV) CONSTITUTES A DISPOSITION
OF ACCOUNTS RECEIVABLES ARISING FROM PROJECTS PERFORMED OUTSIDE OF THE UNITED
STATES OF AMERICA OR CANADA OR (V) CONSISTS OF THE ISSUANCE BY NASDI OF NO MORE
THAN 35% OF THE NON-VOTING PROFITS INTEREST OF NASDI TO BERARDI IN CONNECTION
WITH THE NASDI RESTRUCTURING.

(H)           LIENS, ETC.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST, WHETHER DIRECTLY
OR INDIRECTLY, ANY LIEN ON OR WITH RESPECT TO THE BORROWER’S OR SUCH
SUBSIDIARY’S PROPERTIES AND ASSETS, WHETHER NOW OR HEREAFTER ACQUIRED OR UPON
ANY INCOME OR PROFITS THEREFROM, EXCEPT:

(I)            LIENS GRANTED PURSUANT TO THE LOAN DOCUMENTS;

(II)           CUSTOMARY PERMITTED LIENS;

(III)          LIENS EXISTING ON THE CLOSING DATE AND DISCLOSED ON SCHEDULE
5.1(G);

55


--------------------------------------------------------------------------------


(IV)          LIENS SECURING PAYMENT OF DEBT PERMITTED AND DESCRIBED IN CLAUSE
(VIII) OF SECTION 6.2(I);

(V)           LIENS SECURING PAYMENT OF DEBT PERMITTED AND DESCRIBED IN CLAUSE
(V) OF SECTION 6.2(I) AND COVERING ONLY THOSE ASSETS ACQUIRED, CONSTRUCTED OR
IMPROVED IN WHOLE OR IN PART WITH THE PROCEEDS OF SUCH DEBT;

(VI)          EXISTING LIENS ON PROPERTY (OTHER THAN COLLATERAL) PLEDGED AS
COLLATERAL FOR LIABILITIES ASSUMED BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER IN CONNECTION WITH ANY MERGER OR ACQUISITION PERMITTED BY SECTION
6.2(A) (PROVIDED THAT SUCH LIABILITIES WERE NOT INCURRED IN ANTICIPATION OF, OR
TO FINANCE, ANY SUCH MERGER OR ACQUISITION);

(VII)         LIENS GRANTED TO SURETIES UNDER THE BONDING AGREEMENT, TO THE
EXTENT PERMITTED BY THE INTERCREDITOR AGREEMENT;

(VIII)        LIENS ON ANY PROPERTY OR ASSETS USED BY THE BORROWER OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS AND NOT CONSTITUTING COLLATERAL,
PROVIDED THAT SUCH LIENS EXISTED PRIOR TO THE ACQUISITION THEREOF BY THE
BORROWER OR SUCH SUBSIDIARY AND WERE NOT CREATED IN CONTEMPLATION OF SUCH
ACQUISITION;

(IX)           LIENS SECURING OBLIGATIONS UNDER ANY RATE PROTECTION AGREEMENT,
PROVIDED THAT SUCH LIEN IS GRANTED IN FAVOR OF A SECURED PARTY OR AN AFFILIATE
THEREOF,

(X)            LEASES OR SUBLEASES (INCLUDING BAREBOAT CHARTERS) OF PROPERTY
OTHER THAN COLLATERAL BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AS LESSOR OR
SUBLESSOR, PROVIDED THAT SUCH LEASES AND SUBLEASES DO NOT INTERFERE IN ANY
MATERIAL RESPECT WITH THE BUSINESSES OF THE BORROWER AND ITS SUBSIDIARIES, AND
ARE NOT OTHERWISE PROHIBITED UNDER THE OTHER TERMS OF THIS AGREEMENT, AND LEASES
OR SUBLEASES (INCLUDING BAREBOAT CHARTERS) OF PROPERTY CONSTITUTING COLLATERAL,
PROVIDED THAT SUCH LEASES AND SUBLEASES DO NOT INTERFERE IN ANY MATERIAL RESPECT
WITH THE BUSINESSES OF THE BORROWER AND ITS SUBSIDIARIES, ARE NOT OTHERWISE
PROHIBITED UNDER THE OTHER TERMS OF THIS AGREEMENT AND ARE MADE IN THE ORDINARY
COURSE OF BUSINESS;

(XI)           [RESERVED];

(XII)          RENEWALS OR REPLACEMENTS OF ANY OF THE FOREGOING, PROVIDED THAT
SUCH RENEWED OR REPLACED LIEN DOES NOT EXTEND TO PROPERTY OTHER THAN THAT WHICH
WAS ENCUMBERED BY THE ORIGINALLY PERMITTED LIEN HEREUNDER;

(XIII)         LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENTS FILED
UNDER ANY LEASE PERMITTED BY THIS AGREEMENT BUT ONLY TO THE EXTENT SUCH LIENS
PERTAIN TO THE PROPERTY THAT IS THE SUBJECT OF SUCH LEASES;

(XIV)        LIENS ARISING BY OPERATION OF LAW OR BY CONTRACT IN EACH CASE
ENCUMBERING INSURANCE POLICIES AND PROCEEDS THEREOF TO SECURE THE FINANCING OF
PREMIUMS PAYABLE UNDER SUCH POLICIES;

56


--------------------------------------------------------------------------------


(XV)         CUSTOMARY RIGHTS OF SET-OFF, REVOCATION, REFUND, OR CHARGE BACK
UNDER DEPOSIT AGREEMENTS OR UNDER THE UCC OF BANKS OR OTHER FINANCIAL
INSTITUTIONS IN RESPECT OF CHARGES RELATING TO DEPOSIT ACCOUNTS AND RETURNED
ITEMS (BUT NOT IN RESPECT OF DEBT GENERALLY);

(XVI)        LIENS PURSUANT TO A PURCHASE AGREEMENT OR SALE AGREEMENT SECURING
THE OBLIGATIONS UNDER SUCH PURCHASE AGREEMENT OR SALE AGREEMENT AND ENCUMBERING
SOLELY THE ASSETS THAT ARE TO BE SOLD IN ANY ASSET DISPOSITION PERMITTED BY THIS
AGREEMENT;

(XVII)       LIENS ON ACCOUNTS RECEIVABLES FOR WHICH ATTEMPTS AT COLLECTION HAVE
BEEN UNDERTAKEN BY A THIRD PARTY (PROVIDED THAT THE FACE AMOUNT OF SUCH ACCOUNTS
RECEIVABLES SUBJECT TO SUCH LIEN SHALL NOT EXCEED $2,500,000 IN THE AGGREGATE AT
ANY TIME);

(XVIII)      SUCH OTHER LIENS WITH RESPECT TO WHICH NEITHER THE DEBT SECURED BY
SUCH LIEN NOR THE FAIR MARKET VALUE OF THE PROPERTY SUBJECT TO SUCH LIENS EXCEED
IN THE AGGREGATE FOR ALL SUCH LIENS $5,000,000; AND

(XIX)         LIENS ON PERMITTED WELLS FARGO FACILITY COLLATERAL SECURING DEBT
PERMITTED UNDER SECTION 6.2(I)(XVI) AND GUARANTIES PERMITTED UNDER SECTION
6.2(F)(VII).

provided, however, that notwithstanding the foregoing, in no event shall any
contractual Liens be permitted to exist on any common stock of or other equity
interests in any of the Borrower’s Subsidiaries which is wholly-owned by the
Borrower or any of its Subsidiaries.

(I)            DEBT.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR OTHERWISE BECOME OR REMAIN LIABLE WITH
RESPECT TO ANY DEBT, OTHER THAN, WITHOUT DUPLICATION, THE FOLLOWING:

(I)            DEBT IN RESPECT OF THE LOANS AND OTHER OBLIGATIONS;

(II)           DEBT, INCLUDING DEBT IN RESPECT OF GUARANTIES, EXISTING ON THE
CLOSING DATE, AS SET FORTH ON SCHEDULE 6.2(I), AND (EXCEPT AS MAY OTHERWISE BE
RESTRICTED BY SECTIONS 6.2(C) OR 6.2(N)) ANY RENEWAL, EXTENSION, REFINANCING OR
REPLACEMENT THEREOF SO LONG AS (A) THE TERMS OF ANY SUCH RENEWAL, EXTENSION,
REFINANCING OR REPLACEMENT ARE NOT MATERIALLY LESS FAVORABLE TO SUCH LOAN PARTY
THAN THE ORIGINAL DEBT, (B) THE THEN AGGREGATE OUTSTANDING AMOUNT OF SUCH DEBT
AT THE TIME OF SUCH RENEWAL, EXTENSION, REFINANCING OR REPLACEMENT, AS THE CASE
MAY BE, IS NOT INCREASED, AND (C) THE AVERAGE LIFE TO MATURITY OF SUCH DEBT AT
THE TIME OF SUCH RENEWAL, EXTENSION, REFINANCING OR REPLACEMENT, AS THE CASE MAY
BE, IS NOT DECREASED THEREBY;

(III)          UNSECURED DEBT INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE
BORROWER AND ITS SUBSIDIARIES IN THE NATURE OF OPEN ACCOUNTS (EXTENDED BY
SUPPLIERS ON NORMAL TRADE TERMS IN CONNECTION WITH PURCHASES OF GOODS AND
SERVICES), ACCRUED LIABILITIES AND DEFERRED INCOME, TAXES AND JUDGMENTS OR
ORDERS FOR THE PAYMENT OF MONEY TO THE EXTENT SUCH JUDGMENTS OR ORDERS DO NOT
RESULT IN ANY EVENT OF DEFAULT OR RESULT IN ANY LIENS PROHIBITED BY SECTION
6.2(H);

57


--------------------------------------------------------------------------------


(IV)          UNSECURED DEBT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OWING TO
ONE ANOTHER, PROVIDED THAT ALL SUCH DEBT OWING TO THE BORROWER OR TO ANY
SUBSIDIARY GUARANTOR SHALL BE EVIDENCED BY ONE OR MORE PROMISSORY NOTES, IN FORM
AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WHICH
PROMISSORY NOTES SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
NOTE PLEDGE AGREEMENT;

(V)           CAPITALIZED RENTALS OR PURCHASE MONEY DEBT INCURRED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY PERSON TO FINANCE THE ACQUISITION,
CONSTRUCTION, REPAIR OR IMPROVEMENT OF ASSETS, INCLUDING ANY SUCH DEBT INCURRED
AFTER THE ACQUISITION, CONSTRUCTION, REPAIR OR IMPROVEMENT OF SUCH ASSETS, SO
LONG AS IN EACH CASE, THE AMOUNT OF SUCH DEBT DOES NOT EXCEED 100% OF THE
PURCHASE PRICE, CONSTRUCTION COST, REPAIR COST OR IMPROVEMENT COST OF THE ASSETS
ACQUIRED, CONSTRUCTED, REPAIRED OR IMPROVED WITH THE PROCEEDS THEREOF AND, IN
THE CASE OF DEBT INCURRED AFTER THE ACQUISITION, CONSTRUCTION, REPAIR OR
IMPROVEMENT OF THE ASSETS TO BE FINANCED, SUCH DEBT IS INCURRED NO LATER THAN
TWELVE CALENDAR MONTHS AFTER SUCH ASSETS ARE ACQUIRED, CONSTRUCTED, REPAIRED OR
IMPROVED;

(VI)          DEBT INCURRED IN CONNECTION WITH ANY RATE PROTECTION AGREEMENT
ENTERED INTO FOR HEDGING BUT NOT SPECULATIVE PURPOSES;

(VII)         DEBT OF SUBSIDIARIES OF THE BORROWER WHICH REPRESENTS THE
ASSUMPTION BY SUCH SUBSIDIARIES OF DEBT OF ANOTHER SUBSIDIARY OF THE BORROWER IN
CONNECTION WITH THE MERGER OF SUCH OTHER SUBSIDIARY WITH AND INTO THE ASSUMING
SUBSIDIARY OR THE PURCHASE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OF SUCH OTHER
SUBSIDIARY;

(VIII)        DEBT (CONTINGENT OR OTHERWISE) FOR THE REIMBURSEMENT OF THE SURETY
OR SURETIES WHICH ISSUE (A) LICENSE, BID, PERFORMANCE AND LIEN, AND PAYMENT
BONDS UNDER THE BONDING AGREEMENT FOR AMOUNTS EXPENDED BY THEM IN THE
PERFORMANCE OF SUCH BONDS, AND (B) BONDS ISSUED PURSUANT TO THE BONDING
AGREEMENT WITH RESPECT TO PROJECTS IN A COUNTRY OTHER THAN THE UNITED STATES
WHICH ARE USED TO OBTAIN LETTERS OF CREDIT, FINANCIAL GUARANTIES OR OTHER BONDS
UNDER WHICH THE BORROWER OR A SUBSIDIARY OF THE BORROWER IS THE PRIMARY OBLIGOR
PROVIDED THAT, THE AGGREGATE AMOUNT OF THE DEBT PERMITTED BY THIS SUBCLAUSE (B)
SHALL NOT EXCEED $25,000,000 AT ANY TIME OUTSTANDING;

(IX)           GUARANTIES PERMITTED UNDER SECTION 6.2(F);

(X)            DEBT CONSTITUTING NOTE INDENTURE OBLIGATIONS;

(XI)           DEBT IN RESPECT OF TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES AND
CLAIMS FOR LABOR, MATERIALS OR SUPPLIES, TO THE EXTENT THAT PAYMENT THEREOF IS
NOT REQUIRED PURSUANT TO SECTION 6.1(E);

(XII)          ALL PREMIUMS (IF ANY), INTEREST (INCLUDING POST-PETITION
INTEREST), FEES, EXPENSES, INDEMNITIES, CHARGES AND ADDITIONAL OR CONTINGENT
INTEREST ON OBLIGATIONS DESCRIBED IN CLAUSES (I) THROUGH (XVI) OF THIS SECTION
6.2(I);

(XIII)         OTHER UNSECURED DEBT OF THE BORROWER AND ITS SUBSIDIARIES WHICH
WHEN COMBINED (WITHOUT DUPLICATION) WITH ALL UNSECURED GUARANTIES INCURRED AND

58


--------------------------------------------------------------------------------


PERMITTED UNDER CLAUSE (VII) OF SECTION 6.2(F), DOES NOT EXCEED $10,000,000 AT
ANY TIME OUTSTANDING;

(XIV)        [RESERVED];

(XV)         UNSECURED DEBT ISSUED TO FINANCE RESTRICTED PAYMENTS PERMITTED
UNDER SECTION 6.2(C)(I) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$5,000,000 AT ANY TIME OUTSTANDING; AND

(XVI)        DEBT INCURRED  PURSUANT TO THE WELLS FARGO DOCUMENTS NOT EXCEEDING
$40,000,000 IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING.

Any Person which becomes a Subsidiary after the Closing Date shall for all
purposes of this Section 6.2(i) be deemed to have created, assumed or incurred,
at the time it becomes a Subsidiary, all Debt of such Person existing
immediately after it becomes a Subsidiary.

(J)            ERISA.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO (I) ENGAGE, NOR SHALL THE BORROWER OR ANY OF ITS SUBSIDIARIES
PERMIT ANY ERISA AFFILIATE TO ENGAGE, IN ANY PROHIBITED TRANSACTION DESCRIBED IN
SECTION 406 OF ERISA OR SECTION 4975 OF THE IRC FOR WHICH A STATUTORY OR CLASS
EXEMPTION IS NOT AVAILABLE OR A PRIVATE EXEMPTION HAS NOT BEEN PREVIOUSLY
OBTAINED FROM THE DOL; (II) PERMIT TO EXIST ANY ACCUMULATED FUNDING DEFICIENCY
(AS DEFINED IN SECTION 302 OF ERISA AND SECTION 412 OF THE IRC), WHETHER OR NOT
WAIVED; (III) FAIL, OR PERMIT ANY ERISA AFFILIATE TO FAIL, TO PAY TIMELY
REQUIRED CONTRIBUTIONS OR ANNUAL INSTALLMENTS DUE WITH RESPECT TO ANY WAIVED
FUNDING DEFICIENCY TO ANY PLAN; (IV) TERMINATE, OR PERMIT ANY ERISA AFFILIATE TO
TERMINATE, ANY PLAN WHICH WOULD RESULT IN ANY LIABILITY OF THE BORROWER OR ANY
ERISA AFFILIATE, OR THE IMPOSITION OF ANY LIEN ON THEIR RESPECTIVE PROPERTY,
UNDER TITLE IV OF ERISA; (V) FAIL TO MAKE ANY CONTRIBUTION OR PAYMENT TO ANY
MULTIEMPLOYER PLAN WHICH THE BORROWER OR ANY ERISA AFFILIATE IS REQUIRED TO MAKE
UNDER ANY AGREEMENT RELATING TO SUCH MULTIEMPLOYER PLAN, OR ANY LAW PERTAINING
THERETO; (VI) FAIL, OR PERMIT ANY ERISA AFFILIATE TO FAIL, TO PAY ANY REQUIRED
INSTALLMENT OR ANY OTHER PAYMENT REQUIRED UNDER SECTION 412 OF THE IRC ON OR
BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR OTHER PAYMENT; OR (VII) AMEND, OR
PERMIT ANY ERISA AFFILIATE TO AMEND, A PLAN RESULTING IN AN INCREASE IN CURRENT
LIABILITY FOR THE PLAN YEAR SUCH THAT THE BORROWER OR ANY ERISA AFFILIATE IS
REQUIRED TO PROVIDE SECURITY TO SUCH PLAN UNDER SECTION 401 (A)(29) OF THE IRC;
PROVIDED, HOWEVER, THAT NO ACT, OMISSION OR EVENT SPECIFIED IN CLAUSE (I)
THROUGH (VII) SHALL BE CONSIDERED A VIOLATION OF THIS SECTION 6.2(J) UNLESS SUCH
ACT, OMISSION OR EVENT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

(K)           SALES AND LEASEBACKS.  EXCEPT FOR TRANSACTIONS DESCRIBED IN CLAUSE
(B) OF THE DEFINITION OF PERMITTED DISPOSITION OR PERMITTED PURSUANT TO SECTION
6.2(I)(V), THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, BECOME LIABLE, DIRECTLY OR BY WAY OF ANY GUARANTIES, WITH RESPECT TO ANY
LEASE OF ANY PROPERTY (WHETHER REAL OR PERSONAL OR MIXED) WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, (I) WHICH ANY LOAN PARTY HAS SOLD OR TRANSFERRED OR IS TO
SELL OR TRANSFER TO ANY OTHER PERSON, OR (II) WHICH ANY LOAN PARTY INTENDS TO
USE FOR SUBSTANTIALLY THE SAME PURPOSES AS ANY OTHER PROPERTY WHICH HAS BEEN OR
IS TO BE SOLD OR TRANSFERRED BY THAT ENTITY TO ANY OTHER PERSON IN CONNECTION
WITH SUCH LEASE.

59


--------------------------------------------------------------------------------


(L)            MARGIN REGULATION.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT
ANY OTHER PERSON TO, USE ANY PORTION OF THE PROCEEDS OF ANY CREDIT EXTENDED
UNDER THIS AGREEMENT IN ANY MANNER WHICH MIGHT CAUSE THE EXTENSION OF CREDIT OR
THE APPLICATION OF SUCH PROCEEDS TO VIOLATE THE 1933 ACT OR THE 1934 ACT (EACH
AS AMENDED TO THE CLOSING DATE AND FROM TIME TO TIME THEREAFTER, AND ANY
SUCCESSOR STATUTE) OR TO VIOLATE REGULATION U, OR REGULATION X, OR ANY OTHER
REGULATION OF THE FEDERAL RESERVE BOARD, IN EACH CASE AS IN EFFECT ON THE DATE
OR DATES OF SUCH EXTENSION OF CREDIT AND SUCH USE OF PROCEEDS.

(M)          LEASE OBLIGATIONS.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY OPERATING LEASE (WHICH IS NOT A
CAPITALIZED LEASE) WITH RESPECT TO ANY REAL OR PERSONAL PROPERTY (OR ANY
INTEREST THEREIN), EXCEPT (I) OPERATING LEASES WHICH, TOGETHER WITH ALL OTHER
SUCH ARRANGEMENTS (EXCLUDING THOSE DESCRIBED IN CLAUSES (II) AND (III) BELOW)
WHICH SHALL THEN BE IN EFFECT, WILL NOT REQUIRE THE PAYMENT OF AN AGGREGATE
AMOUNT OF RENTALS BY THE BORROWER AND ITS SUBSIDIARIES (DETERMINED ON A
CONSOLIDATED BASIS) IN EXCESS OF $25,000,000 FOR ANY FISCAL YEAR, (II) OPERATING
LEASES FOR NOT MORE THAN EIGHTEEN (18) MONTHS AND (III) OPERATING LEASES IN
CONNECTION WITH THE PERFORMANCE OF SPECIFIC PROJECTS FOR THE PERIOD OF SUCH
PROJECTS; PROVIDED, HOWEVER, THAT ANY CALCULATION MADE FOR PURPOSES OF THIS
SECTION SHALL EXCLUDE ANY AMOUNTS REQUIRED TO BE EXPENDED FOR MAINTENANCE,
REPAIRS, INSURANCE, TAXES, ASSESSMENTS, AND OTHER SIMILAR CHARGES.

(N)           MODIFICATION OF MATERIAL AGREEMENTS AND DOCUMENTS.  THE BORROWER
SHALL NOT AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CONSENT TO ANY
AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION OF ANY TERMS OR PROVISIONS CONTAINED
IN, OR APPLICABLE TO (I) THE BONDING AGREEMENT OR ANY AGREEMENT RELATING THERETO
THAT IS EITHER MATERIAL OR RELATED TO THE CREATION, ATTACHMENT OR PERFECTION OF
A SECURITY INTEREST IN ANY COLLATERAL SECURING THE OBLIGATIONS UNDER THE BONDING
AGREEMENT IN ANY MANNER MATERIALLY ADVERSE TO THE BORROWER OR THE RIGHTS OR
INTERESTS OF THE SECURED PARTIES UNDER THE LOAN DOCUMENTS, (II) ITS CERTIFICATE
OR ARTICLES OF INCORPORATION, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS IN ANY
MANNER MATERIALLY ADVERSE TO THE RIGHTS OR INTERESTS OF THE SECURED PARTIES
UNDER THE LOAN DOCUMENTS, (III) THE WELLS FARGO AGREEMENT OR ANY AGREEMENT
RELATING THERETO THAT IS EITHER MATERIAL OR RELATED TO THE CREATION, ATTACHMENT
OR PERFECTION OF A SECURITY INTEREST IN ANY COLLATERAL SECURING THE OBLIGATIONS
UNDER THE WELLS FARGO AGREEMENT, IN EACH CASE IN ANY MANNER MATERIALLY ADVERSE
TO THE BORROWER OR THE RIGHTS OR INTERESTS OF THE SECURED PARTIES UNDER THE LOAN
DOCUMENTS OR (IV) THE NOTE INDENTURE, OTHER THAN ANY AMENDMENT OR MODIFICATION
WHICH, IF EFFECTED PURSUANT TO A REFINANCING OF THE OBLIGATIONS UNDER THE NOTE
INDENTURE WOULD CONSTITUTE A “PERMITTED NOTE REFINANCING.”

(O)           CHANGE OF LOCATION OR NAME.  NONE OF THE LOAN PARTIES SHALL CHANGE
(I) THE LOCATION OF ITS PRINCIPAL PLACE OF BUSINESS, CHIEF EXECUTIVE OFFICE,
MAJOR EXECUTIVE OFFICE, JURISDICTION OR ORGANIZATION, CHIEF PLACE OF BUSINESS OR
ITS RECORDS CONCERNING ITS BUSINESS AND FINANCIAL AFFAIRS; OR (II) ITS NAME OR
THE NAME UNDER OR BY WHICH IT CONDUCTS ITS BUSINESS, IN EACH CASE WITHOUT GIVING
THE ADMINISTRATIVE AGENT WRITTEN NOTICE THEREOF PROMPTLY UPON THE EFFECTIVENESS
OF SUCH NAME CHANGE (AND IN ANY EVENT NO LATER THAN 30 DAYS AFTER THE
EFFECTIVENESS OF SUCH NAME CHANGE) AND TAKING ANY AND ALL ACTIONS WHICH MAY BE
REASONABLY NECESSARY OR DESIRABLE, OR WHICH THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST, TO MAINTAIN AND PRESERVE ALL LIENS IN FAVOR OF THE
ADMINISTRATIVE AGENT GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS; PROVIDED THAT
NOTWITHSTANDING THE FOREGOING, NONE OF THE LOAN PARTIES SHALL CHANGE THE
LOCATION OF ITS PRINCIPAL PLACE OF BUSINESS, CHIEF EXECUTIVE OFFICE, CHIEF PLACE
OF BUSINESS OR ITS RECORDS

60


--------------------------------------------------------------------------------


CONCERNING ITS BUSINESS AND FINANCIAL AFFAIRS FROM THE CONTIGUOUS CONTINENTAL
UNITED STATES OF AMERICA TO ANY PLACE OUTSIDE THE CONTIGUOUS CONTINENTAL UNITED
STATES OF AMERICA.

(P)           TAKE OR PAY CONTRACTS.  THE BORROWER SHALL NOT AND SHALL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO OR BE A PARTY TO ANY ARRANGEMENT
FOR THE PURCHASE OF MATERIALS, SUPPLIES, OTHER PROPERTY OR SERVICES IF SUCH
ARRANGEMENT BY ITS EXPRESS TERMS REQUIRES THAT PAYMENT BE MADE BY THE BORROWER
OR SUCH SUBSIDIARY REGARDLESS OF WHETHER SUCH MATERIALS, SUPPLIES, OTHER
PROPERTY OR SERVICES ARE DELIVERED OR FURNISHED TO IT; PROVIDED, HOWEVER, THE
BORROWER MAY, AND MAY PERMIT ITS SUBSIDIARIES TO, ENTER INTO SUCH ARRANGEMENTS
WHICH ARE INCIDENTAL TO ITS BUSINESS AND NOT ENTERED INTO FOR SPECULATION.

(Q)           USE OF PROCEEDS.  THE BORROWER SHALL NOT AND SHALL NOT PERMIT ANY
OF THE ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY USE OR APPLY ANY OF THE
PROCEEDS OF ANY LOANS IN A MANNER INCONSISTENT WITH THE PROVISIONS OF SECTION
2.21.

(R)            CERTAIN COLLATERAL MATTERS.  NOTWITHSTANDING ANYTHING SET FORTH
IN THIS SECTION 6.2, NO LOAN PARTY SHALL DISPOSE OF ANY COLLATERAL (OTHER THAN
IN A PERMITTED DISPOSITION DESCRIBED IN CLAUSE (C) OF THE DEFINITION OF
PERMITTED DISPOSITION) OR SHALL CONSUMMATE ANY TRANSACTION OTHERWISE NOT
PROHIBITED BY THIS SECTION 6.2, IF SUCH DISPOSITION OR TRANSACTION WOULD RESULT
IN ANY MODIFICATION OF THE EXISTENCE, PERFECTION OR PRIORITY OF ANY LIEN ON
COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES (AS SET FORTH IN SECTION 6.1(P)), IN ANY MANNER ADVERSE TO THE INTERESTS
OF THE SECURED PARTIES.  ANY TRANSACTION THAT WOULD OTHERWISE BE PERMITTED UNDER
THIS SECTION 6.2 BUT FOR THE IMMEDIATELY PRECEDING SENTENCE, SHALL BE PERMITTED
SO LONG AS, PRIOR TO THE CONSUMMATION OF SUCH DISPOSITION OR TRANSACTION, THE
LOAN PARTIES (AND ANY OTHER PERSON RECEIVING SUCH COLLATERAL) PERFORM ANY AND
ALL STEPS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO PERFECT, MAINTAIN
AND PROTECT THE ADMINISTRATIVE AGENT’S SECURITY INTERESTS IN AND LIENS ON AND
AGAINST THE COLLATERAL GRANTED OR PURPORTED TO BE GRANTED BY THE COLLATERAL
DOCUMENTS, AS WELL AS THE PRIORITY OF SUCH SECURITY INTERESTS AND LIENS, OR TO
ENABLE THE ADMINISTRATIVE AGENT TO EXERCISE ITS RIGHTS AND REMEDIES HEREUNDER
WITH RESPECT TO ANY COLLATERAL.


SECTION 6.3.  FINANCIAL COVENANTS.  THE BORROWER COVENANTS AND AGREES THAT SO
LONG AS THE LENDERS SHALL HAVE ANY COMMITMENT HEREUNDER, ANY LETTER OF CREDIT
SHALL REMAIN OUTSTANDING, OR ANY OTHER OBLIGATION (OTHER THAN CONTINGENT
OBLIGATIONS HEREUNDER FOR WHICH NO CLAIM HAS BEEN, OR IS REASONABLY EXPECTED TO
BE, MADE) SHALL REMAIN OUTSTANDING:

(A)           MAXIMUM TOTAL LEVERAGE. THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “TOTAL LEVERAGE RATIO”) OF (I) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF TOTAL FUNDED DEBT AS OF THE LAST DAY OF ANY
FISCAL QUARTER ENDING DURING THE PERIODS DESCRIBED BELOW TO (II) ADJUSTED
CONSOLIDATED EBITDA FOR THE FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS
OF SUCH DATE, TO EXCEED THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH
PERIOD:

Period

 

Ratio

Closing Date through and including September 30, 2008

 

6.00 to 1.00

October 1, 2008 through and including September 30, 2009

 

5.50 to 1.00

October 1, 2009 and thereafter

 

5.00 to 1.00

 

61


--------------------------------------------------------------------------------


 

(B)           INTEREST COVERAGE RATIO.  THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “INTEREST COVERAGE RATIO”) OF (I) 
ADJUSTED CONSOLIDATED EBITDA FOR ANY FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD
ENDING AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING DURING THE PERIODS
DESCRIBED BELOW TO (II) INTEREST EXPENSE FOR SUCH PERIOD ENDING AS OF SUCH DATE,
TO BE LESS THAN THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

Period

 

Ratio

Closing Date through and including December 31, 2008

 

1.75 to 1.00

January 1, 2009 and thereafter

 

2.00 to 1.00


SECTION 6.4.  FINANCIAL REPORTING.  THE BORROWER COVENANTS AND AGREES THAT SO
LONG AS ANY OF THE LENDERS SHALL HAVE ANY COMMITMENT HEREUNDER, THERE SHALL
EXIST ANY OUTSTANDING PRINCIPAL UNDER ANY LOANS, ANY LETTER OF CREDIT SHALL
REMAIN OUTSTANDING, OR ANY OTHER OBLIGATION (OTHER THAN CONTINGENT OBLIGATIONS
HEREUNDER FOR WHICH NO CLAIM HAS BEEN, OR IS REASONABLY EXPECTED TO BE, MADE)
SHALL REMAIN OUTSTANDING:

(A)           SYSTEM OF ACCOUNTING.  THE BORROWER SHALL MAINTAIN THE
PERCENTAGE-OF-COMPLETION ACCOUNTING POLICIES RELATIVE TO CHANGE ORDERS AND
WORK-IN-PROGRESS AS IN EFFECT ON THE CLOSING DATE AND SHALL IN ANY EVENT
MAINTAIN A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH
SOUND BUSINESS PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP (EXCEPT AS MAY BE OTHERWISE REQUIRED PURSUANT TO SECTION
1.4), AND EACH OF THE FINANCIAL STATEMENTS DESCRIBED BELOW SHALL BE PREPARED
FROM SUCH SYSTEM AND RECORDS.

(B)           QUARTERLY REPORTS.  THE BORROWER SHALL PROVIDE THE ADMINISTRATIVE
AGENT WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND UNAUDITED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF EARNINGS AND CONSOLIDATED
STATEMENTS OF CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL
QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF SUCH FISCAL QUARTER,
CERTIFIED ON BEHALF OF THE BORROWER BY AN AUTHORIZED OFFICER OF THE BORROWER.

(C)           ANNUAL REPORTS.  THE BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE
AGENT, WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, A COPY OF THE ANNUAL
AUDIT REPORT FOR SUCH FISCAL YEAR FOR THE BORROWER AND ITS SUBSIDIARIES,
INCLUDING THEREIN CONSOLIDATED (AND UNAUDITED CONSOLIDATING) BALANCE SHEETS OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATED (AND UNAUDITED CONSOLIDATING) STATEMENTS OF EARNINGS AND CASH FLOW
OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR BY DELOITTE & TOUCHE
LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, TOGETHER WITH SUCH ACCOUNTANTS’ OPINION, WHICH SHALL NOT
BE SUBJECT TO ANY IMPERMISSIBLE QUALIFICATION, AND A CERTIFICATE FROM SUCH
ACCOUNTANTS CONTAINING A COMPUTATION OF, AND SHOWING COMPLIANCE WITH, EACH OF
THE FINANCIAL RATIOS AND RESTRICTIONS CONTAINED IN SECTION 6.3 AND TO THE EFFECT
THAT, IN MAKING THE EXAMINATION NECESSARY FOR THE SIGNING OF SUCH ANNUAL REPORT
BY SUCH ACCOUNTANTS, THEY HAVE NOT BECOME AWARE OF ANY DEFAULT OR EVENT OF
DEFAULT IN RESPECT OF THE FINANCIAL COVENANTS SET FORTH IN SECTION 6.3 THAT HAS
OCCURRED AND IS CONTINUING, OR, IF THEY HAVE BECOME

62


--------------------------------------------------------------------------------


AWARE OF SUCH DEFAULT OR EVENT OF DEFAULT IN RESPECT OF THE FINANCIAL COVENANTS
SET FORTH IN SECTION 6.3, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT.

(D)           COMPLIANCE CERTIFICATE.  THE BORROWER SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT, WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE
FISCAL QUARTERS OF EACH FISCAL YEAR AND WITHIN 90 DAYS AFTER THE END OF THE LAST
FISCAL QUARTER OF EACH FISCAL YEAR, (I) A CERTIFICATE SUBSTANTIALLY IN THE FORM
OF EXHIBIT F (THE “COMPLIANCE CERTIFICATE”), EXECUTED ON BEHALF OF THE BORROWER
BY THE AUTHORIZED OFFICER WHO IS THE CHIEF FINANCIAL OFFICER, TREASURER,
ASSISTANT TREASURER OR CONTROLLER OF THE BORROWER, SHOWING (IN REASONABLE DETAIL
AND APPROPRIATE CALCULATIONS AND COMPUTATIONS IN FORM REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT) COMPLIANCE WITH THE FINANCIAL COVENANTS SET FORTH IN
SECTION 6.3, (II) NOTICE OF THE OCCURRENCE OF ANY PERMITTED DISPOSITION OR ANY
PERMITTED BUSINESS ACQUISITION, DESCRIBING, IN DETAIL REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, THE ASSETS SOLD OR DISPOSED OF OR THE ASSETS ACQUIRED
AND THE PURCHASE PRICE OR SALE PRICE THEREOF, AS THE CASE MAY BE, DURING THE
PRECEDING FISCAL QUARTER, (III) NOTICE OF THE RECEIPT OF ANY SALES PROCEEDS,
INSURANCE OR REQUISITION PROCEEDS OR CONDEMNATION AWARDS RECEIVED IN CONNECTION
WITH THE SALE, DAMAGE, DESTRUCTION, REQUISITION OR CONDEMNATION OF ANY
COLLATERAL DURING THE PRECEDING FISCAL QUARTER, INCLUDING A STATEMENT WITH
REGARD TO WHETHER THE BORROWER OR SUCH SUBSIDIARY INTENDS TO APPLY SUCH SALES
PROCEEDS, INSURANCE OR REQUISITION PROCEEDS OR AWARDS, AS THE CASE MAY BE, TO
REPLACE, WITHIN ONE YEAR OF RECEIPT THEREOF, SUCH SOLD, DAMAGED, DESTROYED,
REQUISITIONED OR CONDEMNED  COLLATERAL USED FOR SUBSTANTIALLY THE SAME PURPOSE
AS SUCH COLLATERAL SOLD, DAMAGED, DESTROYED, REQUISITIONED OR CONDEMNED AND (IV)
NOTICE OF ANY (A) VOLUNTARY LIQUIDATION OR DISSOLUTION BY ANY SUBSIDIARY OF THE
BORROWER INTO THE BORROWER OR ANOTHER SUBSIDIARY OF THE BORROWER, (B) MERGER BY
ANY SUCH SUBSIDIARY WITH AND INTO THE BORROWER OR ANOTHER SUBSIDIARY OF THE
BORROWER OR (C) THE PURCHASE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY
CAPITAL STOCK OF ANY OTHER SUBSIDIARY OF THE BORROWER DURING THE PRECEDING
FISCAL QUARTER.

(E)           BUDGET.  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT,
WITHIN 75 DAYS AFTER THE END OF EACH FISCAL YEAR, A BUDGET FOR THE NEXT
SUCCEEDING FISCAL YEAR, WHICH BUDGET SHALL BE PREPARED ON A FISCAL QUARTER BASIS
AND SHALL CONTAIN A PROJECTED, CONSOLIDATED BALANCE SHEET, CONSOLIDATED
STATEMENT OF EARNINGS (BROKEN OUT IN REASONABLE DETAIL BY BUSINESS SEGMENT) AND
A CONSOLIDATED STATEMENT OF CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH SUCCEEDING FISCAL YEAR.  IT IS UNDERSTOOD THAT (I) ANY PROJECTIONS OR
BUDGET FURNISHED TO THE ADMINISTRATIVE AGENT OR ANY LENDER ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, WHICH ARE BEYOND THE CONTROL OF THE
BORROWER AND ITS SUBSIDIARIES, (II) NO ASSURANCE IS GIVEN BY THE BORROWER AND
ITS SUBSIDIARIES THAT SUCH PROJECTIONS WILL BE REALIZED, AND (III) THE ACTUAL
RESULTS MAY DIFFER FROM SUCH PROJECTIONS AND SUCH DIFFERENCES MAY BE MATERIAL.

(F)            SECURITIES REPORTS.  WITH REASONABLE PROMPTNESS AFTER THE SENDING
OR FILING THEREOF, THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT COPIES
OF ALL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL
SECURITIES EXCHANGE.

(G)           VESSELS.  THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT,
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR, A CERTIFICATE OF AN
AUTHORIZED OFFICER OF THE BORROWER LISTING (I) ALL DESIGNATED VESSELS AND (II)
IN THE CASE OF ANY DESIGNATED VESSELS CONSTITUTING COLLATERAL, THE GEOGRAPHIC
LOCATION OF SUCH DESIGNATED VESSELS AS OF A RECENT DATE.

63


--------------------------------------------------------------------------------


 

(H)           OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, BORROWER SHALL
DELIVER SUCH OTHER DATA AND INFORMATION (INCLUDING, WITHOUT LIMITATION,
INTERCOMPANY LOAN AND ADVANCE BALANCES AMONG THE BORROWER AND EACH OF ITS
SUBSIDIARIES) AS THE ADMINISTRATIVE AGENT OR A LENDER THROUGH THE ADMINISTRATIVE
AGENT SHALL REASONABLY REQUEST.

(I)            DELIVERY OF FINANCIAL INFORMATION TO THE LENDERS.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER TO EACH LENDER A COPY OF ALL
DELIVERED TO THE ADMINISTRATIVE AGENT BY THE BORROWER PURSUANT TO THIS SECTION
6.4.

(J)            NEW SUBSIDIARIES.  AS SOON AS PRACTICABLE AFTER THE END OF THE
FISCAL YEAR ENDING ON OR ABOUT DECEMBER 31, 2007 AND EACH FISCAL YEAR
THEREAFTER, THE BORROWER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH AN UPDATED
SCHEDULE 5.1(R) CONTAINING ALL OF THE INFORMATION WHICH WOULD BE REQUIRED TO BE
INCLUDED IN SUCH SCHEDULE PURSUANT TO SECTION 5.1 IF SUCH SCHEDULE WERE TO BE
MADE TRUE AND COMPLETE AS OF THE LAST DAY OF SUCH FISCAL QUARTER (INCLUDING,
WITHOUT LIMITATION, INFORMATION WITH RESPECT TO ANY NEWLY ACQUIRED OR CREATED
SUBSIDIARIES); PROVIDED, HOWEVER, THAT, NO SUCH UPDATED SCHEDULE NEED BE
DELIVERED TO THE ADMINISTRATIVE AGENT IF THE SCHEDULE WHICH HAS BEEN THEN MOST
RECENTLY DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION (OR
ATTACHED TO THIS AGREEMENT AS SCHEDULE 5.1(R)) REMAINS TRUE AND COMPLETE IN ALL
MATERIAL RESPECTS AS OF THE LAST DAY OF SUCH FISCAL YEAR.

(K)           BACKLOG FORECAST.   THE BORROWER SHALL PROVIDE THE ADMINISTRATIVE
AGENT, WITHIN 45 DAYS AFTER THE END OF EACH CALENDAR MONTH OF EACH CALENDAR
YEAR, A BACKLOG SCHEDULE AND A SCHEDULE OF ALL WORK-IN-PROGRESS, IDENTIFIED BY
CONTRACT OR PROJECT, OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERFORMANCE OF
DREDGING, CONSTRUCTION OR OTHER SERVICES AS OF THE END OF SUCH CALENDAR MONTH,
PREPARED IN A MANNER CONSISTENT WITH PAST PRACTICE.

(L)            SCHEDULE OF PENDING MAJOR PROJECTS.  THE BORROWER SHALL PROVIDE
THE ADMINISTRATIVE AGENT, WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER OF
EACH FISCAL YEAR, A SCHEDULE OF PENDING MAJOR PROJECTS OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER.

(M)          WELLS FARGO AGREEMENT. THE BORROWER SHALL PROVIDE TO THE
ADMINISTRATIVE AGENT, (I) WITHIN 45 DAYS AFTER THE END OF EACH MONTH ENDING ON
THE LAST DAY OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, AND
90 DAYS AFTER THE END OF EACH FISCAL YEAR FOR EACH MONTH OF DECEMBER, (A) A
SCHEDULE OF ALL OUTSTANDING LETTERS OF CREDIT UNDER THE WELLS FARGO AGREEMENT
AND (B) A SCHEDULE OF THE ACCOUNTS RECEIVABLE PLEDGED TO SECURE THE OBLIGATIONS
OF THE BORROWER UNDER THE WELLS FARGO DOCUMENTS AND (II) FROM TIME TO TIME UPON
THE WRITTEN REQUEST OF THE ADMINISTRATIVE AGENT, ANY OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST REGARDING THE WELLS FARGO DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED THEREBY.


ARTICLE VII.
EVENTS OF DEFAULT; REMEDIES


SECTION 7.1.  EVENTS OF DEFAULT.  EACH OF THE FOLLOWING OCCURRENCES SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT:

(A)           FAILURE TO MAKE PAYMENTS WHEN DUE.  ANY LOAN PARTY SHALL FAIL TO
PAY ON THE DATE WHEN DUE (I) ANY PRINCIPAL OF ANY LOAN OR REIMBURSEMENT
OBLIGATION OR (II) ANY INTEREST

64


--------------------------------------------------------------------------------


OR FEES UNDER THE LOAN DOCUMENTS OR ANY OTHER OBLIGATIONS AND SUCH FAILURE
DESCRIBED IN THIS CLAUSE (II) SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS.

(B)           BREACH OF COVENANTS.

(I)            ANY LOAN PARTY SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR
OBSERVE ANY COVENANT OR AGREEMENT BINDING ON SUCH LOAN PARTY UNDER SECTION
6.L(A), (C)(II), (F) OR (M), SECTION 6.2, SECTION 6.3 OF THIS AGREEMENT OR ANY
“DEFAULT” UNDER AND AS DEFINED IN ANY SHIP MORTGAGE SHALL OCCUR.

(II)           ANY LOAN PARTY SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR
OBSERVE ANY COVENANT OR AGREEMENT BINDING ON SUCH LOAN PARTY UNDER SECTION
6.1(D), (I), (J), OR SECTION 6.4 OF THIS AGREEMENT, AND SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR TEN (10) BUSINESS DAYS (OR IN THE CASE OF SECTION
6.1(J), THREE (3) BUSINESS DAYS) AFTER AN OFFICER OF SUCH LOAN PARTY FIRST HAS
KNOWLEDGE OF SUCH FAILURE OR SUCH LOAN PARTY RECEIVES WRITTEN NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT, WHICHEVER IS EARLIER.

(III)          ANY LOAN PARTY SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR
OBSERVE ANY COVENANT OR AGREEMENT BINDING ON SUCH LOAN PARTY UNDER THIS
AGREEMENT (OTHER THAN AS PROVIDED IN SUBSECTION (A) ABOVE OR IN CLAUSE (I) OR
(II) OF THIS SUBSECTION (B)) OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR THIRTY (30) DAYS AFTER AN AUTHORIZED
OFFICER FIRST HAS KNOWLEDGE OF SUCH FAILURE OR SUCH LOAN PARTY RECEIVES WRITTEN
NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT, WHICHEVER IS EARLIER.

(C)           INCORRECT REPRESENTATION OR WARRANTY.  ANY REPRESENTATION OR
WARRANTY MADE BY ANY LOAN PARTY OR ANY OFFICER OF ANY LOAN PARTY UNDER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT, WAIVER OR MODIFICATION OF
ANY OF THE TERMS THEREOF SHALL PROVE TO HAVE BEEN INCORRECT OR MISLEADING WHEN
MADE IN ANY MATERIAL RESPECT.

(D)           DEFAULT AS TO OTHER DEBT.  DEFAULT IN THE PAYMENT WHEN DUE SUBJECT
TO ANY APPLICABLE GRACE PERIOD (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, REQUIRED REDEMPTION, ACCELERATION, DEMAND OR OTHERWISE) ON ANY DEBT
(OTHER THAN THE OBLIGATIONS), INDIVIDUALLY OR IN THE AGGREGATE, HAVING AN
OUTSTANDING PRINCIPAL AMOUNT IN EXCESS OF $5,000,000, OF OR GUARANTEED BY, ANY
LOAN PARTY OR SUBSIDIARY OF THE BORROWER; OR ANY BREACH, DEFAULT OR EVENT OF
DEFAULT SHALL OCCUR, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST,
UNDER ANY INSTRUMENT, AGREEMENT OR INDENTURE PERTAINING THERETO, IF THE EFFECT
THEREOF, AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR CURE PERIOD, IS TO
ACCELERATE, OR PERMIT THE HOLDER(S) OF SUCH DEBT TO ACCELERATE THE MATURITY OF
SUCH DEBT, OR REQUIRE A MANDATORY REDEMPTION OR REPURCHASE OF SUCH DEBT PRIOR TO
ITS SCHEDULED REDEMPTION OR REPURCHASE; OR ANY SUCH DEBT OR ANY DEBT UNDER THE
WELLS FARGO AGREEMENT SHALL BE DECLARED DUE AND PAYABLE OR REQUIRED TO BE
PREPAID (OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT (INCLUDING,
WITHOUT LIMITATION, PURSUANT TO SECTION 3.1 (OR ANY COMPARABLE SECTION) OF THE
WELLS FARGO AGREEMENT)), REPURCHASED OR REDEEMED PRIOR TO THE ORIGINALLY STATED
MATURITY THEREOF; OR THE HOLDER OF ANY LIEN RELATED TO A DEBT IN EXCESS OF
$5,000,000 OR THE HOLDER OF ANY LIEN IN RESPECT OF DEBT UNDER THE WELLS FARGO
AGREEMENT SHALL COMMENCE FORECLOSURE OF SUCH LIEN; OR AN “EVENT OF DEFAULT”
SHALL HAVE OCCURRED UNDER AND AS DEFINED IN THE TRAVELERS AGREEMENT AFTER GIVING
EFFECT TO ANY APPLICABLE CURE PERIODS AND ANY

65


--------------------------------------------------------------------------------


 WAIVERS THEREOF; AN “EVENT OF DEFAULT” SHALL HAVE OCCURRED UNDER AND AS DEFINED
IN SECTION 6.01 OF THE NOTE INDENTURE; OR AN “EVENT OF DEFAULT” SHALL HAVE
OCCURRED UNDER AND AS DEFINED IN SECTION 10.1 (OR ANY COMPARABLE SECTION) OF THE
WELLS FARGO AGREEMENT.

(E)           BANKRUPTCY.

(I)            ANY LOAN PARTY OR SUBSIDIARY OF THE BORROWER SHALL GENERALLY NOT
PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL ADMIT IN WRITING ITS INABILITY
TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS; OR

(II)           ANY PROCEEDING SHALL BE INSTITUTED BY OR AGAINST ANY LOAN PARTY
OR SUBSIDIARY OF THE BORROWER SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT,
OR SEEKING LIQUIDATION (OTHER THAN IN A TRANSACTION PERMITTED UNDER SECTION
6.2(A)(I)), WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION,
RELIEF OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY,
INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR SEEKING THE ENTRY OF AN
ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER SIMILAR
OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE CASE OF
ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT), EITHER
SUCH PROCEEDING SHALL REMAIN UNDISMISSED, UNDISCHARGED, UNVACATED, UNBONDED OR
UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS, OR ANY OF THE ACTIONS SOUGHT IN SUCH
PROCEEDING (INCLUDING THE ENTRY OF AN ORDER FOR RELIEF AGAINST, OR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR, IT
OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL OCCUR; OR

(III)          ANY LOAN PARTY OR SUBSIDIARY OF THE BORROWER SHALL TAKE ANY
CORPORATE ACTION PURSUANT TO A RESOLUTION OR CONSENT OF ITS BOARD OF DIRECTORS
OR SHAREHOLDERS TO AUTHORIZE ANY OF THE ACTIONS SET FORTH IN THIS SECTION
7.1(E).

(F)            JUDGMENTS AND ATTACHMENTS.  ANY FINAL JUDGMENT (OR JUDGMENTS) OR
MONEY JUDGMENT (OR JUDGMENTS), WRIT OR WARRANT OF ATTACHMENT, OR SIMILAR PROCESS
INVOLVING IN EXCESS OF $5,000,000 (TO THE EXTENT NOT COVERED BY INSURANCE WHICH
IS CONFIRMED IN WRITING BY THE INSURERS OR AGENTS OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES AS COVERING SUCH JUDGMENT OR PROCESS) IN THE AGGREGATE SHALL BE
ENTERED OR FILED AGAINST ANY LOAN PARTY OR SUBSIDIARY OF THE BORROWER OR ANY OF
THEIR RESPECTIVE ASSETS AND EITHER (1) SHALL REMAIN UNDISCHARGED, UNPAID,
UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS FROM THE DATE
OF ITS ENTRY, OR (2) THERE SHALL BE ANY PERIOD OF THIRTY (30) CONSECUTIVE DAYS
DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A
PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT.

(G)           ERISA TERMINATION EVENT.  ANY TERMINATION EVENT OCCURS WHICH THE
MAJORITY LENDERS REASONABLY BELIEVE COULD HAVE A MATERIAL ADVERSE EFFECT.

(H)           ERISA WAIVER.  IF THE PLAN ADMINISTRATOR OF ANY PLAN APPLIES UNDER
SECTION 412(D) OF THE IRC FOR A WAIVER OF THE MINIMUM FUNDING STANDARDS OF
SECTION 412(A) OF THE IRC AND THE MAJORITY LENDERS REASONABLY BELIEVE THAT THE
BUSINESS HARDSHIP UPON WHICH THE APPLICATION FOR SUCH WAIVER IS BASED COULD HAVE
A MATERIAL ADVERSE EFFECT.

(I)            TERMINATION OF DOCUMENTS; FAILURE OF SECURITY.  ANY OF THE LOAN
DOCUMENTS SHALL CEASE FOR ANY REASON (OTHER THAN BY REASON OF ANY ACTION OR
INACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER) TO BE IN FULL FORCE AND
EFFECT AGAINST ANY LOAN PARTY (OTHER

66


--------------------------------------------------------------------------------


THAN IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF), OR ANY LOAN PARTY SHALL
DISAVOW ITS OBLIGATIONS UNDER, OR SHALL CONTEST THE VALIDITY OR ENFORCEABILITY
OF, ANY OF THE LOAN DOCUMENTS OR THE OBLIGATIONS, OR ANY MATERIAL LIEN INTENDED
TO BE CREATED THEREBY CEASES TO BE OR IS NOT VALID AND PERFECTED IN ANY MATERIAL
RESPECT (OTHER THAN IN ACCORDANCE WITH SECTION 8.10); OR ANY SUCH LIEN SHALL BE
SUBORDINATED OR SHALL NOT HAVE THE PRIORITY CONTEMPLATED BY THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS, FOR ANY REASON, OR ANY LOAN PARTY OR AFFILIATE
THEREOF SHALL INSTITUTE ANY ACTION SEEKING A DETERMINATION OF ANY OF THE
FOREGOING, OR THE SUBORDINATION PROVISIONS OF THE NOTE INDENTURE SHALL FAIL TO
BE IN FULL FORCE AND EFFECT.

(J)            CHANGE IN CONTROL.  ANY OF THE FOLLOWING EVENTS OCCUR:

(I)            (A) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS
13(D) AND 14(D) OF THE 1934 ACT, BUT EXCLUDING ANY EMPLOYEE BENEFIT PLAN OF SUCH
PERSON OR ITS SUBSIDIARIES, AND ANY PERSON OR ENTITY ACTING IN ITS CAPACITY AS
TRUSTEE, AGENT OR OTHER FIDUCIARY OR ADMINISTRATOR OF ANY SUCH PLAN) OTHER THAN
ONE OR MORE PRINCIPALS OR THEIR RELATED PARTIES BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF MORE THAN 35% OF THE VOTING STOCK OF THE BORROWER
(MEASURED BY THE VOTING POWER RATHER THAN THE NUMBER OF SHARES); OR

(II)           EXCEPT AS OTHERWISE PERMITTED UNDER SECTIONS 6.2(A)(I) AND
6.2(G), THE FAILURE OF THE BORROWER (A) TO OWN (DIRECTLY OR INDIRECTLY), FREE
AND CLEAR OF ALL LIENS OR OTHER ENCUMBRANCES (OTHER THAN ANY LIEN OR ENCUMBRANCE
CREATED BY THE LOAN DOCUMENTS), 100% OF THE OUTSTANDING SHARES OF EACH CLASS OF
CAPITAL STOCK OF ANY SUBSIDIARY GUARANTOR ON A FULLY DILUTED BASIS, OR, IN THE
CASE OF NASDI, AT LEAST 65% OF THE OUTSTANDING EQUITY CAPITAL, OR 100% OF THE
OUTSTANDING VOTING STOCK, OF NASDI, OR (B) TO HAVE THE POWER (DIRECTLY OR
INDIRECTLY) TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT OR POLICIES OF
ANY SUCH SUBSIDIARY GUARANTOR (SUBJECT, IN THE CASE OF NASDI, TO THE TERMS OF
NASDI’S LIMITED LIABILITY COMPANY AGREEMENT AND OTHER ORGANIZATIONAL DOCUMENTS);
OR

(III)          A MAJORITY OF THE BOARD OF DIRECTORS OF THE BORROWER ARE NOT
CONTINUING DIRECTORS; OR

(IV)          ANY “CHANGE OF CONTROL” (AS DEFINED IN THE NOTE INDENTURE) OCCURS.

FOR PURPOSES OF THIS, CLAUSE (J), (I)”VOTING STOCK” OF ANY PERSON AS OF ANY DATE
MEANS THE CAPITAL STOCK OF SUCH PERSON THAT IS AT THE TIME ENTITLED TO VOTE IN
THE ELECTION OF THE BOARD OF DIRECTORS OF SUCH PERSON AND (II) “CAPITAL STOCK”
MEANS (A) IN THE CASE OF A CORPORATION, CORPORATE STOCK, (B) IN THE CASE OF ANY
ASSOCIATION OR BUSINESS ENTITY, ANY AND ALL SHARES, INTERESTS, PARTICIPATIONS,
RIGHTS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED) OF CORPORATE STOCK, (C) IN THE
CASE OF A PARTNERSHIP OR LIMITED LIABILITY COMPANY, PARTNERSHIP OR MEMBERSHIP
INTERESTS (WHETHER GENERAL OR LIMITED) AND (D) ANY OTHER INTEREST OR
PARTICIPATION THAT CONFERS ON A PERSON THE RIGHT TO RECEIVE A SHARE OF THE
PROFITS AND LOSSES OF, OR DISTRIBUTIONS OF ASSETS OF, THE ISSUING PERSON.

(K)           BONDING AGREEMENT.

 

67


--------------------------------------------------------------------------------


(I)            ANY PERSON EXECUTING BONDS, UNDERTAKINGS OR INSTRUMENTS OF
GUARANTY AS SURETY FOR THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
ANY MARINE CONSTRUCTION OR DREDGING CONTRACTS TO BE ENTERED INTO BY THE BORROWER
OR ANY SUCH SUBSIDIARY FOR ANY REASON CEASES TO ISSUE SUCH BONDS, UNDERTAKINGS
OR INSTRUMENTS OF GUARANTY AND (A) THE BORROWER AND ITS SUBSIDIARIES FAIL TO
CAUSE ANOTHER PERSON REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT (PROVIDED
THAT ANY SUCH PERSON SHALL BE DEEMED TO BE ACCEPTABLE IF ITS BONDS, UNDERTAKINGS
OR INSTRUMENTS OF GUARANTY ARE ACCEPTED BY CONTRACT PROVIDERS FOR THE BORROWER
AND ITS SUBSIDIARIES) TO ISSUE BONDS, UNDERTAKINGS OR INSTRUMENTS OF GUARANTY
WITHIN 90 DAYS OF THE DATE THAT SUCH ORIGINAL PERSON CEASED TO ISSUE BONDS,
UNDERTAKINGS OR INSTRUMENTS OF GUARANTY, OR (B) SUCH DENIAL, INDIVIDUALLY OR IN
THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
OR

(II)           TRAVELERS PROVIDES NOTICE TO THE ADMINISTRATIVE AGENT (PURSUANT
TO SECTION 4.4 OF THE INTERCREDITOR AGREEMENT) OF ANY BREACH OR DEFAULT UNDER
ANY BONDED CONTRACT OR UNDER THE TRAVELERS AGREEMENT AND, AS A RESULT THEREOF,
TRAVELERS HAS TAKEN ACTION PURSUANT TO SECTION 4.1(A) OF THE INTERCREDITOR
AGREEMENT; OR

(III)          THE BORROWER OR ANY OF ITS SUBSIDIARIES DEFAULTS IN THE PAYMENT
WHEN DUE OF ANY AMOUNT DUE UNDER THE BONDING AGREEMENT OR BREACHES OR DEFAULTS
WITH RESPECT TO ANY OTHER TERM OF THE BONDING AGREEMENT, IF THE EFFECT OF SUCH
FAILURE TO PAY, DEFAULT OR BREACH IS TO CAUSE ANY PERSON EXECUTING BONDS,
UNDERTAKINGS OR INSTRUMENTS OF GUARANTY AS SURETY FOR THE BORROWER OR ANY OF ITS
SUBSIDIARIES TO TAKE POSSESSION OF THE WORK UNDER ANY OF THE BONDED CONTRACTS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES AND SUCH POSSESSION COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR

(IV)          ANY LOAN PARTY BREACHES OR DEFAULTS WITH RESPECT TO ANY TERM UNDER
ANY OF THE BONDED CONTRACTS OF SUCH LOAN PARTY, IF THE EFFECT OF SUCH DEFAULT OR
BREACH IS TO CAUSE ANY PERSON EXECUTING BONDS, UNDERTAKINGS OR INSTRUMENTS OF
GUARANTY AS SURETY FOR SUCH LOAN PARTY TO TAKE POSSESSION OF THE WORK UNDER SUCH
BONDED CONTRACT AND SUCH POSSESSION COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


SECTION 7.2.  ACCELERATION.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN CLAUSE (II) OR (III) OF SECTION 7.1(E), THE COMMITMENTS SHALL EACH
AUTOMATICALLY AND IMMEDIATELY TERMINATE AND ALL UNPAID OBLIGATIONS SHALL
AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND,
OR PROTEST OR OTHER REQUIREMENTS OF ANY KIND (INCLUDING VALUATION AND
APPRAISEMENT DILIGENCE, PRESENTMENT, NOTICE OF INTENT TO DEMAND OR ACCELERATE
AND OF ACCELERATION), ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER,
AND THE OBLIGATION OF EACH LENDER TO MAKE ANY LOAN AND OF THE ISSUING LENDERS TO
ISSUE AND OF THE LENDERS TO PARTICIPATE IN ANY LETTER OF CREDIT HEREUNDER SHALL
THEREUPON TERMINATE; AND UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
OTHER EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT MAY, AND AT THE DIRECTION OF
THE MAJORITY LENDERS, SHALL, BY WRITTEN NOTICE TO THE BORROWER, IMMEDIATELY
TERMINATE THE COMMITMENTS AND/OR DECLARE ALL OF THE OBLIGATIONS OF THE BORROWER
TO BE, AND THE SAME SHALL FORTHWITH BECOME, IMMEDIATELY DUE AND PAYABLE TOGETHER
WITH ACCRUED INTEREST THEREON, AND THE OBLIGATION OF EACH LENDER TO MAKE ANY
LOAN AND OF THE ISSUING LENDERS TO ISSUE AND OF THE LENDERS TO PARTICIPATE IN
ANY LETTER OF CREDIT HEREUNDER SHALL THEREUPON TERMINATE.  IN ADDITION TO AND
NOT IN LIMITATION OF ANY OTHER RIGHT AVAILABLE TO THE LENDERS UNDER ANY OF THE
LOAN

68


--------------------------------------------------------------------------------



DOCUMENTS OR OTHERWISE AT LAW OR EQUITY, UPON THE GIVING OF SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL BE REQUIRED TO DEPOSIT IMMEDIATELY WITH
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, IN IMMEDIATELY
AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE LETTER OF CREDIT OBLIGATIONS (THE
“DEPOSIT”).  THE BORROWER’S OBLIGATION TO PAY THE DEPOSIT SHALL BE ABSOLUTE AND
UNCONDITIONAL, AND THE DEPOSIT SHALL BE DEPOSITED IN A SPECIAL COLLATERAL
ACCOUNT WITH THE ADMINISTRATIVE AGENT TO ENSURE REIMBURSEMENT OF ANY DRAWINGS
UNDER SUCH LETTERS OF CREDIT AND PAYMENT OF ALL OTHER AMOUNTS DUE AND PAYABLE
UNDER ANY OF THE LOAN DOCUMENTS REGARDING THE LETTERS OF CREDIT.


SECTION 7.3.  INJUNCTIVE RELIEF.  THE BORROWER RECOGNIZES THAT IN THE EVENT THE
BORROWER FAILS TO PERFORM, OBSERVE OR DISCHARGE ANY OF ITS OBLIGATIONS, ANY
REMEDY OF LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE ADMINISTRATIVE AGENT OR
ANY LENDER, THEREFORE THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER, IF THE ADMINISTRATIVE AGENT OR SUCH LENDER SO REQUESTS, SHALL BE
ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF DURING THE CONTINUATION OF
AN EVENT OF DEFAULT IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING ACTUAL
DAMAGES OR INADEQUACY OF DAMAGES AS AN AVAILABLE REMEDY THEREFOR.


SECTION 7.4.  ALLOCATION AMONG SECURED PARTIES.  FOLLOWING THE OCCURRENCE OF AN
EVENT OF DEFAULT, AND NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, ALL PAYMENTS, AND COLLECTIONS WITH RESPECT TO PROCEEDS OF COLLATERAL
AND ALL OTHER PAYMENTS AND OTHER APPLICATIONS OTHERWISE ON ACCOUNT OF ANY OF THE
OBLIGATIONS, SHALL BE APPLIED TO THE OBLIGATIONS WHICH ARE THEN DUE AND PAYABLE
AND IF SUCH PAYMENTS AND PROCEEDS ARE INSUFFICIENT TO SATISFY ALL SUCH
OBLIGATIONS WHICH ARE DUE AND PAYABLE, SUCH PAYMENTS AND PROCEEDS SHALL BE
APPLIED IN THE FOLLOWING ORDER IN EACH CASE RATABLY AMONG SUCH OBLIGATIONS: (I)
TO THE PAYMENT OF ALL AMOUNTS THEN DUE WITH RESPECT TO REASONABLE OUT-OF-POCKET
FEES (INCLUDING ATTORNEY COSTS), CHARGES, EXPENSES AND INDEMNITY CLAIMS DUE THE
ADMINISTRATIVE AGENT, (II) TO THE PAYMENT OF ALL OTHER AMOUNTS THEN DUE WITH
RESPECT TO REASONABLE OUT-OF-POCKET FEES (INCLUDING ATTORNEY COSTS), CHARGES,
EXPENSES AND INDEMNITY CLAIMS DUE THE OTHER SECURED PARTIES, (III) TO THE
PAYMENT OF AMOUNTS THEN DUE WITH RESPECT TO INTEREST ON THE LOANS, (IV) TO THE
PAYMENT OF AMOUNTS THEN DUE WITH RESPECT TO PRINCIPAL OF THE LOANS AND
REIMBURSEMENT OBLIGATIONS (AND TO THE EXTENT LETTER OF CREDIT OBLIGATIONS ARE
CONTINGENT, CASH COLLATERAL WITH RESPECT THERETO), AND AMOUNTS THEN DUE THE
SECURED PARTIES WITH RESPECT TO RATE PROTECTION AGREEMENTS AND (V) TO THE
PAYMENT OF ALL OTHER OBLIGATIONS.


ARTICLE VIII.
THE ADMINISTRATIVE AGENT


SECTION 8.1.1.  APPOINTMENT AND AUTHORIZATION.  (A)  EACH LENDER HEREBY
IRREVOCABLY APPOINTS, DESIGNATES AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE
SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE
EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO,
INCLUDING, WITHOUT LIMITATION, ACTING AS THE REPRESENTATIVE OF EACH SECURED
PARTY FOR THE PERFECTION OF THE LIENS GRANTED PURSUANT TO THE COLLATERAL
DOCUMENTS.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED ELSEWHERE IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN,
NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY

69


--------------------------------------------------------------------------------



RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST THE
ADMINISTRATIVE AGENT.  NOTWITHSTANDING THE USE OF THE TERM “ADMINISTRATIVE
AGENT”, THE ADMINISTRATIVE AGENT’S LEGAL RELATIONSHIP WITH THE LENDERS SHALL NOT
BE ONE OF AGENCY, IT BEING UNDERSTOOD AND AGREED TO BY THE LENDERS THAT THE
ADMINISTRATIVE AGENT IS AN INDEPENDENT CONTRACTOR FOR THE LENDERS.

(B)           FOR THE SOLE PURPOSE OF THE SHIP MORTGAGES, THE ADMINISTRATIVE
AGENT IS HEREBY APPOINTED AS TRUSTEE FOR PURPOSES OF HOLDING THE SHIP MORTGAGES
AS MORTGAGEE ON BEHALF OF THE LENDERS, AND THE ADMINISTRATIVE AGENT HEREBY
ACCEPTS SUCH APPOINTMENT AS TRUSTEE AND AGREES TO ACT AS MORTGAGEE UNDER THE
SHIP MORTGAGES IN SUCH CAPACITY.


SECTION 8.2.  DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY OR THROUGH ITS
AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF
COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  THE ADMINISTRATIVE
AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR
ATTORNEY-IN-FACT THAT IT SELECTS WITH REASONABLE CARE.


SECTION 8.3.  LIABILITY OF ADMINISTRATIVE AGENT.  NONE OF THE ADMINISTRATIVE
AGENT-RELATED PERSONS SHALL (I) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT FOR ITS OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT), OR (II) BE RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR ANY
RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY THE BORROWER OR ANY
SUBSIDIARY OR AFFILIATE OF THE BORROWER, OR ANY OFFICER THEREOF, CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE, REPORT,
STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR THE VALUE OF ANY COLLATERAL OR THE VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR ANY FAILURE OF THE BORROWER OR ANY OTHER PARTY
TO ANY LOAN DOCUMENT TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  NO
ADMINISTRATIVE AGENT-RELATED PERSON SHALL BE UNDER ANY OBLIGATION TO ANY LENDER
TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS CONTAINED IN, OR CONDITIONS, OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES OR AFFILIATES.


SECTION 8.4.  RELIANCE BY ADMINISTRATIVE AGENT.

(A)           THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE
FULLY PROTECTED IN RELYING, UPON ANY WRITING, RESOLUTION, NOTICE, CONSENT,
CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE, TELEX OR TELEPHONE MESSAGE,
STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS,
AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING COUNSEL TO THE LOAN
PARTIES), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE
ADMINISTRATIVE AGENT.  EXCEPT FOR ITS EXPRESS OBLIGATIONS SET FORTH IN ARTICLE
II HEREOF, THE ADMINISTRATIVE AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE MAJORITY LENDERS
AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS, IT SHALL FIRST BE INDEMNIFIED TO
ITS SATISFACTION BY THE

70


--------------------------------------------------------------------------------


LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY
REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE ADMINISTRATIVE
AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM
ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH A
REQUEST OR CONSENT OF THE MAJORITY LENDERS OR SUCH GREATER NUMBER OF LENDERS
REQUIRED BY SECTION 9.1 AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL OF THE LENDERS.

(B)           FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTIONS 4.1 AND 4.2, EACH LENDER THAT HAS EXECUTED THIS AGREEMENT,
OR AN ASSIGNMENT AND ACCEPTANCE, SHALL BE DEEMED TO HAVE CONSENTED TO, APPROVED
OR ACCEPTED OR TO BE SATISFIED WITH EACH DOCUMENT OR OTHER MATTER EITHER SENT BY
THE ADMINISTRATIVE AGENT TO SUCH LENDER FOR CONSENT, APPROVAL, ACCEPTANCE OR
SATISFACTION, OR REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY OR
ACCEPTABLE OR SATISFACTORY TO SUCH LENDER, UNLESS AN OFFICER OF THE
ADMINISTRATIVE AGENT RESPONSIBLE FOR THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS SHALL HAVE RECEIVED NOTICE FROM SUCH LENDER PRIOR TO THE INITIAL
BORROWING SPECIFYING ITS OBJECTION THERETO AND EITHER SUCH OBJECTION SHALL NOT
HAVE BEEN WITHDRAWN BY NOTICE TO THE ADMINISTRATIVE AGENT TO THAT EFFECT OR SUCH
LENDER SHALL NOT HAVE MADE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
RATABLE PORTION OF SUCH BORROWING.


SECTION 8.5.  NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL, INTEREST
AND FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LENDERS, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM
A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR
EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.” IN THE
EVENT THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT
SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL
BE REQUESTED BY THE MAJORITY LENDERS IN ACCORDANCE WITH ARTICLE VII; PROVIDED
THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ANY SUCH
REQUEST, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTEREST OF THE
LENDERS.


SECTION 8.6.  CREDIT DECISION.  EACH LENDER EXPRESSLY ACKNOWLEDGES THAT NONE OF
THE ADMINISTRATIVE AGENT-RELATED PERSONS HAS MADE ANY REPRESENTATION OR WARRANTY
TO IT AND THAT NO ACT BY THE ADMINISTRATIVE AGENT HEREINAFTER TAKEN, INCLUDING
ANY REVIEW OF THE AFFAIRS OF THE LOAN PARTIES SHALL BE DEEMED TO CONSTITUTE ANY
REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT TO ANY LENDER.  EACH
LENDER REPRESENTS TO THE ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND
INVESTIGATION INTO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND
OTHER CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES, AND ALL APPLICABLE
BANK REGULATORY LAWS RELATING TO THE TRANSACTIONS CONTEMPLATED THEREBY, AND MADE
ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND EXTEND CREDIT TO THE BORROWER
HEREUNDER.  EACH LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE

71


--------------------------------------------------------------------------------



SUCH INVESTIGATIONS AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWER.  EXCEPT FOR NOTICES, REPORTS AND OTHER
DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE LENDERS BY THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER
CONDITION OR CREDITWORTHINESS OF THE BORROWER WHICH MAY COME INTO THE POSSESSION
OF ANY OF THE ADMINISTRATIVE AGENT-RELATED PERSONS.


SECTION 8.7.  INDEMNIFICATION.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT-RELATED PERSONS (TO THE EXTENT NOT REIMBURSED BY OR ON
BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO
SO), RATABLY ACCORDING TO SUCH LENDER’S REVOLVING CREDIT PERCENTAGE FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
WHATSOEVER WHICH MAY AT ANY TIME (INCLUDING AT ANY TIME FOLLOWING THE REPAYMENT
OF THE LOANS AND THE TERMINATION OR RESIGNATION OF THE RELATED ADMINISTRATIVE
AGENT) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH PERSON AND WHICH
ARE IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH PERSON
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT TO THE ADMINISTRATIVE AGENT-RELATED PERSONS OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY FROM SUCH
PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION
OF THE FOREGOING, EACH LENDER SHALL REIMBURSE THE ADMINISTRATIVE AGENT UPON
DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING
ATTORNEY COSTS) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT OR
ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF,
OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN
TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES
BY OR ON BEHALF OF THE BORROWER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF THE IRS OR ANY OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES
OR OTHER JURISDICTION ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID NOT
PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED, WAS NOT PROPERLY EXECUTED, OR
BECAUSE SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED THE EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING
TAX INEFFECTIVE, OR FOR ANY OTHER REASON) SUCH LENDER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT FULLY FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE
ADMINISTRATIVE AGENT AS TAX OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND
INCLUDING ANY TAXES IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT UNDER THIS SECTION, TOGETHER WITH ALL COSTS AND EXPENSES
(INCLUDING ATTORNEY COSTS).  THE OBLIGATION OF THE LENDERS IN THIS SECTION SHALL
SURVIVE THE PAYMENT OF ALL OBLIGATIONS HEREUNDER.


SECTION 8.8.  ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.  LASALLE AND ITS
AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT
DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF
BANKING, TRUST, FINANCIAL ADVISORY OR OTHER BUSINESS WITH THE LOAN PARTIES AND
THEIR AFFILIATES AS THOUGH LASALLE WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER
AND WITHOUT NOTICE TO OR CONSENT OF THE LENDERS.  WITH RESPECT TO ITS LOANS AND

72


--------------------------------------------------------------------------------



INTERESTS IN LETTERS OF CREDIT ISSUED HEREUNDER, LASALLE SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERMS “LENDER” AND
THE “LENDERS” SHALL INCLUDE LASALLE IN ITS INDIVIDUAL CAPACITY.


SECTION 8.9.  SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY, AND
AT THE REQUEST OF THE MAJORITY LENDERS SHALL, RESIGN AS ADMINISTRATIVE AGENT
UPON THIRTY (30) DAYS’ NOTICE TO THE LENDERS AND THE BORROWER.  IF THE
ADMINISTRATIVE AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT,
THE MAJORITY LENDERS SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR
REPRESENTATIVE FOR THE LENDERS.  IF NO SUCCESSOR REPRESENTATIVE IS APPOINTED
PRIOR TO THE EFFECTIVE DATE OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY APPOINT, AFTER CONSULTING WITH THE LENDERS AND THE
BORROWER, A SUCCESSOR REPRESENTATIVE FROM AMONG THE LENDERS.  UPON THE
ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR REPRESENTATIVE HEREUNDER, SUCH
SUCCESSOR REPRESENTATIVE SHALL SUCCEED TO ALL THE RIGHTS, POWERS AND DUTIES OF
THE RETIRING ADMINISTRATIVE AGENT AND THE TERM “ADMINISTRATIVE AGENT” SHALL MEAN
SUCH SUCCESSOR REPRESENTATIVE AND THE RETIRING ADMINISTRATIVE AGENT’S
APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE AGENT SHALL BE TERMINATED. 
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE VIII AND SECTIONS 9.4 AND
9.10 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN
BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  IF NO SUCCESSOR
REPRESENTATIVE HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE
WHICH IS THIRTY (30) DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF
RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL NEVERTHELESS
THEREUPON BECOME EFFECTIVE AND THE LENDERS SHALL PERFORM ALL OF THE DUTIES OF
THE ADMINISTRATIVE AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE MAJORITY
LENDERS APPOINT A SUCCESSOR REPRESENTATIVE AS PROVIDED FOR ABOVE.  UPON
RESIGNATION, THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER SUCH ASSIGNMENTS
AND TAKE SUCH OTHER ACTIONS AS THE LENDERS SHALL REASONABLY REQUEST IN ORDER TO
TRANSFER AND ASSIGN ITS RIGHTS AND INTERESTS UNDER THE COLLATERAL DOCUMENTS TO
THE LENDERS OR ANY SUCCESSOR REPRESENTATIVE APPOINTED BY THE LENDERS; PROVIDED
THAT ANY COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT IN TAKING SUCH
ACTIONS SHALL BE REIMBURSED IN ACCORDANCE WITH SECTION 9.4(A).


SECTION 8.10.  COLLATERAL MATTERS; RELEASE OF COLLATERAL.

(A)           THE ADMINISTRATIVE AGENT IS AUTHORIZED ON BEHALF OF ALL THE
LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT FROM THE
LENDERS, FROM TIME TO TIME TO TAKE ANY ACTION WITH RESPECT TO ANY COLLATERAL OR
THE COLLATERAL DOCUMENTS WHICH MAY BE NECESSARY TO PERFECT AND MAINTAIN
PERFECTED THE SECURITY INTEREST IN AND LIENS UPON THE COLLATERAL GRANTED
PURSUANT TO THE COLLATERAL DOCUMENTS.

(B)           THE LENDERS IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AND
THE ADMINISTRATIVE AGENT HEREBY AGREES UPON THE REQUEST OF THE BORROWER, TO
RELEASE ANY LIEN GRANTED TO OR HELD BY THE ADMINISTRATIVE AGENT UPON ANY
COLLATERAL (I) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF ALL
LOANS AND ALL OTHER OBLIGATIONS (OR CASH COLLATERALIZATION OF ANY OUTSTANDING
LETTERS OF CREDIT IN A MANNER ACCEPTABLE TO THE APPLICABLE ISSUING LENDER)
PAYABLE UNDER THIS AGREEMENT AND UNDER ANY OTHER LOAN DOCUMENT (OTHER THAN
CONTINGENT OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN, OR IS REASONABLY EXPECTED TO
BE, MADE); (II) CONSTITUTING PROPERTY SOLD OR TO BE SOLD OR DISPOSED OF AS PART
OF OR IN CONNECTION WITH ANY

73


--------------------------------------------------------------------------------


DISPOSITION PERMITTED HEREUNDER; (III) CONSTITUTING PROPERTY IN WHICH NONE OF
THE LOAN PARTIES OWNED ANY INTEREST AT THE TIME THE LIEN WAS GRANTED OR AT ANY
TIME THEREAFTER; (IV) CONSTITUTING PROPERTY LEASED TO ANY LOAN PARTY UNDER A
LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION PERMITTED UNDER THIS
AGREEMENT OR IS ABOUT TO EXPIRE AND WHICH HAS NOT BEEN, AND IS NOT INTENDED BY
SUCH LOAN PARTY TO BE, RENEWED OR EXTENDED; (V) CONSISTING OF AN INSTRUMENT
EVIDENCING DEBT OR OTHER DEBT INSTRUMENT, IF THE DEBT EVIDENCED THEREBY HAS BEEN
PAID IN FULL; (VI) IF REQUIRED BY THE INTERCREDITOR AGREEMENT; (VII) WITH
RESPECT TO WHICH (A) THE BORROWER SHALL HAVE REQUESTED IN WRITING THAT THE
ADMINISTRATIVE AGENT RELEASE ITS LIEN THEREON, (B) THE BORROWER SHALL HAVE
PROVIDED, OR CAUSED ONE OR MORE OF ITS SUBSIDIARIES TO PROVIDE, SUBSTITUTE
COLLATERAL OF REASONABLY EQUIVALENT OR GREATER VALUE TO THAT OF SUCH COLLATERAL
SUBJECT TO SUCH REQUESTED LIEN RELEASE, (C) THE ADMINISTRATIVE AGENT SHALL HAVE
REASONABLY DETERMINED THAT SUCH SUBSTITUTE COLLATERAL IS OTHERWISE ACCEPTABLE,
(D) SUCH SUBSTITUTE COLLATERAL (AND THE ADMINISTRATIVE AGENT’S SUBSTITUTE LIEN
THEREON) SHALL BE SUBJECT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND (E) SUCH RELEASE AND SUBSTITUTION IS OTHERWISE MADE IN
COMPLIANCE WITH SECTION 3.1 OF THE INTERCREDITOR AGREEMENT; (VIII) WITH RESPECT
TO ANY LIENS ON THE VESSELS BUSTER, JACK, KEY WEST AND G.L. 142 ARISING UNDER
THE COLLATERAL DOCUMENTS; PROVIDED, THAT (A) THE BORROWER SHALL HAVE REQUESTED
IN WRITING THAT THE ADMINISTRATIVE AGENT RELEASE ITS LIEN THEREON, (B) THE
VESSEL OHIO SHALL CONSTITUTE COLLATERAL AT THE TIME OF SUCH RELEASE (C) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A RECENT APPRAISAL OF THE VESSEL OHIO
BY MERRILL MARINE OR SUCH OTHER APPRAISER REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT PROVIDING THAT THE VESSEL OHIO HAS AN OLV OF AT LEAST
$25,500,000 AND (D) THE OHIO (AND THE ADMINISTRATIVE AGENT’S LIEN THEREON) SHALL
BE SUBJECT TO DOCUMENTATION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
(IX) IN CONNECTION WITH ANY PERMANENT REDUCTION IN THE REVOLVING COMMITMENT
AMOUNT IN ACCORDANCE WITH SECTION 2.2 HEREOF, IN COLLATERAL SELECTED BY THE
BORROWER IN CONSULTATION WITH THE ADMINISTRATIVE AGENT HAVING AN AGGREGATE OLV
ACCORDING TO A RECENT APPRAISAL BY MERRILL MARINE OR SUCH OTHER APPRAISER
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT NO GREATER THAN 50% OF THE
AMOUNT OF SUCH PERMANENT REDUCTION IN THE REVOLVING COMMITMENT AMOUNT OR (X)
SUBJECT TO SECTION 9.1(G), IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
MAJORITY LENDERS.  UPON REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE
LENDERS WILL CONFIRM IN WRITING THE ADMINISTRATIVE AGENT’S AUTHORITY TO RELEASE
PARTICULAR TYPES OR ITEMS OF COLLATERAL PURSUANT TO THIS SECTION 8.10(B).  THE
ADMINISTRATIVE AGENT HEREBY AGREES TO EXECUTE AND DELIVER TO THE BORROWER SUCH
INSTRUMENTS AND DOCUMENTS AS ARE REQUESTED BY THE BORROWER (AND PREPARED AND
FILED AT BORROWER’S SOLE COST AND EXPENSE) TO EFFECT EACH RELEASE PERMITTED
HEREUNDER.

(C)           INTERCREDITOR AGREEMENT AND OTHER LOAN DOCUMENTS.  EXCEPT TO THE
EXTENT PROVIDED IN SECTION 9.1, EACH LENDER FROM TIME TO TIME PARTY HERETO
AUTHORIZES AND CONSENTS, BY ITS EXECUTION HEREOF OR BY THE ASSIGNMENT AND
ACCEPTANCE BY WHICH IT BECAME A LENDER, TO THE ADMINISTRATIVE AGENT’S ENTERING
INTO THE INTERCREDITOR AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ON SUCH
LENDER’S BEHALF AND TAKING ALL ACTIONS TAKEN, REQUIRED OR PERMITTED TO BE TAKEN
BY THE ADMINISTRATIVE AGENT THEREUNDER.


ARTICLE IX.
MISCELLANEOUS


SECTION 9.1.  AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY THE
BORROWER

74


--------------------------------------------------------------------------------



THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE MAJORITY LENDERS AND THE BORROWER AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN; PROVIDED THAT NO AMENDMENT, WAIVER OR CONSENT SHALL,
UNLESS IN WRITING AND SIGNED BY ALL OF THE AFFECTED LENDERS AND THE BORROWER DO
ANY OF THE FOLLOWING: (A) REDUCE THE RATE OF INTEREST ON ANY LOAN OR OBLIGATION
OR REDUCE ANY FEE PAYABLE TO THE LENDERS, (B) REDUCE OR FORGIVE THE PRINCIPAL
OF, OR INTEREST ON, THE LOANS OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER,
(C) POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL (EXCLUDING ANY
MANDATORY PREPAYMENT) OF, OR INTEREST ON, THE LOANS OR ANY FEES OR OTHER AMOUNTS
PAYABLE HEREUNDER, (D) REDUCE THE PERCENTAGE SPECIFIED IN THE DEFINITION OF
MAJORITY LENDERS, (E) EXTEND THE EXPIRATION OF OR CHANGE THE PERCENTAGE OF ANY
OF THE COMMITMENTS OR INCREASE THE NUMBER OF THE LENDERS WHICH SHALL BE REQUIRED
FOR THE LENDERS OR ANY OF THEM TO TAKE ANY ACTION HEREUNDER, (F) REQUIRE
ADDITIONAL CONSENTS, TO BE OBTAINED WITH RESPECT TO THE SALE OR ANY ASSIGNMENT
OR PARTICIPATION OF ANY LENDERS HEREUNDER, (G) RELEASE ALL OR SUBSTANTIALLY ALL
OF THE GUARANTEES OR THE LIENS OF THE ADMINISTRATIVE AGENT AND THE LENDERS ON
ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL (OTHER THAN TO THE EXTENT PERMITTED
BY SECTION 8.10(B)(I), (VI) OR (VII) HEREOF), (H) AMEND SECTION 9.17 OR THE
DEFINITION OF “ALTERNATIVE CURRENCY” WITHOUT THE WRITTEN CONSENT OF EACH LENDER
IN A MANNER WHICH IS MORE BURDENSOME TO THE LENDERS; OR (I) AMEND THIS SECTION
9.1 OR OTHERWISE MODIFY THE VOTING PROVISIONS OF THIS AGREEMENT OR AMEND THE
DEFINITION OF MAJORITY LENDERS; PROVIDED, FURTHER, THAT NO AMENDMENT, WAIVER OR
CONSENT SHALL (I) UNLESS IN WRITING AND SIGNED BY THE ADMINISTRATIVE AGENT IN
ADDITION TO THE LENDERS REQUIRED ABOVE TO TAKE SUCH ACTION, AFFECT THE RIGHTS OR
DUTIES OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, (II) UNLESS IN WRITING
AND SIGNED BY THE SWING LINE LENDER IN ADDITION TO THE LENDERS REQUIRED ABOVE TO
TAKE SUCH ACTION, AFFECT THE RIGHTS OR DUTIES OF THE SWING LINE LENDER UNDER
THIS AGREEMENT OR (III) EFFECT AN INCREASE IN ANY OF THE COMMITMENTS OF ANY
LENDER WITHOUT SUCH LENDER’S EXPRESS WRITTEN APPROVAL.

If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Majority Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 9.1 being referred to as a “Non-Consenting
Lender”), then, so long as the Lender acting as the Administrative Agent is not
a Non-Consenting Lender, at the Borrower’s request, an assignee acceptable to
the Administrative Agent shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Assignee, all of
the interests, rights and obligations under this Agreement (including, without
limitation, the Commitments and the Revolving Credit Percentage of the
Obligations) of such Non-Consenting Lender for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lender and all accrued interest
and fees with respect thereto through the date of sale; provided, however, that
such purchase and sale shall not be effective until the Administrative Agent
shall have received from such assignee an agreement in form and substance
satisfactory to the Administrative Agent and the Borrower whereby such assignee
shall agree to be bound by the terms hereof.  Each Lender agrees that, if it
becomes a Non-Consenting Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject

75


--------------------------------------------------------------------------------


to such Assignment and Acceptance; provided, however, that the failure of any
Non-Consenting Lender to execute an Assignment and Acceptance shall not render
such sale and purchase (and the corresponding assignment) invalid.


SECTION 9.2.  NOTICES, ETC.  UNLESS OTHERWISE SPECIFICALLY PERMITTED HEREIN, ALL
NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREUNDER SHALL BE IN WRITING
(INCLUDING TELECOPIER, TELEGRAPHIC, TELEX OR CABLE COMMUNICATION) AND MAILED,
TELECOPIED, TELEGRAPHED, TELEXED, CABLED OR DELIVERED, AND ADDRESSED AS FOLLOWS:

(A)           IF TO THE BORROWER OR ANY OTHER LOAN PARTY:

Great Lakes Dredge & Dock Corporation
2212 York Road
Oak Brook, IL 60523
Attention:  Chief Financial Officer
Facsimile:  (630) 574-3007

with a copy to:

Winston & Strawn LLP

35 West Wacker Drive

Chicago, IL 60601

Attention:  Brian S. Hart, Esq.

Facsimile:  312-558-5700

(B)           IF TO ANY LENDER, AN ORIGINAL PARTY HERETO, AT ITS DOMESTIC
LENDING OFFICE SPECIFIED ON SCHEDULE IV HERETO; IF TO ANY OTHER LENDER, AT ITS
DOMESTIC LENDING OFFICE SPECIFIED IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO
WHICH IT BECAME A LENDER; AND

(C)           IF TO LASALLE:

(I)            AS THE ADMINISTRATIVE AGENT:

LaSalle Bank National Association

135 S. LaSalle Street

Chicago, Illinois 60603

Attention:  Steve Trepiccione

Facsimile:  (312) 904-6021

steve.trepiccione @abnamro.com

with a copy to:

Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention:  Michael Gold, Esq.
Telecopier: (312) 853-7036

 

76


--------------------------------------------------------------------------------


(II)           AS AN ISSUING LENDER

Brad Nelson

Vice President

LaSalle Bank National Association

135 S LaSalle St. Suite 1425

Chicago, IL 60603

Facsimile:  312 904 4448

bradley.nelson@abnamro.com

with a copy to:

Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention:  Michael Gold, Esq.
Telecopier: (312) 853-7036

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent.  All
such telecopier, telegraphic, telex or cable notices and communications shall,
when telecopied, telegraphed, telexed or cabled, be effective when telecopied
delivered to the telegraph company, confirmed by telex answerback or delivered
to the cable company, respectively, and all such mail notices and communications
shall be effective five (5) days after deposit in the mails; except that notices
and communications by any of the above means to the Administrative Agent
pursuant to Articles II, III or VIII shall not be effective until received by
the Administrative Agent.


SECTION 9.3.  NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND
NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


SECTION 9.4.  COSTS AND EXPENSES; INDEMNIFICATION.  THE BORROWER AGREES (A) TO
PAY OR REIMBURSE THE ADMINISTRATIVE AGENT AND THE ARRANGER FOR ALL THEIR
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
SYNDICATION OF THE FACILITIES (OTHER THAN FEES PAYABLE TO SYNDICATE MEMBERS) AND
THE DEVELOPMENT, PREPARATION AND EXECUTION OF, AND ANY AMENDMENT, SUPPLEMENT OR
MODIFICATION TO, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER
DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH, AND THE CONSUMMATION AND
ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS AND OTHER CHARGES OF
COUNSEL TO THE ADMINISTRATIVE AGENT AND THE ARRANGER, (B) TO PAY OR REIMBURSE
EACH LENDER AND THE ADMINISTRATIVE AGENT FOR ALL THEIR COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN
CONNECTION HEREWITH OR THEREWITH, INCLUDING, WITHOUT LIMITATION,

77


--------------------------------------------------------------------------------



THE FEES AND DISBURSEMENTS OF COUNSEL TO EACH LENDER AND OF COUNSEL TO THE
ADMINISTRATIVE AGENT, (C) TO PAY, INDEMNIFY, OR REIMBURSE EACH LENDER AND THE
ADMINISTRATIVE AGENT FOR, AND HOLD EACH LENDER AND THE ADMINISTRATIVE AGENT
HARMLESS FROM, ANY AND ALL RECORDING AND FILING FEES AND ANY AND ALL LIABILITIES
WITH RESPECT TO, OR RESULTING FROM ANY DELAY, IN PAYING, STAMP, EXCISE AND OTHER
TAXES, IF ANY, WHICH MAY BE PAYABLE IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF, OR CONSUMMATION OR ADMINISTRATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER
OR CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SUCH OTHER DOCUMENTS, AND (D) TO PAY, INDEMNIFY OR REIMBURSE EACH LENDER,
THE ADMINISTRATIVE AGENT, THE ARRANGER, THEIR RESPECTIVE AFFILIATES, AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, TRUSTEES, EMPLOYEES, ADVISORS, AGENTS AND
CONTROLLING PERSONS (EACH, AN “INDEMNITEE”) FOR, AND HOLD EACH INDEMNITEE
HARMLESS FROM AND AGAINST ANY AND ALL OTHER LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY OF
THE FOREGOING RELATING TO THE USE OF PROCEEDS OF THE LOANS OR THE VIOLATION OF,
NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE
OPERATIONS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THE PROPERTIES
AND THE FEES AND DISBURSEMENTS AND OTHER CHARGES OF LEGAL COUNSEL IN CONNECTION
WITH CLAIMS, ACTIONS OR PROCEEDINGS BY ANY INDEMNITEE AGAINST THE BORROWER
HEREUNDER (ALL THE FOREGOING IN THIS CLAUSE (D), COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), PROVIDED, THAT THE BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO
ANY INDEMNITEE WITH RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  NO INDEMNITEE SHALL BE LIABLE
FOR (I) CONSEQUENTIAL DAMAGES AS A RESULT OF ANY FAILURE TO FUND ANY OF THE
FACILITIES OR (II) ANY DAMAGES ARISING FROM THE USE BY UNAUTHORIZED PERSONS OF
INFORMATION OR OTHER MATERIALS SENT THROUGH ELECTRONIC, TELECOMMUNICATIONS OR
OTHER INFORMATION TRANSMISSION SYSTEMS THAT ARE INTERCEPTED BY SUCH PERSONS OR
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH
THE FACILITIES (UNLESS SUCH DAMAGES RESULTED DIRECTLY FROM THE GROSS NEGLIGENCE,
BAD FAITH OR WILLFUL MISCONDUCT OF THE PERSON CLAIMING THE PROTECTIONS OF CLAUSE
(II)).  WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER AGREES NOT TO ASSERT AND TO CAUSE ITS SUBSIDIARIES
NOT TO ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE ITS SUBSIDIARIES SO TO
WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF RECOVERY WITH RESPECT
TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES,
COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, UNDER OR RELATED TO ENVIRONMENTAL
LAWS, THAT ANY OF THEM MIGHT HAVE BY STATUTE OR OTHERWISE AGAINST ANY
INDEMNITEE; PROVIDED, HOWEVER, THAT THE BORROWER SHALL RETAIN ALL SUCH RIGHTS OF
RECOVERY WITH RESPECT TO ANY LIABILITIES ARISING UNDER ENVIRONMENTAL LAWS
RESULTING FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
30 DAYS AFTER WRITTEN DEMAND THEREFOR.  STATEMENTS PAYABLE BY THE BORROWER
PURSUANT TO THIS SECTION SHALL BE SUBMITTED TO DEBORAH A. WENSEL (TELEPHONE NO.
(630) 574-2948) (FAX NO. (630) 574-3007), AT THE ADDRESS OF THE BORROWER SET
FORTH IN SECTION 9.2, OR TO SUCH OTHER PERSON OR ADDRESS AS MAY BE HEREAFTER
DESIGNATED BY THE BORROWER IN A NOTICE TO THE ADMINISTRATIVE AGENT.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE REPAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER.


SECTION 9.5.  SETOFF.  IN ADDITION TO AND NOT IN LIMITATION OF ANY RIGHTS OF ANY
LENDER UNDER APPLICABLE LAW, EACH LENDER SHALL, UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY

78


--------------------------------------------------------------------------------



EVENT OF DEFAULT DESCRIBED IN SECTION 7.1(A) OR SECTION 7.1(E), HAVE THE RIGHT
TO APPROPRIATE AND APPLY TO THE PAYMENT OF THE OBLIGATIONS THEN DUE AND UNPAID,
AND, AS SECURITY FOR SUCH OBLIGATIONS, EACH OF THE LOAN PARTIES HEREBY GRANTS TO
EACH LENDER A CONTINUING SECURITY INTEREST IN, ANY AND ALL DEPOSITS OR ACCOUNTS
OF THE BORROWER THEN OR THEREAFTER MAINTAINED WITH SUCH LENDER OR PARTICIPANT;
PROVIDED THAT ANY SUCH APPROPRIATION AND APPLICATION SHALL BE SUBJECT TO THE
PROVISIONS OF SECTION 2.17.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH
LENDER; PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SETOFF AND APPLICATION.  THE RIGHTS OF EACH LENDER UNDER THIS
SECTION 9.5 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS
OF SETOFF) WHICH SUCH LENDER MAY HAVE.


SECTION 9.6.  EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT
SHALL HAVE BEEN EXECUTED BY THE BORROWER AND THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY EACH LENDER THAT SUCH
LENDER HAS EXECUTED IT.


SECTION 9.7.  SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS.  (A) THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER, THE
LENDERS, THE ADMINISTRATIVE AGENT, ALL FUTURE HOLDERS OF THE LOANS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER.

(B)           ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, IN ACCORDANCE
WITH APPLICABLE LAW, AT ANY TIME SELL TO ONE OR MORE BANKS, FINANCIAL
INSTITUTIONS OR OTHER ENTITIES (EACH, A “PARTICIPANT”) PARTICIPATING INTERESTS
IN ANY LOAN OWING TO SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER
INTEREST OF SUCH LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  IN THE
EVENT OF ANY SUCH SALE BY A LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT,
SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS
AGREEMENT SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE
FOR THE PERFORMANCE THEREOF, SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH
LOAN FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  IN NO EVENT SHALL ANY PARTICIPANT
UNDER ANY SUCH PARTICIPATION HAVE ANY RIGHT TO APPROVE ANY AMENDMENT OR WAIVER
OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY ANY
LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR
CONSENT WOULD REQUIRE THE CONSENT OF THE LENDER FROM WHICH SUCH PARTICIPATION
WAS PURCHASED PURSUANT TO SECTION 9.1.  THE BORROWER AGREES THAT IF AMOUNTS
OUTSTANDING UNDER THIS AGREEMENT AND THE LOANS ARE DUE OR UNPAID, OR SHALL HAVE
BEEN DECLARED OR SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, EACH PARTICIPANT SHALL, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT TO THE SAME EXTENT
AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A
LENDER UNDER THIS AGREEMENT, PROVIDED THAT, IN PURCHASING SUCH PARTICIPATING
INTEREST, SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH THE
LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SECTION 9.7(A) AS FULLY AS IF SUCH
PARTICIPANT WERE A LENDER HEREUNDER.  THE BORROWER ALSO AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10, 2.11, 2.12 AND
2.16 WITH RESPECT TO ITS PARTICIPATION IN THE COMMITMENTS AND THE LOANS
OUTSTANDING FROM TIME TO TIME AS IF SUCH PARTICIPANT WERE A LENDER; PROVIDED
THAT, IN THE CASE OF SECTIONS 2.12 AND 2.16, SUCH

79


--------------------------------------------------------------------------------



PARTICIPANT SHALL HAVE COMPLIED WITH THE REQUIREMENTS OF SAID SECTION, AND
PROVIDED, FURTHER, THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER
AMOUNT PURSUANT TO ANY SUCH SECTION THAN THE TRANSFEROR LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY
SUCH TRANSFEROR LENDER TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.

(C)           ANY LENDER (AN “ASSIGNOR”) MAY, IN ACCORDANCE WITH APPLICABLE LAW
AND UPON WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY TIME AND FROM TIME
TO TIME ASSIGN TO ANY LENDER OR ANY AFFILIATE, RELATED FUND OR CONTROL
INVESTMENT AFFILIATE THEREOF OR, WITH THE WRITTEN CONSENT OF THE BORROWER AND
THE ADMINISTRATIVE AGENT AND, IN THE CASE OF ANY ASSIGNMENT OF REVOLVING
COMMITMENTS, THE WRITTEN CONSENT OF THE ISSUING LENDERS (WHICH, IN EACH CASE,
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) (PROVIDED THAT NO SUCH CONSENT
NEED BE OBTAINED BY THE ARRANGER OR ANY OF ITS AFFILIATES WITH RESPECT TO ANY
ASSIGNMENT BY EITHER OF THEM), TO AN ADDITIONAL BANK, FINANCIAL INSTITUTION OR
OTHER ENTITY (AN “ASSIGNEE”) ALL OR ANY PART OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A, EXECUTED BY SUCH ASSIGNEE AND SUCH ASSIGNOR (AND, WHERE THE
CONSENT OF THE BORROWER, THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS IS
REQUIRED PURSUANT TO THE FOREGOING PROVISIONS, BY THE BORROWER AND SUCH OTHER
PERSONS) AND DELIVERED TO THE ADMINISTRATIVE AGENT FOR ITS ACCEPTANCE AND
RECORDING IN THE REGISTER; PROVIDED THAT NO SUCH ASSIGNMENT TO AN ASSIGNEE
(OTHER THAN ANY LENDER OR ANY AFFILIATE OR RELATED FUND), IN THE CASE OF AN
ASSIGNMENT OF REVOLVING COMMITMENTS AND/OR LOANS, SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF LESS THAN $5,000,000 (OTHER THAN IN THE CASE OF AN
ASSIGNMENT OF ALL OF A LENDER’S INTERESTS UNDER THIS AGREEMENT), AND AFTER
GIVING EFFECT THERETO, THE ASSIGNOR, IN THE CASE OF AN ASSIGNMENT OF REVOLVING
COMMITMENTS AND/OR LOANS, SHALL HAVE REVOLVING COMMITMENTS AND/OR LOANS
AGGREGATING AT LEAST $5,000,000 UNLESS OTHERWISE AGREED BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.  ANY SUCH ASSIGNMENT NEED NOT BE RATABLE AS AMONG THE
FACILITIES.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE,
(X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT PROVIDED
IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
HEREUNDER WITH COMMITMENTS AND/OR LOANS AS SET FORTH THEREIN, (Y) THE ASSIGNOR
THEREUNDER SHALL, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN
ASSIGNMENT AND ACCEPTANCE COVERING ALL OF AN ASSIGNOR’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT, SUCH ASSIGNOR SHALL CEASE TO BE A PARTY HERETO, EXCEPT AS
TO SECTION 2.10, 2.11, 2.12 AND 9.4 IN RESPECT OF THE PERIOD PRIOR TO SUCH
EFFECTIVE DATE), AND (Z) THE ASSIGNEE SHALL COMPLY WITH SECTION 2.16 (F). 
NOTWITHSTANDING ANY PROVISION OF THIS SECTION, THE CONSENT OF THE BORROWER SHALL
NOT BE REQUIRED FOR ANY ASSIGNMENT THAT OCCURS AT ANY TIME WHEN ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.  FOR PURPOSES OF THE MINIMUM
ASSIGNMENT AMOUNTS SET FORTH IN THIS PARAGRAPH, MULTIPLE ASSIGNMENTS BY OR TO
TWO OR MORE RELATED FUNDS SHALL BE AGGREGATED.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, NEITHER THE BORROWER NOR ANY AFFILIATE THEREOF MAY BE AN
“ASSIGNEE” HEREUNDER.

(D)           THE ADMINISTRATIVE AGENT SHALL, ON BEHALF OF THE BORROWER,
MAINTAIN AT ITS ADDRESS REFERRED TO IN SECTION 9.2 A COPY OF EACH ASSIGNMENT AND
ACCEPTANCE DELIVERED TO IT AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION
OF THE NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF, AND PRINCIPAL
AMOUNT OF THE LOANS OWING TO, EACH LENDER FROM TIME TO TIME.  THE ENTRIES IN THE
REGISTER SHALL BE PRESUMPTIVE EVIDENCE OF THE AMOUNTS SO ENTERED, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT EACH PERSON WHOSE
NAME IS

80


--------------------------------------------------------------------------------



RECORDED IN THE REGISTER AS THE OWNER OF THE LOANS AND ANY NOTES EVIDENCING SUCH
LOANS RECORDED THEREIN FOR ALL PURPOSES OF THIS AGREEMENT.  ANY ASSIGNMENT OF
ANY LOAN, WHETHER OR NOT EVIDENCED BY A NOTE, SHALL BE EFFECTIVE ONLY UPON
APPROPRIATE ENTRIES WITH RESPECT THERETO BEING MADE IN THE REGISTER (AND EACH
NOTE SHALL EXPRESSLY SO PROVIDE).  ANY ASSIGNMENT OR TRANSFER OF ALL OR PART OF
A LOAN EVIDENCED BY A NOTE SHALL BE REGISTERED ON THE REGISTER ONLY UPON
SURRENDER FOR REGISTRATION OF ASSIGNMENT OR TRANSFER OF THE NOTE EVIDENCING SUCH
LOAN, ACCOMPANIED BY A DULY EXECUTED ASSIGNMENT AND ACCEPTANCE; THEREUPON ONE OR
MORE NEW NOTES IN THE SAME AGGREGATE PRINCIPAL AMOUNT SHALL BE ISSUED TO THE
DESIGNATED ASSIGNEE, AND THE OLD NOTES SHALL BE RETURNED BY THE ADMINISTRATIVE
AGENT TO THE BORROWER MARKED “CANCELED”.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER OR ANY LENDER (WITH RESPECT TO ANY ENTRY RELATING TO
SUCH LENDER’S LOANS) AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.

(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNOR AND AN ASSIGNEE (AND, IN ANY CASE WHERE THE CONSENT OF ANY OTHER PERSON
IS REQUIRED BY SECTION 9.7(C), BY EACH SUCH OTHER PERSON) TOGETHER WITH PAYMENT
TO THE ADMINISTRATIVE AGENT OF A REGISTRATION AND PROCESSING FEE OF $3,500
(EXCEPT THAT NO SUCH REGISTRATION AND PROCESSING FEE SHALL BE PAYABLE IN THE
CASE OF AN ASSIGNEE WHICH IS ALREADY A LENDER OR IS AN AFFILIATE OR RELATED FUND
OF A LENDER OR A PERSON UNDER COMMON MANAGEMENT WITH A LENDER), THE
ADMINISTRATIVE AGENT SHALL (I) PROMPTLY ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE
AND (II) ON THE EFFECTIVE DATE DETERMINED PURSUANT THERETO RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER AND GIVE NOTICE OF SUCH ACCEPTANCE
AND RECORDATION TO THE BORROWER.  ON OR PRIOR TO SUCH EFFECTIVE DATE, THE
BORROWER, AT ITS OWN EXPENSE, UPON REQUEST, SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT (IN EXCHANGE FOR THE APPLICABLE NOTES OF THE ASSIGNING
LENDER) A NEW NOTE TO THE ORDER OF SUCH ASSIGNEE IN AN AMOUNT EQUAL TO THE
REVOLVING COMMITMENT ASSUMED OR ACQUIRED BY IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE AND, IF THE ASSIGNOR HAS RETAINED A REVOLVING COMMITMENT UPON
REQUEST, A NEW NOTE AND/OR NOTES, AS THE CASE MAY BE, TO THE ORDER OF THE
ASSIGNOR IN AN AMOUNT EQUAL TO THE REVOLVING COMMITMENT RETAINED BY IT
HEREUNDER.  SUCH NEW NOTE OR NOTES SHALL BE DATED THE CLOSING DATE AND SHALL
OTHERWISE BE IN THE FORM OF THE NOTE OR NOTES REPLACED THEREBY.

(F)            FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT THE PROVISIONS OF THIS SECTION 9.7 CONCERNING ASSIGNMENTS OF LOANS AND
NOTES RELATE ONLY TO ABSOLUTE ASSIGNMENTS AND THAT SUCH PROVISIONS DO NOT
PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS IN LOANS AND NOTES, INCLUDING,
WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT BY A LENDER OF ANY LOAN OR NOTE TO
ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW.

(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN
“SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER
TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER. 

81


--------------------------------------------------------------------------------



EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR
SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL
REMAIN WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING, EACH PARTY
HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER DEBT OF ANY SPC, IT
WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST,
SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 9.7(G), ANY
SPC MAY (A) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE
BORROWER AND THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE
THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING
LENDER, OR WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) TO ANY FINANCIAL
INSTITUTIONS PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF
SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS, AND (B) DISCLOSE ON A
CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY
RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR
CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC; PROVIDED THAT NON-PUBLIC
INFORMATION WITH RESPECT TO THE BORROWER MAY BE DISCLOSED ONLY WITH THE
BORROWER’S CONSENT WHICH WILL NOT BE UNREASONABLY WITHHELD.  THIS SECTION 9.7(G)
MAY NOT BE AMENDED WITHOUT THE WRITTEN CONSENT OF ANY SPC WITH LOANS OUTSTANDING
AT THE TIME OF SUCH PROPOSED AMENDMENT.


SECTION 9.8.  SURVIVAL OF WARRANTIES AND AGREEMENTS.  ALL AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE MAKING AND
REPAYMENT OF THE OBLIGATIONS HEREUNDER.


SECTION 9.9.  MARSHALLING; RECOURSE TO SECURITY; PAYMENTS SET ASIDE.  NEITHER
ANY LENDER NOR THE ADMINISTRATIVE AGENT SHALL BE UNDER ANY OBLIGATION TO
MARSHALL ANY ASSETS IN FAVOR OF THE BORROWER OR ANY OTHER LOAN PARTY OR AGAINST
OR IN PAYMENT OF ANY OR ALL OF THE OBLIGATIONS.  RECOURSE TO SECURITY SHALL NOT
BE REQUIRED AT ANY TIME.  TO THE EXTENT THAT ANY LOAN PARTY MAKES A PAYMENT OR
PAYMENTS TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OR THE ADMINISTRATIVE AGENT
OR THE LENDERS ENFORCE THEIR SECURITY INTERESTS OR EXERCISE THEIR RIGHTS OF
SET-OFF, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR
SET-OFF OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE
FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR REQUIRED TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW,
COMMON LAW OR EQUITABLE CAUSE, THEN TO THE EXTENT OF SUCH RECOVERY, THE
OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL LIENS,
RIGHTS AND REMEDIES THEREFOR, SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SET-OFF HAD
NOT OCCURRED.


SECTION 9.10.  SUBMISSION TO JURISDICTION; WAIVERS.

(A)           ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY TO THIS
AGREEMENT WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN NEW YORK, NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT
OR ANY OF

82


--------------------------------------------------------------------------------



THE OTHER LOAN DOCUMENTS FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS AVAILABLE. 
EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS NOTICE ADDRESS
SPECIFIED ON THE SIGNATURE PAGES HEREOF, SUCH SERVICE TO BECOME EFFECTIVE TEN
(10) DAYS AFTER SUCH MAILING.  EACH LOAN PARTY, EACH ISSUING LENDER, THE
ADMINISTRATIVE AGENT, AND EACH LENDER IRREVOCABLY WAIVES (A) TRIAL BY JURY IN
ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND (B) ANY OBJECTION (INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER OR ANY LOAN PARTY TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.


SECTION 9.11.  PERFORMANCE OF OBLIGATIONS.  EACH LOAN PARTY AGREES THAT THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE LENDERS, OR ANY ONE OR MORE OF
THEM, MAY, BUT SHALL HAVE NO OBLIGATION TO, MAKE ANY PAYMENT OR PERFORM ANY ACT
REQUIRED OF SUCH LOAN PARTY UNDER ANY LOAN DOCUMENT OR TAKE ANY OTHER ACTION
WHICH SUCH PARTY IN ITS DISCRETION DEEMS NECESSARY OR DESIRABLE TO PROTECT OR
PRESERVE THE COLLATERAL, INCLUDING ANY ACTION TO PAY OR DISCHARGE TAXES, LIENS,
SECURITY INTERESTS OR OTHER ENCUMBRANCES LEVIED OR PLACED ON OR THREATENED
AGAINST ANY COLLATERAL.


SECTION 9.12.  CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS
COUNSEL HAVE REVIEWED AND REVISED THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND THAT THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE
TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE
INTERPRETATION OF THE LOAN DOCUMENTS OR ANY AMENDMENTS OR EXHIBITS THERETO.


SECTION 9.13.  GOVERNING LAW.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (UNLESS
ANY SUCH LOAN DOCUMENT EXPRESSLY PROVIDES OTHERWISE), AND THE LETTERS OF CREDIT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES (OTHER THAN THE
PROVISIONS OF 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


SECTION 9.14.  EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 9.15.  ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE LOAN
PARTIES, THE LENDERS, THE ISSUING LENDERS AND THE ADMINISTRATIVE AGENT, AND
SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS OF SUCH
PERSONS, VERBAL OR WRITTEN, RELATING TO

83


--------------------------------------------------------------------------------



THE SUBJECT MATTER HEREOF AND THEREOF, EXCEPT FOR THE FEE LETTER DATED MAY 7,
2007 AMONG THE BORROWER AND LASALLE, AND ANY PRIOR ARRANGEMENTS MADE WITH
RESPECT TO THE PAYMENT BY THE BORROWER OF (OR ANY INDEMNIFICATION FOR) ANY FEES,
COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO BE INCURRED) BY OR ON BEHALF OF
THE ADMINISTRATIVE AGENT OR THE LENDERS


SECTION 9.16.  NON-CONFIDENTIALITY OF TAX STRUCTURE.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, EACH PARTY HERETO (AND EACH AFFILIATE AND PERSON ACTING
ON BEHALF OF ANY SUCH PARTY) AGREES THAT EACH PARTY (AND EACH EMPLOYEE,
REPRESENTATIVE, AND OTHER AGENT OF SUCH PARTY) MAY DISCLOSE TO ANY AND ALL
PERSONS, WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND ALL MATERIALS OF ANY KIND
(INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTY OR
SUCH PERSON RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE, EXCEPT TO THE
EXTENT NECESSARY TO COMPLY WITH ANY APPLICABLE FEDERAL OR STATE SECURITIES
LAWS.  THIS AUTHORIZATION IS NOT INTENDED TO PERMIT DISCLOSURE OF ANY OTHER
INFORMATION INCLUDING (WITHOUT LIMITATION) (I) ANY PORTION OF ANY MATERIALS TO
THE EXTENT NOT RELATED TO THE TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTION,
(II) THE IDENTITIES OF PARTICIPANTS OR POTENTIAL PARTICIPANTS IN THE
TRANSACTION, (III) THE EXISTENCE OR STATUS OF ANY NEGOTIATIONS, (IV) ANY PRICING
OR FINANCIAL INFORMATION (EXCEPT TO THE EXTENT SUCH PRICING OR FINANCIAL
INFORMATION IS RELATED TO THE TAX TREATMENT OR TAX STRUCTURE OF THE
TRANSACTION), OR (V) ANY OTHER TERM OR DETAIL NOT RELEVANT TO THE TAX TREATMENT
OR THE TAX STRUCTURE OF THE TRANSACTION.


SECTION 9.17.  ADDITIONAL ALTERNATIVE CURRENCIES.

(A)           THE BORROWER MAY FROM TIME TO TIME REQUEST THAT EURODOLLAR RATE
LOANS BE MADE AND/OR LETTERS OF CREDIT BE ISSUED IN A CURRENCY OTHER THAN THOSE
SPECIFICALLY LISTED IN THE DEFINITION OF “ALTERNATIVE CURRENCY;” PROVIDED THAT
SUCH REQUESTED CURRENCY IS A LAWFUL CURRENCY (OTHER THAN DOLLARS) THAT IS
READILY AVAILABLE AND FREELY TRANSFERABLE AND CONVERTIBLE INTO DOLLARS.  IN THE
CASE OF ANY SUCH REQUEST WITH RESPECT TO THE MAKING OF EURODOLLAR RATE LOANS,
SUCH REQUEST SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT AND
THE LENDERS; AND IN THE CASE OF ANY SUCH REQUEST WITH RESPECT TO THE ISSUANCE OF
LETTERS OF CREDIT, SUCH REQUEST SHALL BE SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE APPLICABLE ISSUING LENDER.

(B)           ANY SUCH REQUEST SHALL BE MADE TO THE ADMINISTRATIVE AGENT NOT
LATER THAN 11:00 A.M., 10 BUSINESS DAYS PRIOR TO THE DATE OF THE DESIRED
REVOLVING LOAN OR LETTER OF CREDIT (OR SUCH OTHER TIME OR DATE AS MAY BE AGREED
BY THE ADMINISTRATIVE AGENT AND, IN THE CASE OF ANY SUCH REQUEST PERTAINING TO
LETTERS OF CREDIT, THE ISSUING LENDERS, IN ITS OR THEIR SOLE DISCRETION).  IN
THE CASE OF ANY SUCH REQUEST PERTAINING TO EURODOLLAR RATE LOANS, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF; AND IN THE CASE
OF ANY SUCH REQUEST PERTAINING TO LETTERS OF CREDIT, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY THE APPLICABLE ISSUING LENDER THEREOF.  EACH LENDER (IN
THE CASE OF ANY SUCH REQUEST PERTAINING TO EURODOLLAR RATE LOANS) OR THE
APPLICABLE ISSUING LENDER (IN THE CASE OF A REQUEST PERTAINING TO LETTERS OF
CREDIT) SHALL NOTIFY THE ADMINISTRATIVE AGENT, NOT LATER THAN 11:00 A.M., FIVE
BUSINESS DAYS AFTER RECEIPT OF SUCH REQUEST WHETHER IT CONSENTS, IN ITS SOLE
DISCRETION, TO THE MAKING OF EURODOLLAR RATE LOANS OR THE ISSUANCE OF LETTERS OF
CREDIT, AS THE CASE MAY BE, IN SUCH REQUESTED CURRENCY.

(C)           ANY FAILURE BY A LENDER OR A ISSUING LENDER, AS THE CASE MAY BE,
TO RESPOND TO SUCH REQUEST WITHIN THE TIME PERIOD SPECIFIED IN THE PRECEDING
SENTENCE SHALL BE DEEMED TO BE A REFUSAL BY SUCH LENDER OR ISSUING LENDER, AS
THE CASE MAY BE, TO PERMIT

84


--------------------------------------------------------------------------------



EURODOLLAR RATE LOANS TO BE MADE OR LETTERS OF CREDIT TO BE ISSUED IN SUCH
REQUESTED CURRENCY.  IF THE ADMINISTRATIVE AGENT AND ALL THE LENDERS CONSENT TO
MAKING EURODOLLAR RATE LOANS IN SUCH REQUESTED CURRENCY, THE ADMINISTRATIVE
AGENT SHALL SO NOTIFY THE BORROWER AND SUCH CURRENCY SHALL THEREUPON BE DEEMED
FOR ALL PURPOSES TO BE AN ALTERNATIVE CURRENCY HEREUNDER FOR PURPOSES OF ANY
EURODOLLAR RATE LOANS; AND IF THE ADMINISTRATIVE AGENT AND THE APPLICABLE
ISSUING LENDER CONSENT TO THE ISSUANCE OF LETTERS OF CREDIT IN SUCH REQUESTED
CURRENCY, THE ADMINISTRATIVE AGENT SHALL SO NOTIFY THE BORROWER AND SUCH
CURRENCY SHALL THEREUPON BE DEEMED FOR ALL PURPOSES TO BE AN ALTERNATIVE
CURRENCY HEREUNDER FOR PURPOSES OF ANY LETTER OF CREDIT ISSUANCES. IF THE
ADMINISTRATIVE AGENT SHALL FAIL TO OBTAIN CONSENT TO ANY REQUEST FOR AN
ADDITIONAL CURRENCY UNDER THIS SECTION 9.17, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY SO NOTIFY THE BORROWER.  ANY SPECIFIED CURRENCY OF AN EXISTING LETTER
OF CREDIT THAT IS NEITHER DOLLARS NOR ONE OF THE ALTERNATIVE CURRENCIES
SPECIFICALLY LISTED IN THE DEFINITION OF “ALTERNATIVE CURRENCY” SHALL BE DEEMED
AN ALTERNATIVE CURRENCY WITH RESPECT TO SUCH EXISTING LETTER OF CREDIT ONLY.


SECTION 9.18.  EXCHANGE RATES; CURRENCY EQUIVALENTS.

(A)           THE ADMINISTRATIVE AGENT SHALL DETERMINE THE SPOT RATES AS OF EACH
REVALUATION DATE TO BE USED FOR CALCULATING DOLLAR EQUIVALENT AMOUNTS OF LETTERS
OF  CREDIT AND REVOLVING LOANS DENOMINATED IN ALTERNATIVE CURRENCIES.  SUCH SPOT
RATES SHALL BECOME EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE THE SPOT
RATES EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN THE APPLICABLE CURRENCIES UNTIL
THE NEXT REVALUATION DATE TO OCCUR.  EXCEPT FOR PURPOSES OF FINANCIAL STATEMENTS
DELIVERED BY LOAN PARTIES HEREUNDER OR CALCULATING FINANCIAL COVENANTS HEREUNDER
OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE APPLICABLE AMOUNT OF ANY CURRENCY
(OTHER THAN DOLLARS) FOR PURPOSES OF THE LOAN DOCUMENTS SHALL BE SUCH DOLLAR
EQUIVALENT AMOUNT AS SO DETERMINED BY THE ADMINISTRATIVE AGENT.

(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A BORROWING,
CONVERSION, CONTINUATION OR PREPAYMENT OF A REVOLVING LOAN OR THE ISSUANCE,
AMENDMENT OR EXTENSION OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A REQUIRED
MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH REVOLVING LOAN OR
LETTER OF CREDIT IS DENOMINATED IN AN ALTERNATIVE CURRENCY, SUCH AMOUNT SHALL BE
THE RELEVANT ALTERNATIVE CURRENCY EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO
THE NEAREST UNIT OF SUCH ALTERNATIVE CURRENCY, WITH 0.5 OF A UNIT BEING ROUNDED
UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT.


SECTION 9.19.  CASH COLLATERAL.  THE BORROWER HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A SECURITY
INTEREST IN ALL CASH COLLATERAL DELIVERED BY THE BORROWER IN CONNECTION WITH
SECTION 2.8.1.


SECTION 9.20.  SYNDICATION AGENT AND CO-DOCUMENTATION AGENTS.  NO PERSON NAMED
AS A “SYNDICATION AGENT” OR “CO-DOCUMENTATION AGENT” HEREIN SHALL HAVE ANY
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ITS
CAPACITY AS “SYNDICATION AGENT” OR “CO-DOCUMENTATION AGENT.”

*  *  *  *  *

85


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the Closing Date.

GREAT LAKES DREDGE & DOCK CORPORATION, as the Borrower and a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
         and Treasurer

GREAT LAKES CARIBBEAN DREDGING, INC., as a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
         and Treasurer

GREAT LAKES DREDGE & DOCK COMPANY, LLC, as a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
          and Treasurer

DAWSON MARINE SERVICES COMPANY, as a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
          and Treasurer

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


JDC SOIL MANAGEMENT & DEVELOPMENT INC., as a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
          and Treasurer

NASDI HOLDINGS CORPORATION, as a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
          and Treasurer

NORTH AMERICAN SITE DEVELOPERS, INC., as a Loan Party

By: /s/ Deborah A. Wensel                                                       
Name: Deborah A. Wensel                                                        
Title:  Senior Vice President, Chief Financial Officer
          and Treasurer

FIFTY-THREE DREDGING CORPORATION, as a Loan Party

By: /s/ Paul E.
Dinquel                                                               
Name: Paul E.
Dinquel                                                                
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


LASALLE BANK NATIONAL ASSOCIATION, as the Administrative Agent, a  Lender, an
Issuing Lender, the Swing Line Lender and the Arranger

By: /s/ Steve
Trepiccione                                                          
Name: Steve
Trepiccione                                                           
Title:  Senior Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


GENERAL ELECTRIC CAPITAL CORPORATION, as a  Lender and as Syndication Agent

By: /s/ Reuel
Andrews                                                               
Name: Reyek
Andrews                                                               
Title:  Duly Authorized Signatory

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


FIFTH THIRD BANK, as a  Lender and as Co-Documentation Agent

By: /s/ Neil G.
Mesch                                                                 
Name: Neil G.
Mesch                                                                  
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


NATIONAL CITY BANK, as a  Lender and as Co-Documentation Agent

By: /s/ Renee M.
Bonnell                                                           
Name: Renee M.
Bonnell                                                           
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


CHARTER ONE BANK, as a  Lender and as Co-Documentation Agent

By: /s/ R. Michael
Newton                                                        
Name: R. Michael Newton                                                         
Title: Senior Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a  Lender

By: /s/ Reginald M. Goldsmith, III                                            
Name: Reginald M. Goldsmith, III, CFA                                  
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a  Lender and as an Issuing Lender

By: /s/ Jonathan M.
Phillips                                                      
Name: Jonathan M.
Phillps                                                        
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


MB FINANCIAL BANK, as a  Lender

By: /s/ Henry
Wessel                                                                 
Name: Henry
Wessel                                                                  
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


LEHMAN COMMERCIAL PAPER INC., as a  Lender

By: /s/ Maria Maslennikova Lund                                           
Name: Maria Maslennikova Lund                                            
Title:  Vice President

Great Lakes Dredge & Dock Corporation
Credit Agreement
June 2007


--------------------------------------------------------------------------------


SCHEDULE I

DEFINITIONS

“1933 Act” means the Securities Act of 1933, as amended from time to time.

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

“Adjusted Consolidated EBITDA” means EBITDA adjusted as required or permitted by
Regulation S-X of the 1933 Act, but in any event in a manner consistent with the
Borrower’s applicable filings submitted with the Securities and Exchange
Commission.

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent-Related Persons” means LaSalle and any successor
Administrative Agent arising under Section 8.9, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Affiliate” means, with respect to any Person, any other Person:

(i)            which directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person
(excluding any trustee under, or any committee with responsibility for
administering any Plan);

(ii)           which beneficially owns or holds ten percent (10%) or more of any
class of the Voting Stock of such Person (or, in the case of a Person which is
not a corporation, ten percent (10%) or more of the equity interests); or

(iii)          ten percent (10%) or more of the Voting Stock (or, in the case of
a Person which is not a corporation, ten percent (10%) or more of the equity
interests) of which, is beneficially owned or held, directly or indirectly, by
such Person.

The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agreement” has the meaning specified in the preamble.

“Alternative Currency” means (i) in respect of any Revolving Loans, Euro and
each other lawful currency (other than Dollars) that is approved in accordance
with Section 9.17 hereof and (ii) in respect of any Letters of Credit, (A) Euro,
British Pounds Sterling and Canadian Dollars and each other lawful currency
(other than Dollars which is freely transferable and convertible into Dollars)
that is approved in accordance with Section 9.17 hereof and (B) the lawful
currencies of Bahrain, Qatar, Oman and the United Arab Emirates, in each case,
to the extent such currencies are freely transferable and convertible into
Dollars.


--------------------------------------------------------------------------------


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Commitment Amount and $15,000,000.  The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Commitment Amount.

“Applicable Base Rate Margin,” “Applicable Non-Use Fee Percentage,” “Applicable
Eurodollar Rate Margin,” “Applicable Financial Letter of Credit Fee Percentage,”
and “Applicable Performance Letter of Credit Fee Percentage” respectively mean,
during any Pricing Period, the amount set forth below for such Applicable Base
Rate Margin, Applicable Non-Use Fee Percentage, Applicable Eurodollar Rate
Margin, Applicable Financial Letter of Credit Fee Percentage and Applicable
Performance Letter of Credit Fee Percentage, as the case may be, depending upon
the Total Leverage Ratio as of the last day of the Fiscal Quarter most recently
ended prior to the first day of such Pricing Period:

Total Leverage

 Ratio

 

Applicable

Eurodollar 

Rate 

Margin

 

Applicable

Base Rate

Margin

 

Applicable 

Non-Use 

Fee 

Percentage

 

Applicable 

Financial 

Letter of 

Credit Fee 

Percentage

 

Applicable Performance 

Letter of Credit Fee 

Percentage

 

³ 5.50 to 1.00

 

 

3.00%

 

 

 

1.25%

 

 

 

0.50%

 

 

 

3.00%

 

 

 

1.50%

 

 

³ 5.00 to 1.00 but < 5.50 to 1.00

 

 

2.75%

 

 

 

1.00%

 

 

 

0.50%

 

 

 

2.75%

 

 

 

1.375%

 

 

³ 4.50 to 1.00 but < 5.00 to 1.00

 

 

2.50%

 

 

 

0.75%

 

 

 

0.50%

 

 

 

2.50%

 

 

 

1.25%

 

 

³ 4.00 to 1.00 but < 4.50 to 1.00

 

 

2.25%

 

 

 

0.50%

 

 

 

0.375%

 

 

 

2.25%

 

 

 

1.125%

 

 

³ 3.25 to 1.00 but < 4.00 to 1.00

 

 

2.00%

 

 

 

0.25%

 

 

 

0.375%

 

 

 

2.00%

 

 

 

1.00%

 

 

< 3.25 to 1.00

 

 

1.75%

 

 

 

0.00%

 

 

 

0.25%

 

 

 

1.75%

 

 

 

0.875%

 

 

 

provided, however, that (i) if and for so long as the Borrower shall have failed
to timely deliver a Compliance Certificate under Section 6.4(d) with respect to
such Fiscal Quarter most recently ended, the Applicable Base Rate Margin,
Applicable Non-Use Fee Percentage, Applicable Eurodollar Rate Margin, Applicable
Financial Letter of Credit Fee Percentage and Applicable Performance Letter of
Credit Fee Percentage for such Pricing Period shall be determined as if the
Total Leverage Ratio is greater than or equal to 5.50 to 1.00 and (ii)
notwithstanding the foregoing, for the period beginning on the Closing Date and
ending on the date that is 180 days after the Closing Date, the Applicable Base
Rate Margin, Applicable Non-Use Fee Percentage, Applicable Eurodollar Rate
Margin, Applicable Financial Letter of Credit Fee Percentage and Applicable
Performance Letter of Credit Fee Percentage, respectively mean, in respect of
any Pricing Period (or portion thereof) during such 180 day period, the amount
set forth below for such Applicable Base Rate Margin, Applicable Non-Use Fee
Percentage, Applicable Eurodollar

2


--------------------------------------------------------------------------------


Rate Margin, Applicable Financial Letter of Credit Fee Percentage and Applicable
Performance Letter of Credit Fee Percentage, as the case may be, depending upon
the Total Leverage Ratio as of the last day of the Fiscal Quarter most recently
ended prior to the first day of such Pricing Period:

Total Leverage

Ratio

 

Applicable

Eurodollar 

Rate 

Margin

 

Applicable 

Base Rate 

Margin

 

Applicable 

Non-Use 

Fee 

Percentage

 

Applicable 

Financial 

Letter of 

Credit Fee 

Percentage

 

Applicable Performance

 Letter of Credit Fee

Percentage

 

³ 5.50 to 1.00

 

 

3.00%

 

 

 

1.25%

 

 

 

0.50%

 

 

 

3.00%

 

 

 

1.50%

 

 

³ 5.00 to 1.00 but < 5.50 to 1.00

 

 

2.75%

 

 

 

1.00%

 

 

 

0.50%

 

 

 

2.75%

 

 

 

1.375%

 

 

< 5.00 to 1.00

 

 

2.50%

 

 

 

0.75%

 

 

 

0.50%

 

 

 

2.50%

 

 

 

1.25%

 

 

 

If, as a result of any restatement or other adjustment to the financial
statements of the Borrower and its Subsidiaries for any reason, the Borrower,
the Administrative Agent or the Majority Lenders determine that (i) the Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate (other than as a result of a subsequent change in GAAP) and (ii) a
proper calculation of the Total Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders and applicable Issuing Lenders, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code, automatically and
without further action by the Administrative Agent, any Lender or any Issuing
Lender), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any Issuing Lender otherwise set forth in
this Agreement.  The Borrower’s obligations under this paragraph shall survive
the termination of the Revolving Commitments and the repayment of all other
Obligations hereunder.

“Applicable Law” means, with respect to any Person or matter, any law, rule,
regulation, order, decree or other requirement having the force of law relating
to such Person or matter and, where applicable, any interpretation thereof by
any Person having jurisdiction with respect thereto or charged with the
administration or interpretation thereof.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Office in the case of a Eurodollar Rate Loan.

“Arranger” has the meaning specified in the preamble.

“Assignee” has the meaning specified in Section 9.7.

3


--------------------------------------------------------------------------------


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A.

“Assignor”  has the meaning specified in Section 9.7.

“Attorney Costs” means and includes all reasonable out-of-pocket fees and
disbursements of any law firm or other external counsel.

“Authorized Officer” means, relative to any Loan Party, the officers of such
Loan Party whose signatures and incumbency shall have been certified to the
Administrative Agent pursuant to Section 4.1.

“Available Revolving Commitments” means with respect to any Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.  §
101, et seq.), as amended.

“Base Rate” means the higher of:

(i)            the Prime Rate; and

(ii)           0.50% per annum above the Federal Funds Rate.

“Base Rate Loan” means a Loan which bears interest at or determined by reference
to the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the 1934 Act, except that in calculating the beneficial ownership of
any particular “person” (as such term is used in Section 13(d)(3) of the 1934
Act), such “person” shall be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.

“Berardi” means Christopher A. Berardi or an entity controlled by Christopher A.
Berardi, and includes any heirs, executors and permitted assigns or transferees.

“Board of Directors” means (i) in respect of a corporation, the board of
directors of such corporation, and (ii) in respect of any other Person, the
board or committee of that Person serving an equivalent function.

“Bonding Agreement” means, collectively, the Travelers Agreement and any
supplement thereto or replacement thereof, and any similar contractual
arrangement with providers of bid, performance or payment bonds, each of which
supplement, replacement or similar arrangement being subject to the
Intercreditor Agreement.

4


--------------------------------------------------------------------------------


“Borrower” has the meaning specified in the preamble.

“Borrowing” means a borrowing of Revolving Loans or Swing Line Loans made
pursuant to this Agreement.

“Business Day” means a day of the year on which banks are not required or
authorized to close in any of New York City or Chicago and, if the applicable
Business Day relates to any Eurodollar Rate Loan, a day of the year on which
dealings are carried on in the interbank Eurodollar market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made or incurred during such period (whether or not paid in cash and including
that portion of Capitalized Leases which is capitalized on the consolidated
balance sheet of the Borrower and its Subsidiaries) which, in accordance with
GAAP, would be classified as capital expenditures.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) including,
without limitation, membership interests and partnership interests or units, and
any and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Lease” means, with respect to any Person, any lease of any property
by that Person as lessee, the obligation for Rentals with respect to which is
required to be accounted for as a capital lease on the balance sheet of such
person in accordance with GAAP.

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the aggregate Rentals due and to become due under all Capitalized Leases
under which the Borrower or any of its Subsidiaries is a lessee would be
reflected as a liability on a consolidated balance sheet of the Borrower and its
Subsidiaries.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to customary documentation in form and substance reasonably
satisfactory to the Administrative Agent (which documents are hereby consented
to by the Lenders and the Issuing Lenders).  Derivatives of such term have
corresponding meanings. Cash Collateral shall be maintained in blocked deposit
accounts at the Administrative Agent.

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

“Claims” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express

5


--------------------------------------------------------------------------------


warranty, strict liability, criminal or civil statute, Permit, ordinance or
regulation, common law or otherwise.

“Closing Date” means June 12, 2007.

“Code” means the Uniform Commercial Code of the State of New York.

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by the Borrower or any of its Subsidiaries in or upon which a Lien is
granted under the Collateral Documents.

“Collateral Documents” means the First Preferred Fleet Mortgages, the Second
Preferred Fleet Mortgages, the Note Pledge Agreement, the Equipment Security
Agreements, the Receivables Security Agreements, the Proceeds Agent Agreement,
financing statements and all other similar agreements, assignments, instruments
and documents delivered to the Administrative Agent from time to time to create,
evidence or perfect Liens securing the Obligations, and all amendments,
supplements, modifications, renewals, replacements, restatements,
consolidations, substitutions, and extensions of any of the foregoing.

“Commitment Schedule” means Schedule V hereto, as such schedule may be modified
from time to time in connection with (i) the execution and delivery of any
Assignment and Acceptance pursuant to the terms hereof, (ii) the reduction of
the Revolving Commitment Amount pursuant to Section 2.2 hereof and (iii) any
increase in the Revolving Commitment Amount pursuant to Section 2.23 hereof.

“Compliance Certificate” shall have the meaning specified in Section 6.4(d).

“Contaminant” means any waste, pollutant, hazardous substance, radioactive
substance or material, toxic substance, hazardous waste, radioactive waste,
special waste, petroleum or petroleum-derived substance or waste, asbestos in
any form or condition, polychlorinated biphenyls (“PCBs”), or any hazardous or
toxic constituent thereof and includes, but is not limited to, these terms as
defined in any Environmental Law.

“Continuation/Conversion Notice” shall have the meaning specified in Section
2.6.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (i) was a member of such Board of
Directors as of the Closing Date or (ii) was nominated for election or elected
to such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election or was otherwise designated by a Principal or a Related
Party of a Principal.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person

6


--------------------------------------------------------------------------------


means the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Customary Permitted Investment” means, at any time, Investments of the Borrower
or any of its Subsidiaries in (a) any obligation, maturing not more than one
year after such time, issued or guaranteed by the United States Government or
issued by an agency thereof and backed by the full faith and credit of the
United States of America; (b) marketable general obligations, maturing not more
than six months after such time, issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof and rated A-2 by Standard & Poor’s Rating Group, a
division of McGraw Hill Inc.  or P-2 or higher by Moody’s Investors Service,
Inc.; (c) commercial paper, maturing not more than nine months from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any Loan
Party) organized under the laws of any state of the United States or of the
District of Columbia and rated A-2 or higher by Standard & Poor’s Rating Group,
a division of McGraw Hill Inc.  or P-2 by Moody’s Investors Service, Inc., or
(ii) any Lender (or its holding company); (d) any certificate of deposit, time
or demand deposit (including Eurodollar time deposits) or bankers acceptance,
maturing not more than one year after such time, which is issued by either (i) a
commercial banking institution organized under the laws of the United States of
America or any State thereof or the District of Columbia that has a combined
capital, surplus and undivided profits of not less than $500,000,000, (ii) any
Lender, or (iii) (A) any branch of any Lender, (B) any commercial banking
institution organized under the laws of the United States of America or any
State thereof or any Organization for Economic Co-operation and Development
country which has a combined capital, surplus and undivided profits of not less
than $500,000,000 or (C) any financial institution organized under the laws of a
country where the Borrower or any of its Subsidiaries is engaged in a dredging
or construction project to the extent such certificates of deposit, time or
demand deposits (including Eurodollar time deposits) or bankers acceptances are
reasonably necessary in connection with such dredging or construction project;
(e) fully collateralized repurchase agreements with a term of not more than 30
days for underlying securities of the type described in clauses (a) and (b)
above, entered into with any institution meeting the qualifications specified in
clause (d) above; (f) participation in loans made to a borrower (other than an
Affiliate of any Loan Party) with a debt rating of A-2 or higher from Standard &
Poor’s Rating Group, a division of McGraw Hill Inc.  or P-2 or higher from
Moody’s Investors Service, Inc.; provided, however, that such loans must mature
within six months from the date such participation is purchased; (g) short-term
asset management accounts offered by any Lender for the purpose of investing in
notes issued by a corporation (other than an Affiliate of any Loan Party)
organized under the laws of any state of the United States or of the District of
Columbia and rated A-2 or higher by Standard & Poor’s Rating Group, a division
of McGraw Hill, Inc.  or P-2 or higher by Moody’s Investors Service, Inc.; or
(h) bonds issued by a municipality or governmental agency and rated not lower
than BBB by Standard & Poor’s Rating Group, a division of McGraw Hill, Inc. or
Baa2 by Moody’s Investors Service, Inc. and purchased by the Borrower or any of
its Subsidiaries in the ordinary course of its business in connection with
retainage under contracts with its customers; or (i) United States Dollars or
money in other currencies received in the ordinary course of business; or (j)
money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (e), and (i) of this
definition; or (k) securities with maturities of one year or less from the date
of acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America or the federal
government of Canada,

7


--------------------------------------------------------------------------------


by any political subdivision or taxing authority thereof, and having one of the
two highest ratings obtainable from Standard & Poor’s Rating Group, a division
of McGraw Hill Inc., or Moody’s Investors Service, Inc.; or (l) in the case of
any Subsidiary of the Borrower that is not domiciled in the United States,
investments comparable to the foregoing that have been approved by the
Administrative Agent.

“Customary Permitted Liens” means:

(a)           Liens (other than those arising with respect to any noncompliance
with ERISA or Environmental Laws) for taxes, assessments or governmental
charges, but only to the extent that such taxes, assessments or charges are
either not delinquent or are being contested in good faith by appropriate
proceedings, and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with GAAP;

(b)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, suppliers and other Liens imposed by law (including
maritime law) created in the ordinary course of business of the Borrower and its
Subsidiaries, but only to the extent that the amounts secured or to be secured
by such Liens are either not overdue or are being contested in good faith and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(c)           Liens (other than any Lien imposed by ERISA or Environmental Laws)
incurred or deposits (including, without limitation, security deposits) made in
the ordinary course of the Borrower’s business or any of its Subsidiaries’
businesses (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids,
contracts (other than for the repayment of borrowed money or to stay a judgment
pending an appeal thereof), statutory obligations and other similar obligations
or arising as a result of progress payments under government contracts, but only
to the extent that the amounts secured or to be secured by such Liens are either
not delinquent or are being contested in good faith and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

(d)           survey exceptions or encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real property, which do not
materially interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries; and

(e)           Liens of or resulting from any judgment or award, other than any
judgment or award that gives rise to an Event of Default, the time for appeal or
petition for rehearing of which shall not have expired, or in respect of which
the Borrower or any of its Subsidiaries shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured.

 

8


--------------------------------------------------------------------------------


“Debt” means and includes, with respect to any Person, (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds (including, without
limitation, license, bid, performance, lien or payment bonds), debentures, notes
or other similar instruments, (iii) obligations which have been incurred in
connection with the acquisition of property or services (including, without
limitation, obligations to pay the deferred purchase price of property or
services), excluding trade payables and accrued expenses incurred in the
ordinary course of business, (iv) obligations secured by any Lien or other
charge upon property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations, (v)
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (vi) the principal amount of Capitalized Rentals under any
Capitalized Lease, (vii) reimbursement obligations with respect to letters of
credit, (viii) obligations under Rate Protection Agreements and (ix) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (viii) above.  For the avoidance of
doubt and notwithstanding the requirements of GAAP, Capital Stock issued by
Borrower hereafter shall not constitute Debt (including for the purpose of
calculation of the covenants in Section 6.3) so long as such Capital Stock does
not require any cash payments or dividends thereon or require any mandatory
redemption or repurchase prior to the date one year after the maturity of the
Obligations.

“Default” means an event which, with the lapse of time or the giving of notice,
or both, would be an Event of Default.

“Defaulting Lender” has the meaning specified in Section 2.4(c).

“Default Rate” has the meaning specified in Section 2.9.2.

“Deposit” has the meaning specified in Section 7.2.

“Designated Vessel” means (i) all vessels owned by the Borrower or any of its
Subsidiaries and documented under the federal laws of the United States of
America, (ii) any vessels, whether or not documented in compliance with clause
(i), with a book value of at least $750,000, and (iii) any vessels constituting
Collateral.

“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“DOL” means the United States Department of Labor.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, as the case may be, at such
time on the basis of the Spot Rate (determined

9


--------------------------------------------------------------------------------


IN RESPECT OF THE MOST RECENT REVALUATION DATE) FOR THE PURCHASE OF DOLLARS WITH
SUCH ALTERNATIVE CURRENCY.

“Dollars” and the sign “$” each means lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on Schedule IV hereto or in
the Assignment and Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

“EBITDA” means, with respect to any period, as determined in accordance with
GAAP, the sum of the amounts for such period of Net Income, (a) plus, without
duplication and to the extent reflected as a charge in the consolidated
statement of such Net Income for such period: (i) depreciation, depletion and
amortization expense, (ii) federal, state, local and foreign income taxes, (iii)
Interest Expense, (iv) transaction fees and expenses incurred in connection with
the Transactions to the extent not capitalized and to the extent not exceeding
in the aggregate $3,000,000, (v) non-cash charges and losses (excluding any such
non-cash charges or losses to the extent (x) there were cash charges with
respect to such charges and losses in past accounting periods or (y) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), (vi) any amounts included in
the calculation of Net Income for amortization or non-cash charges for the
write-off or impairment of goodwill, intangibles or other purchase accounting
adjustments related to the accounting for the Transactions or other acquisitions
under GAAP (including Financial Accounting Standards No. 141 and 142), (vii)
fees and expenses incurred in connection with the Bonding Agreement and the
Equipment Financing Debt, (viii) Net Income attributable to the minority equity
interest in NASDI that is not owned by the Borrower to the extent the Net Income
in respect of such minority equity interest is received by the Borrower and (ix)
transaction fees and expenses incurred in connection with the acquisition of the
vessels Ohio and Terrapin Island to the extent not capitalized, and (b) minus,
without duplication, (i) non-cash gains (excluding any such non-cash gains to
the extent (x) there were cash gains with respect to such gains in past
accounting periods or (y) there is a reasonable expectation that there will be
cash gains with respect to such gains in future accounting periods) and (ii) Net
Income attributable to the minority equity interest in NASDI that is not owned,
directly or indirectly, by the Borrower to the extent the Net Income in respect
of such minority equity interest is distributed to the holder or holders of such
minority equity interest and (c) plus, without duplication, cash dividends
received by the Borrower or any Subsidiary from Amboy Aggregates, a New Jersey
joint venture, and any other equity joint ventures.

“Environmental Claim” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential or actual liability under
Environmental Laws or responsibility for violation of any Environmental Law or
for release or injury to the environment or threat to public health, personal
injury (including sickness, disease or death), property damage, natural
resources damage, or otherwise alleging liability or responsibility for damages
(punitive or otherwise), cleanup, removal, remedial or response costs,
restitution, civil or criminal penalties, injunctive relief, or other type of
relief, resulting from or based upon (a) the presence, placement, or Release
(including intentional and unintentional,

10


--------------------------------------------------------------------------------


NEGLIGENT AND NON-NEGLIGENT, SUDDEN OR NON-SUDDEN, ACCIDENTAL OR NON-ACCIDENTAL
OR RELEASES) OF ANY HAZARDOUS MATERIAL AT, IN, OR FROM PROPERTY, WHETHER OR NOT
OWNED BY THE BORROWER, OR (B) ANY OTHER CIRCUMSTANCES FORMING THE BASIS OF ANY
VIOLATION, OR ALLEGED VIOLATION, OF ANY ENVIRONMENTAL LAW.

“Environmental Laws” means all international, foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, licenses, authorizations
and permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use and natural resource
matters now or hereafter in effect; including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Oil Pollution Act of 1990, as amended, the Clean Air Act, the
Federal Water Pollution Control Act of 1972, the Solid Waste Disposal Act, as
amended, the Resource Conservation and Recovery Act, the Toxic Substances
Control Act, and the Emergency Planning and Community Right-to-Know Act, and the
Occupational Safety and Health Act, and any analogous state or local laws.

“Equipment Financing Debt” means Debt incurred pursuant to the Credit Agreement
dated December 17, 2003 between General Electric Capital Corporation and Great
Lakes to finance certain equipment of the Borrower and the Subsidiary Guarantors
existing on the Closing Date.

“Equipment Security Agreement” means the “Lender Equipment Security Agreement”
referred to and as defined in the Intercreditor Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any (a) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
IRC) as the Borrower, (b) partnership or other trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
IRC) with the Borrower, and (c) member of the same affiliated service group
(within the meaning of Section 414(m) of the IRC) as the Borrower, any
corporation described in clause (a) above or any partnership or trade or
business described in clause (b) above.

“Euro” mean the lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation.

“Eurodollar Office” means, with respect to any Lender, the office of such Lender
specified as its “Eurodollar Office” on Schedule IV hereto or in the Assignment
and Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Administrative
Agent.

11


--------------------------------------------------------------------------------


“Eurodollar Rate Loan” means a Loan bearing interest, at all times during the
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the LIBOR Rate. All Loans denominated in an Alternative Currency
must be Eurodollar Rate Loans.

“Events of Default” has the meaning specified in Section 7.1.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 22, 2003 among the Borrower, certain of the Loan Parties, the lenders
from time to time party thereto and Bank of America, N.A., as amended,
supplemented or otherwise modified prior to the Closing Date.

“Existing L/C’s” has the meaning specified in Section 3.11.

“Existing Lenders” means the “Lenders” party to the Existing Credit Agreement.

“Facility” means the Revolving Commitments and the extensions of credit made
thereunder.

“Federal Funds Rate” means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.  The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Financial Letter of Credit” means any standby letter of credit issued pursuant
to this Agreement, other than a Performance Letter of Credit.  The
Administrative Agent shall determine whether any Letter of Credit constitutes a
“Financial Letter of Credit” in its reasonable discretion in consultation with
the Borrower.

“Financial Letter of Credit Availability” means, at any time of determination,
an amount equal to the lesser of (a) the Letter of Credit Availability at such
time and (b) the Financial Letter of Credit Sublimit.

“Financial Letter of Credit Sublimit” means $15,000,000.

“First Preferred Fleet Mortgages” means (i) the First Preferred Fleet Mortgage
of even date herewith, as amended, restated, supplemented or modified from time
to time, executed and delivered by Great Lakes and any other applicable Loan
Party in favor of the Administrative Agent, for the benefit of the Secured
Parties, granting a first priority lien on and security interest in certain
United States flag vessels, (ii) the First Preferred Ship Mortgage of even date
herewith, as amended, restated, supplemented or modified from time to time,
executed and delivered by

12


--------------------------------------------------------------------------------


GREAT LAKES AND ANY OTHER APPLICABLE LOAN PARTY IN FAVOR OF THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, GRANTING A FIRST PRIORITY LIEN ON
AND SECURITY INTEREST IN A CERTAIN REPUBLIC OF THE MARSHALL ISLANDS FLAG VESSEL
AND (III) ANY OTHER FIRST PREFERRED FLEET OR SHIP MORTGAGES HEREAFTER EXECUTED
AND DELIVERED BY ANY LOAN PARTY IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDER SECURED PARTIES.

“Fiscal Quarter” means any quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Loan Parties consisting of a period
of twelve consecutive months ending on December 31.

“Foreign Currency Contract” has the meaning specified in Section 6.1(o).

“FX Trading Office” means the Chicago office of the Administrative Agent, or
such other office of the Administrative Agent or its parent, ABN AMRO Bank,
N.V., as the Administrative Agent may designate from time to time.

“GAAP” means generally accepted accounting principles set forth in the rules,
regulations, statements, opinions and pronouncements of the American Institute
of Certified Public Accountants and of the Financial Accounting Standards Board
(or agencies with similar functions of comparable stature and authority within
the accounting profession), except as provided in the definitions of “Debt” and
“Interest Expense” in respect of the treatment of Capital Stock of the Borrower
pursuant to Statement of Financial Accounting Standards No. 150 (“FAS 150”),
which, subject to Section 1.4, are applicable to the circumstances as of the
date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 9.7.

“Great Lakes” means Great Lakes Dredge & Dock Company, LLC, a Delaware limited
liability company.

“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any Debt,
dividend or other obligation, of any other Person (the “Primary Obligor”) in any
manner, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person:  (i) to purchase such Debt
or obligation or any property or assets constituting security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of such Debt or
obligation or (y) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such Debt or obligation, or (iii) to lease property or to purchase Securities or
other property or services primarily for the purpose of assuring the owner of
such Debt or obligation of the ability of the Primary Obligor to make payment of
the Debt or obligation, or (iv) otherwise to assure the owner of the Debt or
obligation of the Primary Obligor against loss in respect thereof.  For the
purposes of all computations made under this

13


--------------------------------------------------------------------------------


AGREEMENT, A GUARANTY IN RESPECT OF ANY DEBT FOR BORROWED MONEY SHALL BE DEEMED
TO BE DEBT EQUAL TO THE PRINCIPAL AMOUNT OF SUCH DEBT FOR BORROWED MONEY WHICH
HAS BEEN GUARANTEED (OR THE AGGREGATE AMOUNT OF SUCH DEBT WHICH IS GUARANTEED
UNDER SUCH GUARANTY, WHICHEVER IS LESS), AND A GUARANTY IN RESPECT OF ANY OTHER
OBLIGATION OR LIABILITY OR ANY DIVIDEND SHALL BE DEEMED TO BE DEBT EQUAL TO THE
MAXIMUM AGGREGATE AMOUNT OF SUCH OBLIGATION, LIABILITY OR DIVIDEND SO
GUARANTEED.  GUARANTIES SHALL NOT INCLUDE REIMBURSEMENT OBLIGATIONS WITH RESPECT
TO LETTERS OF CREDIT BUT SHALL INCLUDE GUARANTIES OF REIMBURSEMENT OBLIGATIONS
WITH RESPECT TO SUCH LETTERS OF CREDIT.

“Hazardous Materials” means all those substances, materials or wastes, which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances, materials or wastes identified under any
Environmental Law as a hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, pollutant,
contaminant or words of similar meaning, asbestos, or petroleum, including crude
oil or any fraction thereof, and all substances identified under CERCLA as
hazardous.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that at any time
has Total Assets of less than $500,000.

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statements of the Borrower
and its Subsidiaries, any qualification or exception to such opinion or
certification:  (a) which is of a “going concern” or similar nature, (b) which
relates to the limited scope of examination of matters relevant to such
financial statement, or (c) which relates to the treatment or classification of
any item in such financial statements and which, as a condition to its removal,
would require an adjustment to such item the effect of which would be to cause
any violation of Section 6.3.

“Increase Effective Date” has the meaning specified in Section 2.23(d).

“Indemnified Liabilities” has the meaning specified in Section 9.4.

“Indemnitee” has the meaning specified in Section 9.4.

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith by and among the Administrative Agent, Travelers, the other “Sureties”
and “Great Lakes Entities” party thereto and referred to and defined therein, as
amended, restated, supplemented or otherwise modified from time to time.

“Interest Coverage Ratio” has the meaning specified in Section 6.3(b).

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
interest expense (net of interest income) of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including (i) Non-Use Fees paid or payable during such Fiscal Quarter, (ii) all
other fees paid or payable with respect to the issuance or maintenance of any
Guaranty or contingent Debt (including Letters of Credit but excluding fees paid
under the Bonding Agreement), which, in accordance with GAAP, would be included
as interest expense, (iii) net costs or benefits under any Rate Protection
Agreement (excluding (A) any gain or loss recognized under GAAP resulting from
the mark to market

14


--------------------------------------------------------------------------------


VALUATION OF ANY RATE PROTECTION AGREEMENT AND (B) THE COSTS OF ANY COMMODITY
HEDGING TRANSACTION OR FOREIGN CURRENCY HEDGING TRANSACTION) AND (IV) THE
PORTION OF ANY PAYMENTS MADE IN RESPECT OF CAPITALIZED RENTALS OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES ALLOCABLE TO INTEREST EXPENSE, BUT EXCLUDING
ANY AMORTIZATION OF COSTS AND EXPENSES INCURRED IN CONNECTION WITH, AND RELATING
TO, THIS AGREEMENT OR OTHER FINANCINGS PERMITTED BY THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, “INTEREST EXPENSE” SHALL NOT INCLUDE (A) ANY
NON-CASH DIVIDENDS OR OTHER NON-CASH PAYMENTS IN RESPECT OF ANY CAPITAL STOCK OF
THE BORROWER  THAT IS NOT INCLUDED IN THE DEFINITION OF “DEBT” PURSUANT TO THE
LAST SENTENCE OF SUCH DEFINITION OR (B) THE POSITIVE OR NEGATIVE MARK TO MARKET
VALUE OF ANY INTEREST RATE HEDGING TRANSACTION.

“Interest Period” means, relative to any Eurodollar Rate Loan, the period from
the date on which such Eurodollar Rate Loan is made or continued as, or
converted into, a Eurodollar Rate Loan pursuant to Section 2.4 or 2.6 as the
case may be, and, unless the maturity of such Eurodollar Rate Loan is
accelerated, the day which numerically corresponds to such date one, two, three
or six months thereafter (or such other periods as available and agreed to by
all the Lenders and the Administrative Agent), as the Borrower may select in its
relevant notice pursuant to Section 2.4 or 2.6, as the case may be; provided
that:

(a)           the Borrower shall not be permitted to select Interest Periods to
be in effect at any one time which have expiration dates occurring on more than
8  different dates;

(b)           if there exists no numerically corresponding day in such month,
such Interest Period shall end on the last Business Day of such month;

(c)           if such Interest Period would otherwise end on a day which is not
a Business Day, such Interest Period shall end on the next following Business
Day (unless such next following Business Day is a Business Day falling in a new
calendar month, in which case such Interest Period shall end on the Business Day
next preceding such numerically corresponding day); and

(d)           the Borrower shall not be permitted to select, and there shall not
be applicable, any Interest Period that would end later than the Revolving
Commitment Termination Date.

“Investment” means, as applied to any Person, any purchase or other acquisition
by that Person of Securities or Debt, or of a beneficial interest in Securities
or Debt, of any other Person, any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
advances to employees, officers and directors and similar items made or incurred
in the ordinary course of business), capital contribution by that Person to any
other Person, and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.  The amount of any
Investment shall be determined in conformity with GAAP.  The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon.

“IRC” means the Internal Revenue Code of 1986, as amended.

“IRS” means the Internal Revenue Service.

15


--------------------------------------------------------------------------------


“Issuing Lender” means any Lender designated by the Borrower and consenting to
such designation as an Issuing Lender, including, as of the Closing Date,
LaSalle and Bank of America, N.A.; provided, that as of any date of
determination, only three Lenders may be “Issuing Lenders” hereunder without the
prior written consent of the Administrative Agent.

“Lenders” means the institutions listed on the signature pages hereof and each
institution that shall become a party hereto pursuant to Section 9.7.

“Letters of Credit” has the meaning specified in Section 3.1

“Letter of Credit Availability” means, at any time of determination, an amount 
equal to the lesser of (a) the Revolving Commitment Amount then in effect minus
the then outstanding Dollar Equivalent principal balance of the Loans and (b)
the Letter of Credit Sublimit.

“Letter of Credit Fee” has the meaning specified in Section 3.3.

“Letter of Credit Obligations” means at any time, but without duplication, an
amount equal to the sum of (a) the Dollar Equivalent amount available to be
drawn under outstanding Letters of Credit, plus (b) all Dollar Equivalent
amounts drawn, but not yet reimbursed, under Letters of Credit.

“Letter of Credit Request” has the meaning specified in Section 3.2.

“Letter of Credit Sublimit” means $85,000,000, as the same may be increased in
accordance with Section 2.23 hereof.

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, punitive damages, consequential damages, treble damages,
reasonable out-of-pocket costs and expenses (including, without limitation,
Attorney Costs, expert and consulting fees and costs of investigation and
feasibility studies), fines, penalties and monetary sanctions, interest, direct
or indirect, known or unknown, absolute or contingent, past, present or future.

“LIBOR Rate” means a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
amount of the relevant Eurodollar Rate Loan and for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 A.M. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three (3) Business Days prior to the commencement of
such Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Administrative Agent in its sole discretion) or, if the
Bloomberg Financial Markets system or another authoritative source is not
available, as the LIBOR Rate is otherwise determined by the Administrative Agent
in its sole and absolute discretion, divided by (b) a number determined by
subtracting from 1.00 the then stated maximum reserve percentage for determining
reserves to be maintained by member banks of the Federal Reserve System for
Eurocurrency funding or liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation

16


--------------------------------------------------------------------------------


D), SUCH RATE TO REMAIN FIXED FOR SUCH INTEREST PERIOD.  THE ADMINISTRATIVE
AGENT’S DETERMINATION OF THE LIBOR RATE SHALL BE CONCLUSIVE, ABSENT MANIFEST
ERROR

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance for the payment of money,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financial lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement (other than a financing statement filed by a “true”
lessor pursuant to Section 9-408 of the Code or other comparable law of any
jurisdiction) naming the owner of the asset to which such Lien relates as debtor
under the Code or other comparable law of any jurisdiction but excluding
unauthorized financing statements filed under the UCC (or any similar law) with
respect to which no security interest exists in the assets described in such
financing statements.

“Loan” means, as the context may require, Revolving Loans and/or Swing Line
Loans.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Loan Party Guaranties, the Intercreditor Agreement, the Collateral Documents,
all material agreements, instruments and documents which create or perfect any
of the Liens securing the Obligations or create any obligation between any Loan
Party and the Administrative Agent or any Lender, each Notice of Borrowing,
Continuation/Conversion Notice, Letter of Credit Request, Compliance
Certificate, the Supporting L/C Documents, and all documents and instruments
that are agreed by the Borrower and the Administrative Agent to constitute a
“Loan Document” hereunder heretofore, now or hereafter executed by or on behalf
of any Loan Party and delivered to or for the benefit of the Administrative
Agent or any Secured Party in connection with this Agreement, and all
amendments, supplements, modifications, renewals, replacements, restatements,
consolidations, substitutions, and extensions of any of the foregoing.

“Loan Party” means the Borrower, each Subsidiary Guarantor and each other
Affiliate of the Borrower executing a Loan Document.

“Loan Party Guaranties” means the Guaranties of even date herewith executed and
delivered pursuant to Section 4.1, pursuant to which the Subsidiary Guarantors
fully, unconditionally and irrevocably guaranty the prompt and complete payment
and performance of the Obligations of the Borrower, as amended, restated,
supplemented or otherwise modified from time to time.

“Madison Dearborn Partners” means Madison Dearborn Partners, LLC.

“Majority Lenders” means, at any time, the Lenders having, in the aggregate, a
Revolving Credit Percentage of more than 50% of the total Revolving Credit
Percentages of all of the Lenders at such time.

“Management Investors” means those executive officers of the Borrower or its
Subsidiaries owning Capital Stock of the Borrower.

17


--------------------------------------------------------------------------------


“Material Adverse Effect” means (a) a material adverse effect upon (i) the
condition (financial or otherwise), operating results, assets, liabilities,
business or operations of the Borrower and its Subsidiaries, taken as a whole,
or (ii) the validity or enforceability of any of the Loan Documents, the Liens
granted to the Administrative Agent and the Secured Parties, or the rights and
remedies of the Administrative Agent and the Lenders thereunder.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by the Borrower or any ERISA Affiliate.

“NASDI” means North American Site Developers, Inc., a Massachusetts corporation,
and, upon the consummation of the NASDI Restructuring, means North American Site
Developers, LLC, a Delaware limited liability company.

“NASDI Holdings” means NASDI Holdings Corporation, a Delaware corporation.

“NASDI Restructuring” means, collectively, (i) the redemption, repurchase or
other acquisition of all of the capital stock of North American Site Developers,
Inc. owned by Berardi for an amount not greater than $50,000, (ii) the
conversion of up to $28,000,000 of intercompany indebtedness owing by North
American Site Developers, Inc. to the Borrower into capital stock of North
American Site Developers, Inc., (iii) the Borrower’s contribution of all of the
issued and outstanding shares of capital stock of North American Site
Developers, Inc., a Massachusetts corporation, to NASDI Holdings or another
wholly-owned Subsidiary, (iv) the conversion of North American Site Developers,
Inc., a Massachusetts corporation, into North American Site Developers, LLC, a
Delaware limited liability company and (v) the admission of Berardi as a member
of NASDI and the issuance to Berardi of a 35% non-voting profits interest in
NASDI.

“Net Cash Proceeds” means the gross cash proceeds received by the Borrower and
its Subsidiaries in connection with the consummation of any of the transactions
of the type resulting in a mandatory prepayment under clause (b) of Section
2.8.1, in any such case, net of all fees, expenses, charges, taxes, commissions
and costs incurred by the Borrower or any of its Subsidiaries in connection with
the consummation of such transactions; provided, however, that Net Cash Proceeds
shall exclude any cash proceeds received by the Borrower or any of its
Subsidiaries from the sale of any assets or equity interests (including, without
limitation, by way of merger, consolidation, reorganization or similar
transaction) of NASDI or NASDI Holdings to the extent that (a) the Borrower or
such Subsidiary is required to (i) distribute such proceeds as an equity
distribution to the holders of NASDI’s equity interests other than the Borrower
or any of its Subsidiaries (including, without limitation, distributions of
available cash flow and liquidating distributions) pursuant to NASDI’s limited
liability company agreement or other organizational documents or (ii) pay such
proceeds to Christopher Berardi (or his heirs, executor or assigns) as a bonus
pursuant to his employment agreement as then in effect and (b) the aggregate
amount so excluded does not exceed 35% of the gross amount of such cash proceeds
(including the amount of cash subsequently received in respect of any non-cash
proceeds) received by the Borrower and its Subsidiaries from such sale or
similar transaction.

18


--------------------------------------------------------------------------------


“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary or non-recurring gain or loss)
which, in accordance with GAAP, would be included as net income on a
consolidated statement of income of the Borrower and its Subsidiaries for such
period.

“Non-Consenting Lender” has the meaning specified in Section 9.1.

“Non-Use Fee” shall have the meaning specified in Section 2.14(a).

“Note Indenture” means that certain Indenture dated as of December 22, 2003
between The Bank of New York, as trustee, and the Borrower and the Subsidiary
Guarantors.

“Note Indenture Obligations” means all of (a) the Borrower’s obligations under
and with respect to the Note Indenture, including, without limitation, all
obligations to pay principal in an aggregate principal amount not to exceed
$175,000,000 under its 7-3/4% Senior Subordinated Notes due 2013, and all
interest, premium, fees, charges, expenses and indemnities with respect thereto,
and to effect redemptions, repurchases and prepayments with respect thereto, in
any case, whether fixed, contingent, matured or unmatured, or (b) the Borrower’s
obligations under and with respect to such other unsecured Debt the net proceeds
of which are designated to be used, and are used reasonably promptly after the
incurrence thereof, to refinance in whole or in part the Note Indenture
Obligations described in clause (a) above; provided, that such refinancing Debt
(i) is in an aggregate principal amount not greater than the aggregate principal
amount of the Debt being refinanced plus the amount of any premium required to
be paid thereon and any interest, fees and costs incurred in such refinancing,
(ii) has a final maturity more than 180 days after the Revolving Commitment
Termination Date and requires no scheduled payment of principal in cash prior to
such date, and (iii) includes (A) subordination provisions reasonably acceptable
to the Administrative Agent and (B) covenants, events of default and other terms
and provisions (including quantities thereof) that are no more restrictive, when
taken as a whole, to the Borrower and its Subsidiaries than are (x) in the case
of any public issuance of Debt to the Borrower, customary at the time of such
refinancing of such type for issuers with a debt rating similar to that of the
Borrower and (y) in the case of any private issuance of Debt to the Borrower, as
set forth in the Note Indenture (any such refinancing as described in this
clause (b), a “Permitted Note Refinancing”).

“Note Pledge Agreement” means the “Lender Pledge Agreement” referred to and as
defined in the Intercreditor Agreement.

“Notes” means the promissory notes made by the Borrower and delivered to each
Lender evidencing such Lender’s Loans and participations in Letters of Credit.

“Notice of Borrowing” has the meaning specified in Section 2.4.

“NVDC” means the United States Coast Guard’s National Vessel Documentation
Center in Falling Waters, West Virginia.

“Obligations” means all loans, advances, debts, liabilities, obligations,
covenants and duties of any kind or nature, present or future, owing by any Loan
Party to any Lender, the Administrative Agent, or any Affiliate of any Lender or
the Administrative Agent, or Person

19


--------------------------------------------------------------------------------


ENTITLED TO INDEMNIFICATION PURSUANT TO THIS AGREEMENT, WHETHER EVIDENCED BY ANY
NOTE, GUARANTY OR OTHER INSTRUMENT, ARISING UNDER THIS AGREEMENT OR UNDER ANY
OTHER LOAN DOCUMENT OR ANY RATE PROTECTION AGREEMENT BETWEEN ANY LOAN PARTY AND
A LENDER OR ANY PERSON THAT WAS AN AFFILIATE OF A LENDER AT THE TIME OF THE
ENTRY INTO OF SUCH RATE PROTECTION AGREEMENT, WHETHER OR NOT FOR THE PAYMENT OF
MONEY, WHETHER ARISING BY REASON OF AN EXTENSION OF CREDIT, LOAN, GUARANTY,
INDEMNIFICATION, INTEREST RATE HEDGING TRANSACTION, COMMODITY HEDGING
TRANSACTION, FOREIGN CURRENCY HEDGING TRANSACTION OR IN ANY OTHER MANNER,
WHETHER DIRECT OR INDIRECT (INCLUDING THOSE ACQUIRED BY ASSIGNMENT), ABSOLUTE OR
CONTINGENT, DUE OR TO BECOME DUE, NOW EXISTING OR HEREAFTER ARISING AND HOWEVER
ACQUIRED.  THE TERM INCLUDES, WITHOUT LIMITATION, ALL INTEREST (INCLUDING,
WITHOUT LIMITATION, INTEREST ACCRUING AFTER THE MATURITY OF THE LOANS AND
REIMBURSEMENT OBLIGATIONS AND INTEREST ACCRUING AFTER THE FILING OF ANY PETITION
IN BANKRUPTCY, OR THE COMMENCEMENT OF ANY INSOLVENCY, REORGANIZATION OR LIKE
PROCEEDING, RELATING TO THE BORROWER, WHETHER OR NOT A CLAIM FOR POST-FILING OR
POST-PETITION INTEREST IS ALLOWED IN SUCH PROCEEDING), CHARGES, EXPENSES, FEES,
ATTORNEY COSTS AND ANY OTHER SUM CHARGEABLE TO ANY LOAN PARTY UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.  UNLESS OTHERWISE SPECIFIED IN THIS
AGREEMENT, ANY DETERMINATION OF THE AMOUNT OF OUTSTANDING OBLIGATIONS SHALL BE
MADE ON A DOLLAR EQUIVALENT BASIS.

“OLV” has the meaning specified in Section 6.1(p).

“Other Taxes” has the meaning specified in Section 2.16(b).

“Participant” has the meaning specified in Section 9.7.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Performance Letter of Credit” means any standby letter of credit issued
pursuant to this Agreement to assure completion of performance of a nonfinancial
or commercial obligation of Borrower or any of its Subsidiaries, until such
time, if any, as such letter of credit is recharacterized as relating to a
financial obligation of the Borrower or such Subsidiaries.  The Administrative
Agent shall determine whether any Letter of Credit constitutes a “Performance
Letter of Credit” in its reasonable discretion after consultation with the
Borrower.

“Permit” means any permit, approval, authorization, license, variance, or
permission required from any Governmental Authority under any Applicable Law.

“Permitted Business Acquisition” means any acquisition by the Borrower or any of
its Subsidiaries of all or any part of the assets, shares or other equity
interests in a corporation or other Person engaged in the same business or a
business reasonably related, complimentary or incidental to the business of the
Borrower or any of its Subsidiaries but only if no Default or Event of Default
shall have occurred or be continuing immediately prior to such acquisition or
after giving effect thereto.

“Permitted Disposition” means any Disposition of any assets of the Borrower or
any of its Subsidiaries, whether in a single transaction or a series of related
transactions, to any Person, but only if

20


--------------------------------------------------------------------------------


(a)           such Disposition of property which is not Collateral and which (i)
is made in the ordinary course of business of the Borrower or such Subsidiary,
(ii) is a Disposition from (A) the Borrower to any of its Subsidiary Guarantors
or from a Subsidiary Guarantor to the Borrower or to another Subsidiary
Guarantor, or (B) (x) the Borrower or any Subsidiary Guarantor to a Subsidiary
of the Borrower which is not a Subsidiary Guarantor, or (y) a Subsidiary of the
Borrower which is not a Subsidiary Guarantor to any other such Subsidiary,
provided that, in the case of clause (B)(x), the aggregate amount of all such
Permitted Dispositions (other than renewals and extensions of the leases and
subleases set forth on Schedule VI) made after the Closing Date does not exceed
$15,000,000 (net of the fair market value of any property received in exchange
for such Dispositions), (iii) is a sale, lease or transfer to another Person of
assets determined by the Borrower or such Subsidiary, in its reasonable
judgment, to be no longer useful or necessary in the operations or businesses of
the Borrower or such Subsidiaries (it being understood that committing a vessel
and related equipment of the Borrower or any of its Subsidiaries to the
performance of a contract to which it is a party shall not constitute a lease of
such vessel and related equipment), or (iv) is a Disposition of any property or
assets that secure any Indebtedness permitted by Section 6.2(i), including any
Recovery Event with respect to such property or assets;

(b)           such Disposition is made in connection with a sale and leaseback
transaction involving the Disposition of capital assets (other than Collateral,
unless the disposition of such Collateral also complies with clause (iii) of
subparagraph (c) of this definition) of the Borrower or any of its Subsidiaries
to a Person other than the Borrower or any of its Subsidiaries and (i) such
Disposition of such capital assets is for an amount not less than the fair
market value thereof (as determined by the Borrower or such Subsidiary in its
reasonable judgment), (ii) no Default or Event of Default shall have occurred or
be continuing either immediately prior to such disposition or after giving
effect thereto, (iii) the rental payments of the lease relative to such
transaction shall not be greater than the fair market rental value (as
determined by the Borrower or such Subsidiary in its reasonable judgment) for
the assets subject to such lease, and (iv) 100% of the consideration for such
Disposition shall be cash; and

(c)           such Disposition is made in connection with the Disposition of any
assets of the Borrower or its Subsidiaries other than those of the type
described in clauses (a) and (b) above and (i) such sale or disposition of such
assets is for an amount not less than the fair market value thereof; as
determined by the Borrower or such Subsidiary in its reasonable judgment, (ii)
no Event of Default shall have occurred and be continuing either immediately
prior to such disposition or after giving effect thereto and (iii) (A) prior to
or simultaneously with such disposition, the Borrower shall have provided, or
caused one or more of its Subsidiaries to provide, Collateral (or substitute
Collateral), in the case of any Disposition of Collateral, of equal or greater
OLV (in each case, for purposes of such substitute Collateral, as determined by
the Borrower and reasonably accepted by the Administrative Agent) to the OLV as
of the Closing Date (or such later date that the property subject to such
disposition was added as Collateral hereunder) of the property subject to such
disposition (but, if the OLV of such substitute Collateral is greater the OLV of
the property subject to such disposition, then such excess shall carry-over to
any future substitution and be credited against such future substitution) that
is

21


--------------------------------------------------------------------------------


otherwise reasonably acceptable to the Administrative Agent, and such Collateral
(or substitute Collateral) and the Administrative Agent’s substitute Lien
thereon are subject to documentation reasonably satisfactory to the
Administrative Agent (provided that such documentation shall be satisfactory if
substantially similar to the applicable Collateral Documents executed on the
Closing Date), including, without limitation, any consents required under the
Bonding Agreement or Intercreditor Agreement, or (B) (1) at least seventy-five
percent (75%) of the consideration therefor shall be in cash and the Net Cash
Proceeds therefrom shall be payable to the Borrower or its Subsidiaries at the
time of the consummation of such Disposition, (2) in the case of any Disposition
of Collateral, the Borrower shall have concurrently with the consummation of
such Disposition prepaid the Loans and permanently reduced the Revolving
Commitments in an amount equal to such cash (except that the Borrower shall not
be required to make any such prepayment and permanent reduction to the extent
that such Net Cash Proceeds do not exceed $100,000 in any Fiscal Year), and (3)
the aggregate of all non-cash proceeds received by the Borrower and its
Subsidiaries after the Closing Date in consideration for all dispositions
pursuant to this clause (c) does not exceed an amount equal to the sum of (A)
$7,500,000 plus (B) the amount of cash subsequently received in respect of such
non-cash proceeds that are applied to permanently reduce the Revolving
Commitments.

“Permitted Note Refinancing” has the meaning specified in the definition of
“Note Indenture Obligations.”

“Permitted Wells Fargo Facility Collateral” means accounts receivable originated
by the Borrower or one of its Subsidiaries and arising out of the rendering of
services by the Borrower or such Subsidiary outside the United States of
America, inventory related to such accounts receivable, general intangibles
related to such accounts receivable and inventory, joint venture interests owned
by the Borrower or any Subsidiary with respect to joint ventures formed to
render services by the Borrower or such Subsidiary outside the United States of
America, cash collateral delivered pursuant to the terms of the Wells Fargo
Agreement to satisfy borrowing base shortfalls or pursuant to the remedies
provisions of such agreement, other property related to the foregoing or
approved in writing by the Administrative Agent and, if such other property
constitutes Collateral, the Majority Lenders, deposit accounts into which only
proceeds of the foregoing property are deposited, proceeds of the foregoing, and
books and records with respect to the foregoing.

 “Person” means and includes any person, employee, individual, sole
proprietorship, partnership, joint venture, trust, unincorporated organization,
association, limited liability company, corporation, institution, entity, party,
Governmental Authority or a government or any political subdivision or agency
thereof.

“Plan” means (i) an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA or (ii) a defined
benefit plan as defined in Section 3(35) of ERISA (other than a Multiemployer
Plan) in respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.

22


--------------------------------------------------------------------------------


“Pricing Period” means the period commencing on the forty-fifth (45th) day after
the end of a Fiscal Quarter (or in the case of the last Fiscal Quarter of the
Fiscal Year, commencing on the ninetieth (90th) day after the end of such Fiscal
Quarter) and ending on the forty-fourth (44th) day after the end of the
succeeding Fiscal Quarter (unless such succeeding Fiscal Quarter is the last
Fiscal Quarter of the Fiscal Year, in which case such period shall end on the
eighty-ninth (89th) date after the end of such Fiscal Quarter).

“Primary Obligor” has the meaning specified in the definition of “Guaranties.”

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

“Principals” means (i) Madison Dearborn Partners, (ii) the Management Investors
and (iii) any Related Party of a Person referred to in clauses (i) and (ii).

“Pro Forma Balance Sheet” has the meaning specified in Section 4.1(b).

“Proceeds Agent Agreement” has the meaning specified in the Intercreditor
Agreement.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, plant, building, facility, structure, vessel,
underground storage tank, equipment or unit, whether tangible or intangible, or
other asset owned, leased or operated by the Borrower or any of its
Subsidiaries.

“Proposed Change” has the meaning specified in Section 9.1.

“Rate Protection Agreement” means any interest rate hedging transaction,
commodity hedging transaction, foreign currency hedging transaction or similar
arrangement entered into pursuant to an agreement in form and substance
(including amounts subject to such agreement) reasonably satisfactory to the
Administrative Agent.

“Receivables Security Agreements” means the “Lender Receivables Security
Agreement” referred to in and as defined in the Intercreditor Agreement.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim, any condemnation proceeding or requisition of
assets relating to any asset of the Borrower or any of its Subsidiaries, but
excluding any settlement of or payment in respect of any property or casualty
insurance claim, any condemnation proceeding or requisition of assets relating
to any property that is the subject of Liens permitted under Section 6.2(h)
(other than the Liens securing the Obligations and the Liens of Travelers
securing the obligations under the Bonding Agreement) securing Indebtedness
permitted under Section 6.2(i).

23


--------------------------------------------------------------------------------


“Refinancing” means the repayment in full of the Borrower’s obligations under
and with respect to the Existing Credit Agreement, the Equipment Financing Debt
and the termination of all credit facilities or commitments, if any, with
respect thereto and, if applicable, related liens and other security granted in
connection therewith (except for the continuation of UCC financing statements
for the benefit of the Administrative Agent and the Lenders and except as
otherwise provided in Section 3.11).

“Refunded Swing Line Loan” has the meaning specified in Section 2.1.2(c).

“Register” has the meaning specified in Section 9.7.

“Reimbursement Obligation” has the meaning specified in Section 3.5.

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or any of its
Subsidiaries in connection therewith that are not applied to reduce the
Revolving Commitments pursuant to Section 2.8.1(b) as a result of the delivery
of a Reinvestment Notice.

“Reinvestment Event” means any Disposition or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means, a written notice executed by the chief financial
officer or treasurer of the Borrower stating that no Default or Event of Default
has occurred and is continuing and that the Borrower (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of a Disposition or Recovery Event to acquire, improve,
construct or repair assets used or useful in the business of the Borrower and
its Subsidiaries.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire assets used or useful in
the business of the Borrower or any of its Subsidiaries.

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 365 days after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.

“Related Fund” means, with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

“Related Party “ means, (a) with respect to Madison Dearborn Partners, (i) any
investment fund controlled by or under common control with, Madison Dearborn
Partners, and any officer, director or employee of Madison Dearborn Partners or
any entity controlled by, or under common control with, Madison Dearborn
Partners, (ii) any spouse or lineal descendant (including by adoption and
stepchildren) of the officers, directors and employees referred to in

24


--------------------------------------------------------------------------------


CLAUSE (A)(I) ABOVE, (III) ANY TRUST, CORPORATION, PARTNERSHIP OR OTHER ENTITY,
OF WHICH 80% IN INTEREST IS HELD BY BENEFICIARIES, STOCKHOLDERS, PARTNERS OR
OWNERS WHO ARE ONE OR MORE OF THE PERSONS DESCRIBED IN CLAUSE (A)(I) OR (II)
ABOVE; AND (B) WITH RESPECT TO ANY OFFICER OR EMPLOYEE OF THE BORROWER OR A
SUBSIDIARY OF THE BORROWER (I) ANY SPOUSE OR LINEAL DESCENDANT (INCLUDING BY
ADOPTION AND STEPCHILDREN) OF THE OFFICER OR EMPLOYEE AND (II) ANY TRUST,
CORPORATION, PARTNERSHIP OR OTHER ENTITY, OF WHICH 80% IN INTEREST IS HELD BY
BENEFICIARIES, STOCKHOLDERS, PARTNERS OR OWNERS WHO ARE THE OFFICER OR EMPLOYEE
OF ANY OF THE PERSONS DESCRIBED IN CLAUSE (B)(I) ABOVE OR ANY COMBINATION OF
THESE IDENTIFIED RELATIONSHIPS.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment.

“Rentals” means and includes as of the date of any determination thereof all
fixed rents (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property and
including all payments on Capitalized Leases) payable by the Borrower or a
Subsidiary, as lessee or sublessee under a lease of real or personal property,
but shall be exclusive of any amounts required to be paid by the Borrower or a
Subsidiary (whether designated as rents or additional rents) on account of
maintenance, repairs, insurance, taxes and similar charges.  Fixed rents under
any so-called “percentage leases” shall be computed not only on the basis of the
minimum rents, if any, required to be paid by the lessee but also on the basis
of any additional rents whether based on sales volume or gross revenues or
otherwise.  With respect to leases providing for period of free rent or
discounted rent, Rentals means the amount of the actual cash payments required
under the lease, even though accounting convention may require that the rents be
accrued on an amortized basis over the term of the lease.

“Reportable Event” means any of the events described in Section 4043 of ERISA
other than an event with respect to which the notice requirements have been
waived by regulation.

“Restricted Payments” means (i) any dividend or other distribution on account of
any shares of any class of Capital Stock of the Borrower or any Subsidiary of
the Borrower that is not a wholly-owned Subsidiary of the Borrower (including,
without limitation, any class of preferred stock) now or hereafter outstanding
(except a dividend payable solely in shares or any warrants, options or other
rights with respect thereto or rights to acquire shares, of common stock of the
Borrower or any Subsidiary of the Borrower), (ii) any redemption, retirement,
repurchase, sinking fund or similar payment, purchase or other acquisition for
value of any shares of any class of Capital Stock of the Borrower or any
Subsidiary of the Borrower that is not a wholly-owned Subsidiary of the Borrower
now or hereafter outstanding or any warrants, options or other rights with
respect thereto, (iii) any voluntary or mandatory redemption, repurchase,
retirement, sinking fund payment or other payment of principal with respect to
the Note Indenture Obligations, or any voluntary payment or other prepayment of
interest with respect to the Note Indenture Obligations, except in each case in
connection with a Permitted Note Refinancing or (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower or any of its Subsidiaries.

25


--------------------------------------------------------------------------------


“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent shall determine or the Majority Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the Issuing Lender under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date and (v) such additional dates as the Administrative
Agent or the applicable Issuing Lender shall determine or the Majority Lenders
shall require.

“Revolving Commitment” has the meaning specified in Section 2.1.1.

“Revolving Commitment Amount” means $155,000,000, as the same may be reduced
after the Closing Date pursuant to Section 2.2 or increased after the Closing
Date pursuant to Section 2.23.

“Revolving Commitment Termination Date” means the fifth anniversary of the
Closing Date or the earlier date of termination in whole of all of the Revolving
Commitments pursuant to Section 2.2 or 7.2.

“Revolving Credit Percentage” means, relative to any Lender, its percentage of
the Revolving Commitment Amount as set forth on the Commitment Schedule, or if
such Lender has entered into an Assignment and Acceptance, the percentage set
forth for such Lender in the Register maintained pursuant to Section 9.7(d) (or,
at any time after the Revolving Commitments shall have expired or terminated,
the percentage which the aggregate amount of such Lender’s Revolving Extensions
of Credit then outstanding constitutes of the amount of the Total Revolving
Extensions of Credit then outstanding).

“Revolving Extensions of Credit” means, with respect to any Revolving  Lender at
any time, an amount equal to the sum of (a) the aggregate Dollar Equivalent
amount of all Revolving Loans made by such Lender then outstanding, (b) such
Lender’s Revolving Credit Percentage of the Swing Line Loans then outstanding
and (c) such Lender’s Revolving Credit Percentage of the Letter of Credit
Obligations then outstanding.

“Revolving Loan” has the meaning specified in Section 2.1.1.

“Revolving Loan Availability” means, at any time, an amount equal to the
Revolving Commitment Amount then in effect minus the Letter of Credit
Obligations minus the outstanding Swing Line Loans.

“Second Preferred Fleet Mortgages” means (i) the Second Preferred Fleet Mortgage
of even date herewith, as amended, restated, supplemented or modified from time
to time, executed and delivered by Great Lakes or any other applicable Loan
Party in favor of the Administrative Agent, for the benefit of the Secured
Parties, granting a second priority lien on and security interest in certain
United States flag vessels, (ii) the Second Preferred Mortgage of even date
herewith, as amended, restated, supplemented or modified from time to time,
executed

26


--------------------------------------------------------------------------------


AND DELIVERED BY GREAT LAKES OR ANY OTHER APPLICABLE LOAN PARTY IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, GRANTING A SECOND
PRIORITY LIEN ON AND SECURITY INTEREST IN A CERTAIN REPUBLIC OF THE MARSHALL
ISLANDS FLAG VESSEL AND (III) ANY OTHER SECOND PREFERRED FLEET OR SHIP MORTGAGES
HEREAFTER EXECUTED AND DELIVERED BY ANY LOAN PARTY IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDER SECURED PARTIES.

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Lenders, the Lenders and each other Person to whom any Obligations are owing,
including, without limitation, each Person entitled to indemnification pursuant
to Section 9.4.

“Security” has the meaning specified in Section 2(1) of the 1933 Act.

“Ship Mortgages” means both of, and “Ship Mortgage” means each of, the First
Preferred Fleet Mortgages and the Second Preferred Fleet Mortgages.

“Solvent” means when used with respect to any Person that (a) the fair value of
all its assets is in excess of the total amount of its debts (including
contingent liabilities) determined on a going concern basis; (b) it is able to
pay its matured debts and its other debts as they mature in the ordinary course
of business; (c) it does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage; and (d) it is not “insolvent” as such term is defined in Section 101(32)
of the Bankruptcy Code.

“SPC” has the meaning specified in Section 9.7.

“Spot Rate” shall mean, for any currency, the rate quoted by the Administrative
Agent as the spot rate for the purchase by the Administrative Agent of such
currency at the prevailing interbank rate with another currency through its FX
Trading Office at approximately 9:00 A.M. (Eastern time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company or other association or entity of which more than fifty percent (50%) of
the Voting Stock of such entity is at any time, directly or indirectly, owned by
such Person.

“Subsidiary Guarantors” means each domestic Subsidiary of the Borrower which
executes and delivers a Loan Party Guaranty in connection with this Agreement.

“Supporting L/C Document has the meaning set forth in Section 3.12.

“Swing Line Availability” means, as of any date of determination, the lesser of
(i) the Swing Line Commitment Amount and (ii) the Revolving Loan Availability.

“Swing Line Commitment Amount” means $5,000,000, which commitment constitutes a
subfacility of the Revolving Commitment of the Swing Line Lender.

“Swing Line Lender” means LaSalle.

27


--------------------------------------------------------------------------------


“Swing Line Loan” has the meaning set forth in Section 2.1.2.

“Tax Sharing Agreement” means any tax sharing agreement entered into by the Loan
Parties after the Closing Date and reasonably approved by the Administrative
Agent.

“Taxes” has the meaning specified in Section 2.16(a).

“Termination Event” means (i) a Reportable Event with respect to any  Plan; (ii)
the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a plan
year in which the Borrower or such ERISA Affiliate was a “substantial employer”
as defined in Section 400l(a)(2) of ERISA; (iii) the imposition of an obligation
on the Borrower or any ERISA Affiliate under Section 4041 of ERISA to provide
affected parties written notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; or (vi) the partial or
complete withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer
Plan.

“Total Assets” means, with respect to any Person, the aggregate of all assets of
such Person and its Subsidiaries as would be shown on the most recently prepared
consolidated balance sheet of such Person in accordance with GAAP.

“Total Funded Debt” of any Person means as of any date of determination, all
Debt of the Borrower and its consolidated Subsidiaries which, in accordance with
GAAP, should be included as liabilities in the consolidated balance sheet of the
Borrower and its Subsidiaries at such time (excluding, however, the undrawn face
amount of all Letters of Credit and all Capitalized Rentals due within one year
from the date of determination hereunder).  “Total Funded Debt,” when used with
respect to the Borrower, shall mean the aggregate amount of all such Total
Funded Debt of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP (eliminating intercompany items).  “Total Funded
Debt” shall be calculated net of cash and cash equivalents held by the Borrower
and its Subsidiaries in the United States.

“Total Leverage Ratio” has the meaning specified in Section 6.3(a).

“Total Revolving Extensions of Credit” means at any time the aggregate amount of
Revolving Extensions of Credit of the Lenders at such time.

“Transactions” means, collectively, the Refinancing, the execution and delivery
of the Loan Documents, the making of the initial Loans, the issuance of the
initial Letters of Credit if any on the Closing Date, the granting of Liens to
the Administrative Agent pursuant to the terms of the Loan Documents, and the
application of all proceeds of any of the foregoing.

“Travelers” means, collectively, Travelers Casualty and Surety Company and
Travelers Casualty and Surety Company of America, together with their successors
and assigns.

28


--------------------------------------------------------------------------------


“Travelers Agreement” means, collectively, the “Bonding Agreement” and
“Underwriting Documents” referred to and as respectively defined in the
Intercreditor Agreement.

“type” has the meaning specified in Section 2.3.

“Voting Stock” means Securities or other equity interests of any class or
classes of a corporation, partnership, limited liability company or other
association or entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors, managers,
general partners, managing members or Persons performing similar functions.

“Wells Fargo Agreement” means that certain International Letter of Credit
Agreement dated as of September 29, 2006 among the Borrower, Great Lakes and
Wells Fargo HSBC Trade Bank, N.A., as refinanced or replaced in whole or in part
from time to time, as permitted hereunder.

“Wells Fargo Documents” means the Wells Fargo Agreement and each of the
“International Loan Documents”, the “Borrower Agreement”, the “Fast Track
Agreement”, the “Fast Track Borrower Agreement Supplement” and the “Ex-Im Bank
Guaranty” (as such terms are defined in the Wells Fargo Agreement), in each
case, as refinanced or replaced in whole or in part from time to time, as
permitted hereunder.

“Withholding Forms” has the meaning specified in Section 2.16.

* * * * *

29


--------------------------------------------------------------------------------